Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5719 Page 1 of 228




                                                              EXHIBIT 12




                                                              EXHIBIT 12
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5720 Page 2 of 228




                                   EXHIBIT 12
                                   Page 0367
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5721 Page 3 of 228




                                   EXHIBIT 12
                                   Page 0368
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5722 Page 4 of 228




                                11




                                     EXHIBIT 12
                                     Page 0369
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5723 Page 5 of 228




                                                              EXHIBIT 13




                                                              EXHIBIT 13
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5724 Page 6 of 228



 1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     Daniel P. Struck, AZ Bar #012377
 2   (admitted pro hac vice)
     Rachel Love, AZ Bar #019881
 3   (admitted pro hac vice)
     Nicholas D. Acedo, AZ Bar #021644
 4   (admitted pro hac vice)
     Ashlee B. Hesman, AZ Bar #028874
 5   (admitted pro hac vice)
     Jacob B. Lee, AZ Bar #030371
 6   (admitted pro hac vice)
     3100 West Ray Road, Suite 300
 7   Chandler, Arizona 85226
     Tel.: (480) 420-1600
 8   Fax: (480) 420-1695
     dstruck@strucklove.com
 9   rlove@strucklove.com
     nacedo@strucklove.com
10   ahesman@strucklove.com
     jlee@strucklove.com
11
     LAW OFFICE OF ETHAN H. NELSON
12   Ethan H. Nelson, CA Bar #262448
     4 Park Plaza, Suite 1025
13   Irvine, California 92614
     Tel.: (949) 229-0961
14   Fax: (949) 861-7122
     ethannelsonesq@gmail.com
15
     Attorneys for Defendant/Counter-Claimant
16   CoreCivic, Inc.
17                          UNITED STATES DISTRICT COURT
18                       SOUTHERN DISTRICT OF CALIFORNIA
19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
     on behalf of themselves, and all others
20   similarly situated,                       DECLARATION OF ORLANDO
                                               PEREZ IN SUPPORT OF
21                    Plaintiffs,              DEFENDANT’S MEMORANDUM
                                               IN OPPOSITION TO PLAINTIFFS’
22   v.                                        MOTION FOR CLASS
                                               CERTIFICATION
23   CoreCivic, Inc., a Maryland
     corporation,
24
                      Defendant.
25
26

27

28

     Declaration of Orlando Perez                                 17cv01112-JLS-NLS


                                        EXHIBIT 13
                                        Page 0370
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5725 Page 7 of 228



 1   CoreCivic, Inc., a Maryland
     corporation,
 2
                      Counter-Claimant,
 3
     v.
 4
     Sylvester Owino and Jonathan Gomez,
 5   on behalf of themselves, and all others
     similarly situated,
 6
                      Counter-Defendants.
 7
 8          I, Orlando Perez, make the following Declaration:
 9          1.     I am over the age of 18 years and competent to testify to the matters
10   set forth in this Declaration. I make this Declaration in support of CoreCivic’s
11   Memorandum in Opposition to Plaintiffs’ Motion for Class Certification based on
12   my own personal knowledge and my review of the relevant documents as
13   maintained by CoreCivic in the usual course of business.
14          2.     I have been in corrections for over 42 years. I have been employed by
15   CoreCivic since December 2003, when I started as an Assistant Warden at
16   CoreCivic’s Willacy County State Jail, located Raymondville, Texas. Prior to
17   starting at Willacy County State Jail, I spent 27 years with the Texas Department of
18   Criminal Justice, where I held positions ranging from Correctional Officer to Senior
19   Warden II.
20          3.     I am currently the Warden of CoreCivic’s Laredo Processing Center
21   (“LPC”), located in Laredo, Texas, a position I have held since July 2016. As
22   Warden, I am responsible for managing the operational functions of the facility,
23   providing guidance and leadership to facility staff, and maintaining standards of
24   compliance for internal and external stakeholders, including contracting agencies.
25                                      Housekeeping
26          4.     LPC uses dormitory-style housing units with bunk beds. Each
27   detainee’s assigned living area consists of a bunk and a locker that fits under the
28   bottom bunk.

     Declaration of Orlando Perez              2                      17cv01112-JLS-NLS


                                          EXHIBIT 13
                                          Page 0371
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5726 Page 8 of 228



 1          5.     Detainees are provided instruction during orientation and in the
 2   detainee handbook as to their responsibilities with regard to cleanliness of their
 3   housing units. (See Doc. 85-25.)
 4          6.     Detainees are expected to keep their assigned living area and beds
 5   clean and presentable at all times.
 6          7.     The dormitories are cleaned four times daily, once after each meal and
 7   once at 9:00 p.m., but only by detainees enrolled in the Voluntary Work Program
 8   (“VWP”). Each cleaning takes approximately one hour or less, for a total of no
 9   more than three to five hours each day.
10          8.     Only detainees who are participating in the VWP are assigned to clean
11   the common areas in the housing units. Such detainees are paid $1 per day for the
12   participation. No other detainees are assigned jobs in the common areas.
13          9.     Detainees who volunteer to participate in the VWP and are assigned as
14   housing unit porters clean the floors, surfaces, microwaves, showers, sinks, toilets,
15   walls, windows, dayrooms, and rec areas and take out the trash in the common
16   areas. Detainees who choose not to participate in the VWP are not assigned or
17   asked to do these tasks.
18          10.    All detainees are expected to clean up their own messes in the
19   common areas. For example, if a detainee spills a drink on the floor, or if something
20   in the microwave bubbles over, they are expected to clean up the mess, rather than
21   leaving it for someone else to clean up later. If a detainee walks away from a mess
22   they made, however, they will not be disciplined for it. Rather, it will be cleaned by
23   the assigned VWP unit porter.
24          11.    The only detainees who have ever been expected to clean up messes
25   other than those they made themselves are either the assigned VWP unit porters or,
26   before the VWP program, the detainees living in the unit who agreed to help clean
27   the common areas.
28

     Declaration of Orlando Perez              3                        17cv01112-JLS-NLS


                                           EXHIBIT 13
                                           Page 0372
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5727 Page 9 of 228



 1            12.   Similarly, detainees are expected to throw their trash in the designated
 2   trash containers rather than leaving it on the floor or anywhere else in the common
 3   areas. Detainees are also expected to keep their assigned living areas free of trash,
 4   loose papers, and other debris.
 5            13.   The only detainees who have ever been expected to pick up trash that
 6   was not their own are either the assigned VWP unit porters or, before the VWP
 7   program, the detainees living in the unit who agreed to help clean the common
 8   areas.
 9            14.   Detainees are also expected to keep their personal belongings in their
10   lockers, and to pick up their own personal belongings from the common area.
11            15.   The only detainees who have ever been expected to pick up personal
12   belongings that were not their own are either the assigned VWP unit porters or,
13   before the VWP program, the detainees living in the unit who agreed to help clean
14   the common areas.
15                                          Discipline
16            16.   The detainee handbook provides a list of prohibited acts and sanctions,
17   divided into categories based on the severity of the prohibited acts. Among the
18   “high moderate” offenses are 306 (refusal to clean assigned living area), 307
19   (refusal to obey a staff member/officer’s order), and 399 (conduct that disrupts or
20   interferes with the security or orderly running of the facility). These categories and
21   offense codes are required by ICE and ICE’s National Detention Standards
22   (“NDS”).
23            17.   Possible sanctions for these offenses include disciplinary segregation,
24   loss of privileges (commissary, recreation, etc.), loss of job, restriction to housing
25   unit, and a reprimand or warning. These potential sanctions are taken from the
26   NDS, as well.
27            18.   When a staff member observes a violation of facility rules or policy,
28   they report the violation to their supervisor, who decides whether to issue a formal

     Declaration of Orlando Perez               4                        17cv01112-JLS-NLS


                                          EXHIBIT 13
                                          Page 0373
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5728 Page 10 of
                                     228


 1   disciplinary report. If the supervisor decides to proceed with the disciplinary report,
 2   the staff member who observed the violation writes the report, and the Shift
 3   Supervisor orders an investigation.
 4          19.    The disciplinary report and the investigation report are submitted to
 5   the Unit Disciplinary Committee (“UDC”). The UDC decides whether a violation
 6   occurred and, if so, the appropriate sanction to be imposed under the circumstances,
 7   including whether the detainee is a repeat offender and the severity of the offense.
 8          20.    Disciplinary segregation is typically reserved for the most severe
 9   offenses that impact the safety and security of the institution, such as assaults or
10   possession of contraband/weapons. Before a detainee may be placed in segregation
11   as a disciplinary sanction, the placement must be approved by me and then by the
12   ICE Senior Deportation Detention Officer (“SDDO”). The SDDO is one of several
13   ICE representatives who provide oversight at LPC through regular facility visits
14   and meetings with me and other facility administrative staff.
15          21.    In my three years as Warden of LPC, I recall only two or three
16   instances in which a detainee was placed in segregation as a disciplinary sanction,
17   and those all involved assaults.
18          22.    In my three years as Warden of LPC, no detainee has ever been placed
19   in disciplinary segregation for refusal to clean their assigned living area, and no
20   detainee ever would be. At most, such a detainee would be sanctioned with loss of
21   privileges such as commissary or recreation, but even that is rare.
22          23.    Nor has a detainee ever been placed in disciplinary segregation or
23   given any other disciplinary sanction for refusing to participate in the VWP,
24   volunteering for the VWP and then refusing to report to their assigned work
25   location, or volunteering for the VWP and then refusing to complete their assigned
26   task. Facility supervisors are trained and instructed that participation in the VWP is
27   strictly voluntary.
28

     Declaration of Orlando Perez              5                           17cv01112-JLS-NLS


                                           EXHIBIT 13
                                           Page 0374
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5729 Page 11 of
                                     228


 1          24.    Detainees who volunteer to participate in the VWP and work outside
 2   their unit are called out and escorted from their housing units to their work areas
 3   according to a set schedule. This is done to ensure that detainees do not work more
 4   than they are permitted to work by policy (i.e., no more than eight hours per day
 5   and no more than 40 hours per week), and to ensure that they are paid for the days
 6   they work.
 7          25.    After a detainee refuses to work two or three times, the Unit Manager
 8   will ask the detainee if they want to continue in the VWP. If a detainee says they do
 9   not want to work, they may be offered another available position. If they do not
10   want to work in that position either, they may be dropped from the program. They
11   are never given a disciplinary report or sanction for not participating.
12          26.    Because LPC is a secure detention facility, it is important for detainees
13   to obey staff orders to maintain the safe and orderly operation of the facility.
14   Nevertheless, disciplinary segregation is not given as a sanction for refusal to obey
15   an order except under extreme circumstances. Sanctions for refusal to obey an order
16   typically include loss of privileges (commissary, recreation, etc.) or restriction to
17   housing unit.1 A detainee would not be given disciplinary segregation for refusing
18   an order to clean their assigned living area.
19          27.    Disciplinary sanctions for conduct that disrupts or interferes with the
20   security or orderly running of the facility are rare. When they are given, it is usually
21   related to count procedures (failure to stand for count, not being in the detainee’s
22   designated area during count, etc.). Sanctions typically include loss of privileges
23   (commissary, recreation, etc.) or restriction to housing unit, but not segregation.
24

25   1
      Disciplinary segregation is a form of separation from the general population in
26   which detainees are confined for a period of time in a segregation cell. While in
     segregation, a detainee’s property and privileges are restricted. Restriction to
27   housing unit requires a detainee to remain in their housing unit for a period of time,
28   but does not restrict them from any in-unit activities or privileges.

     Declaration of Orlando Perez               6                        17cv01112-JLS-NLS


                                          EXHIBIT 13
                                          Page 0375
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5730 Page 12 of
                                     228


 1                                  Commissary/Basic Necessities
 2           28.   When new detainees arrive at LPC, they are provided the following
 3   clothing and hygiene items consistent with the requirements of the NDS:
 4                 a. 2 uniforms (shirts and pants);
 5                 b. 1 pair of shoes;
 6                 c. 2 t-shirts;
 7                 d. 2 pair of underwear;
 8                 e. 2 bras (as needed);
 9                 f. 2 pair of socks;
10                 g. 1 bar of soap;
11                 h. 1 tube of toothpaste;
12                 i. 1 toothbrush;
13                 j. 1 bottle of shampoo;
14                 k. 1 comb;
15                 l. 1 brush;
16                 m. 1 packet of lotion; and
17                 n. 1 sanitary napkin (as applicable).
18   Razors are available upon request. Photographs that accurately depict the types of
19   hygiene and clothing items that are provided to new detainees are attached as
20   Attachments A and B, respectively.
21           29.   Detainees are informed during orientation that if they run out of a
22   hygiene item, or if an item of clothing gets worn out, all they have to do is ask for a
23   new one, and it will be provided to them. This is also covered in the detainee
24   handbook and during regular town hall meetings. (See, e.g., Doc. 85-25 at
25   CCOG00019523.)
26           30.   Detainees are not required to turn in an empty container to get new
27   hygiene items. All they need to do is ask for a new one, and it will be provided to
28   them.

     Declaration of Orlando Perez                7                      17cv01112-JLS-NLS


                                            EXHIBIT 13
                                            Page 0376
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5731 Page 13 of
                                     228




          1               31.   Laundry is done every day. Each detainee is provided a mesh laundry
       2      bag with their initial clothing issue. A laundry officer comes through every housing
       3      unit every day to pick up laundry bags. All laundry is returned to the detainees that
       4      same day. Additionally, staff makes regular rounds to inspect clothing, and will
       5      replace worn out clothing upon request.
       6                  32.   Detainees are provided three meals per day that are approved by a
       7      registered dietician to ensure they provide sufficient calories and nutrients, and that
       8      they provide sufficient variety.
       9                  33.   LPC also makes a commissary available to detainees, from which they
      1o can purchase certain food, hygiene items, clothing, and other items. The
      11      commissary inventory is approved by CoreCivic's Facility Support Center.
      12                  34.   The hygiene and clothing items available from the commissary are
      13      different than those provided for free to all detainees in that they generally provide
      14      detainees additional options in terms of brands, scents, colors, sizes, styles, etc.
      15                  35.   Because LPC provides detainees with meals and basic clothing and
      16      hygiene items, the commissary is intended to provide detainees options. It is not
      17      necessary for a detainee to purchase food, clothing, or hygiene items from the
      18      commtssary.
      19                  I declare under penalty of perjury that the foregoing is true and correct to the
      20      best of my knowledge.
      21                  EXECUTED this ;o 4 ""day of July, 2019 at Laredo, Texas.
      22
      23

      24
      25
              3597799.1
      26
      27

      28

              Declaration of Orlando Perez                    8                        17cv01112-JLS-NLS




                                                  EXHIBIT 13
                                                  Page 0377
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5732 Page 14 of
                                     228




                           ATTACHMENT A




                           ATTACHMENT A




                                  EXHIBIT 13
                                  Page 0378
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5733 Page 15 of
                                     228




                                                          CCOG00103854




                                  EXHIBIT 13
                                  Page 0379
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5734 Page 16 of
                                     228




                           ATTACHMENT B




                           ATTACHMENT B




                                  EXHIBIT 13
                                  Page 0380
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5735 Page 17 of
                                     228




                                                          CCOG00103855




                                  EXHIBIT 13
                                  Page 0381
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5736 Page 18 of
                                     228



                                                             EXHIBIT 14




                                                             EXHIBIT 14
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5737 Page 19 of
                                     228


 1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     Daniel P. Struck, AZ Bar #012377
 2   (admitted pro hac vice)
     Rachel Love, AZ Bar #019881
 3   (admitted pro hac vice)
     Nicholas D. Acedo, AZ Bar #021644
 4   (admitted pro hac vice)
     Ashlee B. Hesman, AZ Bar #028874
 5   (admitted pro hac vice)
     Jacob B. Lee, AZ Bar #030371
 6   (admitted pro hac vice)
     3100 West Ray Road, Suite 300
 7   Chandler, Arizona 85226
     Tel.: (480) 420-1600
 8   Fax: (480) 420-1695
     dstruck@strucklove.com
 9   rlove@strucklove.com
     nacedo@strucklove.com
10   ahesman@strucklove.com
     jlee@strucklove.com
11
     LAW OFFICE OF ETHAN H. NELSON
12   Ethan H. Nelson, CA Bar #262448
     4 Park Plaza, Suite 1025
13   Irvine, California 92614
     Tel.: (949) 229-0961
14   Fax: (949) 861-7122
     ethannelsonesq@gmail.com
15
     Attorneys for Defendant/Counter-Claimant
16   CoreCivic, Inc.
17                          UNITED STATES DISTRICT COURT
18                       SOUTHERN DISTRICT OF CALIFORNIA
19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
     on behalf of themselves, and all others
20   similarly situated,                       DECLARATION OF J.
                                               RODRIGUEZ, JR. IN SUPPORT OF
21                     Plaintiffs,             DEFENDANT’S MEMORANDUM
                                               IN OPPOSITION TO PLAINTIFFS’
22   v.                                        MOTION FOR CLASS
                                               CERTIFICATION
23   CoreCivic, Inc., a Maryland
     corporation,
24
                       Defendant.
25
26

27

28

     Declaration of J. Rodriguez                                  17cv01112-JLS-NLS


                                        EXHIBIT 14
                                        Page 0382
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5738 Page 20 of
                                     228


 1   CoreCivic, Inc., a Maryland
     corporation,
 2
                       Counter-Claimant,
 3
     v.
 4
     Sylvester Owino and Jonathan Gomez,
 5   on behalf of themselves, and all others
     similarly situated,
 6
                       Counter-Defendants.
 7
 8          I, J. Rodriguez, Jr. make the following Declaration:
 9          1.     I am over the age of 18 years and competent to testify to the matters
10   set forth in this Declaration. I make this Declaration in support of CoreCivic’s
11   Memorandum in Opposition to Plaintiffs’ Motion for Class Certification based on
12   my own personal knowledge and my review of the relevant documents as
13   maintained by CoreCivic in the usual course of business.
14          2.     I have been in corrections for over 23 years. I first began my
15   employment with CoreCivic since 1996, when I started as a Correctional Officer at
16   CoreCivic’s Central Arizona Detention Center, located in Florence, Arizona. I
17   worked for other private corrections and law enforcement entities in Texas from
18   2004 to 2009, and returned to CoreCivic in 2011 as the Chief of Security at
19   CoreCivic’s Northeast Ohio Correctional Center, located in Youngstown, Ohio.
20          3.     I am currently an Assistant Facility Administrator at CoreCivic’s
21   South Texas Family Residential Center (“STFRC”), located in Dilley, Texas, a
22   position I have held since January 2016. As an Assistant Facility Administrator, I
23   help ensure that the facility follows appropriate policies and procedures, including
24   the facility’s safety and sanitation procedures. I may also act in the capacity of the
25   Facility Administrator if he is absent.
26          4.     As the name implies, STFRC houses families in ICE custody. STFRC
27   is monitored by ICE’s Juvenile and Family Residential Unit, and is subject to ICE’s
28   Family Residential Standards (“FRS”).

     Declaration of J. Rodriguez               2                        17cv01112-JLS-NLS


                                           EXHIBIT 14
                                           Page 0383
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5739 Page 21 of
                                     228


1           5.     More specifically, STFRC houses mothers and their children. The
2    facility is not built like a jail or prison, but consists of modular buildings arranged
3    into five “neighborhoods.” Each neighborhood has four complexes of 120 beds
4    each, a soccer field, a basketball court, and playground equipment. Residents are
5    allowed open movement within the facility.
6           6.     Within each complex are suites of 12 beds (six bunk beds). Each suite
7    has a shared living area with couches, a table and chairs, a television, and a phone.
8           7.     Each complex has a microwave, and a refrigerator stocked with juice,
9    milk, fruit, and snacks. Residents can access the snacks in their complex at any
10   time. The refrigerator is re-stocked periodically throughout the day.
11          8.     Each complex also has a building with shared restroom facilities,
12   including showers, as well as a phone room with additional phones.
13          9.     Each complex also has a shared laundry room with eight to ten washer/
14   dryer combination machines. Laundry detergent dispensers are built into each
15   machine, and provide detergent at the push of a button for free.
16          10.    STFRC has two dining halls—the main dining hall and the annex. The
17   annex is used for overflow as needed. The dining halls provide a buffet-style meal
18   service. Residents are served the main course, and can serve themselves at a salad
19   bar, condiments bar, and beans and rice bar. Residents can go back for more food if
20   they want to.
21          11.    STFRC receives approximately 100 new residents each day. The
22   average length of stay is approximately 11 days.
23          12.    Each suite typically houses up to three families. Residents are
24   classified and housed according to the age and gender of the children in the family.
25          13.    Each new resident receives the following hygiene items consistent
26   with the FRS:
27                 a. 1 toothbrush;
28                 b. 1 tube of toothpaste;

     Declaration of J. Rodriguez               3                        17cv01112-JLS-NLS


                                         EXHIBIT 14
                                         Page 0384
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5740 Page 22 of
                                     228


1                  c. 1 bottle of shampoo;
2                  d. 1 bottle of soap;
3                  e. 1 comb;
4                  f. 1 stick of deodorant; and
5                  g. 1 container of lotion.
6    Diapers, wipes, and feminine hygiene products are available as needed.
7           14.    If residents run out of a hygiene item, they only need to ask staff for
8    more. There is no need to exchange empty containers for new items. Each shower
9    has a built-in soap dispenser that provides soap at the touch of a button free of
10   charge.
11          15.    Residents are allowed to wear their own clothing at STFRC, and may
12   keep up to 10 sets of clothing with them in their housing unit. If a detainee arrives
13   at STFRC with an insufficient amount of clothing, the facility provides them a
14   minimum of six sets of new clothing free of charge in the proper size, consisting of
15   shirts, pants, socks, and underwear, as well as one pair of shoes. Children under 12
16   may also receive up to three sets of pajamas at their mother’s request.
17          16.    Residents may keep their facility-issued clothing when they leave. If
18   they choose not to, the clothing is washed and donated.
19          17.    STFRC also makes a commissary available to residents that operates
20   like a convenience store, from which they can purchase certain food, hygiene, and
21   other items. The commissary inventory is compiled by CoreCivic’s Facility Support
22   Center and approved by ICE.
23          18.    The hygiene items available from the commissary are different than
24   those provided for free to all residents in that they generally provide residents
25   additional options in terms of brands, scents, colors, sizes, etc.
26          19.    Residents are expected to clean their immediate living area—i.e., their
27   bunk and the bunks of their children, and the immediate area around each—each
28   morning and as needed. Essentially, residents are required to make their beds and

     Declaration of J. Rodriguez                  4                       17cv01112-JLS-NLS


                                          EXHIBIT 14
                                          Page 0385
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5741 Page 23 of
                                     228




                                  EXHIBIT 14
                                  Page 0386
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5742 Page 24 of
                                     228



                                                             EXHIBIT 15




                                                             EXHIBIT 15
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5743 Page 25 of
                                     228




                                  EXHIBIT 15
                                  Page 0387
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5744 Page 26 of
                                     228




                                  EXHIBIT 15
                                  Page 0388
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5745 Page 27 of
                                     228




                                  EXHIBIT 15
                                  Page 0389
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5746 Page 28 of
                                     228




                           ATTACHMENT A




                           ATTACHMENT A




                                  EXHIBIT 15
                                  Page 0390
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5747 Page 29 of
                                            228




                                            UNITED STATES
                                SECURITIES AND EXCHANGE COMMISSION
                                                                  WASHINGTON, D.C. 20549

                                                                         FORM 10-Q
☒      QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                   FOR THE QUARTERLY PERIOD ENDED: JUNE 30, 2017
                                                                                     OR
☐      TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934
                                                  FOR THE TRANSITION PERIOD FROM                               TO
                                                             COMMISSION FILE NUMBER: 001-16109


                                                             CORECIVIC, INC.
                                                        (Exact name of registrant as specified in its charter)

                                  MARYLAND                                                                                     XX-XXXXXXX
                           (State or other jurisdiction of                                                                    (I.R.S. Employer
                          incorporation or organization)                                                                   Identification Number)

                                                      10 BURTON HILLS BLVD., NASHVILLE, TENNESSEE 37215
                                                                   (Address and zip code of principal executive offices)
                                                                              (615) 263-3000
                                                             (Registrant’s telephone number, including area code)

Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934
during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing
requirements for the past 90 days.
Yes ☒ No ☐
Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to
be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to
submit and post such files).
Yes ☒ No ☐
Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an
emerging growth company. See definitions of “large accelerated filer”, “accelerated filer”, “smaller reporting company”, and "emerging growth company" in
Rule 12b-2 of the Exchange Act.
Large accelerated filer                     ☒                                                                                   Accelerated filer           ☐
Non-accelerated filer                       ☐ (Do not check if a smaller reporting company)                                     Smaller reporting company   ☐
Emerging growth company                     ☐
If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or
revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐
Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☒
Indicate the number of shares outstanding of each class of Common Stock as of August 2, 2017:
                                      Shares of Common Stock, $0.01 par value per share: 118,179,086 shares outstanding.




                                                                             EXHIBIT 15
                                                                             Page 0391
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5748 Page 30 of
                                           228




                                                                 CORECIVIC, INC.

                                                                    FORM 10-Q

                                            FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2017

                                                                       INDEX

                                                                                                                          PAGE
PART 1 – FINANCIAL INFORMATION
Item 1.     Financial Statements                                                                                              1
   a)       Consolidated Balance Sheets (Unaudited) as of June 30, 2017 and December 31, 2016                                 1
   b)       Consolidated Statements of Operations (Unaudited) for the three and six months ended June 30, 2017 and 2016       2
   c)       Consolidated Statements of Cash Flows (Unaudited) for the six months ended June 30, 2017 and 2016                 3
   d)       Consolidated Statement of Stockholders’ Equity (Unaudited) for the six months ended June 30, 2017                 4
   e)       Consolidated Statement of Stockholders’ Equity (Unaudited) for the six months ended June 30, 2016                 5
   f)       Notes to Consolidated Financial Statements (Unaudited)                                                            6
Item 2.     Management’s Discussion and Analysis of Financial Condition and Results of Operations                            24
Item 3.     Quantitative and Qualitative Disclosures About Market Risk                                                       40
Item 4.     Controls and Procedures                                                                                          41
PART II – OTHER INFORMATION
Item 1.  Legal Proceedings                                                                                                   42
Item 1A. Risk Factors                                                                                                        42
Item 2.  Unregistered Sales of Equity Securities and Use of Proceeds                                                         42
Item 3.  Defaults Upon Senior Securities                                                                                     42
Item 4.  Mine Safety Disclosures                                                                                             43
Item 5.  Other Information                                                                                                   43
Item 6.  Exhibits                                                                                                            43
SIGNATURES                                                                                                                   44




                                                                 EXHIBIT 15
                                                                 Page 0392
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5749 Page 31 of
                                           228




                                                        PART I – FINANCIAL INFORMATION

ITEM 1. – FINANCIAL STATEMENTS.

                                                  CORECIVIC, INC. AND SUBSIDIARIES
                                                  CONSOLIDATED BALANCE SHEETS
                                  (UNAUDITED AND AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS)

                                                 ASSETS                                                        June 30, 2017            December 31, 2016
Cash and cash equivalents                                                                                 $              46,584     $               37,711
Accounts receivable, net of allowance of $666 and $1,580, respectively                                                  206,848                    229,885
Prepaid expenses and other current assets                                                                                25,620                     31,228
    Total current assets                                                                                                279,052                    298,824
Property and equipment, net of accumulated depreciation of $1,413,136 and $1,352,323,
  respectively                                                                                                        2,806,078                  2,837,657
Goodwill                                                                                                                 40,402                     38,386
Non-current deferred tax assets                                                                                          11,537                     13,735
Other assets                                                                                                             87,247                     83,002
    Total assets                                                                                          $           3,224,316     $            3,271,604
                              LIABILITIES AND STOCKHOLDERS’ EQUITY
Accounts payable and accrued expenses                                                                     $             243,975     $              260,107
Income taxes payable                                                                                                        853                      2,086
Current portion of long-term debt                                                                                        10,000                     10,000
    Total current liabilities                                                                                           254,828                    272,193
Long-term debt, net                                                                                                   1,407,196                  1,435,169
Deferred revenue                                                                                                         46,574                     53,437
Other liabilities                                                                                                        52,374                     51,842
    Total liabilities                                                                                                 1,760,972                  1,812,641
Commitments and contingencies
Preferred stock – $0.01 par value; 50,000 shares authorized; none issued and outstanding
  at June 30, 2017 and December 31, 2016, respectively                                                                         —                            —
Common stock – $0.01 par value; 300,000 shares authorized; 118,179 and 117,554 shares
  issued and outstanding at June 30, 2017 and December 31, 2016, respectively                                             1,182                      1,176
Additional paid-in capital                                                                                            1,789,337                  1,780,350
Accumulated deficit                                                                                                    (327,175 )                 (322,563 )
    Total stockholders’ equity                                                                                        1,463,344                  1,458,963
    Total liabilities and stockholders’ equity                                                            $           3,224,316     $            3,271,604

                                  The accompanying notes are an integral part of these consolidated financial statements.

                                                                            1




                                                                    EXHIBIT 15
                                                                    Page 0393
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5750 Page 32 of
                                           228




                                                  CORECIVIC, INC. AND SUBSIDIARIES
                                             CONSOLIDATED STATEMENTS OF OPERATIONS
                                  (UNAUDITED AND AMOUNTS IN THOUSANDS, EXCEPT PER SHARE AMOUNTS)

                                                                                     For the Three Months Ended             For the Six Months Ended
                                                                                              June 30,                               June 30,
                                                                                      2017                2016              2017                2016
REVENUES                                                                        $      436,393      $      463,331     $     882,077     $       910,716
EXPENSES:
  Operating                                                                            307,897             316,446           623,200             630,364
  General and administrative                                                            26,417              27,364            51,243              53,844
  Depreciation and amortization                                                         36,800              42,345            73,057              84,404
  Asset impairments                                                                         —                   —                259                  —
                                                                                       371,114             386,155           747,759             768,612
OPERATING INCOME                                                                        65,279              77,176           134,318             142,104
OTHER (INCOME) EXPENSE:
  Interest expense, net                                                                  16,622             16,796            33,112              34,340
  Other (income) expense                                                                    (60 )              132               (43 )                49
                                                                                         16,562             16,928            33,069              34,389
INCOME BEFORE INCOME TAXES                                                               48,717             60,248           101,249             107,715
  Income tax expense                                                                     (3,242 )           (2,665 )          (5,727 )            (3,825 )
NET INCOME                                                                      $        45,475     $       57,583     $      95,522     $       103,890
BASIC EARNINGS PER SHARE                                                        $          0.38     $         0.49     $        0.81     $          0.89
DILUTED EARNINGS PER SHARE                                                      $          0.38     $         0.49     $        0.81     $          0.88
DIVIDENDS DECLARED PER SHARE                                                    $          0.42     $         0.54     $        0.84     $          1.08

                                  The accompanying notes are an integral part of these consolidated financial statements.


                                                                            2




                                                                    EXHIBIT 15
                                                                    Page 0394
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5751 Page 33 of
                                           228




                                                      CORECIVIC, INC. AND SUBSIDIARIES
                                                 CONSOLIDATED STATEMENTS OF CASH FLOWS
                                                   (UNAUDITED AND AMOUNTS IN THOUSANDS)

                                                                                                                      For the Six Months Ended
                                                                                                                               June 30,
                                                                                                                   2017                      2016
CASH FLOWS FROM OPERATING ACTIVITIES:
  Net income                                                                                              $                 95,522   $              103,890
  Adjustments to reconcile net income to net cash provided by operating activities:
     Depreciation and amortization                                                                                       73,057                      84,404
     Asset impairments                                                                                                      259                          —
     Amortization of debt issuance costs and other non-cash interest                                                      1,566                       1,577
     Deferred income taxes                                                                                                2,198                       2,050
     Non-cash revenue and other income                                                                                  (10,740 )                    (2,204 )
     Income tax benefit of equity compensation                                                                               —                          (25 )
     Non-cash equity compensation                                                                                         8,145                       7,873
     Other expenses and non-cash items                                                                                    1,964                       2,192
     Changes in assets and liabilities, net:
         Accounts receivable, prepaid expenses and other assets                                                          27,952                      22,079
         Accounts payable, accrued expenses and other liabilities                                                       (15,907 )                    (7,754 )
         Income taxes payable                                                                                            (1,233 )                      (756 )
            Net cash provided by operating activities                                                                   182,783                     213,326
CASH FLOWS FROM INVESTING ACTIVITIES:
  Expenditures for facility development and expansions                                                                  (13,862 )                   (18,725 )
  Expenditures for other capital improvements                                                                           (20,929 )                   (20,695 )
  Acquisitions, net of cash acquired                                                                                    (14,077 )                   (43,618 )
  Decrease in restricted cash                                                                                                —                          240
  Proceeds from sale of assets                                                                                              100                       8,192
  Decrease in other assets                                                                                                4,893                         833
  Payments received on direct financing lease and notes receivable                                                          684                       1,231
            Net cash used in investing activities                                                                       (43,191 )                   (72,542 )
CASH FLOWS FROM FINANCING ACTIVITIES:
  Proceeds from issuance of debt and borrowings from credit facility                                                    120,500                  201,000
  Scheduled principal repayments                                                                                         (5,000 )                 (2,500 )
  Other principal repayments of debt                                                                                   (144,500 )               (196,000 )
  Payment of debt issuance and other refinancing and related costs                                                          (65 )                    (68 )
  Payment of lease obligations                                                                                           (1,149 )                 (6,702 )
  Contingent consideration for acquisition of businesses                                                                     —                    (1,073 )
  Dividends paid                                                                                                       (101,064 )               (128,550 )
  Income tax benefit of equity compensation                                                                                  —                        25
  Purchase and retirement of common stock                                                                                (5,818 )                 (3,947 )
  Decrease in restricted cash for dividends                                                                                  —                       550
  Proceeds from exercise of stock options                                                                                 6,377                    2,033
            Net cash used in financing activities                                                                      (130,719 )               (135,232 )
NET INCREASE IN CASH AND CASH EQUIVALENTS                                                                                 8,873                    5,552
CASH AND CASH EQUIVALENTS, beginning of period                                                                           37,711                   65,291
CASH AND CASH EQUIVALENTS, end of period                                                                  $              46,584      $            70,843
SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION:
  Cash paid during the period for:
     Interest (net of amounts capitalized of $0 and $164 in 2017 and 2016,
       respectively)                                                                                      $                 28,786   $               28,655
     Income taxes paid (refunded), net                                                                    $                  2,295   $              (10,520 )

                                  The accompanying notes are an integral part of these consolidated financial statements.


                                                                            3




                                                                    EXHIBIT 15
                                                                    Page 0395
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5752 Page 34 of
                                           228




                                                  CORECIVIC, INC. AND SUBSIDIARIES
                                         CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY
                                               FOR THE SIX MONTHS ENDED JUNE 30, 2017
                                               (UNAUDITED AND AMOUNTS IN THOUSANDS)

                                                                                                           Additional                        Total
                                                                              Common Stock                  Paid-in        Accumulated   Stockholders'
                                                                          Shares       Par Value            Capital           Deficit       Equity
Balance as of December 31, 2016                                             117,554 $          1,176 $      1,780,350 $       (322,563 ) $   1,458,963
Net income                                                                       —                —                —            95,522          95,522
Retirement of common stock                                                     (175 )             (2 )         (5,816 )             —           (5,818 )
Dividends declared on common stock ($0.84 per share)                             —                —                —          (100,134 )      (100,134 )
Restricted stock compensation, net of forfeitures                                —                —             8,145               —            8,145
Restricted stock grants                                                         507                5               (5 )             —               —
Stock options exercised                                                         293                3            6,663               —            6,666
Balance as of June 30, 2017                                                 118,179 $          1,182 $      1,789,337 $       (327,175 ) $   1,463,344

                                 The accompanying notes are an integral part of these consolidated financial statements.


                                                                           4




                                                                   EXHIBIT 15
                                                                   Page 0396
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5753 Page 35 of
                                           228




                                                  CORECIVIC, INC. AND SUBSIDIARIES
                                         CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY
                                               FOR THE SIX MONTHS ENDED JUNE 30, 2016
                                               (UNAUDITED AND AMOUNTS IN THOUSANDS)

                                                                                                           Additional                        Total
                                                                              Common Stock                  Paid-in        Accumulated   Stockholders'
                                                                          Shares       Par Value            Capital           Deficit       Equity
Balance as of December 31, 2015                                             117,232 $          1,172 $      1,762,394 $       (300,818 ) $   1,462,748
Net income                                                                       —                —                —           103,890         103,890
Retirement of common stock                                                     (134 )             (1 )         (3,946 )             —           (3,947 )
Dividends declared on common stock ($1.08 per share)                             —                —                —          (127,998 )      (127,998 )
Restricted stock compensation, net of forfeitures                                (1 )             —             7,720               57           7,777
Income tax benefit of equity compensation                                        —                —                25               —               25
Stock option compensation expense, net of forfeitures                            —                —                96               —               96
Restricted stock grants                                                         310                3               —                —                3
Stock options exercised                                                         113                1            2,032               —            2,033
Balance as of June 30, 2016                                                 117,520 $          1,175 $      1,768,321 $       (324,869 ) $   1,444,627

                                 The accompanying notes are an integral part of these consolidated financial statements.


                                                                           5




                                                                   EXHIBIT 15
                                                                   Page 0397
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5754 Page 36 of
                                          228




                                                                    CORECIVIC, INC.

                                     NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED)

                                                                      JUNE 30, 2017

1.   ORGANIZATION AND OPERATIONS
     CoreCivic, Inc. (together with its subsidiaries, the “Company” or “CoreCivic”) is one of the nation’s largest owners of partnership correctional,
     detention, and residential reentry facilities and one of the largest prison operators in the United States. Through three business offerings, CoreCivic
     Safety, CoreCivic Properties, and CoreCivic Community, the Company provides a broad range of solutions to government partners that serve the
     public good through high-quality corrections and detention management, innovative and cost-saving government real estate solutions, and a growing
     network of residential reentry centers to help address America's recidivism crisis. As of June 30, 2017, CoreCivic owned or controlled 46 correctional
     and detention facilities, owned or controlled 28 residential reentry centers, and managed an additional 10 correctional and detention facilities owned
     by its government partners, with a total design capacity of approximately 87,400 beds in 20 states.
     In addition to providing fundamental residential services, CoreCivic's facilities offer a variety of rehabilitation and educational programs, including
     basic education, faith-based services, life skills and employment training, and substance abuse treatment. These services are intended to help reduce
     recidivism and to prepare offenders for their successful reentry into society upon their release. CoreCivic also provides or makes available to offenders
     certain health care (including medical, dental, and mental health services), food services, and work and recreational programs.
     CoreCivic began operating as a real estate investment trust ("REIT") effective January 1, 2013. The Company provides correctional services and
     conducts other business activities through taxable REIT subsidiaries ("TRSs"). A TRS is a subsidiary of a REIT that is subject to applicable corporate
     income tax and certain qualification requirements. The Company's use of TRSs enables CoreCivic to comply with REIT qualification requirements
     while providing correctional services at facilities it owns and at facilities owned by its government partners and to engage in certain other business
     operations. A TRS is not subject to the distribution requirements applicable to REITs so it may retain income generated by its operations for
     reinvestment.

2.   BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
     The accompanying unaudited interim consolidated financial statements have been prepared by the Company and, in the opinion of management,
     reflect all normal recurring adjustments necessary for a fair presentation of results for the unaudited interim periods presented. Certain information and
     footnote disclosures normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been
     condensed or omitted. The results of operations for the interim period are not necessarily indicative of the results to be obtained for the full fiscal
     year. Reference is made to the audited financial statements of CoreCivic included in its Annual Report on Form 10-K as of and for the year ended
     December 31, 2016 filed with the Securities and Exchange Commission (the "SEC") on February 23, 2017 (File No. 001-16109) (the “2016 Form 10-
     K”) with respect to certain significant accounting and financial reporting policies as well as other pertinent information of the Company.


     Recent Accounting Pronouncements
     In May 2014, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") 2014-09, "Revenue from Contracts
     with Customers", which establishes a single, comprehensive revenue recognition standard for all contracts with customers. For public reporting
     entities such as CoreCivic, ASU 2014-09 was originally effective for interim and annual periods beginning after December 15, 2016 and early
     adoption of the ASU was not permitted. In July 2015, the FASB agreed to defer the effective date of the ASU for public reporting entities by one year,
     or to interim and annual periods beginning after December 15, 2017. Early adoption is now allowed as of the original effective date for public
     companies. In summary, the core principle of ASU 2014-09 is to recognize revenue when promised goods or services are transferred to customers in an
     amount that reflects the consideration that is expected to be received for those goods or services. Companies are allowed to select between two
     transition methods: (1) a full retrospective transition method with the application of the new guidance to each prior reporting period presented, or (2) a
     modified retrospective transition method that recognizes the cumulative effect on prior periods at the date of adoption together with additional
     footnote disclosures. CoreCivic is currently planning to adopt the standard when effective in its fiscal year 2018 and expects to utilize the modified
     retrospective transition method upon adoption of the ASU. CoreCivic has begun its analysis of the various contracts and revenue streams in order to
     determine the potential impact the ASU might have on the Company's results of operations or financial position and its related financial statement
     disclosure.


                                                                             6




                                                                     EXHIBIT 15
                                                                     Page 0398
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5755 Page 37 of
                                     228




In February 2016, the FASB issued ASU 2016-02, "Leases (ASC 842)", which requires lessees to put most leases on their balance sheets but recognize
expenses on their income statements in a manner similar to current accounting requirements. ASU 2016-02 also eliminates curren t real estate-specific
provisions for all entities. For lessors, the ASU modifies the classification criteria and the accounting for sales-type and direct financing leases. For
public reporting entities such as CoreCivic, guidance in ASU 2016-02 is effective for fiscal years beginning after December 15, 2018, and interim
periods within those fiscal years, and early adoption of the ASU is permitted. Entities are required to use a modified retrospective approach for leases
that exist or are entered into after the beginning of the earliest comparative period in the financial statements. CoreCivic is currently planning to
adopt the ASU when effective in its fiscal year 2019. CoreCivic does not currently expect that the new standard will have a material impact on its
financial statements.
In March 2016, the FASB issued ASU 2016-09, "Improvements to Employee Share-Based Payment Accounting", that changes certain aspects of
accounting for share-based payments to employees. ASU 2016-09 requires all income tax effects of awards to be recognized in the income statement
when the awards vest or are settled. The new ASU also allows an employer to repurchase more of an employee's shares for tax withholding purposes
without triggering liability accounting, and to make a policy election to account for forfeitures. Companies are required to elect whether to account
for forfeitures of share-based payments by (1) recognizing forfeitures of awards as they occur, or (2) estimating the number of awards expected to be
forfeited and adjusting the estimate when it is likely to change, as previously required. For public reporting entities such as CoreCivic, guidance in
ASU 2016-09 is effective for fiscal years beginning after December 15, 2016, and interim periods within those fiscal years, and early adoption of the
ASU is permitted. All of the guidance in the ASU must be adopted in the same period. CoreCivic adopted the ASU in the first quarter of 2017, opting
to estimate the number of awards expected to be forfeited and adjusting the estimate when it is likely to change, as was previously required. The
amendments in ASU 2016-09 were applied prospectively and the Company's financial statements for prior periods were not adjusted. Adoption of the
ASU resulted in a $1.0 million income tax benefit recognized by the Company in the first six months of 2017. The new standard will continue to have
an impact on the Company's financial statements whenever the vested value of the awards differs from the grant-date fair value of such awards.
In January 2017, the FASB issued ASU 2017-01, "Business Combinations (Topic 805): Clarifying the Definition of a Business", that provides
guidance to assist entities with evaluating when a set of transferred assets and activities ("set") is a business. Under the new guidance, an entity first
determines whether substantially all of the fair value of the gross assets acquired is concentrated in a single identifiable asset or a group of similar
identifiable assets. If this threshold is met, the set is not a business. If the threshold is not met, the entity then evaluates whether the set meets the
requirement that a business include, at a minimum, an input and a substantive process that together significantly contribute to the ability to create
outputs. The new ASU provides a more robust framework to use in determining when a set of assets and activities is a business. For public reporting
entities such as CoreCivic, guidance in ASU 2017-01 is effective for fiscal years beginning after December 15, 2017, and interim periods within those
years, and is to be applied prospectively to any transactions occurring within the period of adoption. Early adoption of the ASU is allowed for
transactions that occur before the issuance date or effective date of the ASU, only when the transaction has not been reported in financial statements
that have been issued or made available for issuance. CoreCivic adopted ASU 2017-01 in the first quarter of 2017.
In January 2017, the FASB issued ASU 2017-04, "Intangibles–Goodwill and Other (Topic 350): Simplifying the Test of Goodwill Impairment", that
eliminates the requirement to calculate the implied fair value of goodwill by performing a hypothetical application of the acquisition method as of the
date of the impairment test to measure a goodwill impairment charge. This requirement is the second step in the annual two-step quantitative
impairment test that is currently required under Accounting Standards Codification ("ASC") 350, "Intangibles-Goodwill and Other". Instead, entities
will recognize an impairment charge based on the first step of the quantitative impairment test currently required, which is the measurement of the
excess of a reporting unit's carrying amount over its fair value. Entities will still have the option to perform a qualitative assessment to determine if
the quantitative impairment test is necessary. For public reporting entities such as CoreCivic, guidance in ASU 2017-04 is effective for fiscal years
beginning after December 15, 2019, and interim periods within those years. Early adoption of the ASU is allowed for interim or annual goodwill
impairment tests performed on testing dates on or after January 1, 2017. CoreCivic is reviewing the ASU to determine the potential impact it might
have on the Company's results of operations or financial position and its related financial statement disclosure.


                                                                        7




                                                               EXHIBIT 15
                                                               Page 0399
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5756 Page 38 of
                                          228




     Fair Value of Financial Instruments
     To meet the reporting requirements of ASC 825, "Financial Instruments", regarding fair value of financial instruments, CoreCivic calculates the
     estimated fair value of financial instruments using market interest rates, quoted market prices of similar instruments, or discounted cash flow
     techniques with observable Level 1 inputs for publicly traded debt and Level 2 inputs for all other financial instruments, as defined in ASC 820, "Fair
     Value Measurement". At June 30, 2017 and December 31, 2016, there were no material differences between the carrying amounts and the estimated
     fair values of CoreCivic's financial instruments, other than as follows (in thousands):

                                                                                          June 30, 2017                     December 31, 2016
                                                                                    Carrying                            Carrying
                                                                                    Amount           Fair Value         Amount           Fair Value
     Note receivable from Agecroft Prison Management, LTD                         $      3,078 $        4,738 $        2,920 $        4,647
     Debt                                                                         $ (1,426,000 ) $ (1,456,250 ) $ (1,455,000 ) $ (1,459,625 )


     Revenue Recognition – Multiple-Element Arrangement
     In September 2014, CoreCivic agreed under an expansion of an existing inter-governmental service agreement ("IGSA") between the city of Eloy,
     Arizona and U.S. Immigration and Customs Enforcement ("ICE") to provide residential space and services at the South Texas Family Residential
     Center. The IGSA was further amended in October 2016. The IGSA qualifies as a multiple-element arrangement under the guidance in ASC 605,
     "Revenue Recognition". CoreCivic determined that there were five distinct elements related to the amended IGSA with ICE. In the three months
     ended June 30, 2017 and 2016, CoreCivic recognized $42.5 million and $70.8 million, respectively, in revenue associated with the amended IGSA
     while $85.1 million and $141.5 million in revenue was recognized in the six months ended June 30, 2017 and 2016, respectively. The unrecognized
     balance of the fixed monthly payments is reported in deferred revenue. The current portion of deferred revenue is reflected within accounts payable
     and accrued expenses while the long-term portion is reflected in deferred revenue in the accompanying consolidated balance sheets. As of June 30,
     2017 and December 31, 2016, total deferred revenue associated with this agreement amounted to $60.2 million and $67.0 million, respectively.

3.   GOODWILL
     ASC 350, "Intangibles-Goodwill and Other", establishes accounting and reporting requirements for goodwill and other intangible assets. Goodwill
     was $40.4 million and $38.4 million as of June 30, 2017 and December 31, 2016, respectively. This goodwill was established in connection with
     multiple business combination transactions.
     Under the provisions of ASC 350, CoreCivic performs a qualitative assessment that may allow it to skip the annual two-step impairment test. Under
     ASC 350, a company has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads to a
     determination that it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If, after assessing the totality of
     events or circumstances, an entity determines it is not more likely than not that the fair value of a reporting unit is less than its carrying amount, then
     performing the two-step impairment test is unnecessary. If the two-step impairment test is required, CoreCivic determines the fair value of a reporting
     unit using a collaboration of various common valuation techniques, including market multiples and discounted cash flows. These impairment tests
     are required to be performed at least annually. CoreCivic performs its impairment tests during the fourth quarter, in connection with its annual
     budgeting process. CoreCivic performs these impairment tests at least annually and whenever circumstances indicate the carrying value of goodwill
     may not be recoverable.
     In March 2017, the Texas Department of Criminal Justice ("TDCJ") notified CoreCivic that, in light of the current economic climate, as well as the
     fiscal constraints and budget outlook for the next biennium, the TDCJ would not be awarding the contract for the Bartlett State Jail. The TDCJ had
     previously solicited proposals for the rebid of the Bartlett facility, along with three other facilities that CoreCivic currently manages for the state of
     Texas. The managed-only contracts at the four facilities were scheduled to expire in August 2017. However, in collaboration with the TDCJ, the
     decision was made to close the Bartlett facility on June 24, 2017. In anticipation of the termination of the contract and closing of the Bartlett facility,
     CoreCivic recorded an asset impairment of $0.3 million during the first quarter of 2017 for the write-off of goodwill associated with the facility.

                                                                              8




                                                                     EXHIBIT 15
                                                                     Page 0400
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5757 Page 39 of
                                          228




4.   REAL ESTATE TRANSACTIONS
     Acquisitions
     On January 1, 2017, CoreCivic acquired the Arapahoe Community Treatment Center, a 135-bed residential reentry center in Englewood, Colorado, for
     $5.5 million in cash, excluding transaction-related expenses. The acquisition included a contract with Arapahoe County whereby CoreCivic will
     provide residential reentry services for up to 135 residents.
     On February 10, 2017, CoreCivic acquired the Stockton Female Community Corrections Facility, a 100-bed residential reentry center in Stockton,
     California, in a real estate-only transaction for $1.6 million, excluding transaction-related expenses. The 100-bed Stockton facility is leased to a third-
     party operator pursuant to a lease agreement that extends through April 2021 and includes one five-year lease extension option. The lessee separately
     contracts with the California Department of Corrections and Rehabilitation ("CDCR") to provide rehabilitative and reentry services to female residents
     at the leased facility.
     On June 1, 2017, CoreCivic acquired the real estate operated by Center Point, Inc. ("Center Point"), a California-based non-profit organization, for
     $7.0 million in cash, excluding transaction-related expenses. CoreCivic consolidated a portion of Center Point's operations into the Company's
     preexisting residential reentry center portfolio and assumed ownership and operations of the Oklahoma City Transitional Center, a 200-bed residential
     reentry center in Oklahoma City, Oklahoma.
     In allocating the purchase price of these three acquisitions, CoreCivic recorded $10.8 million of net tangible assets, $1.0 million of identifiable
     intangible assets, and $2.3 million of goodwill. CoreCivic acquired the facilities as strategic investments that further expand the Company's network
     of residential reentry centers.
     Subsequent to quarter-end, CoreCivic acquired New Beginnings Treatment Center, Inc. ("NBTC"), an Arizona-based community corrections company,
     along with the real estate used in the operation of NBTC's business from an affiliate of NBTC, for an aggregate purchase price of $6.4 million. In
     connection with the acquisition, CoreCivic assumed a contract with the Federal Bureau of Prisons ("BOP") to provide reentry services to male and
     female adults at the Oracle Transitional Center containing 92 beds located in Tucson, Arizona.


     Idle Facilities
     On April 30, 2017, the contract with the BOP at the Company's 1,422-bed Eden Detention Center expired and was not renewed. CoreCivic idled the
     Eden facility following the transfer of the offender population, and has begun to market the facility. The Company can provide no assurance that it
     will be successful in securing a replacement contract. CoreCivic performed an impairment analysis of the Eden facility, which had a net carrying
     value of $40.5 million as of June 30, 2017, and concluded that this asset has a recoverable value in excess of the carrying value.
     As of June 30, 2017, CoreCivic had eight idled correctional facilities, including the Eden facility, that are currently available and being actively
     marketed to potential customers. The following table summarizes each of the idled facilities and their respective carrying values, excluding
     equipment and other assets that could generally be transferred and used at other facilities CoreCivic owns without significant cost (dollars in
     thousands):

                                                                                   Design             Date                Net Carrying Values
                                     Facility                                     Capacity            Idled        June 30, 2017   December 31, 2016
     Prairie Correctional Facility                                                     1,600          2010        $      16,585     $         17,071
     Huerfano County Correctional Center                                                 752          2010               17,201               17,542
     Diamondback Correctional Facility                                                 2,160          2010               40,948               41,539
     Southeast Kentucky Correctional Facility                                            656          2012               22,287               22,618
     Marion Adjustment Center                                                            826          2013               11,982               12,135
     Lee Adjustment Center                                                               816          2015               10,243               10,342
     Kit Carson Correctional Center                                                    1,488          2016               57,948               58,819
     Eden Detention Center                                                             1,422          2017               40,473               41,269
                                                                                       9,720                      $     217,667     $        221,335

     CoreCivic also has two idled non-core facilities containing 440 beds with an aggregate net book value of $3.9 million. CoreCivic incurred
     approximately $2.5 million and $2.0 million in operating expenses at the idled facilities for the three months ended June 30, 2017 and 2016,
     respectively. CoreCivic incurred approximately $5.4 million and $4.1 million in operating expenses at the idled facilities for the six months ended
     June 30, 2017 and 2016, respectively.
     CoreCivic considers the cancellation of a contract as an indicator of impairment and tested each of the idled facilities for impairment when it was
     notified by the respective customers that they would no longer be utilizing such facility. CoreCivic

                                                                              9




                                                                     EXHIBIT 15
                                                                     Page 0401
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5758 Page 40 of
                                          228




     updates the impairment analyses on an annual basis for each of the idled facilities and evaluates on a quarterly basis market developments for the
     potential utilization of each of these facilities in order to identify events that may cause CoreCivic to reconsider its most recent assumptions. As a
     result of CoreCivic's analyses, CoreCivic determined each of the idled facilities to have recoverable values in excess of the corresponding carrying
     values.
     As a result of declines in federal populations at the Company's 910-bed Torrance County Detention Facility and 1,129-bed Cibola County Corrections
     Center, during the third quarter of 2017 CoreCivic expects to obtain customer consent to consolidate offender populations into its Cibola facility in
     order to take advantage of efficiencies gained by consolidating populations into one facility. CoreCivic has begun to market the Torrance facility,
     which had a net carrying value of $37.3 million at June 30, 2017, to other potential customers.

5.   DEBT
     Debt outstanding as of June 30, 2017 and December 31, 2016 consists of the following (in thousands):

                                                                                                   June 30, 2017   December 31, 2016
                   $900.0 Million Revolving Credit Facility, principal due at
                     maturity in July 2020; interest payable periodically at
                     variable interest rates. The weighted average rate at
                     June 30, 2017 and December 31, 2016 was 2.6% and 2.2%,
                     respectively.                                                             $         411,000   $       435,000
                   Term Loan, scheduled principal payments through maturity in
                     July 2020; interest payable periodically at variable interest
                     rates. The rate at June 30, 2017 and December 31, 2016
                     was 2.7% and 2.3%, respectively. Unamortized debt
                     issuance costs amounted to $0.4 million at both
                     June 30, 2017 and December 31, 2016.                                                 90,000             95,000
                   4.625% Senior Notes, principal due at maturity in May 2023;
                     interest payable semi-annually in May and November at
                     4.625%. Unamortized debt issuance costs amounted to
                     $3.6 million and $3.9 million at June 30, 2017 and
                     December 31, 2016, respectively.                                                    350,000           350,000
                   4.125% Senior Notes, principal due at maturity in April 2020;
                     interest payable semi-annually in April and October at
                     4.125%. Unamortized debt issuance costs amounted to
                     $2.3 million and $2.7 million at June 30, 2017 and
                     December 31, 2016, respectively.                                                    325,000           325,000
                   5.0% Senior Notes, principal due at maturity in October 2022;
                     interest payable semi-annually in April and October at 5.0%.
                     Unamortized debt issuance costs amounted to $2.5 million
                     and $2.8 million at June 30, 2017 and December 31, 2016,
                     respectively.                                                                       250,000           250,000
                   Total debt                                                                          1,426,000         1,455,000
                   Unamortized debt issuance costs                                                        (8,804 )          (9,831 )
                   Current portion of long-term debt                                                     (10,000 )         (10,000 )
                   Long-term debt, net                                                         $       1,407,196 $       1,435,169

     Revolving Credit Facility. During July 2015, CoreCivic entered into an amended and restated $900.0 million senior secured revolving credit facility
     (the "$900.0 Million Revolving Credit Facility"). The $900.0 Million Revolving Credit Facility has an aggregate principal capacity of $900.0
     million and a maturity of July 2020. The $900.0 Million Revolving Credit Facility also has an "accordion" feature that provides for uncommitted
     incremental extensions of credit in the form of increases in the revolving commitments or incremental term loans in an aggregate principal amount up
     to an additional $350.0 million as requested by CoreCivic, subject to bank approval. At CoreCivic's option, interest on outstanding borrowings under
     the $900.0 Million Revolving Credit Facility is based on either a base rate plus a margin ranging from 0.00% to 0.75% or at LIBOR plus a margin
     ranging from 1.00% to 1.75% based on CoreCivic's then-current leverage ratio. The $900.0 Million Revolving Credit Facility includes a $30.0
     million sublimit for swing line loans that enables CoreCivic to borrow at the base rate from the Administrative Agent without advance notice.

                                                                           10




                                                                   EXHIBIT 15
                                                                   Page 0402
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5759 Page 41 of
                                     228




Based on CoreCivic's current leverage ratio, loans under the $900.0 Million Revolving Credit Facility bear interest at the base rate plus a margin of
0.50% or at LIBOR plus a margin of 1.50%, and a commitment fee equal to 0.35% of the unfunded balance. The $900.0 Million Revolving Credit
Facility also has a $50.0 million sublimit for the issuance of standby letters of credit. As of June 30, 2017, CoreCivic had $411.0 million in
borrowings outstanding under the $900.0 Million Revolving Credit Facility as well as $7.5 million in letters of credit outstanding resulting in $481.5
million available under the $900.0 Million Revolving Credit Facility.
The $900.0 Million Revolving Credit Facility is secured by a pledge of all of the capital stock of CoreCivic's domestic subsidiaries, 65% of the
capital stock of CoreCivic's foreign subsidiaries, all of CoreCivic's accounts receivable, and all of CoreCivic's deposit accounts. The $900.0 Million
Revolving Credit Facility requires CoreCivic to meet certain financial covenants, including, without limitation, a maximum total leverage ratio, a
maximum secured leverage ratio, and a minimum fixed charge coverage ratio. As of June 30, 2017, CoreCivic was in compliance with all such
covenants. In addition, the $900.0 Million Revolving Credit Facility contains certain covenants that, among other things, limit the incurrence of
additional indebtedness, payment of dividends and other customary restricted payments, transactions with affiliates, asset sales, mergers and
consolidations, liquidations, prepayments and modifications of other indebtedness, liens and other encumbrances and other matters customarily
restricted in such agreements. In addition, the $900.0 Million Revolving Credit Facility is subject to certain cross-default provisions with terms of
CoreCivic's other indebtedness, and is subject to acceleration upon the occurrence of a change of control.
Incremental Term Loan. On October 6, 2015, CoreCivic obtained $100.0 million under an Incremental Term Loan ("Term Loan") under the
"accordion" feature of the $900.0 Million Revolving Credit Facility. Interest rates under the Term Loan are the same as the interest rates under the
$900.0 Million Revolving Credit Facility. The Term Loan also has the same collateral requirements, financial and certain other covenants, and cross-
default provisions as the $900.0 Million Revolving Credit Facility. The Term Loan, which is pre-payable, also has a maturity concurrent with the
$900.0 Million Revolving Credit Facility due July 2020, with scheduled quarterly principal payments in years 2016 through 2020. As of June 30,
2017, the outstanding balance of the Term Loan was $90.0 million.
Senior Notes. Interest on the $325.0 million aggregate principal amount of CoreCivic's 4.125% senior notes issued in April 2013 (the "4.125% Senior
Notes") accrues at the stated rate and is payable in April and October of each year. The 4.125% Senior Notes are scheduled to mature on April 1,
2020. Interest on the $350.0 million aggregate principal amount of CoreCivic's 4.625% senior notes issued in April 2013 (the "4.625% Senior Notes")
accrues at the stated rate and is payable in May and November of each year. The 4.625% Senior Notes are scheduled to mature on May 1,
2023. Interest on the $250.0 million aggregate principal amount of CoreCivic's 5.0% senior notes issued in September 2015 (the "5.0% Senior Notes")
accrues at the stated rate and is payable in April and October of each year. The 5.0% Senior Notes are scheduled to mature on October 15, 2022.
The 4.125% Senior Notes, the 4.625% Senior Notes, and the 5.0% Senior Notes, collectively referred to herein as the "Senior Notes", are senior
unsecured obligations of the Company and are guaranteed by all of the Company's subsidiaries that guarantee the $900.0 Million Revolving Credit
Facility. CoreCivic may redeem all or part of the Senior Notes at any time prior to three months before their respective maturity date at a “make-
whole” redemption price, plus accrued and unpaid interest thereon to, but not including, the redemption date. Thereafter, the Senior Notes are
redeemable at CoreCivic's option, in whole or in part, at a redemption price equal to 100% of the aggregate principal amount of the notes to be
redeemed plus accrued and unpaid interest thereon to, but not including, the redemption date.
CoreCivic may also seek to issue additional debt or equity securities from time to time when the Company determines that market conditions and the
opportunity to utilize the proceeds from the issuance of such securities are favorable.
Debt Maturities. Scheduled principal payments as of June 30, 2017 for the remainder of 2017, the next four years, and thereafter were as follows (in
thousands):

                        2017 (remainder)                                                             $         5,000
                        2018                                                                                  10,000
                        2019                                                                                  15,000
                        2020                                                                                 796,000
                        2021                                                                                      —
                        Thereafter                                                                           600,000
                        Total debt                                                                   $     1,426,000


                                                                      11




                                                              EXHIBIT 15
                                                              Page 0403
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5760 Page 42 of
                                          228




6.   STOCKHOLDERS’ EQUITY
     Dividends on Common Stock
     During 2016 and the first six months of 2017, CoreCivic's Board of Directors declared the following quarterly dividends on its common stock:

             Declaration Date                    Record Date                        Payable Date                            Per Share
             February 19, 2016                   April 1, 2016                      April 15, 2016                     $                0.54
             May 12, 2016                        July 1, 2016                       July 15, 2016                      $                0.54
             August 11, 2016                     October 3, 2016                    October 17, 2016                   $                0.54
             December 8, 2016                    January 3, 2017                    January 13, 2017                   $                0.42
             February 17, 2017                   April 3, 2017                      April 17, 2017                     $                0.42
             May 11, 2017                        July 3, 2017                       July 17, 2017                      $                0.42

     Future dividends will depend on CoreCivic's distribution requirements as a REIT, future earnings, capital requirements, financial condition,
     opportunities for alternative uses of capital, and on such other factors as the Board of Directors of CoreCivic may consider relevant.

     Stock Options
     In the first six months of 2017 and during 2016, CoreCivic elected not to issue stock options to its non-employee directors, officers, and executive
     officers as it had in years prior to 2013 and instead elected to issue all of its equity compensation in the form of restricted common stock units
     ("RSUs"), as described hereafter. However, CoreCivic continued to recognize stock option expense during the vesting period of stock options
     awarded in prior years. All outstanding stock options were fully vested as of December 31, 2016. As of June 30, 2017, options to purchase 1.0 million
     shares of common stock were outstanding with a weighted average exercise price of $19.90.

     Restricted Stock Units
     During the first six months of 2017, CoreCivic issued approximately 554,000 shares of RSUs to certain of its employees and non-employee directors,
     with an aggregate value of $18.1 million, including 487,000 RSUs to employees and non-employee directors whose compensation is charged to
     general and administrative expense and 67,000 RSUs to employees whose compensation is charged to operating expense. During 2016, CoreCivic
     issued approximately 635,000 shares of RSUs to certain of its employees and non-employee directors, with an aggregate value of $18.5 million,
     including 562,000 RSUs to employees and non-employee directors whose compensation is charged to general and administrative expense and 73,000
     RSUs to employees whose compensation is charged to operating expense.
     CoreCivic established performance-based vesting conditions on the RSUs awarded to its officers and executive officers in years 2015 through
     2017. Unless earlier vested under the terms of the agreements, performance-based RSUs issued to officers and executive officers in those years are
     subject to vesting over a three-year period based upon the satisfaction of certain annual performance criteria, and no more than one-third of the RSUs
     may vest in any one performance period. Time-based RSUs issued to other employees in 2016 and 2017, unless earlier vested under the terms of the
     agreements, generally vest equally on the first, second, and third anniversary of the award. Time-based RSUs issued to other employees in 2015,
     unless earlier vested under the terms of the agreements, "cliff" vest on the third anniversary of the award. RSUs issued to non-employee directors vest
     one year from the date of award.
     During the three months ended June 30, 2017, CoreCivic expensed $4.1 million, net of forfeitures, relating to RSUs ($0.5 million of which was
     recorded in operating expenses and $3.6 million of which was recorded in general and administrative expenses). During the three months ended
     June 30, 2016, CoreCivic expensed $4.1 million, net of forfeitures, relating to restricted common stock and RSUs ($0.5 million of which was recorded
     in operating expenses and $3.6 million of which was recorded in general and administrative expenses).
     During the six months ended June 30, 2017, CoreCivic expensed $8.1 million, net of forfeitures, relating to RSUs ($1.0 million of which was recorded
     in operating expenses and $7.1 million of which was recorded in general and administrative expenses). During the six months ended June 30, 2016,
     CoreCivic expensed $7.8 million, net of forfeitures, relating to restricted common stock and RSUs ($1.0 million of which was recorded in operating
     expenses and $6.8 million of which was recorded in general and administrative expenses). As of June 30, 2017, approximately 1.1 million RSUs
     remained outstanding and subject to vesting.

                                                                           12




                                                                   EXHIBIT 15
                                                                   Page 0404
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5761 Page 43 of
                                          228




7.   EARNINGS PER SHARE
     Basic earnings per share is computed by dividing net income by the weighted average number of common shares outstanding during the year. Diluted
     earnings per share reflects the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted
     into common stock or resulted in the issuance of common stock that then shared in the earnings of the entity. For CoreCivic, diluted earnings per
     share is computed by dividing net income by the weighted average number of common shares after considering the additional dilution related to
     restricted share grants and stock options.
     A reconciliation of the numerator and denominator of the basic earnings per share computation to the numerator and denominator of the diluted
     earnings per share computation is as follows (in thousands, except per share data):

                                                                                    For the Three Months Ended        For the Six Months Ended
                                                                                             June 30,                          June 30,
                                                                                      2017              2016          2017               2016
     NUMERATOR
     Basic:
        Net income                                                              $       45,475    $      57,583   $      95,522    $     103,890
     Diluted:
        Net income                                                              $       45,475    $      57,583   $      95,522    $     103,890
     DENOMINATOR
     Basic:
        Weighted average common shares outstanding                                    118,164           117,401        117,974           117,318
     Diluted:
        Weighted average common shares outstanding                                    118,164           117,401        117,974           117,318
        Effect of dilutive securities:
            Stock options                                                                 377               514            398               473
            Restricted stock-based awards                                                  44                94             51                98
        Weighted average shares and assumed conversions                               118,585           118,009        118,423           117,889
     BASIC EARNINGS PER SHARE                                                   $        0.38     $        0.49   $       0.81     $        0.89
     DILUTED EARNINGS PER SHARE                                                 $        0.38     $        0.49   $       0.81     $        0.88

     There were no stock options excluded from the computation of diluted earnings per share for the three and six months ended June 30, 2017 and 2016.


                                                                           13




                                                                   EXHIBIT 15
                                                                   Page 0405
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5762 Page 44 of
                                          228




8.   COMMITMENTS AND CONTINGENCIES
     Legal Proceedings
     The nature of CoreCivic's business results in claims and litigation alleging that it is liable for damages arising from the conduct of its employees,
     offenders or others. The nature of such claims includes, but is not limited to, claims arising from employee or offender misconduct, medical
     malpractice, employment matters, property loss, contractual claims, including claims regarding compliance with contract performance requirements,
     and personal injury or other damages resulting from contact with CoreCivic's facilities, personnel or offenders, including damages arising from an
     offender's escape or from a disturbance at a facility. CoreCivic maintains insurance to cover many of these claims, which may mitigate the risk that
     any single claim would have a material effect on CoreCivic's consolidated financial position, results of operations, or cash flows, provided the claim is
     one for which coverage is available. The combination of self-insured retentions and deductible amounts means that, in the aggregate, CoreCivic is
     subject to substantial self-insurance risk.
     CoreCivic records litigation reserves related to certain matters for which it is probable that a loss has been incurred and the range of such loss can be
     estimated. Based upon management’s review of the potential claims and outstanding litigation and based upon management’s experience and history
     of estimating losses, and taking into consideration CoreCivic's self-insured retention amounts, management believes a loss in excess of amounts
     already recognized would not be material to CoreCivic's financial statements. In the opinion of management, there are no pending legal proceedings
     that would have a material effect on CoreCivic's consolidated financial position, results of operations, or cash flows. Any receivable for insurance
     recoveries is recorded separately from the corresponding litigation reserve, and only if recovery is determined to be probable. Adversarial proceedings
     and litigation are, however, subject to inherent uncertainties, and unfavorable decisions and rulings resulting from legal proceedings could occur
     which could have a material adverse impact on CoreCivic's consolidated financial position, results of operations, or cash flows for the period in which
     such decisions or rulings occur, or future periods. Expenses associated with legal proceedings may also fluctuate from quarter to quarter based on
     changes in CoreCivic's assumptions, new developments, or by the effectiveness of CoreCivic's litigation and settlement strategies.


9.   INCOME TAXES
     As discussed in Note 1, the Company began operating in compliance with REIT requirements for federal income tax purposes effective January 1,
     2013. As a REIT, the Company must distribute at least 90 percent of its taxable income (including dividends paid to it by its TRSs) and will not pay
     federal income taxes on the amount distributed to its stockholders. In addition, the Company must meet a number of other organizational and
     operational requirements. It is management's intention to adhere to these requirements and maintain the Company's REIT status. Most states where
     CoreCivic holds investments in real estate conform to the federal rules recognizing REITs. Certain subsidiaries have made an election with the
     Company to be treated as TRSs in conjunction with the Company's REIT election; the TRS elections permit CoreCivic to engage in certain business
     activities in which the REIT may not engage directly. A TRS is subject to federal and state income taxes on the income from these activities and
     therefore, CoreCivic includes a provision for taxes in its consolidated financial statements.
     Income taxes are accounted for under the provisions of ASC 740, "Income Taxes". ASC 740 generally requires CoreCivic to record deferred income
     taxes for the tax effect of differences between book and tax bases of its assets and liabilities. Deferred income taxes reflect the available net operating
     losses and the net tax effect of temporary differences between the carrying amounts of assets and liabilities for financial reporting purposes and the
     amounts used for income tax purposes using enacted tax rates in effect for the year in which the differences are expected to reverse. The effect of a
     change in tax rates on deferred tax assets and liabilities is recognized in the statement of operations in the period that includes the enactment
     date. Realization of the future tax benefits related to deferred tax assets is dependent on many factors, including CoreCivic’s past earnings history,
     expected future earnings, the character and jurisdiction of such earnings, unsettled circumstances that, if unfavorably resolved, would adversely affect
     utilization of its deferred tax assets, carryback and carryforward periods, and tax strategies that could potentially enhance the likelihood of realization
     of a deferred tax asset.
     CoreCivic recorded an income tax expense of $3.2 million and $2.7 million for the three months ended June 30, 2017 and 2016,
     respectively. CoreCivic recorded an income tax expense of $5.7 million and $3.8 million for the six months ended June 30, 2017 and 2016,
     respectively. As a REIT, CoreCivic is entitled to a deduction for dividends paid, resulting in a substantial reduction in the amount of federal income
     tax expense it recognizes. Substantially all of CoreCivic's income tax expense is incurred based on the earnings generated by its TRSs. CoreCivic's
     overall effective tax rate is estimated based on its current projection of taxable income primarily generated in its TRSs. The Company's consolidated
     effective tax rate could fluctuate in the future based on changes in estimates of taxable income, the relative amounts of taxable income generated by
     the TRSs and the REIT, the implementation of additional tax planning strategies, changes in federal or state tax rates or laws affecting tax credits
     available to the Company, changes in other tax laws, changes in estimates related to uncertain tax positions, or changes

                                                                             14




                                                                     EXHIBIT 15
                                                                     Page 0406
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5763 Page 45 of
                                           228




      in state apportionment factors, as well as changes in the valuation allowance applied to the Company's deferred tax assets that are based primarily on
      the amount of state net operating losses and tax credits that could expire unused.

      Income Tax Contingencies
      ASC 740 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken
      or expected to be taken in a tax return. The guidance prescribed in ASC 740 establishes a recognition threshold of more likely than not that a tax
      position will be sustained upon examination. The measurement attribute requires that a tax position be measured at the largest amount of benefit that
      is greater than 50% likely of being realized upon ultimate settlement.
      CoreCivic had no liabilities recorded for uncertain tax positions as of June 30, 2017. CoreCivic recognizes interest and penalties related to
      unrecognized tax positions in income tax expense. CoreCivic does not currently anticipate that the total amount of unrecognized tax positions will
      significantly change in the next twelve months.

10.   SEGMENT REPORTING
      As of June 30, 2017, CoreCivic owned and managed 66 facilities, and managed 10 facilities it did not own. In addition, CoreCivic owned eight
      facilities that it leased to third-party operators. Management views CoreCivic's operating results in one operating segment. However, the Company
      has chosen to report financial performance segregated for (1) owned and managed facilities and (2) managed-only facilities as the Company believes
      this information is useful to users of the financial statements. Owned and managed facilities include the operating results of those facilities placed
      into service that were owned or controlled via a long-term lease and managed by CoreCivic. Managed-only facilities include the operating results of
      those facilities owned by a third party and managed by CoreCivic. The operating performance of the owned and managed and the managed-only
      facilities can be measured based on their net operating income. CoreCivic defines facility net operating income as a facility’s operating income or
      loss from operations before interest, taxes, asset impairments, depreciation, and amortization.


                                                                            15




                                                                    EXHIBIT 15
                                                                    Page 0407
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5764 Page 46 of
                                           228




      The revenue and net operating income for the owned and managed and the managed-only facilities and a reconciliation to CoreCivic’s operating
      income is as follows for the three and six months ended June 30, 2017 and 2016 (in thousands):

                                                                                   For the Three Months Ended             For the Six Months Ended
                                                                                            June 30,                               June 30,
                                                                                     2017              2016               2017               2016
      Revenue:
         Owned and managed                                                     $     374,849     $        401,931     $     759,552     $    790,552
         Managed-only                                                                 50,871               51,346           101,432          101,176
      Total management revenue                                                       425,720              453,277           860,984          891,728
      Operating expenses:
         Owned and managed                                                           254,611              266,249           516,883          529,672
         Managed-only                                                                 46,017               44,218            92,742           89,309
      Total operating expenses                                                       300,628              310,467           609,625          618,981
      Facility net operating income:
         Owned and managed                                                           120,238              135,682           242,669          260,880
         Managed-only                                                                  4,854                7,128             8,690           11,867
      Total facility net operating income                                            125,092              142,810           251,359          272,747
      Other revenue (expense):
         Rental and other revenue                                                      10,673              10,054            21,093           18,988
         Other operating expense                                                       (7,269 )            (5,979 )         (13,575 )        (11,383 )
         General and administrative                                                   (26,417 )           (27,364 )         (51,243 )        (53,844 )
         Depreciation and amortization                                                (36,800 )           (42,345 )         (73,057 )        (84,404 )
         Asset impairments                                                                 —                   —               (259 )             —
      Operating income                                                         $       65,279 $            77,176 $         134,318 $        142,104

      The following table summarizes capital expenditures including accrued amounts for the three and six months ended June 30, 2017 and 2016 (amounts
      in thousands):

                                                                                   For the Three Months Ended             For the Six Months Ended
                                                                                            June 30,                               June 30,
                                                                                     2017              2016               2017               2016
      Capital expenditures:
         Owned and managed                                                     $       18,089    $         59,453     $      34,929     $      70,731
         Managed-only                                                                   1,034                 686             1,814             1,341
         Corporate and other                                                            3,510              11,215             7,096            12,209
      Total capital expenditures                                               $       22,633    $         71,354     $      43,839     $      84,281

      The total assets are as follows (in thousands):

                                                                                          June 30, 2017             December 31, 2016
                       Assets:
                          Owned and managed                                           $          2,798,003      $           2,841,799
                          Managed-only                                                              59,282                     62,292
                          Corporate and other                                                      367,031                    367,513
                       Total assets                                                   $          3,224,316      $           3,271,604


11.   CONDENSED CONSOLIDATING FINANCIAL STATEMENTS OF THE COMPANY AND SUBSIDIARIES
      The following condensed consolidating financial statements of CoreCivic and subsidiaries have been prepared pursuant to Rule 3-10 of Regulation S-
      X. These condensed consolidating financial statements have been prepared from the Company's financial information on the same basis of accounting
      as the consolidated financial statements.

                                                                          16




                                                                  EXHIBIT 15
                                                                  Page 0408
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5765 Page 47 of
                                           228




                                                CONDENSED CONSOLIDATING BALANCE SHEET
                                                            As of June 30, 2017
                                                               (in thousands)

                                                                                          Combined         Consolidating            Total
                                                                                          Subsidiary      Adjustments and        Consolidated
                                    ASSETS                                Parent          Guarantors          Other               Amounts
Cash and cash equivalents                                             $      16,078   $        30,506     $           —      $         46,584
Accounts receivable, net of allowance                                       189,181           309,411           (291,744 )            206,848
Prepaid expenses and other current assets                                     2,445            29,385             (6,210 )             25,620
   Total current assets                                                     207,704           369,302           (297,954 )            279,052
Property and equipment, net                                               2,477,862           328,216                 —             2,806,078
Goodwill                                                                     25,506            14,896                 —                40,402
Non-current deferred tax assets                                                  —             12,096               (559 )             11,537
Other assets                                                                382,649            64,038           (359,440 )             87,247
   Total assets                                                       $   3,093,721   $       788,548     $     (657,953 )   $      3,224,316
                 LIABILITIES AND STOCKHOLDERS’ EQUITY
Accounts payable and accrued expenses                                 $     209,271   $       332,658     $     (297,954 )   $        243,975
Income taxes payable                                                          1,370              (517 )               —                   853
Current portion of long-term debt                                            10,000                —                  —                10,000
   Total current liabilities                                                220,641           332,141           (297,954 )            254,828
Long-term debt, net                                                       1,408,102           114,094           (115,000 )          1,407,196
Non-current deferred tax liabilities                                            559                —                (559 )                 —
Deferred revenue                                                                 —             46,574                 —                46,574
Other liabilities                                                             1,075            51,299                 —                52,374
   Total liabilities                                                      1,630,377           544,108           (413,513 )          1,760,972

   Total stockholders’ equity                                             1,463,344           244,440           (244,440 )          1,463,344
   Total liabilities and stockholders’ equity                         $   3,093,721   $       788,548     $     (657,953 )   $      3,224,316


                                                                 17




                                                            EXHIBIT 15
                                                            Page 0409
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5766 Page 48 of
                                           228




                                                CONDENSED CONSOLIDATING BALANCE SHEET
                                                          As of December 31, 2016
                                                                (in thousands)

                                                                                          Combined       Consolidating            Total
                                                                                          Subsidiary    Adjustments and        Consolidated
                                    ASSETS                                Parent          Guarantors        Other               Amounts
Cash and cash equivalents                                             $      11,378   $        26,333   $           —      $         37,711
Accounts receivable, net of allowance                                       237,495           270,952         (278,562 )            229,885
Prepaid expenses and other current assets                                     7,582            30,123           (6,477 )             31,228
   Total current assets                                                     256,455           327,408         (285,039 )            298,824
Property and equipment, net                                               2,493,025           344,632               —             2,837,657
Goodwill                                                                     23,231            15,155               —                38,386
Non-current deferred tax assets                                                  —             14,056             (321 )             13,735
Other assets                                                                339,391            57,873         (314,262 )             83,002
   Total assets                                                       $   3,112,102   $       759,124   $     (599,622 )   $      3,271,604
                 LIABILITIES AND STOCKHOLDERS’ EQUITY
Accounts payable and accrued expenses                                 $     203,074   $       342,072   $     (285,039 )   $        260,107
Income taxes payable                                                          1,850               236               —                 2,086
Current portion of long-term debt                                            10,000                —                —                10,000
   Total current liabilities                                                214,924           342,308         (285,039 )            272,193
Long-term debt, net                                                       1,436,186           113,983         (115,000 )          1,435,169
Non-current deferred tax liabilities                                            321                —              (321 )                 —
Deferred revenue                                                                 —             53,437               —                53,437
Other liabilities                                                             1,708            50,134               —                51,842
   Total liabilities                                                      1,653,139           559,862         (400,360 )          1,812,641

   Total stockholders’ equity                                             1,458,963           199,262         (199,262 )          1,458,963
   Total liabilities and stockholders’ equity                         $   3,112,102   $       759,124   $     (599,622 )   $      3,271,604


                                                                 18




                                                            EXHIBIT 15
                                                            Page 0410
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5767 Page 49 of
                                           228




                                  CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS
                                           For the three months ended June 30, 2017
                                                         (in thousands)

                                                                                    Combined         Consolidating            Total
                                                                                    Subsidiary      Adjustments and        Consolidated
                                                                  Parent            Guarantors          Other               Amounts
REVENUES                                                      $     287,900     $       361,548     $     (213,055 )   $        436,393
EXPENSES:
  Operating                                                         221,293             299,659           (213,055 )            307,897
  General and administrative                                          8,471              17,946                 —                26,417
  Depreciation and amortization                                      21,711              15,089                 —                36,800
                                                                    251,475             332,694           (213,055 )            371,114
OPERATING INCOME                                                     36,425              28,854                 —                65,279
OTHER (INCOME) EXPENSE:
  Interest expense, net                                              13,737               2,885                 —                 16,622
  Other (income) expense                                               (123 )                52                 11                   (60 )
                                                                     13,614               2,937                 11                16,562
INCOME BEFORE INCOME TAXES                                           22,811              25,917                (11 )              48,717
  Income tax expense                                                   (450 )            (2,792 )               —                 (3,242 )
INCOME BEFORE EQUITY IN SUBSIDIARIES                                 22,361              23,125                (11 )              45,475
  Income from equity in subsidiaries                                 23,114                  —             (23,114 )                  —
NET INCOME                                                    $      45,475     $        23,125     $      (23,125 )   $          45,475


                                                         19




                                                    EXHIBIT 15
                                                    Page 0411
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5768 Page 50 of
                                           228




                                  CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS
                                           For the three months ended June 30, 2016
                                                         (in thousands)

                                                                                    Combined         Consolidating            Total
                                                                                    Subsidiary      Adjustments and        Consolidated
                                                                  Parent            Guarantors          Other               Amounts
REVENUES                                                      $     293,314     $       386,740     $     (216,723 )   $        463,331
EXPENSES:
  Operating                                                         224,689             308,480           (216,723 )            316,446
  General and administrative                                          8,832              18,532                 —                27,364
  Depreciation and amortization                                      21,055              21,290                 —                42,345
                                                                    254,576             348,302           (216,723 )            386,155
OPERATING INCOME                                                     38,738              38,438                 —                77,176
OTHER (INCOME) EXPENSE:
  Interest expense, net                                              12,868               3,928                 —                 16,796
  Other (income) expense                                                289                (153 )               (4 )                 132
                                                                     13,157               3,775                 (4 )              16,928
INCOME BEFORE INCOME TAXES                                           25,581              34,663                  4                60,248
  Income tax expense                                                   (515 )            (2,150 )               —                 (2,665 )
INCOME BEFORE EQUITY IN SUBSIDIARIES                                 25,066              32,513                  4                57,583
  Income from equity in subsidiaries                                 32,517                  —             (32,517 )                  —
NET INCOME                                                    $      57,583     $        32,513     $      (32,513 )   $          57,583


                                                         20




                                                    EXHIBIT 15
                                                    Page 0412
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5769 Page 51 of
                                           228




                                  CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS
                                            For the six months ended June 30, 2017
                                                         (in thousands)

                                                                                    Combined         Consolidating            Total
                                                                                    Subsidiary      Adjustments and        Consolidated
                                                                  Parent            Guarantors          Other               Amounts
REVENUES                                                      $     587,415     $       726,298     $     (431,636 )   $        882,077
EXPENSES:
  Operating                                                         447,930             606,906           (431,636 )            623,200
  General and administrative                                         16,807              34,436                 —                51,243
  Depreciation and amortization                                      43,059              29,998                 —                73,057
  Asset impairments                                                      —                  259                 —                   259
                                                                    507,796             671,599           (431,636 )            747,759
OPERATING INCOME                                                     79,619              54,699                 —               134,318
OTHER (INCOME) EXPENSE:
  Interest expense, net                                              27,173               5,939                 —                33,112
  Other (income) expense                                               (152 )                88                 21                  (43 )
                                                                     27,021               6,027                 21               33,069
INCOME BEFORE INCOME TAXES                                           52,598              48,672                (21 )            101,249
  Income tax expense                                                 (1,170 )            (4,557 )               —                (5,727 )
INCOME BEFORE EQUITY IN SUBSIDIARIES                                 51,428              44,115                (21 )             95,522
  Income from equity in subsidiaries                                 44,094                  —             (44,094 )                 —
NET INCOME                                                    $      95,522     $        44,115     $      (44,115 )   $         95,522


                                                         21




                                                   EXHIBIT 15
                                                   Page 0413
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5770 Page 52 of
                                           228




                                  CONDENSED CONSOLIDATING STATEMENT OF OPERATIONS
                                            For the six months ended June 30, 2016
                                                         (in thousands)

                                                                                    Combined            Consolidating
                                                                                    Subsidiary          Adjustments       Total Consolidated
                                                                  Parent            Guarantors           and Other            Amounts
REVENUES                                                      $     578,038     $       764,217     $        (431,539 )   $        910,716
EXPENSES:
  Operating                                                         446,753             615,150              (431,539 )            630,364
  General and administrative                                         18,026              35,818                    —                53,844
  Depreciation and amortization                                      41,946              42,458                    —                84,404
                                                                    506,725             693,426              (431,539 )            768,612
OPERATING INCOME                                                     71,313              70,791                    —               142,104
OTHER (INCOME) EXPENSE:
  Interest expense, net                                              25,870               8,470                    —                34,340
  Other (income) expense                                                401                (344 )                  (8 )                 49
                                                                     26,271               8,126                    (8 )             34,389
INCOME BEFORE INCOME TAXES                                           45,042              62,665                     8              107,715
  Income tax expense                                                   (881 )            (2,944 )                  —                (3,825 )
INCOME BEFORE EQUITY IN SUBSIDIARIES                                 44,161              59,721                     8              103,890
  Income from equity in subsidiaries                                 59,729                  —                (59,729 )                 —
NET INCOME                                                    $     103,890     $        59,721     $         (59,721 )   $        103,890


                                                         22




                                                   EXHIBIT 15
                                                   Page 0414
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5771 Page 53 of
                                          228




                                  CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS
                                            For the six months ended June 30, 2017
                                                         (in thousands)

                                                                                Combined             Consolidating
                                                                                Subsidiary           Adjustments         Total Consolidated
                                                              Parent            Guarantors            And Other              Amounts
Net cash provided by operating activities                $      168,002     $         14,781     $                   —   $        182,783
Net cash used in investing activities                           (32,647 )            (10,544 )                       —            (43,191 )
Net cash used in financing activities                          (130,655 )                (64 )                       —           (130,719 )
Net increase in cash and cash equivalents                         4,700                4,173                         —              8,873
CASH AND CASH EQUIVALENTS, beginning of period                   11,378               26,333                         —             37,711
CASH AND CASH EQUIVALENTS, end of period                 $       16,078     $         30,506     $                   —             46,584


                                  CONDENSED CONSOLIDATING STATEMENT OF CASH FLOWS
                                            For the six months ended June 30, 2016
                                                         (in thousands)

                                                                                Combined             Consolidating
                                                                                Subsidiary           Adjustments         Total Consolidated
                                                              Parent            Guarantors            And Other              Amounts
Net cash provided by operating activities                $      158,035     $         55,291     $                   —   $        213,326
Net cash used in investing activities                           (20,643 )            (51,899 )                       —            (72,542 )
Net cash used in financing activities                          (132,417 )             (2,815 )                       —           (135,232 )
Net increase in cash and cash equivalents                         4,975                  577                         —              5,552
CASH AND CASH EQUIVALENTS, beginning of period                   15,666               49,625                         —             65,291
CASH AND CASH EQUIVALENTS, end of period                 $       20,641     $         50,202     $                   —   $         70,843


                                                         23




                                                   EXHIBIT 15
                                                   Page 0415
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5772 Page 54 of
                                           228




ITEM 2.       MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS.
The following discussion should be read in conjunction with the financial statements and notes thereto appearing elsewhere in this report.

This quarterly report on Form 10-Q contains statements as to our beliefs and expectations of the outcome of future events that are forward-looking statements
as defined within the meaning of the Private Securities Litigation Reform Act of 1995, as amended. All statements other than statements of current or
historical fact contained herein, including statements regarding our future financial position, business strategy, budgets, projected costs and plans, and
objectives of management for future operations, are forward-looking statements. The words “anticipate,” “believe,” “continue,” “estimate,” “expect,”
“intend,” “could,” “may,” “plan,” “projects,” “will,” and similar expressions, as they relate to us, are intended to identify forward-looking statements. These
forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from the statements made. These include,
but are not limited to, the risks and uncertainties associated with:
       •      general economic and market conditions, including the impact governmental budgets can have on our contract renewals and renegotiations,
              per diem rates, and occupancy;
       •      fluctuations in our operating results because of, among other things, changes in occupancy levels, competition, increases in costs of operations,
              fluctuations in interest rates, and risks of operations;
       •      changes in the privatization of the corrections and detention industry and the public acceptance of our services;
       •      our ability to obtain and maintain correctional, detention, and reentry facility management contracts because of reasons including, but not
              limited to, sufficient governmental appropriations, contract compliance, effects of inmate disturbances, and the timing of the opening of new
              facilities and the commencement of new management contracts as well as our ability to utilize current available beds and new capacity as
              development and expansion projects are completed;
       •      increases in costs to develop or expand correctional, detention, and reentry facilities that exceed original estimates, or the inability to complete
              such projects on schedule as a result of various factors, many of which are beyond our control, such as weather, labor conditions, and material
              shortages, resulting in increased construction costs;
       •      changes in government policy regarding the utilization of the private sector for corrections and detention capacity and our services;
       •      changes in government policy and in legislation and regulation of corrections and detention contractors that affect our business, including, but
              not limited to, California's utilization of out-of-state contracted correctional capacity and the continued utilization of the South Texas Family
              Residential Center by U.S. Immigration and Customs Enforcement, or ICE, under terms of the current contract, and the impact of any changes to
              immigration reform and sentencing laws (Our company does not, under longstanding policy, lobby for or against policies or legislation that
              would determine the basis for, or duration of, an individual's incarceration or detention.);
       •      our ability to successfully integrate operations of our acquisitions and realize projected returns resulting therefrom;
       •      our ability to meet and maintain qualification for taxation as a real estate investment trust, or REIT; and
       •      the availability of debt and equity financing on terms that are favorable to us.

Any or all of our forward-looking statements in this quarterly report may turn out to be inaccurate. We have based these forward-looking statements largely
on our current expectations and projections about future events and financial trends that we believe may affect our financial condition, results of operations,
business strategy, and financial needs. Our statements can be affected by inaccurate assumptions we might make or by known or unknown risks, uncertainties
and assumptions, including the risks, uncertainties, and assumptions described in "Item 1A Risk Factors" disclosed in Part II hereafter, as well as in our
Annual Report on Form 10-K as of and for the year ended December 31, 2016 filed with the Securities and Exchange Commission, or the SEC, on February
23, 2017 (the "2016 Form 10-K") and in other reports we file with the SEC from time to time. Readers are cautioned not to place undue reliance on these
forward-looking statements, which speak only as of the date hereof. We undertake no obligation to publicly revise these forward-looking statements to
reflect events or circumstances occurring after the date hereof or to reflect the occurrence of unanticipated events. All subsequent written and oral forward-
looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained in this
report and in the 2016 Form 10-K.

                                                                               24




                                                                       EXHIBIT 15
                                                                       Page 0416
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5773 Page 55 of
                                            228




OVERVIEW
The Company
We are a diversified government solutions company with the scale and experience needed to solve tough government challenges in cost-effective
ways. Through three business offerings, CoreCivic Safety, CoreCivic Properties, and CoreCivic Community, we provide a broad range of solutions to
government partners that serve the public good through high-quality corrections and detention management, innovative and cost-saving government real
estate solutions, and a growing network of residential reentry centers to help address America's recidivism crisis. We have been a flexible and dependable
partner for government for more than 30 years. Our employees are driven by a deep sense of service, high standards of professionalism and a responsibility to
help government better the public good.

Structured as a REIT, we are one of the nation's largest owners of partnership correctional, detention, and residential reentry facilities and one of the largest
prison operators in the United States. As of June 30, 2017, we owned or controlled 46 correctional and detention facilities, owned or controlled 28 residential
reentry centers, and managed an additional 10 correctional and detention facilities owned by our government partners, with a total design capacity of
approximately 87,400 beds in 20 states. In addition to providing fundamental residential services, our facilities offer a variety of rehabilitation and
educational programs, including basic education, faith-based services, life skills and employment training, and substance abuse treatment. These services are
intended to help reduce recidivism and to prepare offenders for their successful reentry into society upon their release. We also provide or make available to
offenders certain health care (including medical, dental, and mental health services), food services, and work and recreational programs.

We are a Maryland corporation formed in 1983. Our principal executive offices are located at 10 Burton Hills Boulevard, Nashville, Tennessee, 37215, and
our telephone number at that location is (615) 263-3000. Our website address is www.corecivic.com. We make our annual reports on Form 10-K, quarterly
reports on Form 10-Q, current reports on Form 8-K, definitive proxy statements, and amendments to those reports under the Securities Exchange Act of 1934,
as amended, or the Exchange Act, available on our website, free of charge, as soon as reasonably practicable after these reports are filed with or furnished to
the SEC. Information contained on our website is not part of this report.

We began operating as a REIT effective January 1, 2013. We provide correctional services and conduct other business activities through taxable REIT
subsidiaries, or TRSs. A TRS is a subsidiary of a REIT that is subject to applicable corporate income tax and certain qualification requirements. Our use of
TRSs enables us to comply with REIT qualification requirements while providing correctional services at facilities we own and at facilities owned by our
government partners and to engage in certain other business operations. A TRS is not subject to the distribution requirements applicable to REITs so it may
retain income generated by its operations for reinvestment.

As a REIT, we generally are not subject to federal income taxes on our REIT taxable income and gains that we distribute to our stockholders, including the
income derived from providing prison bed capacity and dividends we earn from our TRSs. However, our TRSs will be required to pay income taxes on their
earnings at regular corporate income tax rates.

As a REIT, we generally are required to distribute annually to our stockholders at least 90% of our REIT taxable income (determined without regard to the
dividends paid deduction and excluding net capital gains). Our REIT taxable income will not typically include income earned by our TRSs except to the
extent our TRSs pay dividends to the REIT.

CRITICAL ACCOUNTING POLICIES
The consolidated financial statements in this report are prepared in conformity with U.S. generally accepted accounting principles. As such, we are required
to make certain estimates, judgments, and assumptions that we believe are reasonable based upon the information available. These estimates and
assumptions affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses
during the reporting period. A summary of our significant accounting policies is described in our 2016 Form 10-K. The significant accounting policies and
estimates which we believe are the most critical to aid in fully understanding and evaluating our reported financial results include the following:

                                                                               25




                                                                       EXHIBIT 15
                                                                       Page 0417
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5774 Page 56 of
                                            228




Asset impairments. The primary risk we face for asset impairment charges, excluding goodwill, is associated with correctional facilities we own. As of
June 30, 2017, we had $2.8 billion in property and equipment, including $217.7 million in long-lived assets, excluding equipment, at eight idled
correctional facilities. The impairment analyses we performed for each of these facilities excluded the net book value of equipment, as a substantial portion
of the equipment is easily transferrable to other company-owned facilities without significant cost. The carrying values of the eight idled facilities as of
June 30, 2017 were as follows (in thousands):

                                Prairie Correctional Facility                                                   $        16,585
                                Huerfano County Correctional Center                                                      17,201
                                Diamondback Correctional Facility                                                        40,948
                                Southeast Kentucky Correctional Facility                                                 22,287
                                Marion Adjustment Center                                                                 11,982
                                Lee Adjustment Center                                                                    10,243
                                Kit Carson Correctional Center                                                           57,948
                                Eden Detention Center                                                                    40,473
                                                                                                                $       217,667

We also have two idled non-core facilities containing 440 beds with an aggregate net book value of $3.9 million. We incurred operating expenses at the
idled facilities of approximately $2.5 million and $2.0 million for the three months ended June 30, 2017 and 2016, respectively. We incurred operating
expenses of approximately $5.4 million and $4.1 million at the idled facilities for the six months ended June 30, 2017 and 2016, respectively.

We evaluate the recoverability of the carrying values of our long-lived assets, other than goodwill, when events suggest that an impairment may have
occurred. Such events primarily include, but are not limited to, the termination of a management contract or a significant decrease in inmate populations
within a correctional facility we own or manage. Accordingly, we tested each of the idled facilities for impairment when we were notified by the respective
customers that they would no longer be utilizing such facility.

We re-perform the impairment analyses on an annual basis for each of the idle facilities and evaluate on a quarterly basis market developments for the
potential utilization of each of these facilities in order to identify events that may cause us to reconsider our most recent assumptions. Such events could
include negotiations with a prospective customer for the utilization of an idle facility at terms significantly less favorable than those used in our most recent
impairment analysis, or changes in legislation surrounding a particular facility that could impact our ability to care for certain types of inmates at such
facility, or a demolition or substantial renovation of a facility. Further, a substantial increase in the number of available beds at other facilities we own could
lead to a deterioration in market conditions and cash flows that we might be able to obtain under a new management contract at our idle facilities. We have
historically secured contracts with customers at existing facilities that were already operational, allowing us to move the existing population to other idle
facilities. Although they are not frequently received, an unsolicited offer to purchase any of our idle facilities at amounts that are less than the carrying value
could also cause us to reconsider the assumptions used in our most recent impairment analysis.

Our impairment evaluations also take into consideration our historical experience in securing new management contracts to utilize facilities that had been
previously idled for substantial periods of time. Such previously idled facilities are currently being operated under contracts that continue to generate cash
flows resulting in the recoverability of the net book value of the previously idled facilities by material amounts. Due to a variety of factors, the lead time to
negotiate contracts with our federal and state partners to utilize idle bed capacity is generally lengthy and has historically resulted in periods of idleness
similar to the ones we are currently experiencing at our idle facilities. As a result of our analyses, we determined each of the idled facilities to have
recoverable values in excess of the corresponding carrying values. However, we can provide no assurance that we will be able to secure agreements to utilize
our idle facilities, or that we will not incur impairment charges in the future.

By their nature, these estimates contain uncertainties with respect to the extent and timing of the respective cash flows due to potential delays or material
changes to historical terms and conditions in contracts with prospective customers that could impact the estimate of cash flows. Notwithstanding our
customers’ fluctuating demand for prison beds which led to our decision to idle certain facilities, we believe the long-term trends favor an increase in the
utilization of our correctional facilities and management services. This belief is based on our experience in operating in difficult economic environments and
in working with governmental agencies faced with significant budgetary challenges, which is a primary contributing factor to the lack of appropriated
funding since 2009 to build new bed capacity by the federal and state governments with which we partner.

On April 30, 2017, the contract with the Federal Bureau of Prisons, or BOP, at our 1,422-bed Eden Detention Center expired and was not renewed. We idled
the Eden facility following the transfer of the offender population, and have begun to market the facility. We can provide no assurance that we will be
successful in securing a replacement contract. We performed an impairment analysis of the

                                                                                26




                                                                        EXHIBIT 15
                                                                        Page 0418
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5775 Page 57 of
                                            228




Eden facility, which had a net carrying value of $40.5 million as of June 30, 2017, and concluded that this asset has a recoverable value in excess of the
carrying value.

As a result of declines in federal populations at our 910-bed Torrance County Detention Facility and 1,129-bed Cibola County Corrections Center, during
the third quarter of 2017 we expect to obtain customer consent to consolidate offender populations into our Cibola facility in order to take advantage of
efficiencies gained by consolidating populations into one facility. We have begun to market the Torrance facility, which had a net carrying value of $37.3
million at June 30, 2017, to other potential customers.

Revenue Recognition – Multiple-Element Arrangement. In September 2014, we agreed under an expansion of an existing inter-governmental service
agreement, or IGSA, between the city of Eloy, Arizona and ICE to provide residential space and services at our South Texas Family Residential Center. The
amended IGSA qualifies as a multiple-element arrangement under the guidance in Accounting Standards Codification, or ASC, 605, "Revenue
Recognition". We evaluate each deliverable in an arrangement to determine whether it represents a separate unit of accounting. A deliverable constitutes a
separate unit of accounting when it has standalone value to the customer. ASC 605 requires revenue to be allocated to each unit of accounting based on a
selling price hierarchy. The selling price for a deliverable is based on its vendor specific objective evidence, or VSOE, of selling price, if available, third-
party evidence, or TPE, if VSOE of selling price is not available, or estimated selling price, or ESP, if neither VSOE of selling price nor TPE is available. We
establish VSOE of selling price using the price charged for a deliverable when sold separately. We establish TPE of selling price by evaluating similar
products or services in standalone sales to similarly situated customers. We establish ESP based on management judgment considering internal factors such
as margin objectives, pricing practices and controls, and market conditions. In arrangements with multiple elements, we allocate the transaction price to the
individual units of accounting at inception of the arrangement based on their relative selling price. The allocation of revenue to each element requires
considerable judgment and estimations which could change in the future. In October 2016, we entered into an amended IGSA that extended the term of the
contract through September 2021. As a result of this amendment, the deferred revenue associated with the multiple elements will be recognized over future
periods based on the delivery of future services. If the IGSA were to be further amended or terminated before the expiration of the five-year term, we would
determine the allocation of any deferred revenues to the separate units of accounting to be recognized immediately for services previously provided and, if
amended, over future periods based on the delivery of future services.

Self-funded insurance reserves. As of June 30, 2017, we had $31.4 million in accrued liabilities for employee health, workers’ compensation, and
automobile insurance claims. We are significantly self-insured for employee health, workers’ compensation, and automobile liability insurance claims. As
such, our insurance expense is largely dependent on claims experience and our ability to control our claims. We have consistently accrued the estimated
liability for employee health insurance claims based on our history of claims experience and the estimated time lag between the incident date and the date we
pay the claims. We have accrued the estimated liability for workers’ compensation claims based on an actuarial valuation of the outstanding liabilities,
discounted to the net present value of the outstanding liabilities, using a combination of actuarial methods used to project ultimate losses, and our
automobile insurance claims based on estimated development factors on claims incurred. The liability for employee health, workers’ compensation, and
automobile insurance includes estimates for both claims incurred and for claims incurred but not reported. These estimates could change in the future. It is
possible that future cash flows and results of operations could be materially affected by changes in our assumptions, new developments, or by the
effectiveness of our strategies.

Legal reserves. As of June 30, 2017, we had $6.4 million in accrued liabilities related to certain legal proceedings in which we are involved. We have
accrued our best estimate of the probable costs for the resolution of these claims based on a range of potential outcomes. In addition, we are subject to current
and potential future legal proceedings for which little or no accrual has been reflected because our current assessment of the potential exposure is
nominal. These estimates have been developed in consultation with our General Counsel’s office and, as appropriate, outside counsel handling these matters,
and are based upon an analysis of potential results, assuming a combination of litigation and settlement strategies. It is possible that future cash flows and
results of operations could be materially affected by changes in our assumptions, new developments, or by the effectiveness of our litigation and settlement
strategies.

                                                                               27




                                                                       EXHIBIT 15
                                                                       Page 0419
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5776 Page 58 of
                                           228




RESULTS OF OPERATIONS
Our results of operations are impacted by the number of facilities we owned and managed, the number of facilities we managed but did not own, the number
of facilities we leased to other operators, and the facilities we owned that were not in operation. The following table sets forth the changes in the number of
facilities operated for the periods presented:

                                                                                              Owned
                                                                             Effective         and             Managed
                                                                               Date          Managed            Only             Leased            Total
Facilities as of December 31, 2015                                                                     60                11               6                77
Acquisition of seven community corrections facilities in
 Colorado                                                                   April 2016                  7                —                —                7
Lease of the North Fork Correctional Facility                               May 2016                   (1 )              —                1                —
Acquisition of the Long Beach Community Corrections
 Center in California                                                       June 2016                  —                 —                1                 1
Facilities as of December 31, 2016                                                                     66                11               8                85
Acquisition of the Arapahoe Community
 Treatment Center in Colorado                                             January 2017                  1                —                —                 1
Expiration of the contract at the D.C.
 Correctional Treatment Facility in the
 District of Columbia                                                     January 2017                 (1 )              —                —                (1 )
Acquisition of the Stockton Female Community Corrections
 Facility in California                                                   February 2017                —                 —                1                 1
Acquisition of the Oklahoma City Transitional Center in
 Oklahoma                                                                   June 2017                   1                —                —                 1
Combination of two existing facilities in Arizona into
 one complex                                                                June 2017                  (1 )              —                —                (1 )
Expiration of the contract at the Bartlett State Jail                       June 2017                  —                 (1 )             —                (1 )
Termination of the lease at the Bridgeport Pre-Parole
 Transfer Facility                                                          June 2017                  —                 —                (1 )             (1 )
Facilities as of June 30, 2017                                                                         66                10                8               84


Three and Six Months Ended June 30, 2017 Compared to the Three and Six Months Ended June 30, 2016
Net income was $45.5 million, or $0.38 per diluted share, for the three months ended June 30, 2017, compared with net income of $57.6 million, or $0.49 per
diluted share, for the three months ended June 30, 2016. During the six months ended June 30, 2017, we generated net income of $95.5 million, or $0.81 per
diluted share, compared with net income of $103.9 million, or $0.88 per diluted share, for the six months ended June 30, 2016.

                                                                              28




                                                                      EXHIBIT 15
                                                                      Page 0420
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5777 Page 59 of
                                           228




Facility Operations
A key performance indicator we use to measure the revenue and expenses associated with the operation of the facilities we own or manage is expressed in
terms of a compensated man-day, which represents the revenue we generate and expenses we incur for one offender for one calendar day. Revenue and
expenses per compensated man-day are computed by dividing facility revenue and expenses by the total number of compensated man-days during the
period. A compensated man-day represents a calendar day for which we are paid for the occupancy of an offender. We believe the measurement is useful
because we are compensated for operating and managing facilities at an offender per-diem rate based upon actual or minimum guaranteed occupancy
levels. We also measure our ability to contain costs on a per-compensated man-day basis, which is largely dependent upon the number of offenders we
accommodate. Further, per compensated man-day measurements are also used to estimate our potential profitability based on certain occupancy levels
relative to design capacity. Revenue and expenses per compensated man-day for all of the facilities placed into service that we owned or managed, exclusive
of those held for lease, were as follows for the three and six months ended June 30, 2017 and 2016:

                                                                                       For the Three Months Ended           For the Six Months Ended
                                                                                                June 30,                             June 30,
                                                                                        2017               2016             2017                2016
       Revenue per compensated man-day                                         $           71.80      $       75.28    $       71.89      $        75.29
       Operating expenses per compensated man-day:
         Fixed expense                                                                     37.10              38.37            37.55               39.11
         Variable expense                                                                  14.56              15.40            14.30               15.41
             Total                                                                         51.66              53.77            51.85               54.52
       Operating income per compensated man-day                                $           20.14   $          21.51   $        20.04   $           20.77
       Operating margin                                                                     28.1 %             28.6 %           27.9 %              27.6 %
       Average compensated occupancy                                                        79.0 %             79.3 %           80.0 %              77.2 %
       Average available beds                                                             82,447             83,399           82,711              84,297
       Average compensated population                                                     65,160             66,169           66,170              65,077

Fixed expenses per compensated man-day for the three and six months ended June 30, 2017 include depreciation expense of $4.1 million and $8.2 million,
respectively, and interest expense of $1.6 million and $3.3 million, respectively, in order to more properly reflect the cash flows associated with the lease at
the South Texas Family Residential Center. Fixed expenses per compensated man-day for the three and six months ended June 30, 2016 include
depreciation expense of $10.6 million and $21.2 million, respectively, and interest expense of $2.7 million and $5.6 million, respectively, associated with
the lease at the South Texas Family Residential Center.


Revenue
Total revenue consists of revenue we generate in the operation and management of correctional, detention, and residential reentry facilities, as well as rental
revenue generated from facilities we lease to third-party operators, and from our inmate transportation subsidiary. The following table reflects the components
of revenue for the three and six months ended June 30, 2017 and 2016 (in millions):

                                                                                        For the Three Months Ended
                                                                                                 June 30,
                                                                                          2017              2016           $ Change           % Change
       Management revenue:
          Federal                                                                  $          205.6    $       242.6   $        (37.0 )            (15.3 %)
          State                                                                               182.3            174.6              7.7                4.4 %
          Local                                                                                21.1             20.4              0.7                3.4 %
          Other                                                                                16.7             15.6              1.1                7.1 %
              Total management revenue                                                        425.7            453.2            (27.5 )             (6.1 %)
       Rental and other revenue                                                                10.7             10.1              0.6                5.9 %
       Total revenue                                                               $          436.4    $       463.3   $        (26.9 )             (5.8 %)


                                                                              29




                                                                      EXHIBIT 15
                                                                      Page 0421
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5778 Page 60 of
                                            228




                                                                                         For the Six Months Ended
                                                                                                  June 30,
                                                                                          2017              2016           $ Change         % Change
        Management revenue:
           Federal                                                                   $       422.3    $        478.3   $         (56.0 )          (11.7 %)
           State                                                                             364.1             345.8              18.3              5.3 %
           Local                                                                              41.7              36.7               5.0             13.6 %
           Other                                                                              32.9              30.9               2.0              6.5 %
               Total management revenue                                                      861.0             891.7             (30.7 )           (3.4 %)
        Rental and other revenue                                                              21.1              19.0               2.1             11.1 %
        Total revenue                                                                $       882.1    $        910.7   $         (28.6 )           (3.1 %)

The $27.5 million, or 6.1%, decrease in total management revenue for the three months ended June 30, 2017 as compared with the same period in 2016
resulted from a decrease in revenue of approximately $20.6 million driven by a decrease of 4.6% in average revenue per compensated man-day. The decrease
in management revenue was also a result of a decrease in revenue of approximately $6.9 million caused by a decrease in the average daily compensated
population for the three months ended June 30, 2017 as compared with the same period in 2016. The $30.7 million, or 3.4%, decrease in total management
revenue for the six months ended June 30, 2017 as compared with the same period in 2016 resulted from a decrease in revenue of approximately $40.0
million driven by a decrease of 4.5% in average revenue per compensated man-day. This decrease in revenue was partially offset by an increase in revenue of
approximately $9.3 million caused by an increase in the average daily compensated population for the six months ended June 30, 2017 as compared with the
same period in 2016, net of the revenue generated by one fewer day of operations due to leap year in 2016. The decrease in average revenue per compensated
man-day during the three- and six-month periods ended June 30, 2017 was primarily a result of the amended IGSA associated with the South Texas Family
Residential Center, which became effective in the fourth quarter of 2016, as further described hereafter. The decrease in average revenue per compensated
man-day was partially offset by the effect of per diem increases at several of our other facilities.

Average daily compensated population decreased 1,009, or 1.5%, to 65,160 during the three months ended June 30, 2017 compared to 66,169 during the
three months ended June 30, 2016, while average daily compensated population for the six months ended June 30, 2017 increased 1,093 from the
comparable period in 2016. There were several notable factors that affected the average daily compensated population when comparing both periods in 2017
to those in 2016. Average compensated population during the three- and six-month periods ended June 30, 2017 was positively affected by the activation in
the third quarter of 2016 of the new contract to care for up to an additional 1,000 inmates at our newly expanded Red Rock Correctional Center, as further
described hereafter, and the full activation of the newly constructed Trousdale Turner Correctional Center during 2016. While we began housing state of
Tennessee inmates at the facility in January 2016, occupancy at the facility increased throughout the year. During the six-month period ended June 30,
2017, an increase in populations at certain other facilities, primarily from ICE, also positively affected average compensated population. Average
compensated population in both the three- and six-month periods in 2017 was negatively affected by the decline in California inmates held in our out-of-
state facilities, the expiration of our contract with the District of Columbia, or the District, at the D.C. Correctional Treatment Facility in the first quarter of
2017, and the expiration of our contract with the BOP at our Eden Detention Center on April 30, 2017, all as further described hereafter. The expiration of our
contract with the BOP at our Cibola County Corrections Center in October 2016 also negatively affected average daily compensated population in
2017. While we signed a new contract in October 2016 to provide detention space and services at our Cibola facility to ICE for up to 1,116 detainees, the
transition period from the BOP contract to the ICE contract resulted in a reduction in average compensated population at the facility during the first six
months of 2017 when compared to the same period in the prior year.

Business from our federal customers, including primarily the BOP, the United States Marshals Service, or USMS, and ICE, continues to be a significant
component of our business. Our federal customers generated approximately 47% and 52% of our total revenue for the three months ended June 30, 2017 and
2016, respectively, decreasing $37.0 million, or 15.3%. Our federal customers generated approximately 48% and 53% of our total revenue for the six months
ended June 30, 2017 and 2016, respectively, decreasing $56.0 million, or 11.7%. The decrease in federal revenues in both periods primarily resulted from the
amended IGSA associated with the South Texas Family Residential Center, which became effective in the fourth quarter of 2016, the expiration of our
contract with the BOP at our Eden Detention Center on April 30, 2017 and, in the six-month period, the expiration of our contract with the BOP at our Cibola
County Corrections Center in October 2016. The decrease in federal revenues in the six-month period was partially offset by the combined effect of per diem
increases for several of our federal contracts and a net increase in federal populations at certain other facilities, primarily from ICE.

State revenues from contracts at correctional, detention, and residential reentry facilities that we operate increased 4.4% from the second quarter of 2016 to
the second quarter of 2017 and 5.3% from the first six months of 2016 to the comparable period in 2017. The increase in state revenues in both periods was
primarily a result of the full activation of the newly constructed Trousdale Turner

                                                                                30




                                                                        EXHIBIT 15
                                                                        Page 0422
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5779 Page 61 of
                                            228




Correctional Center during 2016 and the activation of the expansion at our Red Rock Correctional Center in the third quarter of 2016. The increase in state
revenues in both periods was partially offset by a decline in California inmates held in our out-of-state facilities and the expiration of our contract with the
District at the D.C. Correctional Treatment Facility in the first quarter of 2017. The $5.0 million, or 13.6%, increase in revenue from local authorities from the
first six months of 2016 to the comparable period in 2017 was primarily a result of the acquisition of Correctional Management, Inc., or CMI, in the second
quarter of 2016 and the acquisition of the Arapahoe Community Treatment Center, or ACTC, in the first quarter of 2017, both as further described hereafter.

Several of our state partners are projecting improvements in their budgets which has helped us secure recent per diem increases at certain facilities. Further,
several of our existing state partners, as well as state partners with which we do not currently do business, are experiencing growth in inmate populations and
overcrowded conditions. Although we can provide no assurance that we will enter into any new contracts, we believe we are well positioned to provide them
with needed bed capacity, as well as the programming and reentry services they are seeking.

We believe the long-term growth opportunities of our business remain attractive as governments consider their emergent needs, as well as the efficiency,
savings, and offender programming opportunities we can provide along with flexible solutions to match our partners' needs. Further, we expect our partners
to continue to face challenges in maintaining old facilities, and developing new facilities and additional capacity which could result in future demand for the
solutions we provide.


Operating Expenses
Operating expenses totaled $307.9 million and $316.4 million for the three months ended June 30, 2017 and 2016, respectively, while operating expenses
for the six months ended June 30, 2017 and 2016 totaled $623.2 million and $630.4 million, respectively. Operating expenses consist of those expenses
incurred in the operation and management of correctional, detention, and residential reentry facilities, as well as at facilities we lease to third-party operators,
and for our inmate transportation subsidiary.

Expenses incurred in connection with the operation and management of correctional, detention, and residential reentry facilities decreased $9.8 million, or
3.2%, during the second quarter of 2017 compared with the same period in 2016. Operating expenses decreased $9.4 million, or 1.5%, during the six months
ended June 30, 2017 compared with the same period in 2016. There were several notable factors that affected operating expenses when comparing the
current year periods with those of the prior year. The amended IGSA associated with the South Texas Family Residential Center, which lowered the cost
structure effective in the fourth quarter of 2016, the expiration of our contract with the District at the D.C. Correctional Treatment Facility in the first quarter
of 2017, and the expiration of our contract with the BOP at our Eden Detention Center in the second quarter of 2017 all resulted in a decrease in operating
expenses in both the three- and six-month periods. The decrease in operating expenses was partially offset primarily by the additional expenses resulting
from the full activation of the newly constructed Trousdale Turner Correctional Center during 2016 and the activation of the expansion at our Red Rock
Correctional Center in the third quarter of 2016. Additional offsetting factors during the six-month period included the one fewer day of operations due to
leap year in 2016 and the acquisitions of CMI in the second quarter of 2016 and ACTC in the first quarter of 2017.

Total expenses per compensated man-day decreased to $51.66 during the three months ended June 30, 2017 from $53.77 during the three months ended
June 30, 2016, and decreased to $51.85 during the six months ended June 30, 2017 from $54.52 during the same period in the prior year. Fixed expenses per
compensated man-day for the three months ended June 30, 2017 and 2016 include depreciation expense of $4.1 million and $10.6 million, respectively, and
interest expense of $1.6 million and $2.7 million, respectively, in order to more properly reflect the cash flows associated with the lease at the South Texas
Family Residential Center. Fixed expenses per compensated man-day for the six months ended June 30, 2017 and 2016 include depreciation expense of $8.2
million and $21.2 million, respectively, and interest expense of $3.3 million and $5.6 million, respectively, associated with the lease at the South Texas
Family Residential Center. Fixed expenses and variable expenses per compensated man-day decreased from both periods from 2016 to 2017 primarily as a
result of the amended IGSA which lowered the cost structure associated with the South Texas Family Residential Center effective in the fourth quarter of
2016, as further described hereafter.

As the economy has improved and the nation's unemployment rate has declined, we have experienced wage pressures in certain markets across the country,
and have provided wage increases to remain competitive. However, these pressures have not yet had a material impact on our margins, as salaries expense per
compensated man-day increased 2.5% over the prior year quarter and 2.4% over the prior year six-month period, excluding the impact of the aforementioned
contract modification at the South Texas Family Residential Center. We continually monitor compensation levels very closely along with overall economic
conditions and will set wage levels necessary to help ensure the long-term success of our business. Salaries and benefits represent the most significant
component of our operating expenses, representing 60% for the first six months of 2017 and 59% of our total operating expenses during 2016.

                                                                                31




                                                                        EXHIBIT 15
                                                                        Page 0423
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5780 Page 62 of
                                            228




Facility Management Contracts
We typically enter into facility contracts to provide prison bed capacity and management services to governmental entities for terms typically ranging from
three to five years, with additional renewal periods at the option of the contracting governmental agency. Accordingly, a substantial portion of our facility
contracts are scheduled to expire each year, notwithstanding contractual renewal options that a government agency may exercise. Although we generally
expect these customers to exercise renewal options or negotiate new contracts with us, one or more of these contracts may not be renewed by the
corresponding governmental agency.

During the third quarter of 2016, the Texas Department of Criminal Justice, or TDCJ, solicited proposals for the rebid of four facilities we managed for the
state of Texas. The managed-only contracts for these four facilities are scheduled to expire in August 2017. The four facilities have a total capacity of 5,129
beds and generated $2.3 million in facility net operating income during 2016. The four facilities generated $0.3 million and $1.2 million in facility net
operating income during the six months ended June 30, 2017 and 2016, respectively.

On March 31, 2017, the TDCJ notified us that, in light of the current economic climate as well as the fiscal constraints and budget outlook for the TDCJ for
the next biennium, the TDCJ would not be awarding the contract for the Bartlett State Jail, one of the facilities included in the rebid process mentioned in the
preceding paragraph. During the first quarter of 2017, we wrote-off $0.3 million of goodwill associated with this managed-only facility. In collaboration
with the TDCJ, the decision was made to close the Bartlett facility on June 24, 2017. During the third quarter of 2017, the TDCJ notified us that it selected
other operators for the management of the three remaining managed-only facilities subject to the rebid. Accordingly, we expect to transfer operations of these
facilities to the other operators during the third quarter of 2017. We expect to write-off approximately $1.0 million of assets associated with these facilities
during the third quarter of 2017.

Based on information available at this filing, notwithstanding the contracts at facilities described above, we believe we will renew all other material contracts
that have expired or are scheduled to expire within the next twelve months. We believe our renewal rate on existing contracts remains high as a result of a
variety of reasons including, but not limited to, the constrained supply of available beds within the U.S. correctional system, our ownership of the majority of
the beds we operate, and the quality of our operations.

The operation of the facilities we own carries a higher degree of risk associated with a facility contract than the operation of the facilities we manage but do
not own because we incur significant capital expenditures to construct, renovate or acquire facilities we own. Additionally, correctional and detention
facilities have limited or no alternative use. Therefore, if a contract is terminated on a facility we own, we continue to incur certain operating expenses, such
as real estate taxes, utilities, and insurance, which we would not incur if a management contract were terminated for a managed-only facility. As a result,
revenue per compensated man-day is typically higher for facilities we own and manage than for managed-only facilities. Because we incur higher expenses,
such as repairs and maintenance, real estate taxes, and insurance, on the facilities we own and manage, our cost structure for facilities we own and manage is
also higher than the cost structure for the managed-only facilities. The following tables display the revenue and expenses per compensated man-day for the
facilities placed into service that we own and manage and for the facilities we manage but do not own, which we believe is useful to our financial statement
users:

                                                                                    For the Three Months Ended           For the Six Months Ended
                                                                                             June 30,                             June 30,
                                                                                     2017              2016              2017               2016
       Owned and Managed Facilities:
       Revenue per compensated man-day                                         $        78.74      $       83.43     $       78.83     $        83.58
       Operating expenses per compensated man-day:
         Fixed expense                                                                  39.48              41.52             39.89              42.32
         Variable expense                                                               15.21              16.50             14.94              16.51
             Total                                                                      54.69              58.02             54.83              58.83
       Operating income per compensated man-day                                $        24.05   $          25.41   $         24.00   $          24.75
       Operating margin                                                                  30.5 %             30.5 %            30.4 %             29.6 %
       Average compensated occupancy                                                     76.2 %             76.2 %            77.3 %             73.8 %
       Average available beds                                                          68,630             69,501            68,854             70,399
       Average compensated population                                                  52,313             52,938            53,232             51,971


                                                                               32




                                                                       EXHIBIT 15
                                                                       Page 0424
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5781 Page 63 of
                                           228




                                                                                   For the Three Months Ended            For the Six Months Ended
                                                                                            June 30,                              June 30,
                                                                                    2017              2016              2017               2016
       Managed Only Facilities:
       Revenue per compensated man-day                                         $       43.51      $       42.65     $       43.32      $       42.42
       Operating expenses per compensated man-day:
         Fixed expense                                                                 27.42              25.75             27.92              26.41
         Variable expense                                                              11.94              10.97             11.69              11.03
             Total                                                                     39.36              36.72             39.61              37.44
       Operating income per compensated man-day                                $        4.15    $          5.93   $          3.71    $          4.98
       Operating margin                                                                   9.5 %            13.9 %              8.6 %            11.7 %
       Average compensated occupancy                                                    93.0 %             95.2 %            93.4 %             94.3 %
       Average available beds                                                         13,817             13,898            13,857             13,898
       Average compensated population                                                 12,847             13,231            12,938             13,106


Owned and Managed Facilities
Facility net operating income, or the operating income or loss from operations before interest, taxes, asset impairments, depreciation and amortization, at our
owned and managed facilities decreased by $15.5 million, from $135.7 million during the three months ended June 30, 2016 to $120.2 million during the
three months ended June 30, 2017, a decrease of 11.4%. Facility net operating income at our owned and managed facilities decreased by $18.2 million, from
$260.9 million during the six months ended June 30, 2016 to $242.7 million during the six months ended June 30, 2017, a decrease of 7.0%. Facility net
operating income at our owned and managed facilities in both periods of 2017 was unfavorably impacted by the amended IGSA associated with the South
Texas Family Residential Center, which became effective in the fourth quarter of 2016, as further described hereafter. The aggregate depreciation and interest
expense associated with the lease at the South Texas Family Residential Center for the three months ended June 30, 2017 and 2016 totaling $5.7 million and
$13.3 million, respectively, and for the six months ended June 30, 2017 and 2016 totaling $11.5 million and $26.8 million, respectively, are not included in
these facility net operating income amounts, but are included in the per compensated man-day statistics.

In September 2014, we announced that we agreed to an expansion of an IGSA between the city of Eloy, Arizona and ICE to care for up to 2,400 individuals at
the South Texas Family Residential Center, a facility we lease in Dilley, Texas. The services provided under the original amended IGSA commenced in the
fourth quarter of 2014 and had an original term of up to four years.

In October 2016, we entered into an amended IGSA that provides for a new, lower fixed monthly payment that commenced in November 2016, and extended
the term of the contract through September 2021. The agreement can be further extended by bi-lateral modification. However, ICE can also terminate the
agreement for convenience or non-appropriation of funds, without penalty, by providing us with at least a 60-day notice. Concurrent with the amendment to
the IGSA entered into in October 2016, we modified our lease agreement with the third-party lessor of the facility to reflect a reduced monthly lease expense
effective in November 2016, with a new term concurrent with the amended IGSA. In the event we cancel the lease with the third-party lessor prior to its
expiration as a result of the termination of the IGSA by ICE for convenience, and if we are unable to reach an agreement for the continued use of the facility
within 90 days from the termination date, we are required to pay a termination fee based on the termination date, currently equal to $10.0 million and
declining to zero by October 2020.

During the three months ended June 30, 2017 and 2016, we recognized $42.6 million and $70.9 million, respectively, in total revenue associated with the
South Texas Family Residential Center. During the six months ended June 30, 2017 and 2016, we recognized $85.2 million and $141.7 million,
respectively, in total revenue associated with the South Texas Family Residential Center. The original IGSA with ICE had a favorable impact on the revenue
and net operating income of our owned and managed facilities during 2016, with more favorable operating margin percentages than those of our average
owned and managed facilities. Under terms of the amended IGSA entered into in October 2016, the revenues generated at the South Texas Family
Residential Center declined and operating margin percentages at the facility became more comparable to those of our average owned and managed facilities,
resulting in a material reduction to our facility net operating income in 2017.

Numerous lawsuits, to which we are not a party, have challenged the government’s policy of detaining migrant families. Any court decision or government
action that impacts our existing contract for the South Texas Family Residential Center could materially affect our cash flows, financial condition, and results
of operations.

                                                                              33




                                                                      EXHIBIT 15
                                                                      Page 0425
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5782 Page 64 of
                                            228




In December 2015, we announced that we were awarded a new contract from the Arizona Department of Corrections, or ADOC, to care for up to an additional
1,000 medium-security inmates at our Red Rock facility, bringing the contracted bed capacity to 2,000 inmates. The new management contract contains an
initial term of ten years, with two five-year renewal options upon mutual agreement and provides for an occupancy guarantee of 90% of the contracted
beds. The government partner included the occupancy guarantee in its request for proposal in order to guarantee its access to the beds. In connection with
the new award, we expanded our Red Rock facility to a design capacity of 2,024 beds and added additional space for inmate reentry programming. We began
receiving inmates under the new contract during the third quarter of 2016. The new contract generated $5.9 million and $11.4 million of incremental
revenue during the three and six months ended June 30, 2017, respectively, when compared to the same periods in the prior year.

During the first quarter of 2015, the adult inmate population held in state of California institutions first met a Federal court order to reduce inmate
populations below 137.5% of its capacity. Inmate populations in the state continued to decline below the court ordered capacity limit which has resulted in
declining inmate populations in the out-of-state program at facilities we own and operate. As of June 30, 2017, the adult inmate population held in state of
California institutions remained in compliance with the Federal court order at approximately 135.5% of capacity, or approximately 115,000 inmates, which
did not include the California inmates held in our out-of-state facilities. During the three months ended June 30, 2017 and 2016, we cared for an average
daily population of approximately 4,300 and 4,900 California inmates, respectively, in facilities outside the state as a partial solution to the State's
overcrowding. This decline in population, along with the revenue impact in the six-month period of one fewer day of operations due to leap year in 2016,
resulted in a decrease in revenue of $2.8 million and $6.0 million, respectively, from the three and six months ended June 30, 2016 to the comparable periods
in 2017.

Approximately 6% of our total revenue for both the six months ended June 30, 2017 and 2016 was generated from the California Department of Corrections
and Rehabilitation, or CDCR, in facilities housing inmates outside the state of California.

In June 2017, the Governor of California signed a budget for fiscal 2017-2018. The budget contemplates that implementation of initiatives to reduce prison
populations will allow the CDCR to remove all inmates from one of our two remaining out-of-state facilities in fiscal 2017-2018. Additionally, as a result of
such prison population reduction initiatives, the CDCR anticipates reducing inmate populations from our other out-of-state facility in calendar year
2018. Although the budget acknowledges that estimates of population reductions are preliminary and subject to considerable uncertainty, we can provide no
assurance that we would be able to replace the cash flows associated with our contract with the CDCR, if CDCR inmates are removed from our Tallahatchie
and La Palma facilities. An elimination of the use of our out-of-state solutions by the state of California would have a significant adverse impact on our
financial position, results of operations, and cash flows.

On April 11, 2017, we announced that we contracted with the state of Ohio to care for up to an additional 996 offenders at our 2,016-bed Northeast Ohio
Correctional Center. The initial term of the contract continues through June 2032 with unlimited renewal options, subject to appropriations and mutual
agreement. We expect to begin receiving offender populations at the Northeast Ohio facility from the state of Ohio in the third quarter of 2017, with full
contract utilization expected by the end of the first quarter of 2018. On June 30, 2017, we cared for approximately 650 detainees from the USMS and
approximately 200 detainees from ICE at our Northeast Ohio facility.

Our contract with the District at the D.C. Correctional Treatment Facility expired in the first quarter of 2017. The District assumed operation of the facility in
January 2017. We incurred a facility operating loss of $0.5 million during the first quarter of 2017. We incurred facility net operating losses at the facility of
$0.1 million and $0.5 million during the three and six months ended June 30, 2016, respectively. Our investment in the direct financing lease with the
District also expired in the first quarter of 2017. Upon expiration of the lease, ownership of the facility automatically reverted to the District.

On April 8, 2016, we closed on the acquisition of 100% of the stock of CMI along with the real estate used in the operation of CMI's business from two
entities affiliated with CMI. CMI, a privately held community corrections company that operates seven community corrections facilities, including six
owned and one leased, with approximately 600 beds in Colorado, specializes in community correctional services, drug and alcohol treatment services, and
residential reentry services. We provide these services through multiple contracts with three counties in Colorado, as well as the Colorado Department of
Corrections, a pre-existing partner of ours. On January 1, 2017, we also acquired ACTC, a 135-bed residential reentry center in Englewood, Colorado, which
we integrated along with the operations of our existing Colorado residential reentry centers. We acquired these eight facilities as strategic investments that
further expand the network of reentry assets we own and the services we provide. Total revenue generated from the acquisition of CMI during the three
months ended June 30, 2016 totaled $3.3 million. Total revenue generated from the acquisitions of both CMI and ACTC during the three and six months
ended June 30, 2017 totaled $3.9 million and $7.7 million, respectively.

                                                                               34




                                                                       EXHIBIT 15
                                                                       Page 0426
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5783 Page 65 of
                                            228




On April 30, 2017, our contract with the BOP at our Eden Detention Center expired and was not renewed. During the three and six months ended June 30,
2017, we generated facility net operating income of $0.5 million and $1.9 million, respectively, at this facility and $9.1 million for the full year ended
December 31, 2016.

As a result of declines in federal populations at our 910-bed Torrance County Detention Facility and 1,129-bed Cibola County Corrections Center, during
the third quarter of 2017 we expect to obtain customer consent to consolidate offender populations into our Cibola facility in order to take advantage of
efficiencies gained by consolidating populations into one facility. During both the three and six months ended June 30, 2017, we incurred facility net
operating losses of $0.8 million at the Torrance facility and $4.0 million for the full year ended December 31, 2016.

Managed-Only Facilities
Total revenue at our managed-only facilities decreased $0.4 million, from $51.3 million during the second quarter of 2016 to $50.9 million during the
second quarter of 2017, and increased $0.2 million, from $101.2 million during the six months ended June 30, 2016 to $101.4 million during the six months
ended June 30, 2017. When compared with the same periods in the prior year, revenue per compensated man-day increased to $43.51 from $42.65, or 2.0%,
for the three months ended June 30, 2017, and increased to $43.32 from $42.42, or 2.1%, for the six months ended June 30, 2017. Operating expenses per
compensated man-day increased to $39.36 from $36.72 for the three months ended June 30, 2017, and increased to $39.61 from $37.44 for the six months
ended June 30, 2017, when compared with the same periods in the prior year. Facility net operating income at our managed-only facilities decreased $2.2
million, from $7.1 million during the three months ended June 30, 2016 to $4.9 million during the three months ended June 30, 2017, and decreased $3.2
million, from $11.9 million during the six months ended June 30, 2016 to $8.7 million during the six months ended June 30, 2017. During the three and six
months ended June 30, 2017, managed-only facilities generated 3.9% and 3.5%, respectively, of our total facility net operating income compared with 5.0%
and 4.4% during the three and six months ended June 30, 2016, respectively. We expect the managed-only business to remain competitive and we will only
pursue opportunities for managed-only business where we are sufficiently compensated for the risk associated with this competitive business. Further, we may
terminate existing contracts from time to time when we are unable to achieve per diem increases that offset increasing expenses and enable us to maintain
safe, effective operations.
As previously described herein, during June 2017, the TDCJ closed the Bartlett State Jail which we managed and selected other operators for three other
facilities we managed that were subject of a competitive procurement. These four facilities generated total revenue and net operating income of $23.8
million and $0.3 million, respectively, for the six months ended June 30, 2017, and total revenue and net operating income of $49.9 million and $2.3
million, respectively, for the year ended December 31, 2016.

Other Facility Related Activity
In May 2016, we entered into a lease with the Oklahoma Department of Corrections, or ODOC, for our previously idled 2,400-bed North Fork Correctional
Facility. The lease agreement commenced on July 1, 2016, and includes a five-year base term with unlimited two-year renewal options. However, the lease
agreement permitted the ODOC to utilize the facility for certain activation activities and, therefore, revenue recognition began upon execution of the
lease. The average annual rent to be recognized during the five-year base term is $7.3 million, including annual rent in the fifth year of $12.0 million. After
the five-year base term, the annual rent will be equal to the rent due during the prior lease year, adjusted for increases in the Consumer Price Index. We are
responsible for repairs and maintenance, property taxes and property insurance, while all other aspects and costs of facility operations are the responsibility of
the ODOC.

On June 10, 2016, we acquired a residential reentry center in Long Beach, California from a privately held owner. The 112-bed facility is leased to a third-
party operator under a triple net lease agreement that extends through June 2020 and includes one five-year lease extension option. In addition, on February
10, 2017, we acquired the Stockton Female Community Corrections Facility, a 100-bed residential reentry center in Stockton, California. The 100-bed
facility is leased to a third-party operator under a triple net lease agreement that extends through April 2021 and includes one five-year lease extension
option. Both third-party operators separately contract with the CDCR to provide rehabilitative and reentry services to residents at the leased facilities. We
acquired the facilities in the real estate–only transactions as strategic investments that further expand our network of residential reentry centers.

General and administrative expenses
For the three months ended June 30, 2017 and 2016, general and administrative expenses totaled $26.4 million and $27.4 million, respectively, while
general and administrative expenses totaled $51.2 million and $53.8 million, respectively, during the six months ended June 30, 2017 and 2016. General
and administrative expenses consist primarily of corporate management salaries and benefits, professional fees and other administrative expenses. We
currently expect general and administrative expenses to continue to be lower when compared to prior year periods as a result of a cost reduction plan we
implemented at the end of the third quarter of 2016 as part of a restructuring of our corporate operations.

                                                                               35




                                                                       EXHIBIT 15
                                                                       Page 0427
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5784 Page 66 of
                                            228




Depreciation and amortization
For the three months ended June 30, 2017 and 2016, depreciation and amortization expense totaled $36.8 million and $42.3 million, respectively, while
depreciation and amortization expense totaled $73.1 million and $84.4 million, respectively, during the six months ended June 30, 2017 and 2016. Our
lease agreement with the third-party lessor associated with the 2,400-bed South Texas Family Residential Center resulted in our being deemed the owner of
the constructed assets for accounting purposes, in accordance with ASC 840-40-55, formerly Emerging Issues Task Force No. 97-10, "The Effect of Lessee
Involvement in Asset Construction". Accordingly, our balance sheet reflects the costs attributable to the building assets constructed by the third-party lessor,
which, beginning in the second quarter of 2015, began depreciating over the remainder of the four-year term of the original lease. Depreciation expense for
the constructed assets at this facility was $4.1 million and $10.6 million during the three months ended June 30, 2017 and 2016, respectively, and $8.2
million and $21.2 million during the six months ended June 30, 2017 and 2016, respectively. As previously described herein, we modified our lease
agreement with the third-party lessor of the facility in October 2016, which resulted in a reduced monthly lease rate effective in November 2016 and
extended the term of the contract. As a result of the lease modification, depreciation expense for the constructed assets at the South Texas Family Residential
Center is expected to decline in 2017 to approximately $16.6 million from $38.7 million in 2016.


Interest expense, net
Interest expense is reported net of interest income and capitalized interest for the three and six months ended June 30, 2017 and 2016. Gross interest expense,
net of capitalized interest, was $16.9 million and $17.3 million, respectively, for the three months ended June 30, 2017 and 2016, and was $33.6 million and
$35.0 million, respectively, for the six months ended June 30, 2017 and 2016. Gross interest expense is based on outstanding borrowings under our $900.0
million revolving credit facility, or revolving credit facility, our outstanding Incremental Term Loan, or Term Loan, and our outstanding senior notes, as well
as the amortization of loan costs and unused facility fees. We also incur interest expense associated with the lease of the South Texas Family Residential
Center, in accordance with ASC 840-40-55. Interest expense associated with the lease of this facility was $1.6 million and $2.7 million during the three
months ended June 30, 2017 and 2016, respectively, and $3.3 million and $5.6 million during the six months ended June 30, 2017 and 2016,
respectively. As previously described herein, we modified our lease agreement with the third-party lessor of the facility in October 2016, which resulted in a
reduced monthly lease rate effective in November 2016 and extended the term of the contract. As a result of the lease modification, interest expense
associated with the lease of the South Texas Family Residential Center is expected to decline in 2017 to approximately $6.4 million from $10.0 million in
2016. The decrease in interest expense in both periods that primarily resulted from the reduction in expense associated with the lease of the South Texas
Family Residential Center was partially offset by an increase in the London Interbank Offered Rate, or LIBOR.

We have benefited from relatively low interest rates on our revolving credit facility, which is largely based on LIBOR. It is possible that LIBOR could
increase in the future. Based on our leverage ratio, loans under our revolving credit facility during 2016 and the first half of 2017 were at the base rate plus a
margin of 0.50% or at LIBOR plus a margin of 1.50%, and a commitment fee equal to 0.35% of the unfunded balance. Interest rates under the Term Loan are
the same as the interest rates under our revolving credit facility.

Gross interest income was $0.3 million and $0.5 million for the three months ended June 30, 2017 and 2016, respectively, and $0.5 million and $0.7 million
for the six months ended June 30, 2017 and 2016, respectively. Gross interest income is earned on notes receivable, investments, and cash and cash
equivalents. There was no interest capitalized during the three and six months ended June 30, 2017. Capitalized interest was $0.1 million and $0.2 million
during the three and six months ended June 30, 2016, respectively. Capitalized interest in 2016 was primarily associated with the expansion project at our
Red Rock Correctional Center.

Income tax expense
During the three months ended June 30, 2017 and 2016, our financial statements reflected an income tax expense of $3.2 million and $2.7 million,
respectively. During the six months ended June 30, 2017 and 2016, our financial statements reflected an income tax expense of $5.7 million and $3.8
million, respectively. Our effective tax rate was 5.7% and 3.6% during the six months ended June 30, 2017 and 2016, respectively. As a REIT, we are
entitled to a deduction for dividends paid, resulting in a substantial reduction in the amount of federal income tax expense we recognize. Substantially all of
our income tax expense is incurred based on the earnings generated by our TRSs. Our overall effective tax rate is estimated based on the current projection of
taxable income primarily generated in our TRSs. Our consolidated effective tax rate could fluctuate in the future based on changes in estimates of taxable
income, the relative amounts of taxable income generated by the TRSs and the REIT, the implementation of additional tax planning strategies, changes in
federal or state tax rates or laws affecting tax credits available to us, changes in other tax laws, changes in estimates related to uncertain tax positions, or
changes in state apportionment factors, as well as changes in the valuation allowance applied to our deferred tax assets that are based primarily on the amount
of state net operating losses and tax credits that could expire unused.

                                                                               36




                                                                       EXHIBIT 15
                                                                       Page 0428
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5785 Page 67 of
                                            228




LIQUIDITY AND CAPITAL RESOURCES
Our principal capital requirements are for working capital, stockholder distributions, capital expenditures, and debt service payments. Capital requirements
may also include cash expenditures associated with our outstanding commitments and contingencies, as further discussed in the notes to our financial
statements and as further described in our 2016 Form 10-K. Additionally, we may incur capital expenditures to expand the design capacity of certain of our
facilities (in order to retain management contracts) and to increase our inmate bed capacity for anticipated demand from current and future customers. We
may acquire additional correctional facilities and residential reentry centers, as well as other real estate assets used to provide mission critical governmental
services primarily in the criminal justice sector, that we believe have favorable investment returns and increase value to our stockholders. We will also
consider opportunities for growth, including, but not limited to, potential acquisitions of businesses within our lines of business and those that provide
complementary services, provided we believe such opportunities will broaden our market share and/or increase the services we can provide to our customers.

To qualify and be taxed as a REIT, we generally are required to distribute annually to our stockholders at least 90% of our REIT taxable income (determined
without regard to the dividends paid deduction and excluding net capital gains). Our REIT taxable income will not typically include income earned by our
TRSs except to the extent our TRSs pay dividends to the REIT. Our Board of Directors declared a quarterly dividend of $0.42 for the first and second
quarters of 2017 totaling $50.0 million in the first quarter and $50.1 million in the second quarter. The amount, timing and frequency of future distributions
will be at the sole discretion of our Board of Directors and will be declared based upon various factors, many of which are beyond our control, including our
financial condition and operating cash flows, the amount required to maintain qualification and taxation as a REIT and reduce any income and excise taxes
that we otherwise would be required to pay, limitations on distributions in our existing and future debt instruments, limitations on our ability to fund
distributions using cash generated through our TRSs, alternative growth opportunities that require capital deployment, and other factors that our Board of
Directors may deem relevant.

As of June 30, 2017, our liquidity was provided by cash on hand of $46.6 million, and $481.5 million available under our revolving credit facility. During
the six months ended June 30, 2017 and 2016, we generated $182.8 million and $213.3 million, respectively, in cash through operating activities, and as of
June 30, 2017, we had net working capital of $24.2 million. We currently expect to be able to meet our cash expenditure requirements for the next year
utilizing these resources. We have no debt maturities until April 2020.

Our cash flow is subject to the receipt of sufficient funding of and timely payment by contracting governmental entities. If the appropriate governmental
agency does not receive sufficient appropriations to cover its contractual obligations, it may terminate our contract or delay or reduce payment to us. Delays
in payment from our major customers or the termination of contracts from our major customers could have an adverse effect on our cash flow, financial
condition and, consequently, dividend distributions to our shareholders.

Debt and equity
As of June 30, 2017, we had $350.0 million principal amount of unsecured notes outstanding with a fixed stated interest rate of 4.625%, $325.0 million
principal amount of unsecured notes outstanding with a fixed stated interest rate of 4.125%, and $250.0 million principal amount of unsecured notes
outstanding with a fixed stated interest rate of 5.0%. In addition, we had $90.0 million outstanding under our Term Loan with a variable interest rate of 2.7%,
and $411.0 million outstanding under our revolving credit facility with a variable weighted average interest rate of 2.6%. As of June 30, 2017, our total
weighted average effective interest rate was 4.1%, while our total weighted average maturity was 4.1 years. We may also seek to issue debt or equity
securities from time to time when we determine that market conditions and the opportunity to utilize the proceeds from the issuance of such securities are
favorable.

On February 26, 2016, we entered into an ATM Equity Offering Sales Agreement, or ATM Agreement, with multiple sales agents. Pursuant to the ATM
Agreement, we may offer and sell to or through the sales agents from time to time, shares of our common stock, par value $0.01 per share, having an aggregate
gross sales price of up to $200.0 million. Sales, if any, of our shares of common stock will be made primarily in "at-the-market" offerings, as defined in Rule
415 under the Securities Act of 1933, as amended. The shares of common stock will be offered and sold pursuant to our registration statement on Form S-3
filed with the SEC on May 15, 2015, and a related prospectus supplement dated February 26, 2016. We intend to use the net proceeds from any sale of shares
of our common stock to repay borrowings under our revolving credit facility (including the Term Loan under the "accordion" feature of the revolving credit
facility) and for general corporate purposes, including to fund future acquisitions and development projects. There were no shares of our common stock sold
under the ATM Agreement during the six months ended June 30, 2017.

On August 19, 2016, Moody's downgraded our senior unsecured debt rating to "Ba1" from "Baa3". Also on August 19, 2016, S&P Global Ratings, or S&P,
lowered our corporate credit and senior unsecured debt ratings to "BB" from “BB+”. Additionally, S&P lowered our revolving credit facility rating to "BBB-"
from "BBB". Both Moody's and S&P lowered our ratings as a result of the Department of Justice, or DOJ, announcing its plans on August 18, 2016 to reduce
the BOP's utilization of privately operated prisons.

                                                                               37




                                                                       EXHIBIT 15
                                                                       Page 0429
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5786 Page 68 of
                                            228




On February 21, 2017, the U.S. Attorney General rescinded the memorandum issued on August 18, 2016 by the Deputy Attorney General of the DOJ. On
February 7, 2012, Fitch Ratings assigned a rating of "BBB-" to our revolving credit facility and "BB+" ratings to our unsecured debt and corporate credit.


Facility acquisitions, development, and capital expenditures
On January 1, 2017, we acquired ACTC, a 135-bed residential reentry center in Englewood, Colorado, and on February 10, 2017, we acquired the Stockton
Female Community Corrections Facility, a 100-bed residential reentry center in Stockton, California, in a real estate-only transaction. In addition, on June 1,
2017, we acquired the real estate operated by Center Point, Inc., or Center Point, a California-based non-profit organization. We consolidated a portion of
Center Point's operations into our preexisting residential reentry center portfolio and assumed ownership and operations of the Oklahoma City Transitional
Center, a 200-bed residential reentry center in Oklahoma City, Oklahoma. We acquired the facilities for a combined total of $14.1 million in cash, excluding
transaction-related expenses, and funded the transactions utilizing available cash on hand. We acquired the facilities as strategic investments that further
expand our network of residential reentry centers.
The demand for prison capacity in the short-term has been affected by the budget challenges many of our government partners currently face. At the same
time, these challenges impede our customers’ ability to construct new prison beds of their own or update older facilities, which we believe could result in
further need for private sector capacity solutions in the long-term. We expect to continue to pursue investment opportunities in residential reentry centers
and are in various stages of due diligence to complete additional transactions like the real estate acquisitions of seven residential reentry centers in
Pennsylvania, California, and Colorado over the past two years, and business combination transactions like the acquisitions of Avalon Correctional Services,
Inc. in the fourth quarter of 2015, CMI in the second quarter of 2016, and Center Point in the second quarter of 2017. The transactions that have not yet
closed are subject to various customary closing conditions, and we can provide no assurance that any such transactions will ultimately be completed. We are
also pursuing investment opportunities in other real estate assets used to provide mission critical governmental services primarily in the criminal justice
sector as well as other businesses that provide complementary services that further diversify our cash flows. In the long-term, however, we would like to see
meaningful utilization of our available capacity and better visibility from our customers before we add any additional prison capacity on a speculative basis.

Operating Activities
Our net cash provided by operating activities for the six months ended June 30, 2017 was $182.8 million, compared with $213.3 million for the same period
in the prior year. Cash provided by operating activities represents the year to date net income plus depreciation and amortization, changes in various
components of working capital, and various non-cash charges. The decrease in cash provided by operating activities was primarily due to the reduction in
net income and negative fluctuations in working capital balances during the six months ended June 30, 2017 when compared to the same period in the prior
year and routine timing differences in the collection of accounts receivables and in the payment of accounts payables, accrued salaries and wages, and other
liabilities.

Investing Activities
Our cash flow used in investing activities was $43.2 million for the six months ended June 30, 2017 and was primarily attributable to capital expenditures
during the six-month period of $34.8 million, including expenditures for facility development and expansions of $13.9 million and $20.9 million for facility
maintenance and information technology capital expenditures. Our cash flow used in investing activities also included $14.1 million attributable to the
acquisitions of the two residential reentry centers in the first quarter of 2017 and the acquisition of Center Point in the second quarter of 2017. Our cash flow
used in investing activities was $72.5 million for the six months ended June 30, 2016 and was primarily attributable to capital expenditures during the six-
month period of $39.4 million, including expenditures for facility development and expansions of $18.7 million primarily related to the expansion project at
our Red Rock Correctional Center, and $20.7 million for facility maintenance and information technology capital expenditures. Our cash flow used in
investing activities also included $43.6 million attributable to the acquisitions of CMI and a residential reentry facility in California during the second
quarter of 2016. Partially offsetting these cash outflows, we received proceeds of $8.2 million primarily related to the sale of undeveloped land.


Financing Activities
Cash flow used in financing activities was $130.7 million for the six months ended June 30, 2017 and was primarily attributable to dividend payments of
$101.1 million and $5.8 million for the purchase and retirement of common stock that was issued in connection with equity-based compensation. In
addition, cash flow used in financing activities included $24.0 million of net repayments under our revolving credit facility and $5.0 million of scheduled
principal repayments under our Term Loan. These payments were partially offset by $6.4 million associated with exercising stock options.

                                                                               38




                                                                       EXHIBIT 15
                                                                       Page 0430
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5787 Page 69 of
                                           228




Cash flow used in financing activities was $135.2 million for the six months ended June 30, 2016 and was primarily attributable to dividend payments of
$128.6 million and $3.9 million for the purchase and retirement of common stock that was issued in connection with equity-based compensation. In
addition, cash flow used in financing activities included $6.7 million of cash payments associated with the financing components of the lease related to the
South Texas Family Residential Center and $2.5 million of scheduled principal repayments under our Term Loan. These payments were partially offset by
$5.0 million of net proceeds under our revolving credit facility.

Funds from Operations
Funds From Operations, or FFO, is a widely accepted supplemental non-GAAP measure utilized to evaluate the operating performance of real estate
companies. The National Association of Real Estate Investment Trusts, or NAREIT, defines FFO as net income computed in accordance with generally
accepted accounting principles, excluding gains or losses from sales of property and extraordinary items, plus depreciation and amortization of real estate
and impairment of depreciable real estate and after adjustments for unconsolidated partnerships and joint ventures calculated to reflect funds from operations
on the same basis.

We believe FFO is an important supplemental measure of our operating performance and believe it is frequently used by securities analysts, investors and
other interested parties in the evaluation of REITs, many of which present FFO when reporting results.

We also present Normalized FFO as an additional supplemental measure as we believe it is more reflective of our core operating performance. We may make
adjustments to FFO from time to time for certain other income and expenses that we consider non-recurring, infrequent or unusual, even though such items
may require cash settlement, because such items do not reflect a necessary component of our ongoing operations. Even though expenses associated with
mergers and acquisitions, or M&A, may be recurring, the magnitude and timing fluctuate based on the timing and scope of M&A activity, and therefore, such
expenses, which are not a necessary component of our ongoing operations, may not be comparable from period to period. Normalized FFO excludes the
effects of such items.

FFO and Normalized FFO are supplemental non-GAAP financial measures of real estate companies’ operating performances, which do not represent cash
generated from operating activities in accordance with GAAP and therefore should not be considered an alternative for net income or as a measure of
liquidity. Our method of calculating FFO and Normalized FFO may be different from methods used by other REITs and, accordingly, may not be comparable
to such other REITs.

Our reconciliation of net income to FFO and Normalized FFO for the three and six months ended June 30, 2017 and 2016 is as follows (in thousands):

                                                                                                       For the Three Months Ended
                                                                                                                June 30,
                       FUNDS FROM OPERATIONS:                                                           2017              2016
                       Net income                                                                  $      45,475     $      57,583
                       Depreciation of real estate assets                                                 23,956            23,388
                          Funds From Operations                                                           69,431            80,971
                       Expenses associated with mergers and acquisitions                                     301               317
                          Normalized Funds From Operations                                         $      69,732     $      81,288

                                                                                                        For the Six Months Ended
                                                                                                                 June 30,
                       FUNDS FROM OPERATIONS:                                                           2017              2016
                       Net income                                                                  $      95,522     $     103,890
                       Depreciation of real estate assets                                                 47,655            46,725
                          Funds From Operations                                                          143,177           150,615
                       Expenses associated with mergers and acquisitions                                     431              1,460
                       Goodwill and other impairments                                                        259                 —
                          Normalized Funds From Operations                                         $     143,867     $     152,075


                                                                             39




                                                                     EXHIBIT 15
                                                                     Page 0431
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5788 Page 70 of
                                            228




Contractual Obligations
The following schedule summarizes our contractual cash obligations by the indicated period as of June 30, 2017 (in thousands):

                                                                                      Payments Due By Year Ended December 31,
                                                               2017
                                                            (remainder)        2018           2019        2020            2021      Thereafter        Total
Long-term debt                                              $     5,000    $    10,000    $    15,000   $ 796,000     $       —     $ 600,000      $ 1,426,000
Interest on senior notes                                        21,047          42,094         42,094      35,390         28,688       36,781          206,094
Contractual facility developments and
  other commitments                                               4,350           —              —             —              —            —             4,350
South Texas Family Residential Center                            25,613       50,808         50,808        50,947         38,976           —           217,152
Operating leases                                                    341          605            615           563            574          290            2,988
Total contractual cash obligations                          $    56,351    $ 103,507      $ 108,517     $ 882,900     $   68,238    $ 637,071      $ 1,856,584

The cash obligations in the table above do not include future cash obligations for variable interest expense associated with our Term Loan or the balance on
our outstanding revolving credit facility as projections would be based on future outstanding balances as well as future variable interest rates, and we are
unable to make reliable estimates of either. Further, the cash obligations in the table above also do not include future cash obligations for uncertain tax
positions as we are unable to make reliable estimates of the timing of such payments, if any, to the taxing authorities. The contractual facility developments
included in the table above represent development projects for which we have already entered into a contract with a customer that obligates us to complete
the development project. Certain of our other ongoing construction projects are not currently under contract and thus are not included as a contractual
obligation above as we may generally suspend or terminate such projects without substantial penalty. With respect to the South Texas Family Residential
Center, the cash obligations included in the table above reflect the full contractual obligations of the lease of the site, excluding contingent payments, even
though the lease agreement provides us with the ability to terminate if ICE terminates the amended IGSA, as previously described herein.

We had $7.5 million of letters of credit outstanding at June 30, 2017 primarily to support our requirement to repay fees and claims under our self-insured
workers’ compensation plan in the event we do not repay the fees and claims due in accordance with the terms of the plan. The letters of credit are renewable
annually. We did not have any draws under any outstanding letters of credit during the six months ended June 30, 2017 or 2016.


INFLATION
Many of our contracts include provisions for inflationary indexing, which mitigates an adverse impact of inflation on net income. However, a substantial
increase in personnel costs, workers’ compensation or food and medical expenses could have an adverse impact on our results of operations in the future to
the extent that these expenses increase at a faster pace than the per diem or fixed rates we receive for our management services. We outsource our food service
operations to a third party. The contract with our outsourced food service vendor contains certain protections against increases in food costs.

SEASONALITY AND QUARTERLY RESULTS
Our business is subject to seasonal fluctuations. Because we are generally compensated for operating and managing facilities at an inmate per diem rate, our
financial results are impacted by the number of calendar days in a fiscal quarter. Our fiscal year follows the calendar year and therefore, our daily profits for
the third and fourth quarters include two more days than the first quarter (except in leap years) and one more day than the second quarter. Further, salaries
and benefits represent the most significant component of operating expenses. Significant portions of the Company’s unemployment taxes are recognized
during the first quarter, when base wage rates reset for unemployment tax purposes. Finally, quarterly results are affected by government funding initiatives,
the timing of the opening of new facilities, or the commencement of new management contracts and related start-up expenses which may mitigate or
exacerbate the impact of other seasonal influences. Because of these seasonality factors, results for any quarter are not necessarily indicative of the results
that may be achieved for the full fiscal year.


ITEM 3.       QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK.
Our primary market risk exposure is to changes in U.S. interest rates. We are exposed to market risk related to our revolving credit facility and Term Loan
because the interest rates on our revolving credit facility and Term Loan are subject to fluctuations in the market. If the interest rate for our outstanding
indebtedness under the revolving credit facility and Term Loan was 100 basis points

                                                                               40




                                                                       EXHIBIT 15
                                                                       Page 0432
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5789 Page 71 of
                                           228




higher or lower during the three and six months ended June 30, 2017, our interest expense, net of amounts capitalized, would have been increased or
decreased by $1.4 million and $2.7 million, respectively.

As of June 30, 2017, we had outstanding $325.0 million of senior notes due 2020 with a fixed interest rate of 4.125%, $350.0 million of senior notes due
2023 with a fixed interest rate of 4.625%, and $250.0 million of senior notes due 2022 with a fixed interest rate of 5.0%. Because the interest rates with
respect to these instruments are fixed, a hypothetical 100 basis point increase or decrease in market interest rates would not have a material impact on our
financial statements.

We may, from time to time, invest our cash in a variety of short-term financial instruments. These instruments generally consist of highly liquid investments
with original maturities at the date of purchase of three months or less. While these investments are subject to interest rate risk and will decline in value if
market interest rates increase, a hypothetical 100 basis point increase or decrease in market interest rates would not materially affect the value of these
instruments.

ITEM 4.       CONTROLS AND PROCEDURES.
An evaluation was performed under the supervision and with the participation of our senior management, including our Chief Executive Officer and Chief
Financial Officer, of the effectiveness of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) of the Exchange Act as of the
end of the period covered by this quarterly report. Based on that evaluation, our officers, including our Chief Executive Officer and Chief Financial Officer,
concluded that as of the end of the period covered by this quarterly report our disclosure controls and procedures are effective to ensure that information
required to be disclosed in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported, within the time periods
specified in the SEC's rules and forms and information required to be disclosed in the reports we file or submit under the Exchange Act is accumulated and
communicated to our management, including our Chief Executive Officer and Chief Financial Officer, to allow timely decisions regarding required
disclosure. There have been no changes in our internal control over financial reporting that occurred during the period covered by this report that have
materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.

                                                                              41




                                                                      EXHIBIT 15
                                                                      Page 0433
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5790 Page 72 of
                                             228




                                                            PART II – OTHER INFORMATION

ITEM 1.       LEGAL PROCEEDINGS.
In a memorandum to the BOP dated August 18, 2016, the DOJ directed that, as each contract with privately operated prisons reaches the end of its term, the
BOP should either decline to renew that contract or substantially reduce its scope in a manner consistent with law and the overall decline of the BOP's inmate
population. In addition to the decline in the BOP's inmate population, the DOJ memorandum cites purported operational, programming, and cost efficiency
factors as reasons for the DOJ directive. On February 21, 2017, the newly appointed Attorney General issued a memorandum rescinding the DOJ's prior
directive stating the memorandum changed long-standing policy and practice and impaired the BOP's ability to meet the future needs of the federal
correctional system.

Following the release of the August 18, 2016 DOJ memorandum, a purported securities class action lawsuit was filed against us and certain of our current and
former officers in the United States District Court for the Middle District of Tennessee, captioned Grae v. Corrections Corporation of America et al., Case No.
3:16-cv-02267. The lawsuit is brought on behalf of a putative class of shareholders who purchased or acquired our securities between February 27, 2012 and
August 17, 2016. In general, the lawsuit alleges that, during this timeframe, our public statements were false and/or misleading regarding the purported
operational, programming, and cost efficiency factors cited in the DOJ memorandum and, as a result, our stock price was artificially inflated. The lawsuit
alleges that the publication of the DOJ memorandum on August 18, 2016 revealed the alleged fraud, causing the per share price of our stock to decline,
thereby causing harm to the putative class of shareholders. We believe the lawsuit is entirely without merit and intend to vigorously defend against it. In
addition, we maintain insurance, with certain self-insured retention amounts, to cover the alleged claims which mitigates the risk such litigation would have a
material adverse effect on our financial condition, results of operations, or cash flows.

See the information reported in Note 8 to the financial statements included in Part I, which information is incorporated hereunder by this reference.


ITEM 1A.      RISK FACTORS.
Except as set forth below, there have been no material changes in our Item 1A, “Risk Factors” as previously disclosed in our Annual Report on Form 10-K for
the year ended December 31, 2016.

Failure to comply with facility contracts or with unique and increased governmental regulation could result in material penalties or non-renewal or
termination of noncompliant contracts or our other contracts to provide or manage correctional detention, and residential reentry facilities. On June 13,
2017, the US Court of Appeals for the District of Columbia Circuit, or the Court, struck down large portions of a late 2016 Order, or the Order, from the
Federal Communications Commission, or FCC, which regulates telecommunications. The Order had set numerous rate caps on interstate and intrastate calling
services, or ICS, and applied directly to ICS providers who offer their services pursuant to contracts with correctional facilities, including those that we
manage. The Court found that the FCC lacked authority to regulate intrastate ICS rates. The Court also found that the FCC had neglected critical factors in
calculating interstate rate caps, remanding the interstate rate proceeding back to the FCC for reconsideration. As a result of the Court's decision, an earlier
FCC order setting interstate rate caps remains in effect.

Because it is unclear what, if any, further rate capping action the FCC may take as regards interstate ICS rates, the financial impact cannot be anticipated at
this time. The impact to our revenue is limited as a significant amount of commissions paid by our ICS providers are passed along to our customers or are
reserved and used for the benefit of inmates in our care.

In previous notices, the FCC sought comment on various topics including the development of international ICS rate caps; the potential regulation of rates
associated with technology based ICS alternatives, such as videoconferencing; and whether additional reforms are necessary for effective regulation of
revenue sharing agreements. All of these reforms, if pursued, could impact revenue to correctional facility operators, both public and private, but the most
recent decision by the Court appears to limit FCC jurisdiction in some of these areas. For this reason, it remains unclear whether the FCC will undertake
further regulatory activity in these fields.

ITEM 2.       UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS.
None.


ITEM 3.       DEFAULTS UPON SENIOR SECURITIES.
None.

                                                                              42




                                                                      EXHIBIT 15
                                                                      Page 0434
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5791 Page 73 of
                                             228




ITEM 4.         MINE SAFETY DISCLOSURES.
None.


ITEM 5.         OTHER INFORMATION.
None.


ITEM 6.         EXHIBITS.

     Exhibit
     Number                                                                Description of Exhibits
31.1*                Certification of the Company’s Chief Executive Officer pursuant to Securities and Exchange Act Rules 13a-14(a) and 15d-14(a), as
                     adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
31.2*                Certification of the Company’s Chief Financial Officer pursuant to Securities and Exchange Act Rules 13a-14(a) and 15d-14(a), as
                     adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002.
32.1**               Certification of the Company’s Chief Executive Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
                     Sarbanes-Oxley Act of 2002.
32.2**               Certification of the Company’s Chief Financial Officer pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the
                     Sarbanes-Oxley Act of 2002.
101.INS*             XBRL Instance Document
101.SCH*             XBRL Taxonomy Extension Schema
101.CAL*             XBRL Taxonomy Extension Calculation Linkbase
101.DEF*             XBRL Taxonomy Extension Definition Linkbase
101.LAB*             XBRL Taxonomy Extension Label Linkbase
101.PRE*             XBRL Taxonomy Extension Presentation Linkbase

*        Filed herewith.
**       Furnished herewith.

                                                                            43




                                                                     EXHIBIT 15
                                                                     Page 0435
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5792 Page 74 of
                                           228




                                                                       SIGNATURES

Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned,
thereunto duly authorized.

                                                                               CORECIVIC, INC.

Date: August 8, 2017
                                                                                       /s/ Damon T. Hininger
                                                                                       Damon T. Hininger
                                                                                       President and Chief Executive Officer

                                                                                       /s/ David M. Garfinkle
                                                                                       David M. Garfinkle
                                                                                       Executive Vice President, Chief Financial Officer, and Principal
                                                                                       Accounting Officer


                                                                             44




                                                                     EXHIBIT 15
                                                                     Page 0436
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5793 Page 75 of
                                            228




                                                                                                                                                       Exhibit 31.1

                                                                        CERTIFICATION

I, Damon T. Hininger, certify that:
       1.     I have reviewed this quarterly report on Form 10-Q of CoreCivic, Inc.;
       2.     Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make
              the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered
              by this report;
       3.     Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects
              the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
       4.     The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
              Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
              15d-15(f)) for the registrant and have:
              a)       Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our
                       supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us
                       by others within those entities, particularly during the period in which this report is being prepared;
              b)       Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under
                       our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial
                       statements for external purposes in accordance with generally accepted accounting principles;
              c)       Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this quarterly report our conclusions
                       about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such
                       evaluation; and
              d)       Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most
                       recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably
                       likely to materially affect, the registrant’s internal control over financial reporting; and
       5.     The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to
              the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):
              a)       All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
                       reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
              b)       Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal
                       control over financial reporting.

Date: August 8, 2017

                                                                                  /s/ Damon T. Hininger
                                                                                  Damon T. Hininger
                                                                                  President and Chief Executive Officer




                                                                        EXHIBIT 15
                                                                        Page 0437
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5794 Page 76 of
                                            228




                                                                                                                                                       Exhibit 31.2

                                                                        CERTIFICATION

I, David M. Garfinkle, certify that:
       1.     I have reviewed this quarterly report on Form 10-Q of CoreCivic, Inc.;
       2.     Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make
              the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered
              by this report;
       3.     Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects
              the financial condition, results of operations and cash flows of the registrant as of, and for, the periods presented in this report;
       4.     The registrant’s other certifying officer and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in
              Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal control over financial reporting (as defined in Exchange Act Rules 13a-15(f) and
              15d-15(f)) for the registrant and have:
               a)      Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our
                       supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us
                       by others within those entities, particularly during the period in which this report is being prepared;
               b)      Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under
                       our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial
                       statements for external purposes in accordance with generally accepted accounting principles;
               c)      Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this quarterly report our conclusions
                       about the effectiveness of the disclosure controls and procedures, as of the end of the period covered by this report based on such
                       evaluation; and
               d)      Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the registrant’s most
                       recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of an annual report) that has materially affected, or is reasonably
                       likely to materially affect, the registrant’s internal control over financial reporting; and
       5.     The registrant’s other certifying officer and I have disclosed, based on our most recent evaluation of internal control over financial reporting, to
              the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions):
               a)      All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are
                       reasonably likely to adversely affect the registrant’s ability to record, process, summarize and report financial information; and
               b)      Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal
                       control over financial reporting.

Date: August 8, 2017

                                                                                  /s/ David M. Garfinkle
                                                                                  David M. Garfinkle
                                                                                  Executive Vice President, Chief Financial Officer, and Principal Accounting
                                                                                  Officer




                                                                        EXHIBIT 15
                                                                        Page 0438
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5795 Page 77 of
                                           228




                                                                                                                                            Exhibit 32.1

                                                       CERTIFICATION PURSUANT TO
                                                           18 U.S.C. SECTION 1350,
                                                         AS ADOPTED PURSUANT TO
                                              SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

In connection with the Quarterly Report of CoreCivic, Inc. (the “Company”) on Form 10-Q for the period ending June 30, 2017 as filed with the Securities
and Exchange Commission on the date hereof (the “Report”), I, Damon T. Hininger, President and Chief Executive Officer of the Company, certify, pursuant
to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that:
      (1)    The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
      (2)    The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the
             Company.

A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to
the Securities and Exchange Commission or its staff upon request.

                                                                             /s/ Damon T. Hininger
                                                                             Damon T. Hininger
                                                                             President and Chief Executive Officer
                                                                             August 8, 2017




                                                                   EXHIBIT 15
                                                                   Page 0439
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5796 Page 78 of
                                           228




                                                                                                                                              Exhibit 32.2

                                                       CERTIFICATION PURSUANT TO
                                                           18 U.S.C. SECTION 1350,
                                                         AS ADOPTED PURSUANT TO
                                              SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002

In connection with the Quarterly Report of CoreCivic, Inc. (the “Company”) on Form 10-Q for the period ending June 30, 2017 as filed with the Securities
and Exchange Commission on the date hereof (the “Report”), I, David M. Garfinkle, Executive Vice President and Chief Financial Officer of the Company,
certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that:
      (1)    The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and
      (2)    The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the
             Company.

A signed original of this written statement required by Section 906 has been provided to the Company and will be retained by the Company and furnished to
the Securities and Exchange Commission or its staff upon request.

                                                                             /s/ David M. Garfinkle
                                                                             David M. Garfinkle
                                                                             Executive Vice President, Chief Financial Officer, and Principal Accounting
                                                                             Officer
                                                                             August 8, 2017




                                                                   EXHIBIT 15
                                                                   Page 0440
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5797 Page 79 of
                                     228




                                  EXHIBIT 15
                                  Page 0441
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5798 Page 80 of
                                     228




                           ATTACHMENT B




                           ATTACHMENT B




                                  EXHIBIT 15
                                  Page 0442
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5799 Page 81 of
                                            228




                                                  Supplemental Financial Information
                                                  For the Quarter Ended June 30, 2017




The Company’s supplemental financial information and other data presented herein speaks only as of the date or period indicated (or as of the date posted, as the case may be),
and the Company does not undertake any obligation, and disclaims any duty, to update any of this information. The Company’s future financial performance is subject to
various risks and uncertainties that could cause actual results to differ materially from expectations. The factors that could affect the Company's future financial results are
discussed more fully in our reports filed with the SEC. Readers are advised to refer to these reports for additional information concerning the Company. Readers are also
advised that the Company’s historical performance may not be indicative of future results. In addition, the information contained herein does not constitute an offer to sell or a
solicitation to buy any of the Company’s securities.




                                                                              EXHIBIT 15
                                                                              Page 0443
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5800 Page 82 of
                                     228 Inc.
                               CoreCivic,
                                Supplemental Financial Information
                                For the Quarter Ended June 30, 2017

                                      TABLE OF CONTENTS
 Financial Highlights & 2017 Guidance Summary                                       1

 Consolidated Balance Sheets                                                        2

 Consolidated Statements of Operations                                              3

 Reconciliation of Basic to Diluted Earnings Per Share                              4

 Calculation of Adjusted Diluted Earnings Per Share                                 5

 Funds From Operations                                                              6

 Selected Financial Information                                                     7

 Segregated Data                                                                    9

 Analysis of Outstanding Debt                                                      10

 Selected Operating Ratios                                                         11

 Partner Information                                                               12

 Facility Portfolio                                                                13

 Research Coverage / Credit Ratings                                                19


                        Damon T. Hininger, President and Chief Executive Officer
                             David M. Garfinkle, Chief Financial Officer
                                      10 Burton Hills Boulevard
                                        Nashville, TN 37215
                             Tel.: (615) 263-3000 Fax: (615) 263-3010
                                            EXHIBIT 15
                                            Page 0444
                   Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5801 Page 83 of
                                                             228
                                             FINANCIAL HIGHLIGHTS                                                                                              1 of 19
                                                            (Unaudited and amounts in thousands, except per share amounts)

                                                                  For the Three Months Ended                              For the Six Months Ended
                                                                            June 30,                                               June 30,
                                                                  2017                  2016                             2017                  2016
Adjusted Diluted EPS                                       $               0.39       $               0.49        $             0.81    $               0.89
Normalized FFO Per Share                                   $               0.59       $               0.69        $             1.21    $               1.29
AFFO Per Share                                             $               0.56       $               0.65        $             1.18    $               1.26
Debt Leverage                                                               3.6x                       3.3x                      3.5x                   3.5x
Fixed Charge Coverage Ratio                                                 5.7x                       7.0x                      5.8x                   6.6x

                                                                GUIDANCE SUMMARY
                                                 (Unaudited and amounts in thousands, except per share amounts)
                                                                          Q3 2017                                             Full Year 2017
                                                                Low-End                    High-End                    Low-End              High-End
Net income                                                 $         37,500     $                39,600           $        177,200      $        182,200
Expenses associated with mergers and acquisitions                       400                         400                      1,500                 1,500
Asset impairments                                                     1,000                       1,000                      1,300                 1,300
Adjusted net income                                        $         38,900     $                41,000           $        180,000      $        185,000
Net income                                                 $            37,500         $           39,600         $          177,200    $        182,200
Depreciation of real estate assets                                      23,300                     23,300                     93,500              94,000
Funds From Operations                                      $            60,800         $           62,900         $          270,700    $        276,200
Expenses associated with mergers and acquisitions                          400                        400                      1,500               1,500
Asset impairments                                                        1,000                      1,000                      1,300               1,300
Normalized Funds From Operations                           $            62,200         $           64,300         $          273,500    $        279,000
Maintenance capital expenditures on real estate assets                  (7,500)                    (7,500)                   (26,000)            (27,000)
Stock-based compensation and non-cash interest                           5,500                      5,000                     19,500              19,500
Other non-cash revenue and expenses                                       (500)                      (500)                    (3,500)             (3,500)
Adjusted Funds from Operations                             $            59,700         $           61,300         $          263,500    $        268,000
Diluted EPS                                                $               0.32        $              0.33        $             1.50    $               1.54
Adjusted EPS                                               $               0.33        $              0.35        $             1.52    $               1.56
FFO per diluted share                                      $               0.51        $              0.53        $             2.28    $               2.33
Normalized FFO per diluted share                           $               0.52        $              0.54        $             2.31    $               2.35
Adjusted Funds from Operations per diluted share           $               0.50        $              0.52        $             2.22    $               2.26
Net income                                                 $            37,500         $           39,600         $          177,200    $        182,200
Interest expense, net                                                   17,500                     17,000                     68,000              67,000
Depreciation and amortization                                           36,500                     36,500                    146,500             146,500
Income tax expense                                                       3,000                      2,500                     11,500              11,000
EBITDA                                                     $            94,500         $           95,600         $          403,200    $        406,700
Expenses associated with mergers and acquisitions                          400                        400                      1,500               1,500
Depreciation expense associated with STFRC lease                        (4,100)                    (4,100)                   (16,600)            (16,600)
Interest expense associated with STFRC lease                            (1,600)                    (1,600)                    (6,400)             (6,400)
Asset impairments                                                        1,000                      1,000                      1,300               1,300
Adjusted EBITDA                                            $            90,200        $            91,300         $          383,000    $        386,500

Capital Expenditures
  Prison construction & land acquisitions                                                                         $           10,000    $             13,000
  Maintenance on real estate assets                                                                                           26,000                  27,000
  Information technology and other assets                                                                                     31,000                  35,000
         Total capital expenditures                                                                               $           67,000    $             75,000


                                                                                            EXHIBIT 15
                                                                                            Page 0445
                               Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5802 Page 84 of
                                                                    228


                                                                     CONSOLIDATED BALANCE SHEETS                                                                          2 of 19
                                                              (Unaudited and amounts in thousands, except per share amounts)

                                                                                 June 30,               March 31,              December 31,     September 30,      June 30,
                                     ASSETS                                        2017                   2017                     2016             2016             2016
Cash and cash equivalents                                                      $     46,584           $     43,164             $     37,711     $     42,731     $     70,843
Accounts receivable, net of allowance                                               206,848                213,027                  229,885          222,420          221,427
Prepaid expenses and other current assets                                            25,620                 25,391                   31,228           32,742           32,995
             Total current assets                                                   279,052                281,582                  298,824          297,893          325,265

Property and equipment, net                                                        2,806,078              2,822,805                2,837,657        2,850,219        2,870,150

Restricted cash
Goodwill                                                                               40,402                 38,127                 38,386           38,386           38,415
Non-current deferred tax assets                                                        11,537                 11,868                 13,735           11,973            7,774
Other assets                                                                           87,247                 86,236                 83,002           87,041           86,146

                Total assets                                                   $   3,224,316          $   3,240,618            $   3,271,604    $   3,285,512    $   3,327,750

        LIABILITIES AND STOCKHOLDERS' EQUITY
Accounts payable and accrued expenses                                          $     243,975          $     240,586            $    260,107     $    329,446     $    332,859
Income taxes payable                                                                     853                  2,601                   2,086            1,627            1,139
Current portion of long-term debt                                                     10,000                 10,000                  10,000            8,750            7,500
              Total current liabilities                                              254,828                253,187                 272,193          339,823          341,498

Long-term debt, net                                                                1,407,196              1,421,182                1,435,169        1,420,155        1,448,142
Deferred revenue                                                                      46,574                 50,006                   53,437           36,257           45,608
Other liabilities                                                                     52,374                 53,082                   51,842           45,084           47,875
                 Total liabilities                                                 1,760,972              1,777,457                1,812,641        1,841,319        1,883,123

Commitments and contingencies

Common stock - $0.01 par value                                                         1,182                  1,181                    1,176            1,176            1,175
Additional paid-in capital                                                         1,789,337              1,784,532                1,780,350        1,776,504        1,768,321
Accumulated deficit                                                                 (327,175)              (322,552)                (322,563)        (333,487)        (324,869)
               Total stockholders' equity                                          1,463,344              1,463,161                1,458,963        1,444,193        1,444,627

                 Total liabilities and stockholders' equity                    $   3,224,316          $   3,240,618            $   3,271,604    $   3,285,512    $   3,327,750




                                                                                      EXHIBIT 15
                                                                                      Page 0446
                            Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5803 Page 85 of
                                                                 228



                                                 CONSOLIDATED STATEMENTS OF OPERATIONS                                                                         3 of 19

                                                  (Unaudited and amounts in thousands, except per share amounts)



                                                                                   For the Three Months Ended                      For the Six Months Ended
                                                                                             June 30,                                       June 30,
                                                                                   2017                  2016                     2017                  2016
REVENUE:
 Owned & controlled properties                                              $            384,874       $           411,451    $       779,470    $         808,329
 Managed only and other                                                                   51,519                    51,880            102,607              102,387
      Total revenue                                                                      436,393                   463,331            882,077              910,716

EXPENSES:
  Operating:
    Owned & controlled properties                                                        257,766                   268,569            522,636              533,555
    Managed only and other                                                                50,131                    47,877            100,564               96,809
       Total operating expenses                                                          307,897                   316,446            623,200              630,364
  General and administrative                                                              26,417                    27,364             51,243               53,844
  Depreciation and amortization                                                           36,800                    42,345             73,057               84,404
  Asset impairments                                                                          -                         -                  259                  -
                                                                                         371,114                   386,155            747,759              768,612

OPERATING INCOME                                                                          65,279                    77,176            134,318              142,104

OTHER (INCOME) EXPENSE:
   Interest expense, net                                                                  16,622                    16,796             33,112                  34,340
   Other (income) expense                                                                    (60)                      132                (43)                     49
                                                                                          16,562                    16,928             33,069                  34,389

INCOME BEFORE INCOME TAXES                                                                48,717                    60,248            101,249              107,715

   Income tax expense                                                                     (3,242)                   (2,665)            (5,727)                  (3,825)


NET INCOME                                                                  $             45,475       $            57,583    $        95,522    $         103,890

BASIC EARNINGS PER SHARE                                                    $               0.38       $              0.49    $          0.81    $                0.89

DILUTED EARNINGS PER SHARE                                                  $               0.38       $              0.49    $          0.81    $                0.88




                                                                       EXHIBIT 15
                                                                       Page 0447
                           Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5804 Page 86 of
                                                                228




                                             RECONCILIATION OF BASIC TO DILUTED EARNINGS PER SHARE                                                             4 of 19
                                                       (Unaudited and amounts in thousands, except per share amounts)



                                                                              For the Three Months Ended                    For the Six Months Ended
                                                                                        June 30,                                     June 30,
                                                                               2017                2016                     2017                 2016
Basic:
    Net income                                                           $          45,475      $           57,583      $        95,522    $        103,890
Diluted:
    Net income                                                           $          45,475      $           57,583      $        95,522    $        103,890

Basic:
    Weighted average common shares outstanding                                     118,164                117,497               117,974             117,414
    Unvested restricted common stock                                                     -                    (96)                    -                 (96)
    Weighted average common shares outstanding-basic                               118,164                117,401               117,974             117,318

Diluted:
    Weighted average common shares outstanding-basic                               118,164                117,401               117,974             117,318
    Effect of dilutive securities:
       Stock options                                                                   377                    514                   398                 473
       Restricted stock-based awards                                                    44                     94                    51                  98
    Weighted average shares and assumed conversions-diluted                        118,585                118,009               118,423             117,889

Basic earnings per share                                                 $            0.38      $             0.49      $          0.81    $            0.89

Diluted earnings per share                                               $            0.38      $             0.49      $          0.81    $            0.88




                                                                                  EXHIBIT 15
                                                                                  Page 0448
                              Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5805 Page 87 of
                                                                   228




                                                            CALCULATION OF ADJUSTED DILUTED EARNINGS PER SHARE                                                            5 of 19
                                                                  (Unaudited and amounts in thousands, except per share amounts)



                                                                                                  For the Three Months Ended                      For the Six Months Ended
                                                                                                            June 30,                                       June 30,
                                                                                                  2017                  2016                     2017                  2016

Net Income                                                                               $               45,475       $             57,583   $        95,522    $             103,890

Special items:
  Expenses associated with mergers and acquisitions                                                         301                       317               431                     1,460
  Asset impairments                                                                                         -                         -                 259                       -
Diluted adjusted net income                                                              $               45,776       $             57,900   $        96,212    $             105,350



Weighted average common shares outstanding - basic                                                     118,164                     117,401           117,974                  117,318
Effect of dilutive securities:
   Stock options                                                                                            377                       514               398                      473
   Restricted stock-based compensation                                                                       44                        94                51                       98

Weighted average shares and assumed conversions - diluted                                              118,585                     118,009           118,423                  117,889



Adjusted Diluted Earnings Per Share                                                      $                 0.39       $               0.49   $          0.81    $                0.89




                                                                                        EXHIBIT 15
                                                                                        Page 0449
                            Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5806 Page 88 of
                                                                 228
                                                                                      FUNDS FROM OPERATIONS                                                                                                             6 of 19
                                                                       (Unaudited and amounts in thousands, except per share amounts)



                                                                                                  For the Three Months Ended                                           For the Six Months Ended
                                                                                                            June 30,                                                            June 30,
                                                                                                2017                      2016                                      2017                      2016
   FUNDS FROM OPERATIONS:
     Net income                                                                       $                  45,475        $                  57,583          $                 95,522         $                103,890
     Depreciation of real estate assets                                                                  23,956                           23,388                            47,655                           46,725
       Funds From Operations                                                          $                  69,431        $                  80,971          $                143,177         $                150,615

      Expenses associated with mergers and acquisitions                                                     301                              317                               431                            1,460
      Goodwill and other impairments                                                                        -                                -                                 259                              -
        Normalized Funds From Operations                                              $                  69,732        $                  81,288          $                143,867         $                152,075

      Maintenance capital expenditures on real estate assets                                             (6,609)                          (8,499)                          (10,353)                         (11,850)
      Stock-based compensation                                                                            4,059                            4,092                             8,145                            7,873
      Amortization of debt costs                                                                            783                              785                             1,566                            1,577
      Other non-cash revenue and expenses                                                                (1,510)                          (1,228)                           (3,020)                          (1,244)
         Adjusted Funds From Operations                                               $                  66,455        $                  76,438          $                140,205         $                148,431

   FUNDS FROM OPERATIONS PER SHARE:
     Basic                                                                            $                    0.59        $                    0.69          $                    1.21        $                    1.28
      Diluted                                                                         $                    0.59        $                    0.69          $                    1.21        $                    1.28

   NORMALIZED FUNDS FROM OPERATIONS PER SHARE:
     Basic                                                                            $                    0.59        $                    0.69          $                    1.22        $                    1.30
      Diluted                                                                         $                    0.59        $                    0.69          $                    1.21        $                    1.29

   ADJUSTED FUNDS FROM OPERATIONS PER SHARE:
     Basic                                                                            $                    0.56        $                    0.65          $                    1.19        $                    1.27
      Diluted                                                                         $                    0.56        $                    0.65          $                    1.18        $                    1.26

FFO and AFFO are widely accepted non-GAAP supplemental measures of REIT performance following the standards established by the National Association of Real Estate Investment Trusts (NAREIT). The
Compoany believes that FFO and AFFO are important operating measures that supplement discussion and analysis of the Company's results of operations and are used to review and assess operating performance
of the Company and its correctional facilities and their management teams. NAREIT defines FFO as net income computed in accordance with generally accepted accounting principles, excluding gains (or losses)
from sales of property and extraordinary items, plus depreciation and amortization of real estate and impairment of depreciable real estate. Because the historical cost accounting convention used for real estate
assets requires depreciation (except on land), this accounting presentation assumes that the value of real estate assets diminishes at a level rate over time. Because of the unique structure, design and use of the
Company's correctional facilities, management believes that assessing performance of the Company's correctional facilities without the impact of depreciation or amortization is useful. The Company may make
adjustments to FFO from time to time for certain other income and expenses that it considers non-recurring, infrequent or unusual, even though such items may require cash settlement, because such items do not
reflect a necessary component of the ongoing operations of the Company. Even though expenses associated with mergers and acquisitions (M&A) may be recurring, the magnitude and timing fluctuate based on
the timing and scope of M&A activity, and therefore, such expenses, which are not a necessary component of the ongoing operations of the Company, may not be comparable from period to period. Normalized
FFO excludes the effects of such items. The Company calculates AFFO by adding to Normalized FFO non-cash expenses such as the amortization of deferred financing costs and stock-based compensation, and by
subtracting from Normalized FFO recurring real estate expenditures that are capitalized and then amortized, but which are necessary to maintain a REIT's properties and its revenue stream. Some of these capital
expenditures contain a discretionary element with respect to when they are incurred, while others may be more urgent. Therefore, these capital expenditures may fluctuate from quarter to quarter, depending on the
nature of the expenditures required, seasonal factors such as weather, and budgetary conditions. Other companies may calculate FFO, Normalized FFO, and AFFO differently than the Company does, or adjust for
other items, and therefore comparability may be limited. FFO, Normalized FFO, and AFFO and their corresponding per share measures are not measures of performance under GAAP, and should not be
considered as an alternative to cash flows from operating activities, a measure of liquidity or an alternative to net income as indicators of the Company's operating performance or any other measure of performance
derived in accordance with GAAP. This data should be read in conjunction with the Company's consolidated financial statements and related notes included in its filings with the Securities and Exchange
Commission.




                                                                                                    EXHIBIT 15
                                                                                                    Page 0450
                                       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5807 Page 89 of
                                                                            228
                                                                                                                                                                                                      7 of 19
                                                                                      SELECTED FINANCIAL INFORMATION
                                                                                 (Unaudited and amounts in thousands, except per share amounts)

                                                                                               June 30, 2017               March 31, 2017         December 31, 2016    September 30, 2016        June 30, 2016
BALANCE SHEET:
 Property and equipment                                                                    $          4,219,214        $            4,201,029     $       4,189,980    $        4,169,671    $         4,147,056
 Accumulated depreciation and amortization                                                           (1,413,136)                   (1,378,224)           (1,352,323)           (1,319,452)            (1,276,906)
 Property and equipment, net                                                               $          2,806,078        $            2,822,805     $       2,837,657    $        2,850,219    $         2,870,150
  Total assets                                                                             $          3,224,316        $            3,240,618     $       3,271,604    $        3,285,512    $         3,327,750
  Maintenance & technology capital expenditures for the quarter ended                      $             12,522        $                 8,175    $          18,868    $          12,055     $             14,368
  Prison construction & land acquisition capital expenditures for the quarter ended        $              2,863        $                 6,359    $           8,383    $          10,812     $             15,220
  Total debt                                                                               $          1,426,000        $            1,440,500     $       1,455,000    $        1,439,250    $         1,466,500
  Equity book value                                                                        $          1,463,344        $            1,463,161     $       1,458,963    $        1,444,193    $         1,444,627

LIQUIDITY:
  Cash and cash equivalents                                                                $             46,584        $               43,164     $          37,711    $          42,731     $             70,843
  Availability under revolving credit facility                                             $           481,537         $              467,900     $         455,900    $         471,734     $           445,734

CAPITALIZATION:
 Common shares outstanding                                                                              118,179                       118,140               117,554               117,551                117,520
 Common share price at end of period                                                       $              27.58        $                31.42     $           24.46    $            13.87    $             35.02
 Market value of common equity at end of period                                            $          3,259,377        $            3,711,959     $       2,875,371    $        1,630,432    $         4,115,550
  Total equity market capitalization                                                       $          3,259,377        $            3,711,959     $       2,875,371    $        1,630,432    $         4,115,550
  Total market capitalization (market value of equity plus debt)                           $          4,685,377        $            5,152,459     $       4,330,371    $        3,069,682    $         5,582,050

  Regular Dividends                                                                        $             50,098        $               50,036     $          49,765    $          63,958     $             64,048
  Dividends per common share                                                               $                0.42       $                  0.42    $            0.42    $             0.54    $                  0.54

  Annualized dividend yield                                                                                 6.1%                          5.3%                 6.9%                 15.6%                       6.2%

EBITDA                                                                                     $           102,139         $              105,279     $         119,391    $         116,823     $           119,389

ADJUSTED EBITDA                                                                            $             96,707        $               99,937     $         110,651    $         105,737     $           106,419

NORMALIZED FUNDS FROM OPERATIONS                                                           $             69,732        $               74,135     $          84,642    $          80,929     $             81,288
 Basic normalized funds from operations per share                                          $               0.59        $                 0.63     $            0.72    $            0.69     $               0.69
 Diluted normalized funds from operations per share                                        $               0.59        $                 0.63     $            0.72    $            0.69     $               0.69
FFO PAYOUT RATIO                                                                                          71.2%                          66.7%                58.3%                 78.3%                       78.3%

ADJUSTED FUNDS FROM OPERATIONS                                                             $             66,455        $               73,750     $          76,322    $          79,619     $             76,438
 Basic adjusted funds from operations per share                                            $               0.56        $                 0.63     $            0.65    $            0.68     $               0.65
 Diluted adjusted funds from operations per share                                          $               0.56        $                 0.62     $            0.65    $            0.68     $               0.65
AFFO PAYOUT RATIO                                                                                         75.0%                          67.7%                64.6%                 79.4%                       83.1%



                                                                                                     EXHIBIT 15
                                                                                                     Page 0451
                                       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5808 Page 90 of
                                                                            228
                                                                                                                                                                                                                                                  8 of 19
                                                                                                          SELECTED FINANCIAL INFORMATION
                                                                                                   (Unaudited and amounts in thousands, except per share amounts)


                                                                                                                    For the Three Months Ended June 30,                                   For the Six Months Ended June 30,
                                                                                                                       2017                   2016                                          2017                    2016
  Number of days per period                                                                                                            91                                 91                              181                               182

ALL FACILITIES:
 Average available beds                                                                                                          82,447                             83,399                            82,711                           84,297

  Average compensated occupancy                                                                                                   79.0%                               79.3%                            80.0%                            77.2%

  Total compensated man-days                                                                                                 5,929,565                           6,021,345                       11,976,804                       11,843,951

  Revenue per compensated man-day                                                                              $                  71.80         $                     75.28         $                  71.89         $                  75.29
  Operating expenses per compensated man-day:
    Fixed expense (1)                                                                                                             37.10                               38.37                            37.55                            39.11
    Variable expense                                                                                                              14.56                               15.40                            14.30                            15.41
      Total                                                                                                                       51.66                               53.77                            51.85                            54.52

  Operating income per compensated man-day                                                                     $                  20.14         $                     21.51         $                  20.04         $                  20.77
  Operating margin                                                                                                                28.1%                               28.6%                            27.9%                            27.6%

DEPRECIATION AND AMORTIZATION:
 Depreciation expense on real estate                                                                                             23,956                             23,388                            47,655                           46,725
 Depreciation expense associated with STFRC rent payment                                                                          4,102                             10,590                             8,159                           21,180
 Other depreciation expense                                                                                                       8,452                              8,119                            16,672                           16,055
 Amortization of intangibles                                                                                                        290                                248                               571                              444
  Depreciation and amortization                                                                                 $                36,800         $                   42,345          $                 73,057         $                 84,404


NET OPERATING INCOME:
Revenue
  Owned & controlled properties                                                                                 $              384,874          $                  411,451         $                779,470          $                808,329
  Managed only and other                                                                                                         51,519                             51,880                          102,607                           102,387
      Total revenues                                                                                                           436,393                             463,331                          882,077                           910,716
Operating Expenses
  Owned & controlled properties                                                                                                257,766                             268,569                          522,636                           533,555
  Managed only and other                                                                                                         50,131                             47,877                          100,564                            96,809
      Total operating expenses                                                                                                 307,897                             316,446                          623,200                           630,364

Facility Net Operating Income
  Owned & controlled properties                                                                                                127,108                             142,882                          256,834                           274,774
  Managed only and other                                                                                                         1,388                               4,003                            2,043                             5,578
    Total net operating income                                                                                  $              128,496          $                  146,885         $                258,877          $                280,352




(1) Fixed expense and the corresponding fixed expense per compensated man-day for the three and six months ended June 30, 2017 include depreciation expense of $4.1 million and $8.2 million, respectively, and interest expense of $1.6
million and $3.3 million, respectively, associated with the South Texas Family Residential Center (STFRC) lease payments. Fixed expense and the corresponding fixed expense per compensated man-day for the three and six months ended June
30, 2016 include depreciation expense of $10.6 million and $21.2 million, respectively, and interest expense of $2.7 million and $5.6 million associated with the STFRC lease payments. These amounts are also deducted from our calculation of
Adjusted EBITDA, because we believe this presentation is more reflective of the cash flows associated with the facility's operations, and therefore cash available to service our debt and pay dividends to our shareholders.




                                                                                                                       EXHIBIT 15
                                                                                                                       Page 0452
                       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5809 Page 91 of
                                                            228                                                                                                                                                               9 of 19
                                                                                              SEGREGATED DATA
                                                                          (Unaudited and amounts in thousands, except per share amounts)



                                                                                              For the Three Months Ended June 30,                                    For the Six Months Ended June 30,
                                                                                                  2017                  2016                                          2017                     2016

OWNED AND MANAGED FACILITIES:
 Corrections revenue                                                                      $               374,849          $                401,931           $                759,552          $                  790,552
 Operating expenses:
   Fixed expense (1)                                                                                      187,954                           200,039                            384,388                             400,260
   Variable expense                                                                                        72,390                            79,497                            143,959                             156,168
      Total                                                                                               260,344                           279,536                            528,347                             556,428
 Facility net operating income                                                            $               114,505          $                122,395           $                231,205          $                  234,124

 Average available beds                                                                                     68,630                           69,501                              68,854                             70,399

 Average compensated occupancy                                                                               76.2%                            76.2%                               77.3%                              73.8%

 Total compensated man-days                                                                             4,760,487                        4,817,344                           9,635,082                          9,458,726

 Revenue per compensated man-day                                                          $                  78.74         $                  83.43           $                   78.83         $                    83.58
 Operating expenses per compensated man-day:
   Fixed (1)                                                                                                 39.48                            41.52                               39.89                              42.32
   Variable                                                                                                  15.21                            16.50                               14.94                              16.51
      Total                                                                                                  54.69                            58.02                               54.83                              58.83

 Operating income per compensated man-day                                                 $                  24.05         $                  25.41           $                   24.00         $                    24.75
 Operating margin                                                                                            30.5%                            30.5%                               30.4%                              29.6%


MANAGED ONLY FACILITIES:
 Corrections revenue                                                                      $                 50,871         $                 51,346           $                101,432          $                  101,176
 Operating expenses:
   Fixed expense                                                                                            32,055                           31,008                              65,373                             63,004
   Variable expense                                                                                         13,962                           13,210                              27,369                             26,305
      Total                                                                                                 46,017                           44,218                              92,742                             89,309
 Facility net operating income                                                            $                  4,854         $                  7,128           $                   8,690         $                   11,867

 Average available beds                                                                                     13,817                           13,898                              13,857                             13,898

 Average compensated occupancy                                                                               93.0%                            95.2%                               93.4%                              94.3%

 Total compensated man-days                                                                             1,169,078                        1,204,001                           2,341,722                          2,385,225

 Revenue per compensated man-day                                                          $                  43.51         $                  42.65           $                   43.32         $                    42.42
 Operating expenses per compensated man-day:
   Fixed expense                                                                                             27.42                            25.75                               27.92                              26.41
   Variable expense                                                                                          11.94                            10.97                               11.69                              11.03
      Total                                                                                                  39.36                            36.72                               39.61                              37.44

 Operating income per compensated man-day                                                 $                   4.15         $                   5.93           $                    3.71         $                     4.98
 Operating margin                                                                                             9.5%                            13.9%                                8.6%                              11.7%



 (1) Fixed expense and the corresponding fixed expense per compensated man-day for the three and six months ended June 30, 2017 include depreciation expense of $4.1 million and $8.2 million, respectively, and interest
 expense of $1.6 million and $3.3 million, respectively, associated with the South Texas Family Residential Center (STFRC) lease payments. Fixed expense and the corresponding fixed expense per compensated man-day
 for the three and six months ended June 30, 2016 include depreciation expense of $10.6 million and $21.2 million, respectively, and interest expense of $2.7 million and $5.6 million associated with the STFRC lease
 payments. These amounts are also deducted from our calculation of Adjusted EBITDA, because we believe this presentation is more reflective of the cash flows associated with the facility's operations, and therefore cash
 available to service our debt and pay dividends to our shareholders.



                                                                                                             EXHIBIT 15
                                                                                                             Page 0453
                                      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5810 Page 92 of
                                                                              228
                                                                 ANALYSIS OF OUTSTANDING DEBT                                                                                                                                              10 of 19
                                                                                               (Unaudited and amounts in thousands)


                                                         Outstanding         Outstanding               Stated            Effective
                                                           Balance             Balance                Interest           Interest                             Maturity                                     Callable/
                                                          12/31/2016          6/30/2017                 Rate               Rate              1)                Date                                       Redeemable
Fixed Rate:


                                                                                                                                                                                     Prior to February 1, 2023, redeemable at a "make-whole"
$350 Million Senior Notes                                $       350,000     $      350,000            4.625%              4.80%                              May 2023            redemption price, plus accrued and unpaid interest; thereafter
                                                                                                                                                                                   the notes are redeemable at 100% of the aggregate principal
                                                                                                                                                                                              amount plus accrued and unpaid interest.


                                                                                                                                                                                     Prior to January 1, 2020, redeemable at a "make-whole"
$325 Million Senior Notes                                        325,000            325,000            4.125%              4.38%                              April 2020          redemption price, plus accrued and unpaid interest; thereafter
                                                                                                                                                                                   the notes are redeemable at 100% of the aggregate principal
                                                                                                                                                                                             amount plus accrued and unpaid interest.


                                                                                                                                                                                      Prior to July 15, 2022, redeemable at a "make-whole"
$250 Million Senior Notes                                        250,000            250,000             5.0%               5.19%                          October 2022            redemption price, plus accrued and unpaid interest; thereafter
                                                                                                                                                                                   the notes are redeemable at 100% of the aggregate principal
                                                                                                                                                                                             amount plus accrued and unpaid interest.
Total Fixed Rate Debt                                            925,000            925,000

Floating Rate:
                                                                                                                                             2)
Revolving Credit Facility                                        435,000            411,000            2.96%               3.21%                              July 2020

Term Loan                                                         95,000             90,000            2.59%               2.72%                              July 2020
Total Floating Rate Debt                                         530,000            501,000
                                                                                                                                                                             3)
Grand Total Debt                                         $     1,455,000     $     1,426,000           3.93%               4.14%                                4.06

1)
     Includes amortization of debt issuance costs.
2)
  The Company has $7.5 million of letters of credit outstanding under a sub-facility reducing the available capacity under the $900.0 million revolving credit facility to $481.5 million as of June 30, 2017. Based on the
Company's current leverage ratio, the revolving credit facility bears interest at LIBOR plus a margin of 1.50%.
3)
     Represents the weighted average debt maturity in years.


Debt Maturity Schedule at June 30, 2017:
                                                             Total Debt          % of Debt           % of Debt                                                                      Debt Maturity
Year                                                         Maturing            Maturing            Maturing
                                                                                                                                                     $1,000
                                                                                                                                                                                    796
                                                                                                                                     (in millions)




2017                                                     $     5,000                  0.35%                0.35%
                                                                                                                                                      $800
2018                                                          10,000                  0.70%                1.05%
                                                                                                                                                      $600
2019                                                          15,000                  1.05%                2.10%                                                                                                                    $350
2020                                                         796,000                 55.82%               57.92%                                      $400                                                         $250
2021                                                               -                  0.00%               57.92%                                      $200             $30
Thereafter                                                   600,000                 42.08%              100.00%                                        $0
                                                         $ 1,426,000                100.00%                                                                      2017-2019         2020            2021            2022             2023


                                                                                                          EXHIBIT 15
                                                                                                          Page 0454
                                           Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5811 Page 93 of
                                                                                 228
                                                                      SELECTED OPERATING RATIOS                                                                                                    11 of 19
                                                                                        (Unaudited and amounts in thousands, except per share amounts)


                                                                                                                                         For the Three Months Ended              For the Six Months Ended
                                                                                                                                                   June 30,                               June 30,
                                                                                                                                          2017                2016               2017                2016
COVERAGE RATIOS:
    Interest coverage ratio (Adjusted EBITDA/Interest incurred) (x)                                                                              6.7x                 7.6x             6.8x                     7.2x
    Fixed charge coverage ratio (Adjusted EBITDA/(Interest incurred + Scheduled prin pmts)) (x)                                                  5.7x                 7.0x             5.8x                     6.6x
    Senior debt coverage ratio ((Senior debt - cash)/Annualized Adjusted EBITDA) (x)                                                             3.6x                 3.3x             3.5x                     3.5x
    Total debt coverage ratio ((Total debt - cash)/Annualized Adjusted EBITDA) (x)                                                               3.6x                 3.3x             3.5x                     3.5x
    Accounts receivable turnover (Annualized revenues/Accounts receivable) (x)                                                                   8.4x                 8.4x             8.5x                     8.2x

DEBT/EQUITY RATIOS:
   Total debt/Total market capitalization                                                                                                      30.4%               26.3%              30.4%                    26.3%
   Total debt/Equity market capitalization                                                                                                     43.8%               35.6%              43.8%                    35.6%
   Total debt/Book equity capitalization                                                                                                       97.4%              101.5%              97.4%                   101.5%
   Total debt/Gross book value of real estate assets                                                                                           33.8%               35.4%              33.8%                    35.4%

RETURN ON INVESTMENT RATIOS:
  Annualized return on operating real estate investments
   (Annualized Adjusted EBITDA/Average operating real estate investments (undepreciated book value)*)                                           9.2%               10.3%               9.4%                     9.8%
  Annualized return on total assets
   (Annualized Adjusted EBITDA/Average total assets (undepreciated book value)*)                                                                8.4%                  9.3%             8.5%                     8.8%

OVERHEAD RATIOS:
  Annualized general & administrative expenses (excl. non-recurring costs)/Average total assets (undepreciated book value)*                     2.3%                  2.4%             2.2%                     2.3%
  General & administrative expenses (excluding non-recurring costs)/Total revenues                                                              6.0%                  5.8%             5.8%                     5.8%

INTEREST EXPENSE, NET:
  Interest income                                                                                                                   $           (327)    $          (549)    $         (539)   $                (659)
  Interest incurred                                                                                                                           14,535              13,967             28,780                   28,010
  Interest expense associated with STFRC lease                                                                                                 1,631               2,697              3,305                    5,576
  Amortization of debt costs                                                                                                                     783                 785              1,566                    1,577
  Capitalized interest                                                                                                                           -                  (104)               -                       (164)
     Interest expense, net                                                                                                          $         16,622     $        16,796     $       33,112    $              34,340

EBITDA CALCULATION:
  Net income                                                                                                                        $         45,475     $        57,583     $       95,522    $         103,890
  Interest expense, net                                                                                                                       16,622              16,796             33,112               34,340
  Depreciation and amortization                                                                                                               36,800              42,345             73,057               84,404
  Income tax expense                                                                                                                           3,242               2,665              5,727                3,825
  EBITDA                                                                                                                                     102,139             119,389            207,418              226,459

  Expenses associated with mergers and acquisitions                                                                                               301                317                431                 1,460
  Depreciation expense associated with STFRC lease                                                                                             (4,102)           (10,590)            (8,159)              (21,180)
  Interest expense associated with STFRC lease                                                                                                 (1,631)            (2,697)            (3,305)               (5,576)
  Asset impairments                                                                                                                               -                  -                  259                   -
  ADJUSTED EBITDA                                                                                                                   $         96,707     $       106,419     $      196,644    $         201,163

*Calculated as a simple average (beginning of period plus end of period divided by 2)


                                                                                                              EXHIBIT 15
                                                                                                              Page 0455
                          Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5812 Page 94 of
                                                                   228
                                                     PARTNER INFORMATION                                                                                                                                            12 of 19
                                                                                                           (Unaudited)




                                                                                            CONTRACT RETENTION

                                                                                2012                   2013                    2014    2015                         2016                YTD 2017            TOTAL
OWNED AND CONTROLLED:
# of Contracts up for Renewal                                                     22                     28                       22    29                              42                     13            156
# of Contracts Retained                                                           21                     25                       22    26                              39                     12            145
Retention Rate                                                                  95.5%                  89.3%                 100.0%    89.7%                        92.9%                    92.3%          92.9%

MANAGED ONLY:
# of Contracts up for Renewal                                                     7                      13                     7        10                           4                        3             44
# of Contracts Retained                                                           6                      11                     4        10                           4                        2             37
Retention Rate                                                                  85.7%                  84.6%                  57.1%    100.0%                      100.0%                    66.7%          84.1%

TOTAL RETENTION RATE                                                            93.1%                  87.8%                  89.7%    92.3%                        93.5%                    87.5%          91.0%




                                                                                  TOP TEN PARTNERS
                                                               Percentage of Revenue for the Six Months Ended June 30, 2017
                                                        (Revenue Percentages and Amounts are Inclusive of all Contracts with Respective Partners)

                                                                                                                                             United States Immigration and Customs Enforcement - $225,405

                                             15%
                                                                                                                                             United States Marshals - $133,507


                                                                                                                   26%
                                                                                                                                             Tennessee - $73,157
                            3%

                                                                                                                                             California (1) - $68,707

                       4%
                                                                                                                                             Bureau of Prisons - $63,016


                     4%
                                                                                                                                             Georgia - $53,756



                      4%                                                                                                                     Oklahoma - $34,719




                                                                                                                                             Texas - $33,564
                                                                                                                         15%
                            6%
                                                                                                                                             Colorado - $31,311




                                        7%                                                                                                   Arizona - $22,655




                                                                8%                       8%                                                  Other




(1) Revenues of $51.6 million, or 6% of total revenue, were earned under a contract in facilities housing out-of-state inmates.


                                                                                                                 EXHIBIT 15
                                                                                                                 Page 0456
                                    Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5813 Page 95 of
                                                                         228
                                                                                                   FACILITY PORTFOLIO                                                                                                 13 of 19




                                                                                                                                                                                                    Compensated
                                                             Year                                                                                                                 Remaining        Occupancy % for
                                                     Constructed/Acquired                                   Design                                 Facility Type                Renewal Options   the Quarter ended
                 Facility Name                               (A)                    Primary Customer      Capacity (B)        Security Level            (C)             Term         (D)               6/30/17
Owned and Managed Facilities:
Central Arizona Florence Correctional Complex (E)   1994, 1998, 1999, 2004   USMS                                 4,128   Multi                Detention           Sep-18       (2) 5 year                  90.13%
Florence, Arizona

Eloy Detention Center                               1995, 1996               ICE                                  1,500   Medium               Detention           Indefinite   -                           87.81%
Eloy, Arizona

La Palma Correctional Center                        2008                     State of California                 3,060    Medium               Correctional        Jun-19       Indefinite                  98.41%
Eloy, Arizona

Red Rock Correctional Center (F)                    2006, 2016               State of Arizona                     2,024   Medium               Correctional        Jan-24       (2) 5 year                  94.45%
Eloy, Arizona

Saguaro Correctional Facility                       2007                     State of Hawaii                      1,896   Medium               Correctional        Jun-19       (2) 1 year                  88.77%
Eloy, Arizona
                                                                                                                                               Community
CAI Boston Avenue                                   2013                     State of California                    120   -                    Corrections         Jun-18       (3) 1 year                  92.44%
San Diego, California
                                                                                                                                               Community
CAI Ocean View                                      2013                     BOP                                    483   -                    Corrections         May-18       (3) 1 year                 100.22%
San Diego, California

Leo Chesney Correctional Center                     1989                     -                                      240   -                    -                   -            -                            0.00%
Live Oak, California

Otay Mesa Detention Center                          2015                     ICE                                  1,482   Minimum/             Detention           Jun-17       (2) 3 year                  90.58%
San Diego, California                                                                                                     Medium

                                                                                                                                               Community
Arapahoe Community Treatment Center                 2017                     Arapahoe County                        135   -                    Corrections         Jun-18       -                           84.18%
Englewood, Colorado

Bent County Correctional Facility                   1992, 1997, 2008         State of Colorado                    1,420   Medium               Correctional        Jun-18       -                           97.72%
Las Animas, Colorado

                                                                                                                                               Community
Boulder Community Treatment Center                  2016                     Boulder County                          69   -                    Corrections         Dec-17       (1) 1 year                  88.84%
Boulder, Colorado

                                                                                                                                               Community
Centennial Community Transition Center              2016                     Arapahoe County                        107   -                    Corrections         Jun-18       -                           95.30%
Englewood, Colorado

                                                                                                                                               Community
Columbine Facility                                  2016                     Denver County                           60   -                    Corrections         Jun-17       -                           93.44%
Denver, Colorado

Crowley County Correctional Facility                2003, 2004               State of Colorado                    1,794   Medium               Correctional        Jun-18       -                           95.45%
Olney Springs, Colorado

                                                                                                                                               Community
Dahlia Facility                                     2016                     Denver County                          120   -                    Corrections         Jun-17       -                           91.85%
Denver, Colorado

                                                                                                                                               Community
Fox Facility and Training Center                    2016                     Denver County                           90   -                    Corrections         Jun-17       -                           81.92%
Denver, Colorado

Huerfano County Correctional Center                 1997                     -                                      752   Medium               Correctional        -            -                            0.00%
Walsenburg, Colorado




                                                                                                         EXHIBIT 15
                                                                                                         Page 0457
                                     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5814 Page 96 of
                                                                          228
                                                                                                   FACILITY PORTFOLIO                                                                                                      14 of 19




                                                                                                                                                                                                         Compensated
                                                         Year                                                                                                                          Remaining        Occupancy % for
                                                 Constructed/Acquired                                               Design                              Facility Type                Renewal Options   the Quarter ended
                  Facility Name                          (A)                   Primary Customer                   Capacity (B)        Security Level         (C)             Term         (D)               6/30/17
Kit Carson Correctional Center                  1998, 2008              -                                                 1,488   Medium               Correctional     -            -                            0.00%
Burlington, Colorado

                                                                                                                                                       Community
Longmont Community Treatment Center             2016                    Boulder County                                       69   -                    Corrections      Dec-17       (1) 1 year                  91.58%
Longmont, Colorado

                                                                                                                                                       Community
Ulster Facility                                 2016                    Denver County                                        90   -                    Corrections      Jun-17       -                           81.82%
Denver, Colorado


Coffee Correctional Facility (G)                1998, 1999, 2010        State of Georgia                                  2,312   Medium               Correctional     Jun-17       (17) 1 year                113.53%
Nicholls, Georgia

Jenkins Correctional Center (G)                 2012                    State of Georgia                                  1,124   Medium               Correctional     Jun-17       (18) 1 year                101.94%
Millen, Georgia

McRae Correctional Facility                     2000, 2002, 2012        BOP                                               1,978   Medium               Correctional     Nov-18       (2) 2 year                  82.56%
McRae, Georgia

Stewart Detention Center                        2004                    ICE                                               1,752   Medium               Detention        Indefinite   -                          107.85%
Lumpkin, Georgia

Wheeler Correctional Facility (G)               1998, 1999, 2010        State of Georgia                                  2,312   Medium               Correctional     Jun-17       (17) 1 year                115.25%
Alamo, Georgia

Leavenworth Detention Center                    1992, 2000, 2004,       USMS                                              1,033   Maximum              Detention        Dec-21       (1) 5 year                  61.98%
Leavenworth, Kansas                             2008

Lee Adjustment Center                           1998                    -                                                   816   Minimum/             Correctional     -            -                            0.00%
Beattyville, Kentucky                                                                                                             Medium

Marion Adjustment Center                        1998                    -                                                   826   Minimum/             Correctional     -            -                            0.00%
St. Mary, Kentucky                                                                                                                Medium

Southeast Kentucky Correctional Facility (H)    1998                    -                                                   656   Minimum/             Correctional     -            -                            0.00%
Wheelwright, Kentucky                                                                                                             Medium

Prairie Correctional Facility                   1991                    -                                                 1,600   Medium               Correctional     -            -                            0.00%
Appleton, Minnesota

Adams County Correctional Center                2008                    BOP                                               2,232   Medium               Correctional     Jul-19       -                           96.17%
Adams County, Mississippi

Tallahatchie County Correctional Facility (I)   2000, 2007, 2008        State of California                               2,672   Medium               Correctional     Jun-19       Indefinite                  49.18%
Tutwiler, Mississippi

Crossroads Correctional Center (J)              1999                    State of Montana                                    664   Multi                Correctional     Jun-17       (1) 2 year                 104.54%
Shelby, Montana

Nevada Southern Detention Center                2010                    Office of the Federal Detention Trustee           1,072   Medium               Detention        Sep-20       (2) 5 year                  72.16%
Pahrump, Nevada

Elizabeth Detention Center                      1963                    ICE                                                 300   Minimum              Detention        Aug-17       (4) 1 year                  97.31%
Elizabeth, New Jersey

Cibola County Corrections Center                1994, 1999              ICE                                               1,129   Medium               Detention        Oct-21       Indefinite                  75.02%
Milan, New Mexico

Northwest New Mexico Correctional Center        1989, 2000              State of New Mexico                                 596   Multi                Correctional     Jun-20       -                          113.87%
Grants, New Mexico

Torrance County Detention Facility              1990, 1997              USMS                                                910   Multi                Detention        Indefinite   -                           55.26%
Estancia, New Mexico




                                                                                                                  EXHIBIT 15
                                                                                                                  Page 0458
                                       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5815 Page 97 of
                                                                            228
                                                                                           FACILITY PORTFOLIO                                                                                               15 of 19




                                                                                                                                                                                          Compensated
                                                      Year                                                                                                              Remaining        Occupancy % for
                                              Constructed/Acquired                                  Design                                 Facility Type              Renewal Options   the Quarter ended
                 Facility Name                        (A)                   Primary Customer      Capacity (B)        Security Level            (C)            Term        (D)               6/30/17
Lake Erie Correctional Institution (K)       2011                    State of Ohio                        1,798   Medium               Correctional        Jun-32     Indefinite                  98.52%
Conneaut, Ohio

Northeast Ohio Correctional Center           1997                    USMS                                 2,016   Medium               Correctional        Dec-18     -                           38.28%
Youngstown, Ohio

                                                                                                                                       Community
Carver Transitional Center                   2015                    State of Oklahoma                      494   -                    Corrections         Sep-17     (1) 9 month                 54.50%
Oklahoma City, Oklahoma

Cimarron Correctional Facility (L)           1997, 2008              State of Oklahoma                    1,692   Medium               Correctional        Jun-18     (1) 1 year                  94.99%
Cushing, Oklahoma

Davis Correctional Facility (L)              1996, 2008              State of Oklahoma                    1,670   Medium               Correctional        Jun-18     (1) 1 year                  97.04%
Holdenville, Oklahoma

Diamondback Correctional Facility            1998, 2000              -                                    2,160   Medium               Correctional        -          -                            0.00%
Watonga, Oklahoma

                                                                                                                                       Community
Oklahoma City Transitional Center            2017                    State of Oklahoma                      200   -                    Corrections         Sep-17     (1) 9 month                 90.27%
Oklahoma City, Oklahoma

                                                                                                                                       Community
Tulsa Transitional Center                    2015                    State of Oklahoma                      390   -                    Corrections         Sep-17     (1) 9 month                 59.70%
Tulsa, Oklahoma

                                                                                                                                       Community                      (1) 9 month and
Turley Residential Center                    2015                    State of Oklahoma                      289   -                    Corrections         Sep-17     (1) 1 year                  54.56%
Tulsa, Oklahoma

Shelby Training Center                       1986, 1995              -                                      200   -                    -                   -          -                            0.00%
Memphis, Tennessee

Trousdale Turner Correctional Center         2015                    State of Tennessee                   2,552   Multi                Correctional        Jan-21     -                           94.83%
Hartsville, Tennessee

West Tennessee Detention Facility            1990, 1996              USMS                                   600   Multi                Detention           Sep-17     (6) 2 year                  62.20%
Mason, Tennessee

Whiteville Correctional Facility (M)         1998                    State of Tennessee                   1,536   Medium               Correctional        Jun-16     -                           97.38%
Whiteville, Tennessee

                                                                                                                                       Community
Austin Residential Reentry Center            2015                    BOP                                    116   -                    Corrections         Aug-17     -                           75.20%
Del Valle, Texas

                                                                                                                                       Community
Austin Transitional Center                   2015                    State of Texas                         460   -                    Corrections         Aug-18     (2) 1 year                  84.90%
Del Valle, Texas

                                                                                                                                       Community
Corpus Christi Transitional Center           2015                    State of Texas                         160   -                    Corrections         Aug-19     -                           91.90%
Corpus Christi, Texas

                                                                                                                                       Community
Dallas Transitional Center                   2015                    State of Texas                         300   -                    Corrections         Aug-18     (2) 1 year                  94.12%
Hutchins, Texas

Eden Detention Center                        1995                    -                                    1,422   Medium               Correctional        -          -                           28.28%
Eden, Texas

                                                                                                                                       Community
El Paso Multi-Use Facility                   2015                    State of Texas                         360   -                    Corrections         Aug-18     (2) 1 year                  79.12%
El Paso, Texas



                                                                                                 EXHIBIT 15
                                                                                                 Page 0459
                                    Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5816 Page 98 of
                                                                         228
                                                                                                           FACILITY PORTFOLIO                                                                                            16 of 19




                                                                                                                                                                                                       Compensated
                                                                Year                                                                                                                 Remaining        Occupancy % for
                                                        Constructed/Acquired                                        Design                              Facility Type              Renewal Options   the Quarter ended
                  Facility Name                                 (A)                         Primary Customer      Capacity (B)        Security Level         (C)            Term        (D)               6/30/17
                                                                                                                                                       Community
El Paso Transitional Center                            2015                          State of Texas                         224   -                    Corrections      Aug-18     (2) 1 year                  82.62%
El Paso, Texas

                                                                                                                                                       Community
Fort Worth Transitional Center                         2015                          State of Texas                         248   -                    Corrections      Aug-18     (2) 1 year                  73.82%
Fort Worth, Texas

Houston Processing Center                              1984, 2005                    ICE                                  1,000   Medium               Detention        Apr-18     (5) 2 month                 89.10%
Houston, Texas

Laredo Processing Center                               1985, 1990                    ICE                                    258   Minimum/             Detention        Jun-18     -                          112.51%
Laredo, Texas                                                                                                                     Medium

South Texas Family Residential Center                  2014                          ICE                                  2,400   -                    Residential      Sep-21     -                          100.00%
Dilley, Texas

T. Don Hutto Residential Center                        1997                          ICE                                    512   Medium               Detention        Jan-20     Indefinite                  93.63%
Taylor, Texas

Webb County Detention Center                           1998                          USMS                                   480   Medium               Detention        Nov-17     -                           49.76%
Laredo, Texas

                                                                                                                                                       Community
Cheyenne Transitional Center                           2015                          State of Wyoming                       116   -                    Corrections      Jun-18     Indefinite                  77.88%
Cheyenne, Wyoming


 Total design capacity for Owned and Managed Facilities (66 Owned and Managed Facilities)                                68,764                                                                                 76.2%

Managed Only Facilities:
Citrus County Detention Facility                       1992, 2007                    Citrus County, FL                      760   Multi                Detention        Sep-20     Indefinite                  76.22%
Lecanto, Florida

Lake City Correctional Facility                        1997, 2005                    State of Florida                       893   Medium               Correctional     Jun-18     Indefinite                  98.62%
Lake City, Florida

Marion County Jail                                     1997, 2005                    Marion County, IN                    1,030   Multi                Detention        Dec-27     -                          116.05%
Indianapolis, Indiana

Hardeman County Correctional Facility                  1997                          State of Tennessee                   2,016   Medium               Correctional     May-18     -                           97.67%
Whiteville, Tennessee

Metro-Davidson County Detention Facility               1992, 1995, 2011              Davidson County, TN                  1,348   Multi                Detention        Jan-20     -                           76.82%
Nashville, Tennessee

Silverdale Facilities                                  1985, 1997, 1998,             Hamilton County, TN                 1,046    Multi                Detention        Aug-17     -                           92.29%
Chattanooga, Tennessee                                 2005, 2008

South Central Correctional Center                      1992, 1994, 1995,             State of Tennessee                   1,676   Medium               Correctional     Jun-18     -                           96.63%
Clifton, Tennessee                                     2005

Bradshaw State Jail (N)                                1995                          State of Texas                       1,980   Minimum/             Correctional     Aug-17     -                           96.68%
Henderson, Texas                                                                                                                  Medium

Lindsey State Jail (N)                                 1995                          State of Texas                       1,031   Minimum/             Correctional     Aug-17     -                           93.69%
Jacksboro, Texas                                                                                                                  Medium

Willacy State Jail (N)                                 1995                          State of Texas                       1,069   Minimum/             Correctional     Aug-17     -                           98.76%
Raymondville, Texas                                                                                                               Medium

 Total design capacity for Managed Only Facilities (10 Managed Only Facilities)                                          12,849                                                                                 93.0%

Total design capacity for All Owned and Managed and Managed Only Facilities as of June 30, 2017                          81,613                                                                                 79.0%




                                                                                                                 EXHIBIT 15
                                                                                                                 Page 0460
                                        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5817 Page 99 of
                                                                             228




                                                                                                                 FACILITY PORTFOLIO                                                                                             17 of 19




                                                                                                                                                                                                              Compensated
                                                                      Year                                                                                                                  Remaining        Occupancy % for
                                                              Constructed/Acquired                                        Design                               Facility Type              Renewal Options   the Quarter ended
                  Facility Name                                       (A)                   Primary Customer            Capacity (B)         Security Level         (C)            Term        (D)               6/30/17
Leased Facilities:

California City Correctional Center                           1999                   CDCR                                       2,560    Medium               Correctional     Nov-20     Indefinite                 100.00%
California City, California

                                                                                                                                                              Community
Long Beach Community Corrections Center                       2016                   Community Education Centers                  112    -                    Corrections      Jun-20     (1) 5 year                 100.00%
Long Beach, California

                                                                                                                                                              Community
Stockton Female Community Corrections Facility                2017                   WestCare California, Inc.                    100                         Corrections      Apr-21     (1) 5 year                 100.00%
Stockton, California

North Fork Correctional Facility                              1998, 2007             State of Oklahoma                          2,400    Medium               Correctional     Jul-21     Indefinite                 100.00%
Sayre, Oklahoma

                                                                                                                                                              Community
Broad Street Residential Reentry Center                       2015                   Community Education Centers                  150    -                    Corrections      Jul-19     (4) 5 year                 100.00%
Philadelphia, Pennsylvania

                                                                                                                                                              Community
Chester Residential Reentry Center                            2015                   Community Education Centers                  135    -                    Corrections      Jul-19     (4) 5 year                 100.00%
Chester, Pennsylvania

                                                                                                                                                              Community
Roth Hall Residential Reentry Center                          2015                   Community Education Centers                  160    -                    Corrections      Jul-19     (4) 5 year                 100.00%
Philadelphia, Pennsylvania

                                                                                                                                                              Community
Walker Hall Residential Reentry Center                        2015                   Community Education Centers                  160    -                    Corrections      Jul-19     (4) 5 year                 100.00%
Philadelphia, Pennsylvania


 Total design capacity for Leased Facilities (8 Facilities)                                                                     5,777                                                                                 100.0%

Total Portfolio (84 Facilities)                                                                                                87,390                                                                                  80.4%

Less Idle Facilities: (10 Facilities)                                                                                         (10,160)                                                                                  0.0%

Total Portfolio, Excluding Idle Facilities                                                                                     77,230                                                                                  90.3%




                                                                                                                       EXHIBIT 15
                                                                                                                       Page 0461
                                    Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5818 Page 100 of
                                                                          228




                                                                                                                        FACILITY PORTFOLIO                                                                                                                                            18 of 19




                                                                                                                                                                                                                                                                   Compensated
                                                                   Year                                                                                                                                                                  Remaining                Occupancy % for
                                                           Constructed/Acquired                                                           Design                                          Facility Type                                Renewal Options           the Quarter ended
                  Facility Name                                    (A)                             Primary Customer                     Capacity (B)             Security Level                (C)                    Term                  (D)                       6/30/17



(A) The year constructed/acquired represents the initial date of acquisition or completion of construction of the facility, as well as significant additions to the facility that occurred at a later date.
(B) Design capacity measures the number of beds, and accordingly, the number of offenders each facility is designed to accommodate. Facilities housing detainees on a short-term basis may exceed the original intended design
capacity due to the lower level of services required by detainees in custody for a brief period. From time to time, we may evaluate the design capacity of our facilities based on the customers using the facilities, and the ability to
reconfigure space with minimal capital outlays. We believe design capacity is an appropriate measure for evaluating our operations, because the revenue generated by each facility is based on a per diem or monthly rate per
offender cared for at the facility paid by the corresponding contracting governmental entity.
(C) We manage numerous facilities that have more than a single function (i.e., housing both long-term sentenced adult prisoners and pre-trial detainees). The primary functional categories into which facility types are identified
was determined by the relative size of offender populations in a particular facility on June 30, 2017. If, for example, a 1,000-bed facility housed 900 adult offenders with sentences in excess of one year and 100 pre-trial
detainees, the primary functional category to which it would be assigned would be that of correction facilities and not detention facilities. It should be understood that the primary functional category to which multi-user facilities
are assigned may change from time to time.
(D) Remaining renewal options represents the number of renewal options, if applicable, and the remaining term of each option renewal.
(E) For operational efficiency and reporting purposes, during the second quarter of 2017, we combined our Central Arizona Detention Center and our Florence Correctional Center, two adjacent facilities, into one complex.
(F) Pursuant to the terms of a contract awarded by the state of Arizona in September 2012, the state of Arizona has an option to purchase the Red Rock facility at any time during the term of the contract, including extension options, based on an
amortization schedule starting with the fair market value and decreasing evenly to zero over the twenty year term.
(G) The facility is subject to a purchase option held by the Georgia Department of Corrections, or GDOC, which grants the GDOC the right to purchase the facility for the lesser of the facility's depreciated book value, as
defined, or fair market value at any time during the term of the contract between us and the GDOC.
(H) The facility is subject to a deed of conveyance with the city of Wheelwright, KY which includes provisions that would allow assumption of ownership by the city of Wheelwright under the following occurrences: (1) we cease to operate the
facility for more than two years, (2) our failure to maintain at least one employee for a period of sixty consecutive days, or (3) a conversion to a maximum security facility based upon classification by the Kentucky Corrections Cabinet. We have
entered into an agreement with the city of Wheelwright that extends the reversion through July 31, 2018, in exchange for $20,000 per month or until we resume operations, as defined in the agreement.
(I) The facility is subject to a purchase option held by the Tallahatchie County Correctional Authority which grants Tallahatchie County Correctional Authority the right to purchase the facility at any time during the contract
at a price generally equal to the cost of the premises less an allowance for amortization originally over a 20 year period. The amortization period was extended through 2050 in connection with an expansion completed during the
fourth quarter of 2007.
(J) The State of Montana has an option to purchase the facility generally at any time during the term of the contract with us at fair market value less the sum of a pre-determined portion of per-diem payments made to us by the
state of Montana.
(K) The state of Ohio has the irrevocable right to repurchase the facility before we may resell the facility to a third party, or if we become insolvent or are unable to meet our obligations under the management contract with the state of Ohio, at a
price generally equal to the fair market value, as defined in the Real Estate Purchase Agreement.
(L) The facility is subject to a purchase option held by the Oklahoma Department of Corrections, or ODC, which grants the ODC the right to purchase the facility at its fair market value at any time.
(M) The state of Tennessee has the option to purchase the facility in the event of our bankruptcy, or upon an operational or financial breach, as defined, at a price equal to the book value, as defined.
(N) During the third quarter of 2017, the Texas Department of Criminal Justice notified us that it selected other operators for the management of these facilities upon expiration of the contracts. Accordingly, we expect to transfer operations of these facilities to the other
operators during the third quarter of 2017.




                                                                                                                                       EXHIBIT 15
                                                                                                                                       Page 0462
                  Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5819 Page 101 of
                                                        228



                                                    RESEARCH / ANALYST COVERAGE                                                                    19 of 19




Equity Research Coverage:
             Canaccord Genuity                                                          Michael Kodesch                      (212) 389-8095

             Deutsche Bank Securities                                                   Kevin McVeigh                        (212) 250-9679

             SunTrust Robinson Humphrey                                                 Tobey Sommer                         (404) 926-5009

             Wells Fargo Securities                                                     Robert LaQuaglia                     (617) 603-4263

Debt Research Coverage:

             Wells Fargo Securities                                                     Kevin McClure                        (704) 410-3252

Rating Agency Coverage:

             Moody's Investors Service                                                  Chris Pappas                         (212) 553-1836

             Standard & Poor's                                                          Jerry Phelan                         (312) 233-7031

             Fitch Ratings                                                              Steven Marks                         (212) 908-9161

Credit Ratings:

                                                                     Fitch                   Standard & Poor's                  Moody's
             Corporate Credit Rating                                BB +                            BB                         Not rated
             Senior Unsecured Debt                                  BB +                            BB                           Ba1
             Senior Bank Credit Facility                            BBB -                          BBB-                        Not Rated




Any opinions, estimates and/or forecasts regarding the Company’s performance made by the analysts and/or rating agencies listed above are theirs
alone and do not necessarily represent the opinions, forecasts or predictions of the Company or its management. The Company does not by its
reference above imply its endorsement of or concurrence with such information, conclusions or recommendations and the Company has not
undertaken to verify any of the information provided by such analysts or agencies.




                                                                             EXHIBIT 15
                                                                             Page 0463
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5820 Page 102 of
                                      228



                                                             EXHIBIT 16




                                                             EXHIBIT 16
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5821 Page 103 of
                                      228


 1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     Daniel P. Struck, AZ Bar #012377
 2   (admitted pro hac vice)
     Rachel Love, AZ Bar #019881
 3   (admitted pro hac vice)
     Nicholas D. Acedo, AZ Bar #021644
 4   (admitted pro hac vice)
     Ashlee B. Hesman, AZ Bar #028874
 5   (admitted pro hac vice)
     Jacob B. Lee, AZ Bar #030371
 6   (admitted pro hac vice)
     3100 West Ray Road, Suite 300
 7   Chandler, Arizona 85226
     Tel.: (480) 420-1600
 8   Fax: (480) 420-1695
     dstruck@strucklove.com
 9   rlove@strucklove.com
     nacedo@strucklove.com
10   ahesman@strucklove.com
     jlee@strucklove.com
11
     LAW OFFICE OF ETHAN H. NELSON
12   Ethan H. Nelson, CA Bar #262448
     4 Park Plaza, Suite 1025
13   Irvine, California 92614
     Tel.: (949) 229-0961
14   Fax: (949) 861-7122
     ethannelsonesq@gmail.com
15
     Attorneys for Defendant/Counter-Claimant
16   CoreCivic, Inc.
17                          UNITED STATES DISTRICT COURT
18                       SOUTHERN DISTRICT OF CALIFORNIA
19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
     on behalf of themselves, and all others
20   similarly situated,                       DECLARATION OF STACEY
                                               STONE IN SUPPORT OF
21                     Plaintiffs,             DEFENDANT’S MEMORANDUM
                                               IN OPPOSITION TO PLAINTIFFS’
22   v.                                        MOTION FOR CLASS
                                               CERTIFICATION
23   CoreCivic, Inc., a Maryland
     corporation,
24
                       Defendant.
25
26

27

28

     Declaration of Stacey Stone                                  17cv01112-JLS-NLS


                                        EXHIBIT 16
                                        Page 0464
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5822 Page 104 of
                                      228


1    CoreCivic, Inc., a Maryland
     corporation,
2
                       Counter-Claimant,
3
     v.
4
     Sylvester Owino and Jonathan Gomez,
5    on behalf of themselves, and all others
     similarly situated,
6
                       Counter-Defendants.
7
8            I, Stacey Stone, make the following Declaration:
9            1.     I am over the age of 18 years and competent to testify to the matters
10   set forth in this Declaration. I make this Declaration in support of CoreCivic’s
11   Memorandum in Opposition to Plaintiffs’ Motion for Class Certification based on
12   my own personal knowledge and my review of the relevant documents as
13   maintained by CoreCivic in the usual course of business.
14           2.     I have been in corrections for over 23 years. I have been employed by
15   CoreCivic since March 2005, when I started as the Chief of Security at CoreCivic’s
16   McRae Correctional Facility, located in McRae, Georgia. Prior to starting at McRae
17   Correctional Facility, I spent nine years with the Georgia Department of
18   Corrections.
19           3.     I served as the Warden of CoreCivic’s North Georgia Detention Center
20   (“NGDC”), located in Gainesville, Georgia, from January 2009 to November
21   2012. 1 I then served as the Warden of CoreCivic’s Stewart Detention Center,
22   located in Lumpkin, Georgia, from November 2012 to March 2013, when I became
23   Warden of McRae Correctional Facility.
24           4.     I am currently a Managing Director of Operations for CoreCivic, a
25   position I have held since June 1, 2018. As a Managing Director, I provide
26   oversight for eight prisons housing state inmates and two full service jails.
27
     1
28       NGDC has not housed ICE detainees since December 2013.

     Declaration of Stacey Stone               2                         17cv01112-JLS-NLS


                                           EXHIBIT 16
                                           Page 0465
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5823 Page 105 of
                                      228


 1                                       Housekeeping
 2            5.   I am familiar with the procedures outlined in Policy 12-100, Daily
 3   Housekeeping Plan. This policy, like all policies intended to ensure compliance
 4   with ICE’s Performance-Based National Detention Standards (“PBNDS”) 2 at
 5   NGDC, was approved by ICE as required by the contract with ICE to house
 6   immigration detainees at NGDC.
 7            6.   Policy 12-100 requires all detainees to maintain the common living
 8   area in a clean and sanitary manner. The common living area was defined as any
 9   area in the housing unit outside the detainee’s assigned living area that was used by
10   all detainees in that unit. This included the dayroom, sinks, toilets, and showers.
11            7.   This policy only required detainees to clean up after themselves in the
12   common living areas. For example, if a detainee spilled a drink on the floor, or if
13   something they were cooking in the microwave bubbled over, they were expected
14   to clean up the mess, rather than leaving it for the assigned porters to clean up later.
15            8.   This policy did not, however, require detainees to clean up after other
16   detainees in common living areas. The only detainees who cleaned up messes other
17   than those they made themselves were those detainees who volunteered to
18   participate in the Voluntary Work Program (“VWP”) and were assigned as unit
19   porters. VWP unit porters were paid $1 per day for their participation. No other
20   detainees were assigned jobs or required to work in or clean up the common living
21   areas.
22            9.   Policy 12-100 states that “Trash will not be thrown anywhere except in
23   the trash containers provided in each unit.” This statement refers to each detainee’s
24   responsibility to clean up after themselves. Detainees were required to throw their
25   trash in the designated trash containers, not on the floor or anywhere else in the
26

27   2
       NGDC followed the National Detention Standards until the PBNDS were
28   developed.

     Declaration of Stacey Stone                3                         17cv01112-JLS-NLS


                                          EXHIBIT 16
                                          Page 0466
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5824 Page 106 of
                                      228


1    common areas. Detainees were also required to keep their assigned living areas free
2    of trash.
3           10.    The only detainees who were required to pick up trash that was not
4    their own were those who volunteered to participate in the VWP and were assigned
5    as unit porters. Similarly, the only detainees who were required to empty the trash
6    containers in the unit were those who volunteered to participate in the VWP and
7    were assigned as unit porters.
8           11.    Policy 12-100 states that “Towels, blankets, clothing or any personal
9    belongings will not be left in the common area.” This statement also refers to each
10   detainee’s responsibility clean up after themselves. Detainees were required to keep
11   their personal belongings in their assigned living areas, and to pick up their own
12   personal belongings from the common living areas. Clothing and other personal
13   items left in the common living areas were subject to confiscation by staff.
14          12.    The only detainees who were required to pick up personal belongings
15   that were not their own were those who volunteered to participate in the VWP and
16   were assigned as unit porters.
17          13.    Policy 12-100 states that “The walls in the common areas will be kept
18   free of writing.” This prohibited detainees from writing on the walls. If a detainee
19   wrote on a wall, they were expected to clean off the writing. The same went for
20   their assigned living areas, each of which was inspected prior to a new detainee
21   moving in.
22          14.    The only detainees who were required to clean someone else’s writing
23   off the walls were those who volunteered to participate in the VWP and were
24   assigned as unit porters.
25          15.    Policy 12-100 states that “Detainee/inmate workers will be assigned to
26   each area on a permanent basis to perform the daily cleaning routine of the common
27   area.” This statement refers to detainees who volunteered to participate in the VWP
28

     Declaration of Stacey Stone               4                       17cv01112-JLS-NLS


                                         EXHIBIT 16
                                         Page 0467
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5825 Page 107 of
                                      228


 1   and were assigned as unit porters. Detainees who chose not to participate in the
 2   VWP were not expected to assist in the daily cleaning of the common area.
 3          16.    The daily cleaning routine performed by VWP unit porters, as stated in
 4   Policy 12-100, included removing the trash; sweeping and wet mopping the floors
 5   (at least once daily and as needed during the day); cleaning and scrubbing the
 6   toilets, sinks, and showers; wiping off furniture; and other tasks as assigned by unit
 7   staff to maintain clean and sanitary conditions in the unit.
 8          17.    These tasks were performed only by detainees who volunteered to
 9   participate in the VWP and were assigned as unit porters. Detainees who chose not
10   to participate in the VWP were not required to complete these tasks.
11          18.    Each housing unit at NGDC had two to three unit porters assigned to
12   it. The unit porters performed the daily cleaning routine two to three times per day.
13   Each porter typically spent no more than two to four hours total performing these
14   tasks each day.
15          19.    Policy 12-100 states that “All detainees/inmates are responsible for
16   maintaining their assigned living area in a clean and sanitary manner.” In a dorm
17   setting, the assigned living area included a detainee’s bed and the immediate area
18   around it. In a cell setting, the assigned living area included a detainee’s cell.
19          20.    Detainees were not required to clean beyond their assigned living
20   areas. Within their assigned living areas, however, detainees were expected to keep
21   trash and combustible materials such as boxes, newspapers, magazines, and other
22   papers from accumulating; keep their personal belongings in a neat and orderly
23   manner; keep their window sills (if they had them) free of any material; keep the
24   walls (if they had them) free of writing; not tape anything to their walls (if they had
25   them) or furnishings (such as beds); and not drape or hang clothing, bedding, or
26   towels on their beds.
27          21.    Policy 12-100 states that “All detainees will be required to perform a
28   daily cleaning routine of their cells.” The daily cleaning routine performed by all

     Declaration of Stacey Stone                 5                        17cv01112-JLS-NLS


                                          EXHIBIT 16
                                          Page 0468
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5826 Page 108 of
                                      228


1    detainees housed in cells, as stated in Policy 12-100, included removing the trash;
2    sweeping the floors; making their beds; wiping down the windows; and other tasks
3    as assigned by unit staff to maintain clean and sanitary conditions in the cells.
4           22.    Unit staff provided detainees the equipment and supplies necessary to
5    complete these tasks each day. If a detainee needed to clean their cell at a time other
6    than the regularly scheduled cleaning time, they could ask unit staff for equipment
7    and supplies, and staff would provide them to them.
8                                          Discipline
9           23.    Prohibited acts and sanctions were divided into categories based on the
10   severity of the prohibited acts. Among the “high moderate” offenses were 306
11   (refusal to clean assigned living area), 307 (refusal to obey a staff member/officer’s
12   order), and 399 (conduct that disrupts or interferes with the security or orderly
13   running of the facility). These categories and offense codes were based on the NDS.
14          24.    Disciplinary violations ranged from 100-series (“greatest” offenses) to
15   400-series (“low moderate” offenses). 300-series offenses were considered lower-
16   level offenses for which the disciplinary process is handled in-unit. Sanctions for
17   these types of offenses typically included loss of privileges (commissary,
18   recreation, etc.), loss of job, or a reprimand or warning.
19          25.    Disciplinary segregation was typically reserved for the most severe
20   offenses that impacted the safety and security of the institution, such as assaults or
21   possession of contraband/weapons.
22          26.    In my nearly four years as Warden of NGDC, I do not recall any
23   detainee ever being placed in disciplinary segregation for refusal to clean their
24   assigned living area. At most, such a detainee would have been sanctioned with loss
25   of privileges such as commissary or recreation, but even that was rare.
26   ///
27   ///
28

     Declaration of Stacey Stone                6                        17cv01112-JLS-NLS


                                          EXHIBIT 16
                                          Page 0469
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5827 Page 109 of
                                      228




                                  EXHIBIT 16
                                  Page 0470
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5828 Page 110 of
                                      228



                                                             EXHIBIT 17




                                                             EXHIBIT 17
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5829 Page 111 of
                                      228


 1   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     Daniel P. Struck, AZ Bar #012377
 2   (admitted pro hac vice)
     Rachel Love, AZ Bar #019881
 3   (admitted pro hac vice)
     Nicholas D. Acedo, AZ Bar #021644
 4   (admitted pro hac vice)
     Ashlee B. Hesman, AZ Bar #028874
 5   (admitted pro hac vice)
     Jacob B. Lee, AZ Bar #030371
 6   (admitted pro hac vice)
     3100 West Ray Road, Suite 300
 7   Chandler, Arizona 85226
     Tel.: (480) 420-1600
 8   Fax: (480) 420-1695
     dstruck@strucklove.com
 9   rlove@strucklove.com
     nacedo@strucklove.com
10   ahesman@strucklove.com
     jlee@strucklove.com
11
     LAW OFFICE OF ETHAN H. NELSON
12   Ethan H. Nelson, CA Bar #262448
     4 Park Plaza, Suite 1025
13   Irvine, California 92614
     Tel.: (949) 229-0961
14   Fax: (949) 861-7122
     ethannelsonesq@gmail.com
15
     Attorneys for Defendant/Counter-Claimant
16   CoreCivic, Inc.
17                          UNITED STATES DISTRICT COURT
18                       SOUTHERN DISTRICT OF CALIFORNIA
19   Sylvester Owino and Jonathan Gomez,       NO. 3:17-cv-01112-JLS-NLS
     on behalf of themselves, and all others
20   similarly situated,                       DECLARATION OF D. TOPASNA
                                               IN SUPPORT OF DEFENDANT’S
21                    Plaintiffs,              MEMORANDUM IN OPPOSITION
                                               TO PLAINTIFFS’ MOTION FOR
22   v.                                        CLASS CERTIFICATION
23   CoreCivic, Inc., a Maryland
     corporation,
24
                      Defendant.
25
26

27

28

     Declaration of D. Topasna                                    17cv01112-JLS-NLS


                                        EXHIBIT 17
                                        Page 0471
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5830 Page 112 of
                                      228


 1   CoreCivic, Inc., a Maryland
     corporation,
 2
                      Counter-Claimant,
 3
     v.
 4
     Sylvester Owino and Jonathan Gomez,
 5   on behalf of themselves, and all others
     similarly situated,
 6
                      Counter-Defendants.
 7
 8          I, D. Topasna, make the following Declaration:
 9          1.     I am over the age of 18 years and competent to testify to the matters
10   set forth in this Declaration. I make this Declaration in support of CoreCivic’s
11   Memorandum in Opposition to Plaintiffs’ Motion for Class Certification based on
12   my own personal knowledge and my review of the relevant documents as
13   maintained by CoreCivic in the usual course of business.
14          2.     I have been in corrections for over 19 years. I have been employed by
15   CoreCivic since April 2000, when I started as a Detention Officer at CoreCivic’s
16   San Diego Correctional Facility (“SDCF”), located in San Diego, California. In
17   2009, I became the Chief of Security at SDCF. I remained in that position until
18   2014, when I became the Chief of Unit Management at SDCF. I remained in that
19   position until the facility closed in 2015, at which time I moved to CoreCivic’s
20   Otay Mesa Detention Center (“OMDC”), also located in San Diego, California, as
21   the Chief of Unit Management. I currently oversee state-mandated firearms training
22   at OMDC, and have done so since 2017.
23          3.     In my position as Chief of Unit Management at SDCF and OMDC, I
24   oversaw the provision of unit management services at the facility, and ensured that
25   unit staff followed applicable policies, procedures, rules, regulations, and standards.
26   This included, but was not limited to, policies and procedures regarding the
27   facility’s Voluntary Work Program (“VWP”).
28

     Declaration of D. Topasna                 2                        17cv01112-JLS-NLS


                                          EXHIBIT 17
                                          Page 0472
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5831 Page 113 of
                                      228


 1                                       Housekeeping
 2          4.     I am very familiar with the VWP as it was/is implemented at both
 3   SDCF and OMDC. I am also familiar with the procedures outlined in Policy 12-
 4   100, Daily Housekeeping Plan. This policy was in effect at SDCF and is in effect at
 5   OMDC. Except as otherwise specified, my statements in this Declaration regarding
 6   implementation of the procedures outlined in the policy apply to both facilities.
 7   Policy 12-100, like all policies intended to ensure compliance with ICE’s
 8   Performance-Based National Detention Standards (“PBNDS”),1 was approved by
 9   ICE as required by the contract between CoreCivic and ICE to house immigration
10   detainees at SDCF/OMDC.
11          5.     Detainees are provided instruction as to their responsibilities with
12   regard to cleanliness of their housing units.
13          6.     Specifically, detainees are instructed that they are expected to keep
14   their assigned living areas clean, and that they are expected to clean up after
15   themselves in the common areas. Detainees receive these instructions during intake
16   and orientation in the handbooks they are provided and from Case Managers.
17   Detainees also receive occasional reminders during monthly town hall meetings.
18          7.     Policy 12-100 requires all detainees to maintain the common living
19   area in a clean and sanitary manner. The common living area is defined as any area
20   in the housing unit outside the detainee’s assigned living area that was used by all
21   detainees in that unit. At SDCF, all housing units were comprised of two-person
22   cells. At OMDC, some housing units are comprised of two-person cells, while
23   others are comprised of open bay dormitories in which each bay holds four bunk
24   beds and houses eight detainees. In either type of housing unit, the common living
25   area includes the dayroom and showers. In dormitory units, the common living area
26

27   1
       SDCF followed the National Detention Standards until the PBNDS were
28   developed.

     Declaration of D. Topasna                  3                     17cv01112-JLS-NLS


                                          EXHIBIT 17
                                          Page 0473
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5832 Page 114 of
                                      228


1    also includes the sinks and toilets. In cell-based units, each individual cell has its
2    own sink and toilet.
3           8.        This policy only requires detainees to clean up after themselves in the
4    common areas. For example, if a detainee spills a drink on the floor, or if something
5    they are cooking in the microwave bubbles over, they are expected to clean up the
6    mess, rather than leaving it for the assigned porters to clean up later.
7           9.        This policy does not, however, require detainees to clean up after other
8    detainees in common living areas. The only detainees who clean up messes other
9    than those they made themselves are those detainees who volunteer to participate in
10   the VWP and are assigned as unit porters. VWP unit porters are paid $1 per day for
11   their participation. No other detainees are assigned jobs or required to work in or
12   clean up the common living areas.
13          10.       Policy 12-100 states that “Trash will not be thrown anywhere except in
14   the trash containers provided in each unit.” This statement refers to each detainee’s
15   responsibility to clean up after themselves. Detainees are required to throw their
16   trash in the designated trash containers, not on the floor or anywhere else in the
17   common living areas. Detainees are also required to keep their assigned living areas
18   free of trash.
19          11.       The only detainees who are required to pick up trash that is not their
20   own are those who volunteer to participate in the VWP and are assigned as unit
21   porters.     Similarly, the only detainees who are required to empty the trash
22   containers in the unit are those who volunteer to participate in the VWP and are
23   assigned as unit porters.
24          12.       Policy 12-100 states that “Towels, blankets, clothing or any personal
25   belongings will not be left in the common area.” This statement also refers to each
26   detainee’s responsibility clean up after themselves. Detainees are required to keep
27   their personal belongings in their assigned living areas, and to pick up their own
28

     Declaration of D. Topasna                    4                        17cv01112-JLS-NLS


                                            EXHIBIT 17
                                            Page 0474
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5833 Page 115 of
                                      228


1    personal belongings from the common living areas. Clothing and other personal
2    items left in the common areas are subject to confiscation by staff.
3           13.      The only detainees who are required to pick up personal belongings
4    that are not their own are those who volunteer to participate in the VWP and are
5    assigned as unit porters.
6           14.      Policy 12-100 states that “The walls in the common areas will be kept
7    free of writing.” This statement prohibits detainees from writing on the walls. If a
8    detainee writes on a wall, they are expected to clean off the writing. The same goes
9    for their assigned living areas.
10          15.      The only detainees who are required to clean someone else’s writing
11   off the walls are those who volunteer to participate in the VWP and are assigned as
12   unit porters.
13          16.      Policy 12-100 states that “Detainee/inmate workers will be assigned to
14   each area on a permanent basis to perform the daily cleaning routine of the common
15   area.” This statement refers to detainees who volunteer to participate in the VWP
16   and are assigned as unit porters. Detainees who choose not to participate in the
17   VWP are not expected to assist in the daily cleaning of the common area.
18          17.      The daily cleaning routine performed by VWP unit porters, as stated in
19   Policy 12-100, includes removing the trash; sweeping and wet mopping the floors
20   (at least once daily and as needed during the day); cleaning and scrubbing the
21   toilets, sinks, and showers (as applicable); wiping off furniture; and other tasks as
22   assigned by unit staff to maintain clean and sanitary conditions in the unit.
23          18.      These tasks are performed only by detainees who volunteer to
24   participate in the VWP and are assigned as unit porters. Detainees who choose not
25   to participate in the VWP are not required to complete these tasks.
26          19.      Each housing unit has approximately 30 detainees who are assigned as
27   unit porters. Because policy prohibits detainees from working more than 40 hours
28   per week and requires them to have at least two days off, only about 20 detainees

     Declaration of D. Topasna                  5                       17cv01112-JLS-NLS


                                           EXHIBIT 17
                                           Page 0475
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5834 Page 116 of
                                      228


 1   are assigned to clean their unit on any particular day. The unit porters perform the
 2   daily cleaning routine three times each day—after breakfast, lunch, and dinner.
 3   Each porter typically spends no more than one hour each time, for a total of three to
 4   four hours each day at most.
 5          20.    Policy 12-100 states that “All detainees/inmates are responsible for
 6   maintaining their assigned living area in a clean and sanitary manner.” In a
 7   dormitory unit, the assigned living area includes a detainee’s bed and the immediate
 8   area around it, as well as the detainee’s foot locker, which fits under the bed. In a
 9   cell-based unit, the assigned living area includes a detainee’s cell.
10          21.    Detainees are not required to clean beyond their assigned living areas.
11   Within their assigned living areas, however, detainees are expected to keep trash
12   and combustible materials such as boxes, newspapers, magazines, and other papers
13   from accumulating; keep their personal belongings in a neat and orderly manner;
14   keep their window sills (if they had them) free of any material; keep the walls (if
15   they had them) free of writing; not tape anything to their walls (if they had them) or
16   furnishings (such as beds); and not drape or hang clothing, bedding, or towels on
17   their beds.
18          22.    Policy 12-100 states that “All detainees will be required to perform a
19   daily cleaning routine of their cells.” The daily cleaning routine performed by all
20   detainees in their own assigned living areas, as stated in Policy 12-100, includes
21   removing the trash; sweeping the floors; making their beds; wiping down the
22   windows (if they had them); and other tasks as assigned by unit staff to maintain
23   clean and sanitary conditions in the cells and dorms.
24          23.    Unit staff provide detainees the equipment and supplies necessary to
25   complete these tasks each day. Mops, brooms, and squeegees are available in the
26   unit cleaning closet for detainee use. If a detainee needs cleaning chemicals, all they
27   need to do is ask one of the unit staff members, and they will be allowed to check
28   out a bottle of cleaning in exchange for the identification badge.

     Declaration of D. Topasna                  6                         17cv01112-JLS-NLS


                                          EXHIBIT 17
                                          Page 0476
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5835 Page 117 of
                                      228


1                                         Discipline
2           24.    The detainee handbook provides a list of prohibited acts and sanctions,
3    divided into categories based on the severity of the prohibited acts. Among the
4    “high moderate” offenses are 306 (refusal to clean assigned living area), 307
5    (refusal to obey a staff member/officer’s order), and 399 (conduct that disrupts or
6    interferes with the security or orderly running of the facility). These categories and
7    offense codes are required by ICE and the PBNDS.
8           25.    Possible sanctions for these offenses include disciplinary segregation,
9    loss of privileges (commissary, recreation, etc.), loss of job, restriction to housing
10   unit, and a reprimand or warning. These potential sanctions are required by ICE and
11   the PBNDS, as well.
12          26.    When a staff member observes a violation of facility rules or policy,
13   they write a disciplinary report. The disciplinary report goes to the detainee, the
14   Disciplinary Hearing Officer (“DHO”), and the Unit Disciplinary Committee
15   (“UDC”).
16          27.    A Senior Detention Officer not involved in issuing the disciplinary
17   report then conducts an investigation and provides a written report to the detainee,
18   the DHO, and the UDC. The UDC, in conjunction with the DHO, then holds a
19   hearing at which they decide (1) whether a violation occurred, and (2) the
20   appropriate sanction to imposed, taking into consideration such factors as the
21   severity of the offense, the circumstances surrounding the offense, and the
22   detainee’s disciplinary history.
23          28.    Disciplinary segregation is typically reserved for the most severe
24   offenses that impact the safety and security of the institution, such as assaults or
25   possession of contraband/weapons (i.e., 100- or 200-level offenses).
26          29.    Disciplinary segregation is never given for refusal to clean the
27   assigned living area. The typical sanctions for such an offense is a verbal
28   reprimand.

     Declaration of D. Topasna                 7                        17cv01112-JLS-NLS


                                         EXHIBIT 17
                                         Page 0477
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5836 Page 118 of
                                      228


1           30.    If a detainee is found guilty of refusing to clean their assigned living
2    area three times in a 90-day period, however, they could be written up for a 220
3    offense, which is a “high” offense for being found guilty of any combination of
4    three or more high moderate or low moderate offenses within 90 days. At that
5    point, the detainee may be given disciplinary segregation as a sanction in order to
6    correct the repeated failure to comply with facility rules.
7           31.    No detainee has ever been placed in disciplinary segregation or given
8    any other disciplinary sanction for refusing to participate in the VWP, volunteering
9    for the VWP and then refusing to report to their assigned work location, or
10   volunteering for the VWP and then refusing to complete their assigned task.
11   Participation in the VWP is strictly voluntary.
12          32.    When a detainee who volunteers to participate in the VWP is assigned
13   to work outside their unit, they are called from their unit to report to their
14   assignment. OMDC uses a corridor management system in which officers are in the
15   corridors to ensure that all detainees released from Point A arrive at Point B.
16   Detainees who are assigned to outside work crews, such as landscaping crews, are
17   escorted from their housing units to their work assignment. At SDCF, all detainees
18   who volunteered to participate in the VWP and were assigned to work outside their
19   unit were escorted from their housing units to their work assignments.
20          33.    These procedures are followed to ensure that detainees do not work
21   more than they are permitted to work by policy (i.e., no more than eight hours per
22   day and no more than 40 hours per week), and to ensure that they are paid for the
23   days they work.
24          34.    If a detainee refuses to work when called out, they will not be
25   disciplined. After a detainee refuses to work two or three times, they may be
26   removed from their position, but they are never given a disciplinary report or
27   sanction for not participating.
28

     Declaration of D. Topasna                  8                       17cv01112-JLS-NLS


                                          EXHIBIT 17
                                          Page 0478
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5837 Page 119 of
                                      228


 1          35.      Because the facility is a secure detention facility, it is important for
 2   detainees to obey staff orders to maintain the safety and security of the facility,
 3   staff, and other detainees. Nevertheless, disciplinary segregation is not given as a
 4   sanction for refusal to obey an order except under extreme circumstances, such as
 5   refusing an order to stop fighting with another detainee, or refusing an order during
 6   an emergency. A detainee would not be given disciplinary segregation simply for
 7   refusing an order to clean their assigned living area.
 8          36.      Disciplinary sanctions for conduct that disrupts or interferes with the
 9   security or orderly running of the facility are generally given for misbehavior
10   related to count procedures (failure to stand for count, not being in the detainee’s
11   designated area during count, etc.). Sanctions typically include loss of privileges,
12   such as commissary or recreation, but not segregation.
13                                  Voluntary Work Program
14          37.      Detainees are informed about the VWP at their orientation.
15          38.      If a detainee wants to participate in the VWP, they must sign up for an
16   available job with their unit manager or case manager.
17          39.      Kitchen workers typically work four-to-six hour shifts (either
18   breakfast, lunch, or dinner), five days a week. The breakfast shift is from 3:00 a.m.
19   to 8:30 a.m. The lunch shift is from 9:00 a.m. to 3:00 p.m. The dinner shift is from
20   3:30 p.m. to 9:00 p.m. Kitchen workers get a meal break and have multiple rest
21   periods.
22          40.      Administrative porters work two shifts: day shift and night shift. The
23   day shift typically works no more than four hours. The night shift typically works
24   no more than six hours. Administrative porters get a meal break and/or multiple
25   rest periods.
26          41.      Outside workers typically work no more than six hours a day. They
27   get a meal break and have multiple rest periods.
28

     Declaration of D. Topasna                   9                        17cv01112-JLS-NLS


                                           EXHIBIT 17
                                           Page 0479
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5838 Page 120 of
                                      228




                                  EXHIBIT 17
                                  Page 0480
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5839 Page 121 of
                                      228



                                                             EXHIBIT 18




                                                             EXHIBIT 18
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5840 Page 122 of
                                            228
                                                                 and fire safety performance requirements for
1.2 Environmental Health                                         facility furnishings shall be ensured.
    and Safety                                                4. Flammable, poisonous, toxic and caustic materials
                                                                 shall be controlled and used in a safe manner.
I. Purpose and Scope                                          5. Compliance with fire prevention regulations,
This detention standard protects detainees, staff,               inspection requirements and other practices,
volunteers and contractors from injury and illness by            including periodic fire drills, shall ensure the
maintaining high facility standards of cleanliness and           safety of detainees, staff and visitors.
sanitation, safe work practices and control of                6. Staff shall be knowledgeable about procedures
hazardous substances and equipment.                              and responsibilities during emergency situations,
This detention standard applies to the following                 including those that require evacuation, in
types of facilities housing ICE/ERO detainees:                   accordance with a written plan and with training
                                                                 at least annually.
  •   Service Processing Centers (SPCs);
                                                              7. The facility shall have a written plan for
  •   Contract Detention Facilities (CDFs); and                  immediate release of detainees from locked areas,
  •   State or local government facilities used by               and provisions for a back-up system.
      ERO through Intergovernmental Service                   8. A sufficient number of properly positioned
      Agreements (IGSAs) to hold detainees for more              emergency exits, clear from obstruction, shall be
      than 72 hours.                                             distinctly and permanently marked.
Procedures in italics are specifically required for           9. Plans shall include procedures for assisting
SPCs, CDFs, and Dedicated IGSA facilities. Non-                  detainees with special needs during an
dedicated IGSA facilities must conform to these                  emergency or evacuation.
procedures or adopt, adapt or establish alternatives,
provided they meet or exceed the intent represented           10. Preventive maintenance and regular inspections
by these procedures.                                              shall be performed to ensure timely emergency
                                                                  repairs or replacement and to prevent dangerous
Various terms used in this standard may be defined                and life-threatening situations.
in standard “7.5 Definitions.”
                                                              11. Potential disease transfer shall be minimized
II. Expected Outcomes                                             through proper sanitization of barbering
                                                                  equipment and supplies.
The expected outcomes of this detention standard
are as follows (specific requirements are defined in          12. Pests and vermin shall be controlled and
“V. Expected Practices”).                                         eliminated.

1. Facility cleanliness and sanitation shall be               13. Safe, potable water shall be available throughout
   maintained at the highest level.                               the facility.

2. Compliance with all applicable federal, state and          14. Emergency lighting and life-sustaining
   local safety and sanitation laws shall be ensured              equipment shall be maintained and periodically
   by documented internal and external inspections,               tested.
   and by corrective action when indicated.                   15. Disposal of garbage and hazardous waste shall be
3. Compliance with all applicable fire safety codes               in compliance with applicable government

1.2| Environmental Health and Safety                     19                                            PBNDS 2011
                                                                                             (Revised December 2016)


                                                      EXHIBIT 18
                                                      Page 0481
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5841 Page 123 of
                                           228
    regulations.                                                (OSHA) Regulations.
16. The facility shall provide communication                    NFPA Standards.
    assistance to detainees with disabilities and
                                                                U.S. Public Health Service Report on Carcinogens.
    detainees who are limited in their English
    proficiency (LEP). The facility will provide                V. Expected Practices
    detainees with disabilities with effective
    communication, which may include the                        A. Environmental Health and Safety
    provision of auxiliary aids, such as readers,               1. General Environmental Health
    materials in Braille, audio recordings, telephone
    handset amplifiers, telephones compatible with              Environmental health conditions shall be maintained
    hearing aids, telecommunications devices for                at a level that meets recognized standards of hygiene,
    deaf persons (TTYs), interpreters, and note-                including those from the:
    takers, as needed. The facility will also provide           a. American Correctional Association;
    detainees who are LEP with language assistance,
                                                                b. Occupational Safety and Health Administration;
    including bilingual staff or professional
    interpretation and translation services, to provide         c. Environmental Protection Agency;
    them with meaningful access to its programs and             d. Food and Drug Administration;
    activities.
                                                                e. National Fire Protection Association’s Life Safety
All written materials provided to detainees shall                  Code; and
generally be translated into Spanish. Where
practicable, provisions for written translation shall be        f. National Center for Disease Control and
made for other significant segments of the                         Prevention.
population with limited English proficiency.                    The facility administrator designee for
Oral interpretation or assistance shall be provided to          environmental health is responsible for developing
any detainee who speaks another language in which               and implementing policies, procedures and
written material has not been translated or who is              guidelines for the environmental health program
illiterate.                                                     that are intended to identify and eliminate or control
                                                                as necessary, sources of injuries and modes of
III. Standards Affected                                         transmission of agents or vectors of communicable
                                                                diseases.
This detention standard replaces “Environmental
Health and Safety” dated 12/2/2008.                             The facility administrator designee shall:
                                                                a. conduct special safety investigations and
IV. References                                                     comprehensive surveys of environmental health
American Correctional Association, Performance-                    conditions; and
based Standards for Adult Local Detention                       b. provide advisory, consultative, inspection and
Facilities, 4th Edition: 4-ALDF-1A-01, 1A-02, 1A­                  training services regarding environmental health
03, 1A-07, 1A-14, 1A-15, 1A-16, 1A-17, 1A-18,                      conditions.
1A-19, 1A-20,1C-01, 1C-02, 1C-03, 1C-04, 1C-05,
IC-07, 1C-08, 1C-09, 1C-10, 1C-11, 1C-12, 1C-13,                For the medical clinic, the health services
1C-14, 1C-15, 4B-07, 4C-18.                                     administrator or equivalent is responsible for:

Occupational Safety and Health Administration                   a. implementing a program that assists in

1.2 | Environmental Health and Safety                      20                                           PBNDS 2011
                                                                                              (Revised December 2016)



                                                     EXHIBIT 18
                                                     Page 0482
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5842 Page 124 of
                                           228
   maintaining a high level of environmental                         with an approved germicidal solution used
   sanitation; and                                                   according to the manufacturer’s directions.
b. providing recommendations to the facility                      b. Windows, window frames and windowsills shall
   administrator concerning environmental health                     be cleaned on a weekly schedule.
   conditions, in consultation with the
                                                                  c. Furniture and fixtures shall be cleaned daily.
   environmental health designee.
                                                                  d. Floors shall be mopped daily and when soiled,
2. Staff and Detainee Safety
                                                                     using the double-bucket mopping technique and
The facility administrator shall ensure that adequate                with a hospital disinfectant-detergent solution
provisions are made for staff and detainee safety, in                mixed according to the manufacturer’s directions.
accordance with these detention standards and
                                                                  e. A clean mop head shall be used each time the
applicable law. Standard “7.3 Staff Training” further
                                                                     floors are mopped.
addresses employee training-related issues. Standard
“5.8 Voluntary Work Program” addresses detainee                   f. Waste containers shall weigh less than 50 lbs., be
training issues for workers. Detainees shall receive                 non-porous and lined with plastic bags; the liner
safety instruction as necessary for living area-related              shall be changed daily.
assignments, such as working with cleaning products               g. Waste containers shall be washed weekly at a
to clean general use areas.                                          minimum, or as needed when they become
Detainee living area safety shall be emphasized to staff             soiled.
and detainees to include providing, as noted in the               h. Cubicle curtains shall be laundered monthly or
standards, a housekeeping plan. For example, when                    during terminal cleaning following treatment of
there are safety concerns with a detainee sleeping in a              an infectious patient.
top bunk that is not along a wall and that has no bed
                                                                  4. Pests and Vermin
rail, accommodations shall be made to ensure safety.
(Because of the potential safety risk they pose, bed rails        The facility administrator shall contract with licensed
are not common in detention settings except for                   pest-control professionals to perform monthly
medical housing units.) In locations where ladders are            inspections to identify and eradicate rodents, insects
unavailable, alternate accommodations, such as the use            and other vermin. The contract shall include a
of bottom bunks or the addition of a ladder or step,              preventive spraying program for indigenous insects
shall be made for detainees on a case-by-case basis.              and a provision for callback services as necessary.
Detainees who have medical or physical problems that              Doors to the outside should be tight fitting and door
may be aggravated by sleeping on a top bunk shall be              sweeps should be installed to prevent the entry of
referred to the medical unit for consideration of a               vermin from outside.
lower bunk permit.                                                5. Certification of Facility Water Supply
3. General Housekeeping
                                                                  At least annually, a state laboratory shall test samples
The facility administrator shall ensure that staff and            of drinking and wastewater to ensure compliance
detainees maintain a high standard of facility                    with applicable standards. A copy of the testing and
sanitation and general cleanliness. When possible,                safety certification shall be maintained on site.
the use of non-toxic cleaning supplies is                         6. Emergency Electrical Power Generator
recommended.
                                                                  At least every two weeks, emergency power
a. All horizontal surfaces shall be dampdusted daily              generators shall be tested for one hour, and the oil,

1.2 | Environmental Health and Safety                        21                                            PBNDS 2011
                                                                                                 (Revised December 2016)



                                                         EXHIBIT 18
                                                         Page 0483
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5843 Page 125 of
                                           228
water, hoses and belts of these generators shall be           and using safety equipment properly.
inspected for mechanical readiness to perform in an
                                                              A list of common flammable, toxic and caustic
emergency situation.
                                                              substances is included at the end of this detention
Power generators are to be inspected weekly and               standard as “Appendix 1.2.A: Common Flammable,
load-tested quarterly at a minimum, or in                     Toxic and Caustic Substances.”
accordance with the manufacturer’s                            1. Personal Responsibility
recommendations and instruction manual.
Technicians shall check starting battery voltage,             Every individual who uses a hazardous substance
generator voltage and amperage output at a                    must:
minimum, and shall perform all other necessary                a. be trained in accordance with OSHA standards;
checks as well.
                                                              b. be knowledgeable about and follow all prescribed
Other emergency equipment and systems shall be                   precautions;
tested quarterly, and all necessary follow-up repairs
or replacement shall be performed as soon as                  c. wear personal protective equipment when
feasible.                                                        indicated; and

7. Garbage and Refuse                                         d. promptly report hazards or spills to the
                                                                 designated authority.
a. Garbage and refuse includes all trash, rubbish and
                                                              2. Protective Equipment
   other putrescible and non-putrescible solid waste,
   except the solid and liquid waste discharged into          a. Protective eye, face, and other appropriate
   the sanitary sewer system of the facility.                    equipment (such as footwear, gloves, gowns,
                                                                 and/or aprons) is required where there is a
b. Garbage and refuse shall be collected and
                                                                 reasonable probability of injury preventable by
   removed from common areas at least daily to
   maintain sanitary conditions and to avoid creating            such equipment. Areas of the facility where such
   health hazards.                                               injuries can occur shall be conspicuously marked
                                                                 with eye-hazard warning signs.
c. Facilities shall comply with all federal, state and
                                                              b. Eyewash stations that meet OSHA standards shall
   local environmental regulations and requirements
                                                                 be installed in designated areas throughout the
   governing methods for handling and disposing of
                                                                 facility, and all employees and detainees in those
   refuse.
                                                                 areas shall be instructed in their use.
B. Hazardous Materials                                        3. Inventories
Every facility shall establish a system for storing,          Every area shall maintain a current inventory of the
issuing, using and maintaining inventories of and             hazardous substances (e.g., flammable, toxic or
accountability for hazardous materials. The facility          caustic) used and stored there. Inventory records
program shall be supervised by an individual trained          shall be maintained separately for each substance.
in accordance with OSHA standards. The                        Entries for each shall be logged on a separate card
effectiveness of any such system depends not only             (or equivalent), and filed alphabetically by
on written policies, procedures and precautions, but          substance. The entries shall contain relevant data,
also on adequate supervision and responsible                  including purchase dates and quantities, use dates
behavior of staff and detainees, including following          and quantities and quantities on hand.
instructions precisely, taking prescribed precautions
                                                              4. Material Safety Data Sheet Files

1.2 | Environmental Health and Safety                    22                                          PBNDS 2011
                                                                                            (Revised December 2016)



                                                    EXHIBIT 18
                                                    Page 0484
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5844 Page 126 of
                                           228
a. Every department or other area of the facility               6. General Guidelines Regarding Hazardous
   using hazardous substances shall maintain a file of          Substances
   Material Safety Data Sheets (MSDS) that includes a           a. Issuance
   list of the locations where hazardous substances                Flammable, caustic and toxic substances
   are stored, along with a diagram and legend of                  (hazardous substances) shall be issued (i.e.,
   these locations. Designated staff from each
                                                                   drawn from supply points to canisters or
   department or area shall provide a copy of each                 dispensed) only under the supervision of the
   file to the maintenance supervisor.                             designated officer.
b. MSDS are produced by manufacturers and provide               b. Amounts
   vital information on individual hazardous                       Hazardous substances shall be issued in single-day
   substances, including instructions on safe                      increments (the amount needed for one day’s
   handling, storage and disposal; prohibited                      work).
   interactions; etc.
                                                                c. Supervision
c. Staff and detainees shall have ready and
                                                                   Qualified staff shall closely monitor detainees
   continuous access to the MSDS for the substances                working with hazardous substances.
   with which they are working. Staff and detainees
   who do not read English shall not be authorized              d. Accountability
   to work with these materials.                                   Inventory records for a hazardous substance must
                                                                   be kept current before, during and after each use.
d. Because changes in MSDS occur often and
   without notice, staff must:                                  7. Flammable and Combustible Liquids

   1) review the latest issuance from the                       a. As required by the Federal Hazardous Substances
      manufacturers of the relevant substances;                    Labeling Act, any liquid or aerosol labeled
                                                                   “flammable” or “combustible” must be stored
   2) update the MSDS files as necessary; and
                                                                   and used as prescribed on the label.
   3) forward any changes to the maintenance
                                                                b. Lighting fixtures and electrical equipment
      supervisor, so that the copy is kept current.
                                                                   installed in flammable liquid storage rooms must
5. Master Index                                                    meet National Electrical Code requirements in
The maintenance supervisor or facility administrator               hazardous locations.
designee shall compile:                                         c. Every hazardous material storage room shall:
a. a master index of all hazardous substances in the               1) be of fire-resistant construction and properly
   facility and their locations;                                      secured;
b. a master file of MSDS; and                                      2) have self-closing fire doors at each opening;
c. a comprehensive, up-to-date list of emergency                   3) be constructed with either a four-inch sill or a
   phone numbers (e.g., fire department, poison                       four-inch depressed floor; and
   control center, etc.).
                                                                   4) have a ventilation system (mechanical or
The maintenance supervisor shall maintain this                        gravity flow), which provides at least six air
information in the safety office (or equivalent) and                  changes per hour, within 12 inches of the
ensure that a copy is sent to the local fire                          floor.
department.
                                                                d. Every storage cabinet shall:

1.2 | Environmental Health and Safety                      23                                           PBNDS 2011
                                                                                              (Revised December 2016)


                                                       EXHIBIT 18
                                                       Page 0485
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5845 Page 127 of
                                           228
   1) be constructed according to the applicable                 flash point at or above 100º F (e.g., Stoddard
      code and securely locked at all times;                     solvents, kerosene). Cleaning operations must be
                                                                 in an approved parts-cleaner or dip tank, fitted
   2) be clear of open passageways, stairways and
                                                                 with a fusible link lid with a 160 degree F
      other emergency exit areas;
                                                                 melting-temperature link.
   3) be conspicuously labeled: “Flammable—Keep
                                                              l. Staff shall follow MSDS directions:
      Fire Away”; and
                                                                 1) when disposing of excess flammable or
   4) contain not more than 60 gallons of Class I or
                                                                    combustible liquids; or
      Class II liquids, or more than 120 gallons of
      Class III liquids.                                         2) after a chemical spill.
e. Storage rooms and cabinets may be entered only             8. Toxic and Caustic Substances
   under secure conditions and under the                      a. All toxic and caustic materials must be stored in
   supervision of authorized staff.                              secure areas, in their original containers, with the
f. Any portable container that is not the original               manufacturer’s label intact on each container.
   shipping container must be designated as an
                                                              b. Only authorized staff shall draw/dispense these
   approved safety canister, and must be listed or               substances, in accordance with the applicable
   labeled by a nationally recognized testing                    MSDS.
   laboratory. Each container shall bear a legible
   label that identifies its contents.                        c. Staff shall either return unused amounts to the
                                                                 original container(s) or, under certain
g. Excess liquids shall remain in original containers,           circumstances, to another suitable, clearly labeled
   tightly closed, in the storage room or cabinet.               container within the storage area.
h. The MSDS shall govern use of particular                    d. MSDS directions shall determine the disposal and
   flammable or combustible liquids.                             spill procedures for toxic and caustic materials
i. Only authorized staff may dispense flammable                  used in the facility.
   and combustible liquids, using acceptable                  9. Poisonous Substances
   methods for drawing from or transferring these
   liquids.                                                   Poisonous substances or chemicals (e.g., methyl
                                                              alcohol, sulfuric acid, muriatic acid, caustic soda or
j. Drawing from or transferring any of these liquids
                                                              tannic acid, etc.) pose a very high (Class I) caustic
   into containers indoors is prohibited except:
                                                              hazard due to their toxicity.
   1) through a closed piping system;
                                                              Methyl alcohol, variously referred to as wood
   2) from a safety can;                                      alcohol and methanol, is commonly found in
   3) by a device drawing through the top; or                 industrial applications (e.g., shellac thinner, paint
                                                              solvent, duplicating fluid, solvents for leather
   4) by gravity, through an approved self-closing            cements and dyes, flushing fluid for hydraulic brake
      system.                                                 systems).
  An approved grounding and bonding system                    a. If ingested, methyl alcohol can cause permanent
  must be used when liquids are dispensed from                   blindness or death.
  drums.
                                                              b. Staff must directly supervise the use of any
k. Without exception, cleaning liquids must have a               product containing methyl alcohol. Products that

1.2 | Environmental Health and Safety                    24                                            PBNDS 2011
                                                                                              (Revised December 2016)



                                                     EXHIBIT 18
                                                     Page 0486
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5846 Page 128 of
                                           228
   contain methyl alcohol in highly diluted amounts                license as a certified private applicator. Persons
   (e.g., shoe dye) may be issued to detainees, but                applying herbicides must wear proper clothing and
   only in the smallest workable quantities.                       protective gear.
c. Immediate medical attention is vital any time                i. Lyes may be used only in dye solutions and only
   methyl alcohol poisoning is suspected.                          under the direct supervision of staff.
10. Other Toxic Substances                                      11. Labeling of Chemicals, Solvents and Other
                                                                Hazardous Materials
a. Permanent antifreeze containing ethylene glycol
   shall be stored in a locked area and dispensed               The facility administrator shall individually assign
   only by authorized staff.                                    the following responsibilities associated with the
                                                                labeling procedure:
b. Typewriter cleaner containing carbon
   tetrachloride or trichlorochane shall be dispensed           a. identifying the nature of potentially hazardous
   in small quantities and used under direct staff                 materials adopted for use;
   supervision.                                                 b. overseeing the use of properly labeled containers
c. Cleaning fluids containing carbon tetrachloride or              for hazardous materials, including any and all
   tetrachloride or trichlorochane shall be strictly               miscellaneous containers into which employees
   controlled.                                                     might transfer materials;
d. Glues of every type may contain hazardous                    c. instructing staff in the meaning of the
   chemicals. Toxic glues must be stored in a locked               classification code and the MSDS, including the
   location, for use only by authorized staff. When                safe handling procedures for each material;
   use of a nontoxic product is not possible, staff             d. working with staff to ensure that containers are
   must closely supervise all stages of handling.                  properly labeled; and
e. The use of dyes and cements for leather requires             e. correctly labeling all smaller containers to
   close supervision. Nonflammable types shall be
                                                                   correspond to the manufacturer-affixed labels on
   used whenever possible.                                         larger shipping containers.
f. Ethyl alcohol, isopropyl alcohol and other                   12. Controlled Hazardous Materials
   antiseptic products shall be stored and used only
   in the medical department and only under close               Certain substances require special treatment and
   supervision. To the extent practical, such                   careful planning and precautions before use. These
   chemicals shall be diluted and issued in small               controlled materials are classified according to the
   quantities to prevent any injuries or lethal                 type of hazard and the nature of the restrictions
   accumulation.                                                imposed for their safe use, as specified in OSHA
                                                                regulations.
g. Pesticides not currently approved by the
   Environmental Protection Agency, such as DDT                 a. Class I: Industrial Solvents
   and 1080 (sodium fluoroacetate) are prohibited.                 Industrial solvents and chemicals used as paint
   The maintenance supervisor is responsible for                   thinners, degreasers and cleaning agents may have
   purchasing, storing (in a locked area) and                      toxic properties and low flash points, making
   dispensing all pesticides used in the facility.                 them dangerous fire hazards.

h. The maintenance supervisor or other staff members            b. Class II: Restricted Materials
   responsible for herbicides must hold a current state            Beryllium and its alloys and compounds, and

1.2 | Environmental Health and Safety                      25                                           PBNDS 2011
                                                                                              (Revised December 2016)



                                                       EXHIBIT 18
                                                       Page 0487
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5847 Page 129 of
                                           228
   silver solder containing cadmium, pose a danger                 for addressing these or other deficiencies within a
   to workers, for whom special precautions must                   reasonable time period), as approved by the
   be taken.                                                       authority having jurisdiction. If the authority
c. Class III: Recognized Carcinogens                               approves any variance, exceptions or
   OSHA-listed carcinogens are governed by the                     equivalencies, they must not constitute a serious
                                                                   life-safety threat to the occupants of the facility.];
   OSHA regulations provided in 29 CFR
   1910.1000.                                                   c. local and national fire safety codes; and
   Although asbestos appears on the OSHA list, it is            d. applicable standards of the American Society for
   exempt from the regulation when:                                Testing and Materials, American National
                                                                   Standards Institute and Underwriters’ Laboratories
   1) no asbestos fibers shall be released into the air
                                                                   or Factory Mutual Engineering Corporation.
      during handling and use; and
                                                                New construction, alterations and renovations, shall
   2) the asbestos consists of firmly bound fibers
                                                                comply with:
      contained in a product such as a transit pipe,
      wallboard, or tile (except when being sawed               a. the latest revision or update of the International
      or otherwise handled in a way that releases                  Council Codes;
      fibers into the air).
                                                                b. the Uniform Building Code; or
d. Class IV: Suspected Carcinogenic, Teratogenic and
                                                                c. the Standard Building Code, in accordance with
   Mutagenic Materials
                                                                   40 U.S.C. § 619 and local law.
   Chemical agents, substances, mixtures and
   exposures are listed in the biennial Report on               If the local government does not mandate adherence
   Carcinogens issued by the U.S. Public Health                 to a particular code, construction must conform to
   Service, in accordance with the Public Health                the International Council Codes.
   Service Act. The maintenance supervisor shall                In addition, construction shall comply with the latest
   ensure that the facility has copies of the report            edition of the National Fire Protection Association
   and that there is compliance with the provisions             (NFPA)’s 101, Life Safety Code and National Fire
   of the latest edition.                                       Codes (NFCs). If the fire protection and life safety
C. Fire Prevention and Control                                  requirements of a local building code differ from
                                                                NFPA 101 or the NFCs, the requirements of NFPA
1. Fire Safety Codes                                            101 and the NFCs shall take precedence and be
Every facility shall comply with standards and                  recognized as equivalent to those of the local
regulations issued by:                                          building code.

a. OSHA;                                                        2. Inspections

b. the American Correctional Association                        a. A qualified departmental staff member shall
   “mandatory” Expected Practices [Mandatory ACA                   conduct weekly fire and safety inspections.
   Expected Practice 4-ALDF-1C-07 requires that the             b. Facility maintenance (safety) staff shall conduct
   facility conform to applicable federal, state                   monthly inspections.
   and/or local fire safety codes, and that of the
                                                                c. Written reports of the inspections shall be
   authority having jurisdiction over document
                                                                   forwarded to the facility administrator for review
   compliance. A fire alarm and automatic detection
                                                                   and, if necessary, corrective action determinations.
   system are required (or else there must be a plan

1.2 | Environmental Health and Safety                      26                                            PBNDS 2011
                                                                                               (Revised December 2016)



                                                       EXHIBIT 18
                                                       Page 0488
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5848 Page 130 of
                                            228
   The maintenance supervisor shall maintain                         except:
   inspection reports and records of corrective action
                                                                     1) in areas where security would be jeopardized;
   in the safety office. Fire safety deficiencies shall be
   promptly addressed.                                               2) in medical areas where patient health could be
                                                                        jeopardized; or
3. Fire Prevention, Control and Evacuation Plan
                                                                     3) in individual cases when the evacuation of
Every facility shall develop a written fire prevention,
                                                                        patients or detainees is logistically not feasible.
control and evacuation plan that includes the
following:                                                              Staff shall simulate drills in areas where
                                                                        detainees are not evacuated.
a. control of ignition sources;
                                                                  c. Emergency-key drills shall be included in each
b. control of combustible and flammable fuel load
                                                                     fire drill, and timed. Emergency keys shall be
   sources;
                                                                     drawn and used by the appropriate staff to unlock
c. provisions for occupant protection from fire and                  one set of emergency exit doors not in daily use.
   smoke;                                                            NFPA recommends a limit of four and one-half
                                                                     minutes for drawing keys and unlocking
d. inspection, testing and maintenance of fire
   protection equipment, in accordance with NFPA                     emergency doors. However, when conducting
   codes, etc.;                                                      fire drills, emphasis shall be placed on safe and
                                                                     orderly evacuation rather than speed.
e. monthly fire inspections;
                                                                  5. Exit Diagram
f. installation of fire protection equipment
   throughout the facility, in accordance with NFPA               In addition to a general area diagram, the following
   codes;                                                         information must be provided on signs:

g. accessible, current floor plans (including all                 a. instructions in English, Spanish and the next most
   buildings and rooms); prominently posted                          prevalent language at the facility;
   evacuation maps/plans; and exit signs and                      b. “You are here” markers on exit maps; and
   directional arrows for traffic flow, with a copy of
                                                                  c. emergency equipment locations.
   each revision filed with the local fire department;
   and                                                            “Areas of Safe Refuge” shall be identified and
                                                                  explained on diagrams. Diagram posting shall be in
h. exit diagrams that shall be conspicuously posted               accordance with applicable fire safety regulations of
   throughout the facility.                                       the jurisdiction.
4. Fire Drills
                                                                  D. Medical Operation
Fire drills shall be conducted and documented at
least quarterly in all facility locations including               The medical department will develop and implement
administrative areas.                                             an exposure control plan for the medical clinic that
                                                                  addresses the management of potentially sharp
a. Fire drills in housing units, medical clinics and              objects (sharps), standard and transmission-based
   other areas occupied or staffed during non­                    precautions, post-exposure prophylaxis and
   working hours shall be timed so that employees                 management, bloodborne pathogens and other
   on each shift participate in an annual drill.                  potentially infectious materials, disposal of medical
b. Detainees shall be evacuated during fire drills,               and hazardous waste, and cleaning and disinfection.


1.2 | Environmental Health and Safety                        27                                            PBNDS 2011
                                                                                                 (Revised December 2016)



                                                         EXHIBIT 18
                                                         Page 0489
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5849 Page 131 of
                                           228
Only sharps and medical waste generated within the               be worn during procedures that are likely to
medical department or by medical staff shall be                  generate droplets of blood or other body fluids.
managed in accordance with the medical
                                                              d. Gowns and/or aprons shall be worn during
department's exposure control plan.
                                                                 procedures that are likely to generate splashes of
1. Needles and Other Sharp Objects                               blood or other body fluids.
A mandatory, uniform procedure shall be established           e. Hands and other skin surfaces shall be washed
for the safe handling and disposal of used needles               immediately and thoroughly if contaminated with
and other sharps to prevent both mechanical injury               blood or other body fluids. Hands shall be
and the percutaneous transmission of infectious                  washed immediately after gloves are removed.
disease organisms, such as the hepatitis B virus
                                                              f. All health-care workers shall take precautions to
(HBV) and human immunodeficiency virus (HIV).
                                                                 prevent injuries caused by needles, scalpels and
Sharps are defined as all disposable or discarded
                                                                 other sharp instruments or devices during
items derived from detainee care that could
                                                                 procedures, especially at the following times:
potentially transmit disease via direct subdermal                when cleaning used instruments, during disposal
inoculation. Items included are: hypodermic needles
                                                                 of used needles and when handling sharp
and syringes, scalpel blades, glass vials or ampules
                                                                 instruments after procedures. Instruments and
containing materials deemed to be infectious, burrs,
                                                                 drugs shall be maintained in a secure and sanitary
glass cartridges and lancets.
                                                                 condition.
Accidental injuries from sharp objects are common
                                                              g. To prevent needle-stick injuries, needles shall not
in health care programs; most are from needle sticks
                                                                 be recapped, purposely bent or broken, removed
caused by staff attempting to recap hypodermic
                                                                 from disposable syringes, or otherwise
needles. A uniform procedure for used needles and
                                                                 manipulated by hand. After use, disposable
other disposable sharps is necessary to reduce the
                                                                 syringes and needles, scalpel blades and other
number of such injuries by preventing the secondary
                                                                 sharp items shall be placed in puncture-resistant
handling of needles and other dangerous sharp
                                                                 containers for disposal.
objects used in the delivery of medical care.
                                                              h. Large-bore reusable needles shall be placed in a
2. Standard Precautions (includes “Universal
                                                                 puncture-resistant container for transport to the
   Precautions”)
                                                                 reprocessing area.
Staff shall frequently wash their hands and take              i. To minimize the need for emergency mouth-to­
additional routine precautions to prevent contact                mouth resuscitation, mouthpieces, resuscitation
with blood or other body fluids.                                 bags or other ventilation devices shall be available
a. Gloves shall be worn: prior to touching blood and             for use in areas in which the need for resuscitation
   body fluids, mucous membranes, or non intact                  is foreseeable.
   skin of all patients; prior to handling items or           j. Health-care workers who have exudative lesions
   surfaces soiled with blood or body fluids; and                or weeping dermatitis shall refrain from all direct
   prior to performing venipuncture and other                    patient care and from handling patient care
   vascular access procedures.                                   equipment until the condition resolves.
b. Gloves shall be changed after contact with each            k. Pregnant health-care workers shall strictly adhere
   detainee.                                                     to precautions to minimize the risk to the fetus of
c. Masks and protective eyewear or face shields shall            perinatal transmission of HIV.

1.2 | Environmental Health and Safety                    28                                           PBNDS 2011
                                                                                            (Revised December 2016)



                                                     EXHIBIT 18
                                                     Page 0490
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5850 Page 132 of
                                           228
l. Isolation precautions shall be used as necessary if              1) Use only commercially available,
   associated conditions, such as infectious diarrhea                  biohazardous-waste sharps containers
   or tuberculosis, are diagnosed or suspected.                        approved by the National Institute of Safety
   Implementation of standard blood and body fluid                     and Health (e.g., a “Winfield Sharps
   precautions for all detainees eliminates the need                   Container”).
   for the use of the isolation category of “blood and
                                                                    2) Do not use milk cartons or plastic milk jugs or
   body fluid precautions” previously recommended
                                                                       other plastic containers of similar thickness.
   by the Centers for Disease Control for individuals
   known or suspected to be infected with blood-                    3) Use containers with a two-gallon capacity
   borne pathogens.                                                    (approximate).
Staff shall encourage detainees to wash their hands                 4) Under no circumstances shall an item be
frequently and to take additional routine precautions                  removed from the Winfield Sharps Container
to prevent contact with blood or other body fluids.                    (Sharps Container).
3. Accidental Needle Sticks                                      b. Location
                                                                    Sharps Containers shall be located on top of
Any employee or detainee who receives a needle                      counters or, if on the wall, at least five feet above
stick or who is cut while handling potentially                      ground. Sharps Containers shall never sit on the
contaminated sharps shall be counseled regarding                    floor.
baseline testing for HBV and HIV, and referred to
his/her usual source of health care. If the injury also          c. Disposal
involves a person who is a known source of possible                 When the disposal box is one-half to two-thirds
infection, that person shall also be tested for HBV                 full, the lid shall be closed and locked, and tape shall
and HIV. The incident shall be reported as an                       be placed over the top of the lid to indicate that it is
occupational injury and documented in accordance                    ready for disposal. The Sharps Container shall be
with applicable regulations for commissioned                        labeled with the words “infectious waste” or with
officers and civil service employees, respectively.                 the universal biohazard symbol, and placed in the
                                                                    proper area for removal and disposal.
The leading health service provider’s exposure-
control plan shall be followed in the event of a                 Sharps are considered infectious waste, and final
needle stick.                                                    disposal of the Sharps Container and contents shall
                                                                 be through a commercial contractor that handles
4. Inventory
                                                                 disposal of infectious waste in accordance with all
Items that pose a security risk, such as sharp                   local and federal regulations.
instruments, syringes, needles and scissors, shall be            The HSA shall make arrangements for disposal with
inventoried and checked weekly by an individual                  an approved contractor and is responsible for
designated by the medical facility’s Health Service              validating that the contractor’s disposal methods are
Administrator (HSA) or equivalent.                               in accordance with all infectious and hazardous
5. Handling                                                      waste disposal laws and regulations. Arrangements
                                                                 shall be made with local hospitals, when possible,
Without removing the needles or replacing the
                                                                 for disposal with the hospitals’ own infectious waste.
needle covers, staff shall place used (disposable)
syringes in a plastic disposal box or container.                 6. Environmental Health in Medical Operations
a. Disposal Containers                                           While many of the following considerations,

1.2 | Environmental Health and Safety                       29                                              PBNDS 2011
                                                                                                 (Revised December 2016)


                                                        EXHIBIT 18
                                                        Page 0491
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5851 Page 133 of
                                           228
precautions and specific procedures apply to                      1) General Cleaning
situations that typically arise in medical operations,                a) All horizontal surfaces shall be damp dusted
in many cases they have general application to all                       daily with an approved germicidal solution.
facility operations.
                                                                      b) Windows, window frames and windowsills
a. General Housekeeping                                                  shall be cleaned on a regular schedule, but
   Environmental cleanliness shall reduce, control                       do not require daily cleaning.
   and prevent nosocomial infections due to
   contaminated environmental surfaces. The HSA or                    c) Furniture and fixtures shall be cleaned
   designee is responsible for ensuring the                              daily.
   cleanliness of the medical facility.                               d) Floors shall be mopped daily and when
   Using an acceptable health agency standard as a                       soiled using the double bucket mopping
   model, the HSA shall establish:                                       technique. The cleaning solution shall be a
                                                                         hospital disinfectant-detergent solution
   1) the cleaning equipment, cleansers,                                 mixed according to the manufacturer’s
      disinfectants and detergents to be used;                           directions. A clean mop head shall be used
   2) the methods of cleaning; and                                       each time the floors are mopped.
   3) the frequency of cleaning and inspections.                      e) Waste containers shall be lined with plastic
                                                                         bags and the liner shall be changed daily.
   The HSA or designee shall make a daily visual
                                                                         The container itself shall be washed at least
   inspection of the medical facility, noting the
                                                                         weekly, or as needed when it becomes
   condition of floors, walls, windows, horizontal
                                                                         soiled.
   surfaces and equipment.
                                                                      f) Cubicle curtains shall be laundered monthly
   All surfaces touched by detainees or staff shall be
                                                                         or during terminal cleaning following
   cleaned using fresh solutions of appropriate
                                                                         treatment of an infectious patient.
   disinfectant products, applied with clean cloths,
   mops or wipes. Cleaned surfaces need not be                    2) Isolation Cleaning
   monitored microbiologically since the results of                   a) An approved germicidal detergent solution
   such tests have been shown not to correlate with                      shall be freshly prepared in accordance with
   infection risk. Floors, walls, beds, tables and other                 the manufacturer’s specifications for each
   surfaces that usually come in contact with intact                     cleaning.
   skin require low-level disinfection
                                                                      b) After cleaning the isolation room, mops
   Horizontal surfaces in detainee care areas are                        and cleaning cloths shall be laundered
   cleaned on a regular basis, when soiling or spills                    before being reused.
   occur. Additionally, short-stay units are cleaned
   when a detainee is discharged. Cleaning of walls,                  c) Dirty water and used disinfecting solutions
   blinds or curtains is required only when visibly                      shall be discarded and the buckets and
   soiled.                                                               basins disinfected before being refilled.
                                                                         Items used in cleaning a contaminated
   The Chief Nurse (or equivalent) is responsible for                    isolation room shall never be taken into
   training all staff and detainees in using proper                      another area.
   housekeeping procedures and proper handling of
   hazardous materials and chemicals.                                 d) Linens shall be carefully removed from the


1.2 | Environmental Health and Safety                        30                                         PBNDS 2011
                                                                                              (Revised December 2016)



                                                         EXHIBIT 18
                                                         Page 0492
    Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5852 Page 134 of
                                          228
        bed and double-bagged for transport.                         i) Telephones shall be thoroughly cleaned
                                                                        with a clean cloth soaked in the germicidal
     e) All waste materials shall be double-bagged
                                                                        solution. The earpiece and mouthpiece shall
        and disposed of as contaminated waste.
                                                                        be unscrewed, scrubbed, dried and
  3) Terminal Cleaning                                                  replaced.
     a) Every item in the room must be cleaned                       j) Walls and ceilings need not be washed
        with an approved hospital germicidal                            entirely, but areas that are soiled shall be
        solution.                                                       washed with germicidal solution.
     b) When applicable, linen shall be stripped                  4) Choice of Disinfecting Materials
        from the bed, with care taken not to shake                   Hospital-grade disinfectant detergent
        the linen. Linen shall be folded away from                   formulations registered by the Environmental
        the person and folded inward into a bundle,                  Protection Agency (EPA) may be used for
        then removed with minimal agitation.                         environmental surface cleaning, but the
     c) When applicable, all reusable receptacles                    physical removal of microorganisms by
        (e.g., drainage bottles, urinals, bedpans,                   scrubbing is as imperative as any antimicrobial
        water pitchers) shall be emptied and rinsed                  effect of the cleaning agent used.
        with germicidal solutions.                                   Cost, safety and acceptance by staff shall be the
     d) All equipment that is not to be discarded                    criteria for selecting any such registered agent.
        (e.g., IV poles, respirators, suction                        The manufacturer’s instructions for use shall
        machines) shall be washed with an                            be followed exactly.
        approved germicidal solution following                 b. Blood and Body Fluid Clean-up
        manufacturer’s guidelines for cleaning the                Spills of blood and body fluids shall be cleaned up
        specific piece of equipment.                              and the surface decontaminated in such a manner
     e) When applicable, mattresses and pillows                   as to minimize the possibility of workers
        covered with durable plastic covers shall be              becoming exposed to infectious organisms,
        washed thoroughly with the approved                       including HIV and HBV. A suitable cleanup kit
        germicidal solution.                                      shall be maintained for use in cases of spills of
                                                                  blood and body fluids. Cleanup kits may be
     f) When applicable, beds shall be washed                     obtained from commercial sources, or may be
        thoroughly, using a small brush soaked in                 compiled by Health Services Department (HSD)
        germicidal solution to gain access to small               staff or the designated health care provider.
        holes and crevices, to areas between the
        springs and to the casters.                               1) Compiling a Cleanup Kit

     g) All furniture shall be washed with a                         To prepare a cleanup kit for blood and body
        germicidal detergent solution. Use a small                   fluid spills, package the following materials in
        brush if necessary. Outside and underside                    a 12” x 15” clear zip-lock bag:
        as well as legs and casters must also be                     a) gloves, rubber or vinyl, household-type (2
        washed.                                                         pair);
     h) Wastebaskets shall be thoroughly washed                      b) clean absorbent rags (4);
        with a germicidal solution after trash and
                                                                     c) absorbent paper towels (15);
        liner have been removed.

1.2 | Environmental Health and Safety                     31                                            PBNDS 2011
                                                                                              (Revised December 2016)



                                                      EXHIBIT 18
                                                      Page 0493
    Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5853 Page 135 of
                                          228
     d) disposable bag marked “contaminated” size                porous and are less resistant to mechanical
        23”x10”x39”, minimum thickness 1.5                       damage and punctures during clean-up
        mils.;                                                   procedures.
     e) Clear plastic bag 13”x10”x39”, minimum               4) Assignment of Cleaning Duties to Detainees in
        thickness 1.5 mils.; and                                Medical Facilities
                                                                Detainee workers may be assigned duties
     f) Bottle of “hospital disinfectant” (containing
                                                                cleaning the medical facility. Detainees are
        quaternary ammonium chlorides in at least
                                                                permitted to clean floors and walls and to
        0.8% dilution), or a bottle of household
                                                                remove trash, but are not permitted to clean
        bleach such as “Clorox” or “Purex” (5.25%
                                                                medical equipment.
        sodium hypochlorite).
                                                             5) Instructions for Use of Clean-Up Kit
  2) Selection of Disinfectants
     Dilute solutions of sodium hypochlorite are                 a) Open the bag and remove the supplies.
     reported extremely effective against both HIV               b) Put on one pair of gloves.
     and the Hepatitis B virus and therefore have
     been recommended for use in environmental                   c) Depending on the type of disinfectant in
     decontamination procedures. Quaternary                         the kit, take out bottle of “hospital
     ammonium compounds are less effective                          disinfectant,” or prepare a dilute solution of
     against Hepatitis B. Chlorine in solution                      sodium hypochlorite. To prepare a 1:10
     inactivates viruses quickly and efficiently, but               dilution of 5.25% sodium hypochlorite,
     must reach the virus particles to do so.                       mix 1 part of 5.25% sodium hypochlorite
                                                                    (common household bleach) with 10 parts
     Proteinaceous materials may interfere with the
                                                                    water.
     ability of the appropriate disinfectant solution
     to reach the virus particles. Since quaternary              d) Open the large clear plastic bag and the
     disinfecting compounds may act as a detergent                  large bag marked “contaminated.” Place
     as well as a disinfectant, these compounds may                 them next to each other.
     be used for cleaning and removal of                         e) Use paper towels to absorb as much of the
     proteinaceous materials from surfaces.                         spilled fluid as possible; then place soiled
     However, when using such a compound to                         paper towels in the large clear plastic bag.
     clean a surface, it shall be necessary to follow
     with the use of chlorine solution for final                 f) Pour the solution carefully onto the spill
     disinfection.                                                  area. Dispose of the empty bottle in the
                                                                    large, clear plastic bag. Leave disinfectant in
     Most blood or fluids shall be removed from                     place for 15 minutes.
     the surface during routine medical cleaning
     procedures before application of the                        g) Use the rags to clean the area, and place
     disinfectant; in such cases, use of sodium                     rags in the large clear plastic bag.
     hypochlorite solution shall be sufficient.                  h) Tie off the clear plastic bag and place it
  3) Selection of Gloves                                            inside the large plastic bag marked
     Household or industrial rubber gloves are                      “Contaminated.”
     recommended for use rather than surgical                    i) Remove gloves carefully and place them in
     rubber gloves, as surgical gloves are somewhat                 the plastic bag marked “Contaminated.”


1.2 | Environmental Health and Safety                   32                                          PBNDS 2011
                                                                                          (Revised December 2016)



                                                    EXHIBIT 18
                                                    Page 0494
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5854 Page 136 of
                                           228
      j) Put on the second pair of gloves and tie the                general waste stream and clearly labeled as
         “Contaminated” trash bag closed.                            infectious, adhering to the following practices:
      k) Properly dispose of the “Contaminated”                      a) Infectious waste shall be double-bagged
         trash bag in a contaminated-waste                              and tied and labeled “Infectious Waste.”
         receptacle.                                                 b) The bags used must be impermeable,
      l) Properly dispose of the second pair of                         commercially supplied red bags intended
         gloves in the contaminated-waste                               specifically for biohazardous waste storage.
         receptacle.                                                 c) Miscellaneous biomedical waste shall be
      m)Wash your hands.                                                double-bagged and tied but need not be
                                                                        labeled as infectious.
      n) Prepare a new clean-up kit.
                                                                  3) Treatment and Disposal
      NOTE: Do not place linen or non-disposable
                                                                     Blood products and designated body fluids
      articles in the “Contaminated” trash bag.
                                                                     shall be poured slowly and carefully down a
c. Hazardous and Infectious Waste Disposal                           toilet to prevent splash. Compacting of
   Infectious and hazardous waste generated at a                     untreated infectious waste is prohibited. The
   medical facility shall be stored and disposed of                  waste disposal contractor must meet all state
   safely and in accordance with all applicable                      and local requirements for transportation and
   federal and state regulations.                                    disposal.
   For identified wastes that represent sufficient risk        E. Barber Operations
   of causing infection or injury during handling
   and disposal, the following precautions shall be            Sanitation in barber operations is imperative because
   applied.                                                    of the possible transfer of diseases through direct
                                                               contact or by towels, combs and clippers. Towels
   1) Definitions
                                                               shall not be reused by other detainees until sanitized.
      Hazardous or infectious waste is defined as:
                                                               Instruments such as combs and clippers shall not be
      microbiology laboratory waste; human blood
                                                               used successively on detainees without proper
      and blood products; sharps; laboratory and
                                                               cleaning and disinfecting.
      other chemicals; or certain drugs such as
      antineoplastic.                                          1. For sanitation reasons, it is preferable that
                                                                  barbering operations be located in a room that is
      Miscellaneous biomedical waste is defined as
                                                                  not used for any other purpose. The room must
      waste materials that are not specifically defined
                                                                  have sufficient light, and be supplied with hot
      as infectious waste. Such waste includes
                                                                  and cold running water. The floors, walls and
      bandages, dressings, casts, catheters and
                                                                  ceilings shall be smooth, nonabsorbent and easily
      disposable pads.
                                                                  cleaned.
      Waste from detainees in isolation is not
                                                               2. Each barbershop shall have all equipment and
      considered to be infectious waste unless it falls
                                                                  facilities necessary for maintaining sanitary
      within the specific definition of infectious
                                                                  procedures for hair care, including covered metal
      waste as stated above.
                                                                  containers for waste, disinfectants, dispensable
   2) Collection and Storage                                      headrest covers, laundered towels and haircloths.
      Infectious waste must be separated from the
                                                               3. After each detainee visit, all hair care tools that

1.2 | Environmental Health and Safety                     33                                             PBNDS 2011
                                                                                               (Revised December 2016)



                                                      EXHIBIT 18
                                                      Page 0495
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5855 Page 137 of
                                           228
   came in contact with the detainee shall be cleaned            immediately after use. The common use of
   and effectively disinfected. Ultraviolet lights are           brushes, neck dusters, shaving mugs and shaving
   not appropriate for sterilization but may be used             brushes is prohibited.
   for maintaining tools that have already been               5. Barbers or beauticians shall not provide service to
   properly sterilized.                                          any detainee when the skin of the detainee’s face,
4. Detailed hair care sanitation regulations shall be            neck or scalp is inflamed, or when there is
   conspicuously posted in each barbershop for the               scaling, pus or other skin eruptions, unless service
   use of all hair care personnel and detainees.                 of such detainee is performed in accordance with
   Cotton pads, absorbent cotton and other single or             the specific authorization of the chief medical
   dispensable toilet articles may not be reused, and            officer. No person who is infested with head lice
   shall be placed in a proper waste receptacle                  shall be served.




1.2 | Environmental Health and Safety                    34                                           PBNDS 2011
                                                                                            (Revised December 2016)



                                                    EXHIBIT 18
                                                    Page 0496
     Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5856 Page 138 of
                                           228

Appendix 1.2.A: Common                           Class III Liquids
Flammable, Toxic and Caustic                     Paint (oil base)
                                                 Linseed oil
Substances
                                                 Mineral oil
Class I Liquids
                                                 Neat’s-foot oil
Gasoline
                                                 Sunray conditioner
Benzene (Petroleum ether)
                                                 Guardian fluid
Acetine
                                                 Toxic Substances
Hexane
                                                 Ammonia
Lacquer
                                                 Chlorine
Lacquer thinner
                                                 Antifreeze
Denatured alcohol
                                                 Duplicating fluid
Ethyl alcohol
                                                 Methyl alcohol
Xylene (Xylol)
                                                 Defoliants
Contact cement (flammable)
                                                 Herbicides
Toudi (Toluene)
                                                 Pesticides
Methyl ethyl ether
                                                 Caustic Substances
Methyl ethyl ketone
                                                 Lye
Naphtha Y, M and P
                                                 Muriatic acid
Class II Liquids
                                                 Caustic soda
Diesel fuel
                                                 Sulfuric acid
Motor fuel
                                                 Tannic acid
Kerosene
Cleaning solvents
Mineral spirits
Agitene




1.2 | Environmental Health and Safety       35                                 PBNDS 2011
                                                                      (Revised December 2016)


                                        EXHIBIT 18
                                        Page 0497
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5857 Page 139 of
                                             228
                                               3. Disciplinary segregation shall only be ordered
3.1 Disciplinary System                           when alternative dispositions may inadequately
                                                  regulate the detainee’s behavior.
I. Purpose and Scope
                                                                4. Where permitted by facility policy, staff shall
This detention standard promotes a safe and orderly                informally settle minor transgressions through
living environment for detainees by establishing a                 mutual consent, whenever possible.
fair and equitable disciplinary system, requiring
                                                                5. Staff who have reason to suspect that a detainee
detainees to comply with facility rules and
                                                                   has engaged in a prohibited act or who witness a
regulations, and imposing disciplinary sanctions to
                                                                   prohibited act that cannot or should not be
those who do not comply.
                                                                   resolved informally, shall prepare a clear, concise
This detention standard applies to the following                   and complete Incident Report.
types of facilities housing ICE/ERO detainees:
                                                                6. Each Incident Report shall be objectively and
  •   Service Processing Centers (SPCs);                           impartially investigated and reported, ordinarily
                                                                   by a person of supervisory rank.
  •   Contract Detention Facilities (CDFs); and
                                                                7. A serious incident that may constitute a criminal
  •   State or local government facilities used by                 act shall be referred to the proper investigative
      ERO through Intergovernmental Service                        agency as appropriate, and administrative
      Agreements (IGSAs) to hold detainees for more                investigations shall be suspended pending the
      than 72 hours.                                               outcome of that referral.
Procedures in italics are specifically required for             8. At each step of the disciplinary and appeal
SPCs, CDFs, and Dedicated IGSA facilities. Non-                    process, the detainee shall be advised in writing
dedicated IGSA facilities must conform to these                    of his/her rights in a language he/she
procedures or adopt, adapt or establish alternatives,              understands, and translation or interpretation
provided they meet or exceed the intent represented                services shall be provided as needed.
by these procedures.
                                                                9. When a detainee has a diagnosed mental illness or
Various terms used in this standard may be defined                 mental disability, or demonstrates symptoms of
in standard “7.5 Definitions.”                                     mental illness or mental disability, a mental
                                                                   health professional, preferably the treating
II. Expected Outcomes                                              clinician, shall be consulted to provide input as to
The expected outcomes of this detention standard                   the detainee’s competence to participate in the
are as follows (specific requirements are defined in               disciplinary hearing, any impact the detainee’s
“V. Expected Practices”).                                          mental illness may have had on his or her
                                                                   responsibility for the charged behavior, and
1. Detainees shall be informed of facility rules and
                                                                   information about any known mitigating factors
   regulations, prohibited acts, disciplinary sanctions
                                                                   in regard to the behavior.
   that may be imposed, their rights in the
   disciplinary system and the procedure for                    10. A Unit Disciplinary Committee (UDC) shall
   appealing disciplinary findings.                                 further investigate and adjudicate the incident
                                                                    and may impose minor sanctions or refer the
2. Each facility shall have graduated severity scales of
                                                                    matter to a higher level disciplinary panel.
   prohibited acts and disciplinary consequences.
                                                                11. An Institution Disciplinary Panel (IDP) shall


3.1 | Disciplinary System                                    214                                        PBNDS 2011
                                                                                              (Revised December 2016)


                                                           EXHIBIT 18
                                                           Page 0498
        Case 3:17-cv-01112-JLS-NLS Document 118-5                 Filed 07/11/19 PageID.5858 Page 140 of
                                                     228
    conduct formal hearings on Incident Reports                   not limited to, the following: the right to
    referred from investigations or UDCs and may                  protection from abuse; the right to freedom
    impose higher level sanctions for “greatest” and              from discrimination; the right to pursue a
    “high” level prohibited acts.                                 grievance; the right to correspond with persons
                                                                  or organizations; and the right to due process.
12. Detainees before the IDP shall be afforded a staff
    representative, upon request, or automatically if          20. The facility shall provide communication
    the detainee is illiterate, has limited English                assistance to detainees with disabilities and
    language skills or otherwise needs special                     detainees who are limited in their English
    assistance.                                                    proficiency (LEP). The facility will provide
                                                                   detainees with disabilities with effective
13. Actions of the IDP shall be reviewed by the
                                                                   communication, which may include the
    facility administrator, who may concur with the
                                                                   provision of auxiliary aids, such as readers,
    findings and sanctions or modify them.
                                                                   materials in Braille, audio recordings, telephone
14. At all steps in the disciplinary process, any                  handset amplifiers, telephones compatible with
    sanctions imposed shall be commensurate with                   hearing aids, telecommunications devices for
    the severity of the committed prohibited act and               deaf persons (TTYs), interpreters, and note-
    intended to encourage the detainee to conform                  takers, as needed. The facility will also provide
    with rules and regulations in the future.                      detainees who are LEP with language assistance,
15. All steps of the disciplinary process shall be                 including bilingual staff or professional
    performed within the required time limits.                     interpretation and translation services, to provide
                                                                   them with meaningful access to its programs and
16. At all steps of the disciplinary process, accurate             activities.
    and complete records shall be maintained. The
    detainee shall receive copies of all reports,                 All written materials provided to detainees shall
    exhibits and other documents considered or                    generally be translated into Spanish. Where
    generated in the hearing process, except insofar              practicable, provisions for written translation
    as the disclosure of such documents may pose an               shall be made for other significant segments of
    imminent threat to the safety, security and                   the population with limited English proficiency.
    orderly conduct of the facility staff or other                Oral interpretation or assistance shall be provided
    detainees, or if the document or other evidence               to any detainee who speaks another language in
    is otherwise protected from disclosure.                       which written material has not been translated or
17. If a detainee is found not guilty at any stage of             who is illiterate.
    the disciplinary process, the incident records
    shall not be placed or retained in the detainee’s
                                                               III. Standards Affected
    file, even if these records are retained elsewhere         This detention standard replaces “Disciplinary
    for statistical or historical purposes.                    Policy” dated 12/2/2008.
18. Detainees shall be allowed to appeal disciplinary
    decisions through a formal grievance system. No
                                                               IV. References
    staff member shall harass, discipline, punish or           American Correctional Association, Performance-
    otherwise retaliate against any detainee for filing        based Standards for Adult Local Detention
    a complaint or grievance.                                  Facilities, 4th Edition: 4-ALDF-3A-01, 3A-02, 6B­
19. Detainees shall be afforded rights including, but          05, 6C-01 through 6C-19.


3.1 | Disciplinary System                                   215                                        PBNDS 2011
                                                                                             (Revised December 2016)


                                                          EXHIBIT 18
                                                          Page 0499
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5859 Page 141 of
                                                         228
V. Expected Practices                                         mental illness or mental disability, a mental
                                                              health professional, preferably the treating
A. Guidelines                                                 clinician, shall be consulted to provide input as to
                                                              the detainee’s competence to participate in the
1. Detainees with limited English proficiency (LEP)
                                                              disciplinary hearing, any impact the detainee’s
   shall receive translation or interpretation services,
                                                              mental illness may have had on his or her
   and detainees with disabilities shall receive
                                                              responsibility for the charged behavior, and
   appropriate accommodations in order to
                                                              information about any known mitigating factors
   meaningfully participate in the investigative,
                                                              in regard to the behavior.
   disciplinary, and appeal process.
                                                           7. The facility shall not hold a detainee accountable
2. Each facility holding ICE/ERO detainees in
                                                              for his/her conduct if a medical authority finds
   custody shall have a detainee disciplinary system
                                                              him/her mentally incompetent. For purposes of
   with progressive levels of reviews, appeals,
                                                              these standards, a mentally incompetent
   procedures and documentation procedures.
                                                              individual is defined as an individual who is
   Written disciplinary policy and procedures shall
                                                              unable to appreciate the difference between
   clearly define detainee rights and responsibilities.
                                                              appropriate and inappropriate behavior, or
   The policy, procedures and rules shall be
                                                              between “right” and “wrong.” Such an individual
   reviewed annually at a minimum.
                                                              is not capable of acting in accordance with those
3. Disciplinary action may not be capricious or               norms and therefore, cannot be held responsible
   retaliatory nor based on race, religion, national          for his/her “wrongful” actions.
   origin, gender, sexual orientation, disability or
                                                           8. If a detainee has a mental disability or mental
   political beliefs.
                                                              illness but is competent, the disciplinary process
4. At all steps in the disciplinary process, any              shall consider whether the detainee’s mental
   sanctions imposed shall be commensurate with               disabilities or mental illness contributed to his or
   the severity of the committed prohibited act and           her behavior when determining what type of
   intended to encourage the detainee to conform              sanction, if any, should be imposed. A mental
   with rules and regulations in the future.                  health professional should also be consulted as to
5. Staff may not impose or allow imposition of the            whether certain types of sanctions, (e.g.,
   following sanctions: corporal punishment;                  placement in disciplinary segregation, loss of visits,
   deprivation of food services, to include use of            or loss of phone calls) may be inappropriate
   Nutraloaf or “food loaf”; deprivation of clothing,         because they would interfere with supports that
   bedding or items of personal hygiene; deprivation          are a part of the detainee’s treatment or recovery
   of correspondence privileges; deprivation of legal         plan.
   access and legal materials; or deprivation of             9. A person who cannot assist in his/her own
   indoor or outdoor recreation, unless such activity           defense because he/she lacks the ability to
   would create a documented unsafe condition                   understand the nature of the disciplinary
   within the facility. Any sanction imposed shall be           proceedings, as determined by a medical
   approved by the facility administrator and                   authority, shall be considered incompetent.
   reviewed by the Field Office Director.                       Disciplinary proceedings against such a detainee
6. When a detainee has a diagnosed mental illness or            shall be postponed until such time as the detainee
   mental disability, or demonstrates symptoms of               is able to understand the nature of the
                                                                disciplinary proceedings and to assist in his/her


3.1 | Disciplinary System                                 216                                        PBNDS 2011
                                                                                           (Revised December 2016)


                                                        EXHIBIT 18
                                                        Page 0500
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5860 Page 142 of
                                                     228
   own defense. If the detainee’s mental status does   1. Disciplinary Severity Scale;
   not improve within a reasonable amount of time,     2. Prohibited Acts; and
   the officer must find the detainee incompetent to
   assist in his/her own defense, and note such        3. Sanctions.
   finding on the Incident Report.                     C. Disciplinary Severity Scale and
B. Notice to Detainees                                             Prohibited Acts
The detainee handbook, or supplement, issued to                 All facilities shall have graduated scales of offenses
each detainee upon admittance, shall provide notice             and disciplinary consequences as provided in this
of the facility’s rules of conduct and prohibited acts,         section.
the sanctions imposed for violations of the rules, the
                                                                Prohibited acts are divided into four categories:
disciplinary severity scale, the disciplinary process
                                                                “greatest,” “high,” “moderate” and “low
and the procedure for appealing disciplinary
                                                                moderate.” The sanctions authorized for each
findings. Detainees shall have the following rights
                                                                category shall be imposed only if the detainee is
and shall receive notice of them in the handbook:
                                                                found to have committed a prohibited act (see
1. The right to protection from personal abuse,                 “Appendix 3.1.A: Offense Categories”).
   corporal punishment, unnecessary or excessive                1. Greatest Offenses
   use of force, personal injury, disease, property
   damage and harassment;                                       The IDP shall impose and execute at least one
                                                                sanction in the 1 through 5 range. Additional
2. The right of freedom from discrimination based
                                                                sanctions may be imposed and either executed or
   on race, religion, national origin, gender, sexual
                                                                suspended, at the discretion of the panel.
   orientation, physical or mental ability, or political
   beliefs;                                                     2. High Offenses

3. The right to pursue a grievance in accordance                The IDP shall impose and execute at least one
   with procedures provided in the detainee                     sanction in the 1 through 12 range. Additional
   handbook, without fear of retaliation;                       sanctions (1 through 12) may be imposed or may be
                                                                suspended at the discretion of the panel.
4. The right to pursue a grievance in accordance
   with standard“6.2 Grievance System” and                      3. High Moderate Offenses
   procedures provided in the detainee handbook.                The IDP shall impose at least one sanction in the 1
5. The right to correspond with persons or                      through 13 range, but may suspend any or all, once
   organizations, consistent with safety, security and          imposed. Similarly, the UDC shall impose at least
   the orderly operation of the facility; and                   one sanction in the 7 through 13 range, but may
                                                                suspend any or all, once imposed.
6. The right to due process, including the prompt
   resolution of a disciplinary matter.                         4. Low Moderate Offenses

Copies of the rules of conduct, rights and                      The IDP shall impose at least one sanction in the 1
disciplinary sanctions shall be provided to all                 through 9 range, but may suspend any or all, once
detainees and posted in English, Spanish, and other             imposed. Similarly, the UDC shall impose at least
languages spoken by significant segments of the                 one sanction in the 3 through 9 range, but may
population with limited English proficiency. Copies             suspend any or all, once imposed.
to be provided and posted are as follows:                       D. Incident Report

3.1 | Disciplinary System                                    217                                         PBNDS 2011
                                                                                               (Revised December 2016)


                                                           EXHIBIT 18
                                                           Page 0501
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5861 Page 143 of
                                                         228
Officers who witness a prohibited act, or have             incident, as either witness or officer at the scene. If
reason to suspect one has been committed, shall            an officer below supervisory rank conducts the
immediately prepare and submit an Incident Report.         investigation, the shift supervisor shall review
All Incident Reports must state facts clearly, precisely   his/her report(s) for accuracy and completeness and
and concisely, omitting no details that may prove          sign them.
significant. Reports also shall identify the officer(s),
                                                           The investigating officer shall:
the detainee(s) and all witnesses to the incident.
                                                           1. Commence the investigation within 24 hours of
Minor transgressions shall be settled informally and
                                                              receipt of the Incident Report.
by mutual consent whenever possible. If, however,
the officer involved thinks an informal resolution is      2. Advise the detainee of his/her right to remain
inappropriate or unattainable, he or she shall prepare        silent at every stage of the disciplinary process,
an Incident Report and submit it to the appropriate           and ensure that he/she has a complete listing of
supervisor before the end of the assigned shift.              detainee rights.
ICE/ERO pre-approval is required for use of ICE                  3. Complete the investigation within 72 hours of
Incident Report forms in CDFs and IGSA facilities.                  receipt of the Incident Report, barring exceptional
                                                                    circumstances.
The Incident Report shall cite the relevant rule or
standard without quoting it in its entirety. (For                4. Provide the detainee a copy of the Incident Report
example, in the event of destruction of government                  and notice of charges immediately after the
property, the report shall cite, briefly, “Code 218—                conclusion of the investigation..
Destroying Government Property,” specify the exact               5. Terminate the administrative investigation, if the
manner in which the detainee is alleged to have                     incident is under investigation on different
violated the cited rule or standard, and include all                grounds (i.e., the prohibited act is under criminal
relevant facts such as time, dates and places.)                     investigation), unless and until the agency with
If the officer observes anything unusual in the                     primary jurisdiction concludes its investigation or
detainee’s behavior or demeanor, he/she shall so                    indicates it shall not pursue the matter.
note in the report. The reporting officer shall also list           Contraband that may be evidence in connection
all staff, contract officers, and/or detainee witnesses             with a violation of a criminal statute shall be
to the incident and the disposition of any physical                 preserved, inventoried, controlled and stored so
evidence (e.g., weapons, property, etc.) relating to                as to maintain and document the chain of
the incident. The reporting officer shall sign the                  custody. Contraband shall be reported to the
report and include title, date and time the report was              appropriate law enforcement authority for action
signed. The shift supervisor shall review all Incident              and possible seizure and prosecution. See
Reports before going off duty.                                      “Preservation of Evidence” in standard “2.10
E. Investigations                                                   Searches of Detainees.”
                                                                 6. Advise the detainee in writing of his/her due
All facilities shall have procedures in place to ensure
                                                                    process rights before the UDC, or before the IDP
that all Incident Reports are investigated within 24
                                                                    if the case is being referred directly to the IDP, as
hours of the incident.
                                                                    provided in this standard.
The investigating officer must have supervisory rank
                                                                 7. Record personal observances and other potentially
or higher (unless prevented by personnel shortages)
                                                                    material information.
and shall have had no prior involvement in the


3.1 | Disciplinary System                                     218                                         PBNDS 2011
                                                                                                (Revised December 2016)


                                                            EXHIBIT 18
                                                            Page 0502
        Case 3:17-cv-01112-JLS-NLS Document 118-5                 Filed 07/11/19 PageID.5862 Page 144 of
                                                  228
8. Prepare a factual report of the investigation,   5.            impose minor sanctions in accordance with the
   including the location or disposition of any                   table of prohibited acts and associated sanctions
   physical evidence.                                             later in this document; minor sanctions are those
                                                                  listed sanctions other than initiation of criminal
9. Forward to the UDC or directly to the IDP all
                                                                  proceedings, recommended disciplinary transfer,
   reports relevant to the disciplinary hearing—..
                                                                  disciplinary segregation, or monetary restitution.
F. Unit Disciplinary Committee (UDC)
                                                               The detainee in UDC proceedings shall have the right
All facilities shall establish an intermediate level of        to due process, which includes the rights to:
investigation/adjudication process to adjudicate low           1. remain silent at any stage of the disciplinary
or moderate infractions. They shall also ensure that              process;
the detainee is afforded all the UDC rights listed
below.                                                         2. have a UDC hearing within 24 hours after the
                                                                  conclusion of the investigation, unless the
The UDC administering unit discipline shall                       detainee:
comprise up to three members, at least one of whom
is a supervisor. The UDC shall not include the                    a. waives the notification period and requests an
reporting officer, the investigating officer, or an                  immediate hearing, or
officer who witnessed or was directly involved in the             b. requests more time to gather evidence or
incident, except in the unlikely event that every                    otherwise prepare a defense;
available officer witnessed or was directly involved
                                                               3. attend the entire hearing (excluding committee
in the incident.
                                                                  deliberations), or waive the right to appear.
The UDC shall conduct hearings and, to the best
                                                                  If security considerations prevent detainee
extent possible, shall informally resolve cases
                                                                  attendance, the committee must document the
involving high moderate or low moderate charges in
                                                                  security considerations and, to the extent
accordance with the list of charges and related
                                                                  possible, facilitate the detainee’s participation in
sanctions noted as “Appendix 3.1.A: Offense
                                                                  the process via telephonic testimony, document
Categories.” Unresolved cases and cases involving
                                                                  submission, written statements or questions to be
serious charges are forwarded to the institution
                                                                  asked of witnesses;
disciplinary panel, and may be referred to the IDP
without a hearing.                                             4. Present statements and evidence, including
                                                                  witness testimony on his/her own behalf; and
The UDC shall have authority to:
                                                               5. Appeal the committee’s determination through
1. conduct hearings and resolve incidents involving
                                                                  the detainee grievance process.
   high moderate or low moderate charges;
                                                               The UDC shall:
2. consider written reports, statements and physical
   evidence;                                                   1. verify that the detainee has been advised of and
                                                                  afforded his/her due process rights, as provided
3. hear pleadings on the part of the detainee;
                                                                  above in this standard;
4. make findings that a detainee did or did not
                                                               2. refer to the IDP any incident involving a serious
   commit the rule violation(s) or prohibited act(s)
                                                                  violation that may result in the following
   as charged, based on the preponderance of
                                                                  sanctions: initiation of criminal proceedings,
   evidence; and
                                                                  recommended disciplinary transfer, disciplinary


3.1 | Disciplinary System                                   219                                        PBNDS 2011
                                                                                             (Revised December 2016)


                                                          EXHIBIT 18
                                                          Page 0503
        Case 3:17-cv-01112-JLS-NLS Document 118-5                  Filed 07/11/19 PageID.5863 Page 145 of
                                                      228
   segregation, or monetary restitution. This           4.         The IDP shall arrange for the presence of the staff
   includes all code violations in the “greatest” and              representative selected by the detainee. If that staff
   “high” categories (100s and 200s), and must                     member declines or is unavailable, the detainee
   include code violations in the “high moderate”                  may:
   category (300s) in order for any of the sanctions               a. select a different representative;
   listed above to be imposed;
                                                                   b. wait for the unavailable staff member to
3. serve the detainee with:
                                                                      become available (within a reasonable period);
   a. a copy of the UDC decision which must                           or
      contain the reason for the disposition and
                                                                   c. proceed without a staff representative.
      sanctions imposed; or
                                                                5. A staff member who declines to serve must state
   b. written notification of charges and hearing
                                                                   the reason on the staff representative form.
      before the IDP; and
                                                                6. If several staff decline, the facility administrator
4. if the detainee’s case is being referred to the IDP,
                                                                   shall assign one.
   advise the detainee, in writing, of his/her due
   process rights as provided in this standard.                 7. The staff representative shall be free to speak to
                                                                   witnesses and to present evidence on the
                                                                   detainee’s behalf, including evidence of any
G. Staff Representation for the IDP                                mitigating circumstances. The staff representative
The facility administrator shall upon the detainee’s               must act in good faith on behalf of the charged
request, assign a staff representative to help prepare a           detainee, and interview witnesses and obtain
defense prior to the commencement of the IDP. This                 documentary evidence as requested by the
help shall be automatically provided for detainees                 detainee or as otherwise reasonably seen as
who are illiterate, have limited English-language                  relevant to the defense of the charges or in
skills, or who are without means of collecting and                 mitigation of the charges.
presenting essential evidence. Detainees shall also             8. The IDP shall allow the staff representative
have the option of receiving assistance from another               enough time to speak with the detainee and
detainee of their selection rather than a staff                    interview witnesses prior to commencement of
representative, subject to approval from the facility              the proceeding. The IDP may grant a request for
administrator.                                                     extension of time if required for an adequate
1. A staff representative must be a full-time                      defense.
   employee.                                                    9. The IDP shall establish the reliability of
2. Because of the potential conflict of interest, the              information provided by a confidential source
   facility administrator, members of the IDP and of               before considering it in the disciplinary
   the UDC initially involved in the case,                         proceedings.
   eyewitnesses, the reporting and investigating                10. The IDP may withhold the confidential source’s
   officers and anyone else with a stake in the                     identity from the staff representative. While the
   outcome shall not act as staff representative.                   staff representative may challenge the substance
3. The detainee may select his/her staff                            of any confidential information the IDP discloses,
   representative, barring those identified in                      he/she may not question its reliability (which is
   paragraph 2 above.                                               pre-established by the IDP).


3.1 | Disciplinary System                                    220                                           PBNDS 2011
                                                                                                (Revised December 2016)


                                                           EXHIBIT 18
                                                           Page 0504
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5864 Page 146 of
                                                    228
11. In the event that a detainee cannot effectively     evidence; and
    present his/her own case, the facility                     6. impose sanctions as listed and authorized in each
    administrator shall appoint a staff representative,           category.
    even if not requested by the detainee.
                                                               The detainee in IDP proceedings shall have the right
H. Institution Disciplinary Panel (IDP)                        to due process, which includes the rights to:
All facilities that house ICE/ERO detainees shall have         1. remain silent at any stage of the disciplinary
a higher level disciplinary panel to adjudicate                   process;
detainee Incident Reports. Only the disciplinary
                                                               2. have an IDP hearing within 48 hours after the
panel may place a detainee in disciplinary
                                                                  conclusion of the investigation or the conclusion
segregation.
                                                                  of the UDC hearing, unless the detainee:
The term “Institution Disciplinary Panel” or “IDP”
                                                                  a. waives the notification period and requests an
refers either to a three-person panel appointed by
                                                                     immediate hearing, or
the facility administrator, or a one-person
disciplinary hearing officer, depending on the                    b. requests more time to gather evidence or
practice at the facility.                                            otherwise prepare a defense;
The panel may not include the reporting officer, the           3. attend the entire hearing (excluding committee
investigating officer, any member of the referring                deliberations), or waive the right to appear.
UDC, or anyone who witnessed or was directly                         If security considerations prevent the detainee’s
involved in the incident. Exceptions may occur only                  attendance, the committee must document the
if the number of officers required for the panel                     security considerations and, to the extent
cannot be filled due their direct involvement in the                 possible, facilitate the detainee’s participation in
incident.                                                            the process by telephonic testimony, the
The IDP may receive incident reports following a                     submission of documents, written statements or
referral from the UDC or directly from the                           questions to be asked of witnesses;
investigative officer following the conclusion of the          4. present statements and evidence, including
investigation.                                                    witness testimony, on his/her behalf;
The IDP shall have authority to:                               5. have a staff representative; and
1. conduct hearings on all charges and allegations             6. appeal the committee’s determination through
   referred by the UDC or sent directly from the                  the detainee grievance process.
   investigating officer;
                                                               The IDP shall:
2. call witnesses to testify;
                                                               1. verify that the detainee has been advised of and
3. consider written reports, statements, physical                 afforded his/her due process rights, as provided
   evidence and oral testimony;                                   above in this standard;
4. hear pleadings by detainee and staff                        2. remind the detainee of his/her right to a staff
   representative;                                                representative, provide one if requested and
5. make findings that the detainee did or did not                 verify that a staff representative has been assigned
   commit the rule violation(s) or prohibited act(s)              when a representative is requested;
   as charged, based on the preponderance of                   3. advise the detainee of his/her right to waive the


3.1 | Disciplinary System                                   221                                          PBNDS 2011
                                                                                              (Revised December 2016)


                                                          EXHIBIT 18
                                                          Page 0505
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5865 Page 147 of
                                                     228
   hearing and admit having committed the offense;     continuance of a hearing might include, but are not
                                                       limited to: defense preparation, physical or mental
4. conduct the hearing within 48 hours after the
                                                       illness, security, escape, disciplinary transfer or
   conclusion of the investigation or the conclusion
                                                       pending criminal prosecution.
   of the UDC hearing, unless the detainee requests
   more time to gather evidence or otherwise                  An uncooperative detainee may also cause a delay in
   prepare a defense. In cases where a hearing is             the proceedings, either because of inappropriate
   delayed, the reason(s) must be documented (e.g.,           behavior during the hearing process or a refusal to
   a continuing investigation of facts, unavailability        participate in a productive manner.
   of one or more essential witnesses, etc.) and,
                                                              K. Duration of Sanctions
   unless the detainee has requested the delay,
   approved by the facility administrator. If the             The duration of sanctions shall be within established
   detainee is being held in segregation, the delay           limits. Neither the panel recommending sanctions
   shall not exceed 72 hours, barring an emergency;           nor the facility administrator making the final
5. prepare a written record of any hearing. This              decision shall impose sanctions arbitrarily, beyond
   record must show that the detainee was advised             these limits.
   of his/her rights. It must also document the               1. Sanctions range from the withholding of
   evidence considered by the Panel and subsequent               privilege(s) to segregation. Disciplinary
   findings and the decision and sanctions imposed,              segregation shall only be ordered when
   along with a brief explanation;                               alternative dispositions may inadequately regulate
6. forward the entire record to the facility                     the detainee’s behavior.
   administrator, who may (a) concur, (b)                     2. Time in segregation or the withholding of
   terminate the proceedings or (c) impose more                  privileges after a hearing shall generally not
   severe or more lenient sanctions; and                         exceed 30 days per incident, except in
7. serve the detainee with written notification of the           extraordinary circumstances, such as violations of
   decision, which must contain the reason for the               offenses 100 through 109 listed in the “Greatest”
   decision.                                                     offense category in Appendix 3.1.A.
                                                              3. While a detainee may be charged with multiple
I. Confidential Information
                                                                 prohibited acts and may receive multiple
When a decision relies on information from a                     sanctions for one incident, sanctions arising from
confidential source, the UDC or IDP shall disclose as            a single incident shall run concurrently.
much confidential information as may be disclosed             4. Time served in segregation pending the outcome
without jeopardizing the safety and security of                  of the proceedings shall be credited to the
facility staff and other persons, and shall include in           number of days to be spent in the segregation
the hearing record the factual basis for finding the
                                                                 unit after an adverse decision is announced.
information reliable.
                                                              5. The detainee’s good behavior subsequent to the
J. Postponement of Disciplinary                                  rule violation or prohibited act should be given
   Proceedings                                                   consideration when determining the appropriate
                                                                 penalty.
All facilities shall permit hearing postponements or
                                                              6. The disciplinary report and accompanying
continuances under certain circumstances.
                                                                 documents are not placed in the file of a detainee
Circumstances justifying the postponement or


3.1 | Disciplinary System                                  222                                       PBNDS 2011
                                                                                           (Revised December 2016)


                                                         EXHIBIT 18
                                                         Page 0506
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5866 Page 148 of
                                                   228
   who is found not guilty. The facility, however,   The detainee does not receive a copy.
   may retain the material in its own files for      3. UDC Report of Findings and Action
   Institution statistical or historical purposes.
                                                              The original shall be served on the detainee after the
L. Documents                                                  committee issues its findings.
All documents relevant to the incident, subsequent            A copy shall be included in the detainee detention
investigation and hearing(s) shall be completed and           file (guilty finding only).
distributed in accordance with facility procedures.
                                                              4. Notice of IDP Hearing
1. Incident Report/Notice of Charges
                                                              The original shall be served on the detainee after the
The officer shall prepare an Incident Report and              committee issues its findings.
submit it to the supervisor immediately after the
incident takes place. If the incident is resolved
                                                              A copy shall be included in the detainee detention
informally, the officer shall so note on the original
                                                              file.
report, which shall then be forwarded to the Chief of         5. Detainee Rights at IDP Hearing
Security.                                                     The original shall be served on the detainee after the
If the UDC is to be involved, the supervisor shall            committee issues its findings.
serve the detainee with a copy of the Notice of               A copy shall be included in the facility detention file.
Charges upon completion of the investigation, no
less than 24 hours before the UDC hearing.                    6. IDP Report

The UDC receives the original copy.                           The original shall be included in the detainee
                                                              detention file.
If the UDC hears the matter, the ranking member of
that committee shall serve the detainee with a copy           A copy shall be provided to the detainee.
of the Incident Report/Notice of Charges indicating           M. Criminal Prosecution
their decision. The UDC, upon conclusion of its
proceedings, shall forward the entire record to either        Facilities, in coordination with the Field Office
the Chief of Security or the IDP, as appropriate.             Director, shall work with prosecutors and other law
                                                              enforcement officials to ensure that detainees who
2. Investigation Report
                                                              engage in serious criminal activity, including
The original shall be submitted to the UDC.                   violence against staff and other detainees, face
                                                              criminal prosecution when appropriate.




3.1 | Disciplinary System                                  223                                         PBNDS 2011
                                                                                             (Revised December 2016)


                                                         EXHIBIT 18
                                                         Page 0507
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5867 Page 149 of
                                             228
Appendix 3.1.A: Offense                                               charge of greatest severity is not applicable)
                                                              B. Sanctions
Categories
                                                              1. Initiate criminal proceedings
I. “Greatest” Offense Category
                                                              2. Disciplinary transfer (recommend)
A. Prohibited Acts
                                                              3. Disciplinary segregation (up to 60 days)
100    Killing
                                                              4. Make monetary restitution, if funds are available
101    Assaulting any person (includes sexual
                                                              5. Loss of privileges (e.g., commissary, vending
       assault)
                                                                 machines, movies, recreation, etc.)
102    Escape from escort; escape from a secure
       facility
                                                              II. “High” Offense Category
103    Setting a fire (charged with this act in this          A. Prohibited Acts
       category only when found to pose a threat to           200     Escape from unescorted activities open or
       life or a threat of serious bodily harm or in                  secure facility, proceeding without violence
       furtherance of a prohibited act of greatest
                                                              201     Fighting, boxing, wrestling, sparring and any
       severity [e.g., a riot or an escape]; otherwise
                                                                      other form of physical encounter, including
       the charge is classified as Code 222, 223 or
                                                                      horseplay, that causes or could cause injury
       322))
                                                                      to another person, except when part of an
104    Possession or introduction of a gun, firearm,                  approved recreational or athletic activity
       weapon, sharpened instrument, knife,
                                                              202     Possession or introduction of an
       dangerous chemical, explosive, escape tool,
                                                                      unauthorized tool
       device or ammunition
                                                              203     Loss, misplacement or damage of any
105    Rioting
                                                                      restricted tool
106    Inciting others to riot
                                                              204     Threatening another with bodily harm
107    Hostage-taking
                                                              205     Extortion, blackmail, protection and
108    Assaulting a staff member or any law                           demanding or receiving money or anything
       enforcement officer                                            of value in return for protection against
109    Threatening a staff member or any law                          others, avoiding bodily harm or avoiding a
       enforcement office with bodily harm                            threat of being informed against

*198 Interfering with a staff member in the                   206     Engaging in sexual acts
     performance of duties (conduct must be of                207     Making sexual proposals or threats
     the greatest severity; this charge is to be used
                                                              208     Wearing a disguise or mask
     only if another charge of greatest severity is
     not applicable)                                          209     Tampering with or blocking any lock device
*199 Conduct that disrupts or interferes with the             210     Adulterating of food or drink
     security or orderly running of the facility              211     Possessing, introducing, or using narcotics,
     (conduct must be of the greatest severity;                       narcotic paraphernalia or drugs not
     this charge is to be used only if another                        prescribed for the individual by the medical


3.1 | Disciplinary System                                  224                                        PBNDS 2011
                                                                                             (Revised December 2016)


                                                         EXHIBIT 18
                                                         Page 0508
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5868 Page 150 of
                                             228
       staff                                                 1. Initiate criminal proceedings
212    Possessing an officer’s or staff member’s             2. Disciplinary transfer (recommend)
       clothing                                              3. Disciplinary segregation (up to 30 days)
213    Engaging in or inciting a group                       4. Make monetary restitution, if funds are available
       demonstration
                                                             5. Loss of privileges (e.g., commissary, vending
214    Encouraging others to participate in a work              machines, movies, recreation, etc.)
       stoppage or to refuse to work
                                                             6. Change housing
215    Refusing to provide a urine sample or
       otherwise cooperate in a drug test                    7. Remove from program and/or group activity
216    Introducing alcohol into the facility                 8. Loss of job
217    Giving or offering an official or staff member        9. Impound and store detainee’s personal property
       a bribe or anything of value                          10.     Confiscate contraband
218    Giving money to, or receiving money from,             11.     Restrict to housing unit
       any person for an illegal or prohibited
       purpose (e.g., introducing/conveying                  12.     Warning
       contraband)                                           III. “High Moderate” Offense Category
219    Destroying, altering, or damaging property            A. Prohibited Acts
       (government or another person’s) worth
       more than $100                                        300     Indecent exposure

220    Being found guilty of any combination of              301     Stealing (theft)
       three or more high moderate or low                    302     Misusing authorized medication
       moderate offenses within 90 days                      303     Loss, misplacement or damage of a less
222    Possessing or introducing an incendiary                       restricted tool
       device (e.g., matches, lighter, etc.)
                                                             304     Lending property or other item of value for
223    Engaging in any act that could endanger                       profit/increased return
       person(s) and/or property
                                                             305     Possessing item(s) not authorized for receipt
*298 Interfering with a staff member in the                          or retention and not issued through regular
     performance of duties (conduct must be of                       channels
     highest severity; this charge is to be used             306     Refusing to clean assigned living area
     only when no other charge of highest
     severity is applicable)                                 307     Refusing to obey the order of a staff member
                                                                     or officer (may be categorized and charged
*299 Conduct that disrupts or interferes with the
                                                                     as a greater or lesser offense, depending on
     security or orderly operation of the facility
                                                                     the kind of disobedience: continuing to riot
     (conduct must be of highest severity; this
                                                                     is Code 105—Rioting; continuing to fight
     charge is to be used only when no other
                                                                     Code 201—Fighting; refusing to provide a
     charge of highest severity is applicable)
                                                                     urine sample, Code 215—Refusing to
B. Sanctions                                                         provide a urine sample or otherwise


3.1 | Disciplinary System                                 225                                       PBNDS 2011
                                                                                           (Revised December 2016)


                                                        EXHIBIT 18
                                                        Page 0509
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5869 Page 151 of
                                            228
       cooperate in a drug test).                                    high moderate severity; this charge to be
308    Insolence toward a staff member                               used only when no other charge in this
                                                                     category is applicable)
309    Lying or providing false statement to staff
                                                             *399 Conduct that disrupts or interferes with the
310    Counterfeiting, forging or other                           security or orderly running of the facility
       unauthorized reproduction of money                         (offense must be of high moderate severity;
       proceedings or other official document or                  this charge is to be used only when no other
       item (e.g., security document, identification              charge in this category is applicable)
       card, etc.); may be categorized as greater or
       lesser offense, depending on the nature and           NOTE: Any combination of high moderate and low
       purpose of the reproduction (e.g.,                    moderate offenses during a 90-day period shall
       counterfeiting release papers to effect               constitute a high offense.
       escape—Code 102 or 200).                              B. Sanctions
311    Participating in an unauthorized meeting or           1. Initiate criminal proceedings
       gathering                                             2. Disciplinary transfer (recommend)
312    Being in an unauthorized area                         3. Disciplinary segregation (up to 72 hours)
313    Failing to stand count                                4. Make monetary restitution, if funds are available
314    Interfering with count                                5. Loss of privileges (e.g. commissary, vending
315    Making, possessing, or using intoxicant(s)               machines, movies, recreation, etc.)
316    Refusing a breathalyzer test or other test of         6. Change housing
       alcohol consumption                                   7. Remove from program and/or group activity
317    Gambling                                              8. Loss of job
318    Preparing or conducting a gambling pool               9. Impound and store detainee’s personal property
319    Possessing gambling paraphernalia                     10.     Confiscate contraband
320    Unauthorized contact with the public                  11.     Restrict to housing unit
321    Giving money or another item of value to, or          12.     Reprimand
       accepting money or another item of value
       from, anyone, including another detainee,             13.     Warning
       without staff authorization                           IV. “Low Moderate” Offense Category
322    Destroying, altering, or damaging property            A. Prohibited Acts
       (government or another person’s) worth
       equal to or less than $100                            400     Possessing property belonging to another
                                                                     person
323    Signing, preparing, circulating, or soliciting
       support for group petitions that threaten the         401     Possessing unauthorized clothing
       security or orderly operation of the facility.        402     Malingering; feigning illness
*398 Interfering with a staff member in the                  403     Smoking where prohibited
     performance of duties (offense must be of


3.1 | Disciplinary System                                 226                                        PBNDS 2011
                                                                                           (Revised December 2016)


                                                        EXHIBIT 18
                                                        Page 0510
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5870 Page 152 of
                                            228
404   Using abusive or obscene language                     *498 Interfering with a staff member in the
405   Tattooing, body piercing or self-mutilation                performance of duties (offense must be of
                                                                 low moderate severity; this charge is to be
406   Unauthorized use of mail or telephone (with                used only when no other charge in this
      restriction or temporary suspension of the                 category is applicable)
      abused privileges often the appropriate
      sanction)                                             *499 Conduct that disrupts or interferes with the
                                                                 security or orderly running of the facility
407   Conduct with a visitor in violation of rules               (offense must be of low moderate severity;
      and regulations (with restriction or                       this charge is to be used only when no other
      temporary suspension of visiting privileges                charge in this category is applicable)
      often the appropriate sanction)
                                                            B. Sanctions
408   Conducting a business
                                                            1. Loss of privileges, commissary, vending
409   Possessing money or currency, unless                     machines, movies, recreation, etc.
      specifically authorized
                                                            2. Change housing
410   Failing to follow safety or sanitation
      regulations                                           3. Remove from program and/or group activity

411   Unauthorized use of equipment or                      4. Loss of job
      machinery                                             5. Impound and store detainee’s personal property
412   Using equipment or machinery contrary to              6. Confiscate contraband
      posted safety standards                               7. Restrict to housing unit
413   Being unsanitary or untidy; failing to keep           8. Reprimand
      self and living area in accordance with posted
      standards                                             9. Warning




3.1 | Disciplinary System                                227                                       PBNDS 2011
                                                                                          (Revised December 2016)


                                                       EXHIBIT 18
                                                       Page 0511
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5871 Page 153 of
                                             228
5.8 Voluntary Work                               good order of the facility.
                                                             2. Detainees shall be able to volunteer for work
    Program                                                     assignments but otherwise shall not be required
                                                                to work, except to do personal housekeeping.
I. Purpose and Scope
                                                             3. Essential operations and services shall be
This detention standard provides detainees                      enhanced through detainee productivity.
opportunities to work and earn money while
                                                             4. The negative impact of confinement shall be
confined, subject to the number of work
                                                                reduced through decreased idleness, improved
opportunities available and within the constraints of
                                                                morale and fewer disciplinary incidents.
the safety, security and good order of the facility.
                                                             5. Detainee working conditions shall comply with
While not legally required to do so, ICE/ ERO
                                                                all applicable federal, state and local work safety
affords working detainees basic Occupational Safety
                                                                laws and regulations.
and Health Administration (OSHA) protections.
                                                             6. There shall be no discrimination regarding
This detention standard applies to the following
                                                                voluntary work program access based on any
types of facilities housing ICE/ERO detainees:
                                                                detainee’s race, religion, national origin, gender,
  •   Service Processing Centers (SPCs);                        sexual orientation or disability.
  •   Contract Detention Facilities (CDFs); and              7. The facility shall provide communication
                                                                assistance to detainees with disabilities and
  •   State or local government facilities used by              detainees who are limited in their English
      ERO through Intergovernmental Service                     proficiency (LEP). The facility will provide
      Agreements (IGSAs) to hold detainees for more             detainees with disabilities with effective
      than 72 hours.                                            communication, which may include the
Procedures in italics are specifically required for             provision of auxiliary aids, such as readers,
SPCs, CDFs, and Dedicated IGSA facilities. Non-                 materials in Braille, audio recordings, telephone
dedicated IGSA facilities must conform to these                 handset amplifiers, telephones compatible with
procedures or adopt, adapt or establish alternatives,           hearing aids, telecommunications devices for deaf
provided they meet or exceed the intent represented             persons (TTYs), interpreters, and note-takers, as
by these procedures.                                            needed. The facility will also provide detainees
                                                                who are LEP with language assistance, including
Various terms used in this standard may be defined
                                                                bilingual staff or professional interpretation and
in standard “7.5 Definitions.”
                                                                translation services, to provide them with
II. Expected Outcomes                                           meaningful access to its programs and activities.
                                                                All written materials provided to detainees shall
The expected outcomes of this detention standard
                                                                generally be translated into Spanish. Where
are as follows (specific requirements are defined in
                                                                practicable, provisions for written translation shall
“V. Expected Practices”).
                                                                be made for other significant segments of the
1. Detainees may have opportunities to work and                 population with limited English proficiency.
   earn money while confined, subject to the
                                                                Oral interpretation or assistance shall be provided
   number of work opportunities available and
                                                                to any detainee who speaks another language in
   within the constraints of the safety, security and
                                                                which written material has not been translated or


5.8 | Voluntary Work Program                              405                                         PBNDS 2011
                                                                                            (Revised December 2016)


                                                        EXHIBIT 18
                                                        Page 0512
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5872 Page 154 of
                                            228
   who is illiterate.                         perimeter of non-dedicated IGSA facilities.

III. Standards Affected                                         In SPCs, CDFs, and dedicated IGSAs, low custody
                                                                detainees may work outside the secure perimeter on
This detention standard replaces “Voluntary Work                facility grounds. They must be directly supervised at
Program” dated 12/2/2008.                                       a ratio of no less than one staff member to four
This detention standard incorporates the                        detainees. The detainees shall be within sight and
requirements regarding detainees’ assigned to work              sound of that staff member at all times.
outside of a facility’s secure perimeter originally             C. Personal Housekeeping Required
communicated via a memorandum to all Field Office
Directors from the Acting Director of U.S.                      Work assignments are voluntary; however, all
Immigration and Customs Enforcement (ICE)                       detainees are responsible for personal housekeeping.
Enforcement and Removal Operations (ERO)                        Detainees are required to maintain their immediate
(11/2/2004).                                                    living areas in a neat and orderly manner by:
IV. References                                                  1. making their bunk beds daily;
                                                                2. stacking loose papers;
American Correctional Association, Performance-
based Standards for Adult Local Detention                       3. keeping the floor free of debris and dividers free
Facilities, 4th Edition: 4-ALDF-5C-06, 5C-08, 5C­                  of clutter; and
11(M), 6B-02.                                                   4. refraining from hanging/draping clothing,
ICE/ERO Performance-based National Detention                       pictures, keepsakes, or other objects from beds,
Standards 2011:                                                    overhead lighting fixtures or other furniture.
  •   “1.2 Environmental Health and Safety”; and                D. Detainee Selection
  •   “4.1 Food Service.”                                       The facility administrator shall develop site-specific
                                                                rules for selecting work detail volunteers. These site-
V. Expected Practices                                           specific rules shall be recorded in a facility procedure
                                                                that shall include a voluntary work program
A. Voluntary Work Program
                                                                agreement. The voluntary work program agreement
Detainees shall be provided the opportunity to                  shall document the facility’s program and shall be in
participate in a voluntary work program. The                    compliance with this detention standard.
detainee’s classification level shall determine the type
                                                                The primary factors in hiring a detainee as a worker
of work assignment for which he/she is eligible.
                                                                shall be his/her classification level and the specific
Generally, high custody detainees shall not be given
                                                                requirements of the job.
work opportunities outside their housing
units/living areas. Non-dedicated IGSAs will have               1. Staff shall present the detainee’s name to the shift
discretion on whether or not they will allow                       supervisor or the requesting department head.
detainees to participate in the voluntary work                  2. The shift supervisor or department head shall
program.                                                           review the detainee’s classification and other
B. Work Outside the Secure Perimeter                               relevant documents in the detainee’s detention
                                                                   file.
ICE detainees may not work outside the secure
                                                                3. The shift supervisor or department head shall


5.8 | Voluntary Work Program                                 406                                        PBNDS 2011
                                                                                               (Revised December 2016)



                                                           EXHIBIT 18
                                                           Page 0513
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5873 Page 155 of
                                             228
   assess the detainee’s language skills because these          H. Hours of Work
   skills affect the detainee’s ability to perform the
   specific requirements of the job under                       Detainees who participate in the volunteer work
   supervision. To the extent possible, work                    program are required to work according to a
   opportunities shall be provided to detainees who             schedule.
   are able to communicate with supervising staff               The normal scheduled workday for a detainee
   effectively and in a manner that does not                    employed full time is a maximum of 8 hours.
   compromise safety and security.                              Detainees shall not be permitted to work in excess of
4. Inquiries to staff about the detainee’s attitude and         8 hours daily, 40 hours weekly.
   behavior may be used as a factor in the                      Unexcused absences from work or unsatisfactory
   supervisor’s selection.                                      work performance may result in removal from the
Staff shall explain the rules and regulations as well as        voluntary work program.
privileges relating to the detainee worker’s status.            I. Number of Details in One Day
The detainee shall be required to sign a voluntary
work program agreement before commencing each                   The facility administrator may restrict the number of
new assignment. Completed agreements shall be                   work details permitted a detainee during one day.
filed in the detainee’s detention file.                         In SPCs, CDFs, and dedicated IGSAs a detainee may
                                                                participate in only one work detail per day.
E. Special Details
                                                                J. Establishing Detainee Classification
Detainees may volunteer for temporary work details
that occasionally arise. The work, which generally                 Level
lasts from several hours to several days, may involve           If the facility cannot establish the classification level
labor-intensive work.                                           in which the detainee belongs, the detainee shall be
F. Discrimination in Hiring Prohibited                          ineligible for the voluntary work program.

Detainees shall not be denied voluntary work                    K. Compensation
opportunities on the basis of such factors as a                 Detainees shall receive monetary compensation for
detainee’s race, religion, national origin, gender,             work completed in accordance with the facility’s
sexual orientation or disability.                               standard policy.
G. Detainees with Disabilities                                  The compensation is at least $1.00 (USD) per day.
The facility shall allow, where possible, detainees             The facility shall have an established system that
with disabilities to participate in the voluntary work          ensures detainees receive the pay owed them before
program in appropriate work assignments.                        being transferred or released.
Consistent with the procedures outlined in Standard             L. Removal of Detainee from Work Detail
4.8 “Disability Identification, Assessment, and
Accommodation,” the facility shall provide                      A detainee may be removed from a work detail for
reasonable accommodations and modifications to its              such causes as:
policies, practices, and/or procedures to ensure that           1. unsatisfactory performance;
detainees with disabilities have an equal opportunity
                                                                2. disruptive behavior, threats to security, etc.;
to access, participate in, and benefit from the
voluntary work programs.                                        3. physical inability to perform the essential


5.8 | Voluntary Work Program                                 407                                          PBNDS 2011
                                                                                                (Revised December 2016)


                                                           EXHIBIT 18
                                                           Page 0514
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5874 Page 156 of
                                                      228
   elements of the job due to a medical condition or    standards.
   lack of strength;
                                                        The facility administrator shall ensure that all
4. prevention of injuries to the detainee; and/or       department heads, in collaboration with the facility’s
5. a removal sanction imposed by the Institution        safety/training officer, develop and institute
   Disciplinary Panel for an infraction of a facility   appropriate training for all detainee workers.
   rule, regulation or policy.                                1. The voluntary work program shall operate in
                                                                 compliance with the following codes and
When a detainee is removed from a work detail, the
                                                                 regulations:
facility administrator shall place written
documentation of the circumstances and reasons in                a. Occupational Safety and Health Administration
the detainee detention file.                                        (OSHA) regulations;
Detainees may file a grievance to the local Field                b. National Fire Protection Association 101 Life
Office Director or facility administrator if they                   Safety Code; and
believe they were unfairly removed from work, in                 c. International Council Codes (ICC).
accordance with standard “6.2 Grievance System.”
                                                                 Each facility administrator’s designee is
M. Detainee Responsibility                                       responsible for providing access to complete and
The facility administrator shall establish procedures            current versions of the documents listed above.
for informing detainee volunteers about on-the-job               The facility administrator shall ensure that the
responsibilities and reporting procedures.                       facility operates in compliance with all applicable
The detainee is expected to be ready to report for               standards.
work at the required time and may not leave an                2. Upon a detainee’s assignment to a job or detail,
assignment without permission.                                   the supervisor shall provide thorough instructions
1. The detainee shall perform all assigned tasks                 regarding safe work methods and, if relevant,
   diligently and conscientiously.                               hazardous materials, including:

2. The detainee may not evade attendance and                     a. safety features and practices demonstrated by
   performance standards in assigned activities nor                 the supervisor; and
   encourage others to do so.                                    b. recognition of hazards in the workplace,
3. The detainee shall exercise care in performing                   including the purpose for protective devices
   assigned work, using safety equipment and taking                 and clothing provided, reporting deficiencies
   other precautions in accordance with the work                    to their supervisors (staff and detainees who
   supervisor’s instructions.                                       do not read nor understand English shall not
                                                                    be authorized to work with hazardous
4. In the event of a work-related injury, the detainee              materials).
   shall notify the work supervisor, who shall
   immediately implement injury-response                            A detainee shall not undertake any assignment
   procedures.                                                      before signing a voluntary work program
                                                                    agreement that, among other things, confirms
N. Detainee Training and Safety                                     that the detainee has received and understood
All detention facilities shall comply with all                      training from the supervisor about the work
applicable health and safety regulations and                        assignment.



5.8 | Voluntary Work Program                               408                                        PBNDS 2011
                                                                                            (Revised December 2016)



                                                         EXHIBIT 18
                                                         Page 0515
        Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5875 Page 157 of
                                                      228
      The voluntary work program agreement,             procedures for immediately and appropriately
      which each detainee is required to sign prior     responding to on-the-job injuries, including
      to commencing each new assignment, shall be       immediate notification of ICE/ERO.
      placed in the detainee’s detention file.
                                                        If a detainee is injured while performing his/her
3. For a food service assignment, medical staff, in     work assignment:
   conjunction with the U.S. Public Health Service,     1. The work supervisor shall immediately notify
   shall ensure that detainees are medically screened       facility medical staff. In the event the accident
   and certified before undertaking the assignment.         occurs in a facility that does not provide 24-hour
4. The facility shall provide detainees with safety              medical care, the supervisor shall contact the on-
   equipment that meets OSHA and other standards                 call medical officer for instructions.
   associated with the task performed.                        2. First aid shall be administered as necessary.
5. The facility administrator shall ensure that the           3. Medical staff shall determine what treatment is
   facility operates in compliance with all applicable           necessary and where that treatment shall take
   standards.
                                                                 place.
O. Detainee Injury and Reporting                              4. The work supervisor shall complete a detainee
   Procedures                                                    accident report and submit it to the facility
                                                                 administrator for review and processing and file it
The facility administrator shall implement
                                                                 in the detainee’s detention file and A-file.




5.8 | Voluntary Work Program                               409                                        PBNDS 2011
                                                                                            (Revised December 2016)



                                                         EXHIBIT 18
                                                         Page 0516
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5876 Page 158 of
                                      228



                                                             EXHIBIT 19




                                                             EXHIBIT 19
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5877 Page 159 of
                                      228
                          INS DETENTION STANDARD
                               VOLUNTARY WORK PROGRAM


 I.     POLICY

        Every facility with a work program will provide detainees the opportunity to work and earn
        money. While not legally required to do so, INS affords working detainees basic
        Occupational Safety and Health Administration (OSHA) protections.

 II.    APPLICABILITY

        The standards provided in this Detention Standard shall apply to the following facilities
        housing INS detainees:
        1. Service Processing Centers (SPCs);
        2. Contract Detention Facilities (CDFs); and
        3. State or local government facilities used by INS through Intergovernmental Service
           Agreements (IGSAs) to hold detainees for more than 72 hours; referred to as "IGSA
           facilities."
        Within the document additional implementing procedures are identified for SPCs and CDFs.
        Those procedures appear in italics. IGSA facilities may find such procedures useful as
        guidelines. IGSAs may adopt, adapt or establish alternatives to, the procedures specified for
        SPCs/CDFs, provided they meet or exceed the objective represented by each standard.

        See the separate “Definitions” Standard for the meaning of certain terms used in this
        document.

 III.   STANDARDS AND PROCEDURES

 A.     Voluntary Work Program

        Detainees who are physically and mentally able to work will be provided the opportunity to
        participate in any voluntary work program.

        The detainee’s classification level will determine the type of work assignment for which he/she
        is eligible.

        General work assignments at SPCs/CDFs do not require specific skills. A sample of work
        assignments and corresponding classification levels follows:




 Voluntary Work Program                                                              September 20, 2000

                                              EXHIBIT 19
                                              Page 0517
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5878 Page 160 of
                                      228
                    Work Assignment                              Level

                1. Kitchen worker (either shift)                               1-2 (and 3, if screened
                                                                                    for violence)
                2. Recreation/Library/Barber                                   1-2 (and 3, if screened
                                                                                    for violence)
                3. Living area clean-up/janitorial                                    1-3
                4. Area cleaning (inside facility)                                    1-3
                5. Area cleaning (outside facility)                                   1
                6. Evening workers (unit janitorial)                                  1-2
                7. Evening workers (building janitorial)                              1-2
                8. Processing                                                         1-2
                9. Bus detail                                                         1-3
                10. Maintenance                                                       1-2
                11. Lawn care                                                         1-3
                12. Laundry                                                           1-2

 B.     Voluntary Work Program Objectives

        Through the voluntary work program:

        1.      Physically and mentally able detainees are gainfully employed while contributing to
                the orderly operation of the facility;

        2.      Essential operations and services improve through the productivity of detainees; and

        3.      Inactivity-induced idleness and disciplinary-code violations will decline.

 C.     Required Work Assignments

        Work assignments are voluntary. However, all detainees are responsible for personal
        housekeeping.

        In SPCs/CDFs, detainees are required to maintain their immediate living areas in a neat and
        orderly manner. This involves making their bunk beds daily, stacking loose papers, keeping
        the floor free of debris and dividers free of clutter, and hanging/draping no articles of
        clothing, pictures, keepsakes, or other objects from beds, overhead lighting fixtures, or other
        furniture.

 D.     Voluntary Special Details

        Detainees may volunteer for the temporary work details that occasionally arise. The work,
        which generally last from several hours to several days, can involve digging trenches,
        removing topsoil, and other labor-intensive work. Level-3 detainees will not, under any
        circumstances, work outside the secure outer perimeter. With immediate supervision, lower
        categories of level-3 detainees may participate in special details.



 Voluntary Work Program                          2                                   September 20, 2000

                                              EXHIBIT 19
                                              Page 0518
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5879 Page 161 of
                                      228
 E.     Detainee Selection

        The OIC shall develop site-specific rules for selecting work detail volunteers.

        In SPCs/CDFs, these general procedures apply:

        a.      Staff will present the detainee's name and A-number to the shift supervisor or the
                requesting department head.

        b.      The shift supervisor/department head will review the detainee’s detention file and/or
                A-file for classification purpose, scanning documents that might provide relevant
                information.

        c.      Inquiries to staff members about the detainee’s attitude and behavior may affect the
                supervisor’s selection.

        d.      Staff will explain the rules and regulations as well as privileges relating to the
                detainee worker’s status.

        The primary factors in hiring a detainee as a worker will be his/her classification level and
        the specific requirements of the job.

 F.     Discrimination in Hiring Detainee Workers

        Volunteering detainees will not be denied work opportunities based on non-merit factors,
        such as social group, race, religion, sex, physical or mental handicaps, or national origin.

 G.     Physically and Mentally Challenged Detainees

        INS maintains custody of physically and mentally challenged detainees whose disabilities
        range from minor to debilitating. While some of these individuals' medical restrictions will
        prevent them from working, those with less severe disabilities will have the opportunity to
        participate in the voluntary work program, in appropriate work projects.

        The selecting official must consider the precise limitations of a disabled individual before
        rejecting certain work assignments. Expediency or convenience will not justify the rejection
        or pigeonholing of a detainee who, with reasonable accommodation, can perform the essential
        function of the work involved. In disputed cases, the official will consult medical personnel
        to ascertain the detainee's assignability with regard to a given project.

 H.     Hours of Work

        Detainees participating in the volunteer work program are required to work according to a
        fixed schedule.




 Voluntary Work Program                         3                                  September 20, 2000

                                             EXHIBIT 19
                                             Page 0519
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5880 Page 162 of
                                                 228
        In SPCs/CDFs, the normal scheduled workday for a detainee employed full-time is a
        maximum of 8 hours. Detainees who wish to participate in the work program will not be
        permitted to work in excess of 8 hours daily, 40 hours weekly.

        Unexcused absences from work or unsatisfactory work performance may result in removal
        from the voluntary work program

 I.      Work Restrictions

        The OIC may restrict the number of work details permitted a detainee during one day.

        In SPCs/CDFs, a detainee may participate in only one work detail per day. Also, the
        detainee is required to sign a voluntary work program agreement before every new
        assignment. Completed agreements will be filed in the detainee’s detention file. (Sample
        agreement attached).

 J.      Facilities That Detain Criminal Aliens

        If the facility cannot establish the classification level in which the detainee belongs, the
        detainee shall be ineligible for the voluntary work program.

 K.     Compensation

        Detainees shall receive monetary compensation for work completed in accordance with the
        facility’s standard policy.

        In SPCs/CDFs, the stipend is $1.00 per day, to be paid daily.

 L.      Removal of Detainee from Work Detail

        A detainee may be removed from a work detail for cause. Upon removing a detainee from
        a work detail, the OIC shall place a written justification in the detainee’s detention file.

        A non-exhaustive list of reasons for removal follows:

        1.      Unsatisfactory performance.

        2.      Disruptive behavior, threats to security, etc.

        3.      Infraction of a facility rule, regulation or policy, leading to removal from a work
                details as a sanction imposed by the Institutional Disciplinary Panel.

        4.      Physical inability to perform all functions required by the job, whether because of a
                lack of strength or a medical condition. Such detainees may be removed from a work
                detail to prevent future injuries.




 Voluntary Work Program                          4                                 September 20, 2000

                                              EXHIBIT 19
                                              Page 0520
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5881 Page 163 of
                                      228
 M.    Detainee Responsibility

        The OIC will establish procedures for informing detainee volunteers about on-the-job
        responsibilities and reporting procedures.

        In SPCs/CDFs, the detainee is expected to be ready to report for work at the required time.
        The detainee may not leave an assignment without permission.

        The detainee will perform all assigned tasks diligently and conscientiously. Removal from the
        work detail and/or disciplinary action may result when a detainee evades attendance and
        performance standards in assigned activities, or encourages others to do so.

        The detainee will exercise care in performing assigned work, using safety equipment and other
        precautions in accordance with the work supervisor’s instructions. In the event of a work-
        related injury, the detainee shall notify the work supervisor, who will immediately implement
        injury-response procedures (see section III. O., below).

 N.     Detainee Training and Safety

        All detention facilities shall comply with all applicable health and safety regulations and
        standards.

        The OIC shall ensure that all department heads develop and institutes, in conjunction with the
        facility’s training officer, appropriate training for all detainee workers.

        1.      In all SPCs/CDFs the Voluntary Work Program shall operate in compliance with the
                following:

                a.        Occupational Safety and Health Administration (OSHA) regulations set forth
                          in 29 CFR Parts 1910, 1926, and 1960 (current indexes attached);
                b.        National Fire Protection Association 101 Life Safety Code (current index
                          attached);
                c.        American Correctional Association Standards for Adult Local Detention
                          Facilities (see section IV., below);
                d.        INS Environmental Occupational Safety and Health Program Handbook.

        2.      Upon the detainee’s assignment to a job or detail, the supervisor shall provide
                thorough instructions regarding safe work methods and, if relevant, hazardous
                materials. The supervisor shall demonstrate safety features and practices. Workers
                will learn to recognize hazards in the workplace, to understand the protective devices
                and clothing provided, and to report deficiencies to their supervisors. INS will not
                tolerate "lack of knowledge or skill" as an accident’s cause. Therefore, the detainee
                shall undertake no assignment before signing a voluntary work program agreement.
                Among other things, by signing the agreement the detainee confirms he/she has
                received and understood training about the assigned job from the supervisor. This
                agreement will be placed in the detainee’s detention file.



 Voluntary Work Program                          5                                  September 20, 2000

                                              EXHIBIT 19
                                              Page 0521
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5882 Page 164 of
                                                228
       3.     Medical staff, working with the Public Health Service, will ensure detainees are
              medically screened and certified before undertaking a food service assignment.

        4.      The facility will provide detainees with safety equipment that meets OSHA and other
                standards associated with the task performed.

        5.      Each Regional Safety and Health Officer (RSHO) shall be responsible for providing
                every SPC/CDF in his/her region with complete and current copies of the documents
                listed in III.N.1., above, including 29 CFR Parts 1910, 1926 and 1960. The OIC
                shall ensure that the facility operates in compliance with all currently applicable
                standards.

 0.     Detainee Injury and Reporting Procedures

        The OIC shall implement procedures for immediately and appropriately responding to on-the-
        job injuries, including immediate notification of INS.

        In SPCs/CDFs, if a detainee is injured while performing his/her work assignment, the
        following procedures apply:

        1.      The work supervisor will immediately notify the facility medical staff. In the event
                that the accident occurs in a facility that does not provide 24-hour medical coverage,
                the supervisor will contact the on-call medical officer for instructions.

        2.      First aid will be administered when necessary.

        3.      Medical staff will determine what treatment is necessary and where that treatment
                will take place.

        4.      The work supervisor will complete a detainee accident report and submit it to the
                OIC for review and processing. A copy of this report will be placed in the detainee’s
                A-file.




 Voluntary Work Program                         6                                   September 20, 2000

                                             EXHIBIT 19
                                             Page 0522
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5883 Page 165 of
                                      228
IV.    AMERICAN CORRECTIONAL ASSOCIATION STANDARDS REFERENCED:

       American Correctional Association 3rd Edition, Standards for Adult Detention Facilities:
       3-ALDF-3E-04, 5A-01, 5A-03, 5A-04, 5A-05, 5A-06, 5A-08, 5A-13.




                                        Approval of Standard




Voluntary Work Program                       7                                 September 20, 2000

                                           EXHIBIT 19
                                           Page 0523
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5884 Page 166 of
                                      228




                         Detainee Voluntary Work Program Agreement
                      Service Processing Center/Contract Detention Facility
                                    [Insert Facility Name]




                        Detainee Voluntary Work Program Agreement:



 Detainees that participate in the volunteer work program will not be permitted to work in excess
 of 8 hours daily or 40 hours weekly.

 Detainees that participate in the volunteer work program are required to work according to an
 assigned work schedule and to participate in all work-related training. Unexcused absence from
 work or unsatisfactory work performance could result in removal from the voluntary work
 program. Detainees must adhere to all safety regulations and to all medical and grooming
 standards associated with the work assignment. Compensation shall be $1.00 per day.



 I,____________________________, A#_________________, have read, understand, and agree
        (Detainee name)
 to comply with the above. I have received and understand relevant safety training regarding my
 work assignment:


 __________________________
       Work Assignment


 __________________________                                         _______________
       Detainee Signature                                                 Date




                                            EXHIBIT 19
                                            Page 0524
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5885 Page 167 of
                                      228



                U.S. Immigration and Naturalization Service
                         NATIONAL DETENTION STANDARDS
                             MONITORING INSTRUMENT

 Policy: In every facility offering a voluntary work program, INS detainees will have the
 opportunity to work and earn money by participating. While not legally required, INS
 affords detainee workers basic Occupational Safety and Health Administration (OSHA)
 protections.


                              VOLUNTARY WORK PROGRAM
                     Components                      Yes   No         Remarks
 1.   Does the facility have a voluntary work
      program?
       If yes, do detainees participate?
 2.   Does staff maintain a written chart with
      work assignments and the corresponding
      classification levels?
 3.   Does the Voluntary Work Program:
      a. Contribute to detainee morale and the
          orderly operation of the facility?
      b. Improve operations and services?
      c. Reduce restlessness and disciplinary
          code violations?
 4.   Does      detainee     housekeeping      meet
      neatness and cleanliness standards?
 5.   Do low level-three detainees have the
      opportunity to participate in special details?
       a. If yes, do they ever work outside the
           outer perimeter?
 6.   Do written procedures govern selection of
      detainees for the Voluntary Work Program?
      a. Do the same procedures apply for
            replacement workers as for “new”
            workers?
      b. Does staff always follow written
            procedures?
      c. Is merit the sole selection criterion?
 7.   Do physically and mentally challenged
      detainees participate in the program?
      a. If yes, how many physically challenged
           are currently employed?
      b. How many mentally challenged?




                                          EXHIBIT 19
                                          Page 0525
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5886 Page 168 of
                                      228




                                 VOLUNTARY WORK PROGRAM
                      Components                     Yes No   Remarks
  8. Does the facility comply with work-hour
      requirements for detainees, not exceeding:
      a. Eight hours a day?
       b. Forty hours a week?
  9. Do exceptions occur regularly?
      a. If yes, certain times of the month?
      b. Certain times of year?
  10. Do detainee volunteers work according to
      a. Fixed schedule?
  11. Do volunteers receive the $1/day stipend?
  12. Has every participating detainee signed the
      Voluntary Work Program agreement?
  13. If the OIC removes a detainee from a work
      detail, does staff place the written
      justification for the action in the detainee’s
      detention file?
      a. Is this a matter of written procedure?
  14. Does staff ensure that detainee volunteers
      understand their responsibilities as workers
      before they join the work program?
      a. In accordance with written procedure?
  15. Does the voluntary work program meet:
       a. OSHA standards?
       b. NFPA standards?
       c. ACA standards?
       d. EOSH standards?
  16. Does medical staff screen and formally
      certify detainee food service volunteers?
      a. If yes, before the assignment begins?
      b. Is this a matter of written procedure?
  17. Do detainees receive safety equipment/
      training sufficient for the assignment?
  18.Does the OIC have the latest OSHA
     standards? NFPA? ACA? EOSH?
  19.Is the proper procedure followed when an
       alien is injured on the job?




                                    EXHIBIT 19
                                    Page 0526
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5887 Page 169 of
                                      228



                 U.S. Immigration and Naturalization Service
                          NATIONAL DETENTION STANDARDS
                              MONITORING INSTRUMENT

                              VOLUNTARY WORK PROGRAM

 Verification Sources:

 The following may serve as sources of information for auditors verifying the
 facility’s compliance with this detention standard:

                   SOURCE                 TIME     DATE               LOCATION
  A.   Facility’s written work program
       policies and procedures
  B.   Observing on-the-job volunteers
  C.   A-files/detention files
  D.   OSHA standards
  E.   NFPA standards
  F.   ACA standards
  G.   EOSH standards
  H.   Detainee and staff interviews

  Facilities must complete the attached Plan of Action for bringing operations into
  compliance. For each element found out of compliance, the plan of action will specify
  remedial action and the estimated timetable for compliance.

  Remarks: (Record significant facts, observations, other sources used, etc.)




 Auditor’s Signature


 Date




                                         EXHIBIT 19
                                         Page 0527
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5888 Page 170 of
                                      228
                            INS DETENTION STANDARD
                                       DISCIPLINARY POLICY



 I.      POLICY

         To provide a safe and orderly living environment, facility authorities will impose disciplinary
         sanctions on any detainee whose behavior is not in compliance with facility rules and
         procedures.

 II.     APPLICABILITY

         The standards provided in this Detention Standard shall apply to the following facilities
         housing INS detainees:
         1.       Service Processing Centers (SPCs);
         2.       Contract Detention Facilities (CDFs); and
         3.       State or local government facilities used by INS through Intergovernmental Service
                  Agreements (IGSAs) to hold detainees for more than 72 hours; referred to as "IGSA
                  facilities."
         Within the document additional implementing procedures are identified for SPCs and CDFs.
         Those procedures appear in italics. IGSA facilities may find such procedures useful as
         guidelines. IGSAs may adopt, adapt or establish alternatives to, the procedures specified for
         SPCs/CDFs, provided they meet or exceed the objective represented by each standard.

         See the separate “Definitions” Standard for the meaning of certain terms used in this
         document.

 III.    STANDARDS AND PROCEDURES

 A.      Guidelines

         1.       Each facility holding INS detainees in custody will have a detainee disciplinary system.
                  This disciplinary system shall have progressive levels of reviews, appeals, procedures,
                  and documentation procedures. The disciplinary policy and procedures shall clearly
                  define detainee rights and responsibilities

         2.       Disciplinary action may not be capricious or retaliatory.

         3.       Staff may not impose or allow imposition of the following sanctions: corporal
                  punishment; deviations from normal food services; deprivation of clothing, bedding,
                  or items of personal hygiene; deprivation of correspondence privileges; or
                  deprivation of physical exercise unless such activity creates an unsafe condition.




 Detainee Discipline                                                                    September 20, 2000

                                                EXHIBIT 19
                                                Page 0528
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5889 Page 171 of
                                                228
       4.    The facility shall not hold a detainee accountable for his/her conduct if a medical
             authority finds him/her mentally incompetent.

                  A mentally incompetent individual unable to appreciate the difference between
                  appropriate and inappropriate behavior− between “right” and “wrong”−is not capable
                  of acting in accordance with those norms. Therefore, he/she is not responsible for
                  his/her “wrongful” actions.

                  Also, a person who lacks the ability to understand the nature of the disciplinary
                  proceedings against him/her, or to assist in his/her own defense, is considered
                  incompetent. Disciplinary proceedings against such a detainee shall be postponed
                  until such time as the detainee is able to understand the nature of the disciplinary
                  proceedings and to assist in his/her own defense. If the detainee’s mental status does
                  not improve within a reasonable amount of time, the Incident Report shall “find” the
                  detainee incompetent to assist in his/her own defense. Under that circumstance,
                  disciplinary proceedings cannot move forward.

         5.       The detainee handbook or equivalent, issued to each detainee upon admittance, shall
                  provide notice of the facility’s rules of conduct, and of the sanctions imposed for
                  violations of the rules. Among other things, the handbook shall advise detainees of
                  the following:

                  a.     The right to protection from personal abuse, corporal punishment,
                         unnecessary or excessive use of force, personal injury, disease, property
                         damage, and harassment;

                  b.     The right of freedom from discrimination based on race, religion, national
                         origin, sex, handicap, or political beliefs;

                  c.     The right to pursue a grievance in accordance with written procedures
                         (provided in the handbook);

                  d.     The right to correspond with persons or organizations, consistent with safety,
                         security, and the orderly operation of the facility; and

                  e.     The right to due process, including the prompt resolution of a disciplinary
                         matter (in accordance with the rules, procedures, and sanctions provided. in
                         the handbook).

                  In SPCs/CDFs, copies of the rules of conduct and disciplinary sanctions will be
                  posted in English, Spanish, and/or other languages spoken by significant numbers
                  of detainees, as follows:

                  a.     Disciplinary Severity Scale
                  b.     Prohibited Acts
                  c.     Sanctions



 Detainee Discipline                             2                                   September 20, 2000

                                                EXHIBIT 19
                                                Page 0529
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5890 Page 172 of
                                      228
 B.    Incident Reports

         Officers who witness a prohibited act or have reason to suspect one has been committed shall
         prepare and submit an incident report. All incident reports must state the facts clearly,
         precisely, and concisely, omitting no details that could prove significant. Reports also will
         identify the officer(s), the detainee(s), and all witness(es) to the incident.

         INS approval is required for the incident-report forms used in CDFs and IGSA facilities.

         In SPCs/CDFs, minor transgressions will be settled informally, by mutual consent, whenever
         possible. If, however, the officer involved thinks an informal resolution inappropriate or
         unachievable, he/she shall prepare an Incident Report and Notice of Charges, forwarding
         it to the appropriate supervisor before the end of the assigned shift.

         The incident report shall cite the relevant rule or standard without quoting it in its entirety.
         For example, for destruction of government property, the report would cite, briefly, “Code
         218−Destroying Government Property.”

         If the officer observes anything unusual in the detainee's behavior or demeanor, he/she shall
         so note in the report. The reporting officer shall also list all staff, contract officers or
         detainee witnesses to the incident, and the disposition of any physical evidence (weapons,
         property, etc.) relating to the incident. The reporting officer will sign the report and include
         title, date and time the report was signed. The shift supervisor shall review all incident
         reports before going off duty.

 C.      Investigations

         IGSAs shall have procedures in place to ensure that all incident reports are investigated within
         24 hours of the incident.

         The investigating officer shall have supervisory rank, or higher (unless prevented by personnel
         shortages) and shall have had no prior involvement in the incident, either as witness or officer
         at the scene. If an officer below supervisory rank conducts the investigation, the shift
         supervisor shall review his/her report(s) for accuracy and completeness, and sign them.

         In SPCs/CDFs, the officer designated to investigate the incident is responsible for
         completing the necessary interviews, collecting evidence, and submitting written reports.

         The investigating officer shall:

         1.       Commence the investigation within 24 hrs. of receipt of the incident report.

         2.       Advise the detainee of the right to remain silent at every stage of the disciplinary
                  process, and ensure he/she has a complete listing of detainee rights

         3.       Advise the detainee that, although silence may not be used to support a finding of
                  guilt, silence is rarely interpreted in the detainee's favor.


 Detainee Discipline                            3                                     September 20, 2000

                                               EXHIBIT 19
                                               Page 0530
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5891 Page 173 of
                                                228
       4.     Provide the detainee(s) with a copy of the incident report/notice of charges at least
              24 hours before the start of disciplinary proceedings.

         5.       Advise the detainee of his/her right, if applicable, to an initial hearing before the
                  Unit Disciplinary Committee (UDC) within 24 hours of his/her notification of
                  charges.

         6.       Terminate the investigation if the incident is under investigation elsewhere, e.g., on
                  criminal grounds, unless and until the agency with primary jurisdiction concludes
                  its investigation or indicates that it will not pursue the matter.

         7.       Record personal observances and other potentially material information.

         8.       Prepare a factual report of the investigation, including the location or disposition
                  of any physical evidence.

         9.       Forward to the UDC all reports relevant to the disciplinary hearing. NOTE: policy
                  expressly prohibits providing a copy of any such report(s) to the detainee at this
                  stage of the disciplinary process.

         Unit Disciplinary Committee (UDC)

         All facilities shall establish an intermediate level of investigation/adjudication is present to
         adjudicate low or moderate infractions. They shall also ensure that the detainee is afforded
         all the rights listed under “Detainee Rights in UDC Proceedings,” below.

         In SPCs/CDFs:

         The UDC administering unit discipline shall comprise from one to three members, at least
         one of whom is a supervisor.

         The UDC shall not include the reporting officer, the investigating officer, or an officer who
         witnessed or was directly involved in the incident. Only if virtually every available officer
         witnessed or was directly involved in the incident shall an exception to this rule occur

         The UDC will conduct hearings and, to the extent possible, informally resolve cases
         involving "high moderate" or "low moderate" charges, in accordance with the list of charges
         and related sanctions (see III., I., below). Unresolved cases and cases involving serious
         charges are forwarded to the Institutional Disciplinary Panel.

         The UDC shall have authority to:

         1.       Conduct hearing and informally resolve incidents involving High Moderate or Low
                  Moderate charges.

         2.       Consider written reports, statements, and physical evidence.



 Detainee Discipline                             4                                    September 20, 2000

                                               EXHIBIT 19
                                               Page 0531
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5892 Page 174 of
                                               228
        3.    Hear pleadings on the part of the detainee.

         4.       Make findings that a detainee did or did not commit the rule violation(s) or
                  prohibited act(s) as charged, based on the preponderance of evidence.

         5.       Impose minor sanctions "E" through "M" in accordance with the table of prohibited
                  acts and associated sanctions (see section III.I., below).

         The detainee in UDC proceedings shall have the right to:

         1.       Remain silent at any stage of the disciplinary process.

         2.       Due process, including a UDC hearing within 24 hours of the end of the
                  investigation, and:

                  a.      To attend the entire hearing (excluding committee deliberations); or

                  b.      To waive the right to appear.

                  If security considerations prevent the detainee's attendance, the committee must
                  document the security considerations.

         3.       Present statements and evidence in his/her own behalf.

         4.       Appeal the committee's determination through the detainee appeal process.

         The UDC shall:

         1.       Advise the detainee of above-listed rights before the hearing.

         2.       Refer to the IDP any incident involving a serious violation, i.e., associated with an
                  A-through-D-range sanction. This includes code violations in the "Greatest" and
                  "High" categories (100s and 200s).

         3.       Serve the detainee with:

                  a.      A copy of the UDC decision and sanctions imposed; or

                  b.      Written notification of charges and hearing before the IDP.

         4.       If the detainee's case is being referred to the IDP, advise the detainee, in writing, of

                  a.      The right to call witnesses and present evidence before the IDP; and

                  b.      The right to a staff representative before the IDP.




 Detainee Discipline                              5                                    September 20, 2000

                                                EXHIBIT 19
                                                Page 0532
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5893 Page 175 of
                                      228
  E.    Staff Representation

          In SPCs/CDFs, the Officer in Charge (OIC) shall, upon the detainee's request, assign a staff
          representative to help prepare a defense. This help will be automatically provided for
          illiterate detainees, detainees with limited English-language skills; detainees without means
          of collecting and presenting essential evidence and detainees in administrative or
          disciplinary segregation.

          1.       A staff representative must be a full-time employee.

          2.       Because of the potential conflict of interest, the OIC, members of the IDP and of the
                   UDC initially involved in the case, eyewitnesses, the reporting and investigating
                   officers, and anyone else with a stake in the outcome shall not act as staff
                   representative.

          3.       The detainee may select his/her staff representative, barring anyone identified in #2,
                   above.

          4.       The IDP shall arrange for the presence of the staff representative selected by the
                   detainee. If that staff member declines or is unavailable, the detainee has three
                   choices. He/she may select a different representative; wait for the unavailable staff
                   member to become available (within a reasonable period); or proceed without a staff
                   representative.

          5.       A staff member declining to serve as a detainee's representative must state the
                   reason on the staff representative form.

          6.       If several officers decline, the OIC shall assign a staff member to serve as that
                   detainee's staff representative.

          7.       The staff representative shall be free to speak to witnesses and to present evidence
                   in the detainee's behalf, including any mitigating circumstances.

          8.       The IDP shall allow the staff representative enough time to speak with the detainee
                   and interview witnesses. The standard pre-hearing preparation time will suit most
                   cases. However, the IDP may grant a delay if required for an adequate defense.

          9.       The IDP shall establish the reliability of information provided by a confidential
                   informant before considering it in the disciplinary proceedings.

          10.      The IDP may withhold the confidential informant's identity from the staff
                   representative. While the staff representative may challenge the substance of any
                   confidential information the IDP discloses, he/she may not question its reliability
                   (pre-established by the IDP).

          11.      When the detainee cannot effectively present his/her own case, the OIC shall appoint
                   a staff representative, even if not requested by the detainee.


  Detainee Discipline                             6                                   September 20, 2000

                                               EXHIBIT 19
                                               Page 0533
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5894 Page 176 of
                                      228
 F.      Institutional Disciplinary Panel

         All facilities that house INS detainees shall have a disciplinary panel to adjudicate
         detainee incident reports. Only the disciplinary panel can place a detainee in
         disciplinary segregation.

         In SPCs and CDFs

         1.       The IDP will consist of three members, including the chairperson.

         2.       The OIC shall appoint the three members of the panel..

         Members will be appointed by the OIC. The panel shall not include the reporting officer,
         the investigating officer, any member of the referring UDC, or anyone who witnessed or was
         directly involved in the incident. Only if virtually every available officer witnessed or was
         directly involved in the incident shall an exception to this rule occur

         The IDP shall have authority to:

         1.       Conduct hearings on all charges and allegations referred by the UDC.

         2.       Call witnesses to testify.

         3.       Consider written reports, statements, physical evidence, and oral testimony.

         4.       Hear pleadings by detainee and staff representative.

         5.       Make findings that the detainee did or did not commit the rule violation(s) or
                  prohibited act(s) as charged, based on the preponderance of evidence.

         6.       Impose sanctions as listed and authorized in each category.

         The IDP shall:

         1.       Verify that the detainee has been advised of, and afforded, his/her rights, as provided
                  above.

         2.       Remind the detainee of his/her right to a staff representative, providing one if
                  requested.

         3.       Advise the detainee of his/her right to waive the hearing and admit having committed
                  the offense.




 Detainee Discipline                             7                                    September 20, 2000

                                                EXHIBIT 19
                                                Page 0534
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5895 Page 177 of
                                                228
       4.     Conduct the hearing on the first business day after receiving the UDC's referral,
              unless the detainee waives the 24-hour notification provision, requesting an
              immediate hearing. In cases where a hearing is delayed, the reason(s) must be
              documented (e.g., a continuing investigation of facts, their unavailability of one or
              more essential witnesses, etc.) and approved by the OIC. If the detainee is being
              held in segregation, the delay shall not exceed 72 hours, barring an emergency.

         5.        Prepare a written record of its proceedings. This record must show that the detainee
                   was advised of his/her rights. It must also document the evidence considered by the
                   Panel and subsequent findings; the decision and sanctions imposed, along with a
                   brief explanation.

         6.        Forward the entire record to the OIC, who may (a) concur; (b) terminate the
                   proceedings; or (c) impose stiffer or lesser sanctions.

         7.        Serve the detainee with written notification of the decision.

 G.      Postponement of Disciplinary Proceedings

         All facilities shall permit hearing postponements or continuances under certain circumstances.

         In SPCs/CDFs, circumstances justifying the postponement or continuance of a hearing might
         include: defense preparation, physical or mental illness, security, escape, disciplinary
         transfer, removal or pending criminal prosecution.

         An uncooperative detainee may also cause a delay in the proceedings, either because of
         inappropriate behavior during the hearing process or a refusal to participate in a productive
         manner.

 H.      Duration of Punishment

         The duration of punishment shall be within established limits. Neither the panel recommending
         sanctions nor the OIC making the final decision shall impose sanctions arbitrarily, outside
         these limits.

              1.    Punishments range from the withholding of privilege(s) to segregation. Time in
                    segregation after a hearing will generally not exceed 60 days.

              2.    Time served in segregation pending the outcoming of the proceedings may be
                    credited to the number of days to be spent in the segregation unit after the decision
                    is announced.

              3.    The disciplinary report and accompanying documents are not placed in the file of a
                    detainee who is found not guilty. However, the facility may retain the material in its
                    own files for institutional uses (statistical, historical, etc.).




 Detainee Discipline                              8                                    September 20, 2000

                                                 EXHIBIT 19
                                                 Page 0535
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5896 Page 178 of
                                              228
 I.     Disciplinary Severity Scale and Prohibited Acts

         All facilities shall have graduated scales of offenses and disciplinary consequences, as
         provided in this section.

         SPCs/CDFs shall adopt, without changing, the offense categories and disciplinary sanctions
         set forth in this section.

         Prohibited acts are divided into four categories: "Greatest," "High," "Moderate," and
         "Low Moderate." The sanctions authorized for each category (see table of sanctions,
         below) will be imposed only if the detainee is found to have committed a prohibited act.

           a.    "Greatest" offenses: The IDP shall impose and execute at least one sanction in the
                  A through E range. Additional sanctions (A through G) may be imposed and either
                  executed or suspended, at the discretion of the panel. The IDP may impose and
                  execute sanctions F and G only in conjunction with sanction A, B, C, D, and/or E.

            b.     "High" offenses: The IDP shall impose and execute at least one sanction in the
                   A through M range. Additional sanctions (A through M) may be imposed, and.
                   either executed or suspended, at the discretion of the panel.

            c.     "High Moderate" offenses: The IDP shall impose at least one sanction in the
                   A through M range, but may suspend any or all, once imposed. Similarly, the UDC
                   shall impose at least one sanction in the G through M range, but may suspend any
                   or all, once imposed.

            d.     "Low Moderate" offenses: The IDP shall impose at least one sanction in the E
                   through M range, but may suspend any or all, once imposed. Similarly, the UDC
                   shall impose at least one sanction in the G through M range, but may suspend any
                   or all, once imposed.

 J.      Documents

         All documents relevant to the incident, subsequent investigation, hearing(s), etc., will be completed
         and distributed in accordance with facility procedures.

         In SPCs/CDFs, documents will be prepared and distributed as follows:

         Incident Report/Notice of Charges

         The officer shall prepare a report and submit it to the INS or CDF supervisor immediately after
         the incident takes place. If the incident is resolved informally, the officer will so note on the
         original report, which will then be forwarded to the Chief Detention Enforcement Officer or Chief
         of Security.




 Detainee Discipline                               9                                      September 20, 2000

                                                 EXHIBIT 19
                                                 Page 0536
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5897 Page 179 of
                                                   228
        If the UDC is to be involved, the supervisor shall serve the detainee with a copy of the Notice
        of Charges upon completion of the investigation, no less than 24 hours before the UDC hearing.

          The UDC receives the original copy.

          If the UDC hears the matter, the ranking member of that committee shall serve the detainee with
          a copy of the Incident Report/Notice of Charges indicating their decision. The UDC, upon
          conclusion of its proceedings, will forward the entire record to either the Chief of Detention or
          the IDP, as appropriate.

          Investigation Report

          Original−submitted to the UDC.
          Detainee does not receive a copy

          UDC Report of Findings and Action

          Original−served on the detainee after the committee issues its findings
          Copy−to the detainee detention file (guilty finding only)

          Notice of IDP Hearing

          Original−served on detainee
          Copy−detainee detention file

          Detainee Rights at IDP Hearing
          Original−served on detainee
          Copy−facility detention file

          IDP Report

          Original−detainee detention file
          Copy−detainee

 K.       Confidential Information

          When a decision relies on information from a confidential informant, the UDC or IDP shall include
          in the hearing record the factual basis for finding the information reliable.

 L.       Notice to Detainees

          The detainee handbook, or equivalent, shall notify detainees of the following:

             1.     The disciplinary process.
             2.     The prohibited acts and disciplinary severity scale:
             3.     The procedure for appealing disciplinary findings.


  Detainee Discipline                             10                                    September 20, 2000

                                                EXHIBIT 19
                                                Page 0537
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5898 Page 180 of
                                      228
 IV. AMERICAN CORRECTIONAL ASSOCIATION STANDARDS REFERENCED

 American Correctional Association 3rd Edition Standards for Adult Local Detention Facilities: 3-ALDF-
 3C-01, 3C-02, 3C-03, 3C-04, 3C-05, 3C-06, 3C-07, 3C-08, 3C-09, 3C-10, 3C-11, 3C-12, 3C-13, 3C-14,
 3C-15, 3C-16, 3C-17, 3C-18, 3C-19, 3C-20, 3C-21, 3C-22




                                       Approval of Standard




 Detainee Discipline                           11                                  September 20, 2000

                                              EXHIBIT 19
                                              Page 0538
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5899 Page 181 of
                                      228



                                                                        Disciplinary Severity Scale and Prohibited Acts


                       "GREATEST" OFFENSE CATEGORY

CODE   PROHIBITED ACTS                                           SANCTIONS

100    Killing                                           A.      Initiate criminal
                                                                 proceedings
101    Assaulting any person (includes
       sexual assault)                                   B.      Disciplinary transfer
                                                                 (recommend)
102    Escape from escort; escape from a
       secure facility                                   C.      Disciplinary segregation
                                                                 (up to 60 days)
103    Setting a fire (charged with this
       act in this category only when                    D.      Make monetary
       found to pose a threat to life or                         restitution, if funds are available.
       a threat of serious bodily harm or
       in furtherance of a prohibited act
       of greatest severity, e.g., a riot or
       an escape; otherwise the charge is
       classified as Code 218 or 321)

104    Possession or introduction of a
       gun, firearm, weapon, sharpened
       instrument, knife, dangerous
       chemical, explosive, escape tool,
       device, or ammunition.

105    Rioting

106    Inciting others to riot

107    Hostage-taking

108    Assaulting a staff member or any law enforcement officer

109    Threatening a staff member or any law enforcement office with
       bodily harm.

*198   Interfering with a staff member in the performance of duties
       (conduct must be of the greatest severity). This charge is to be used
       only if another charge of greatest severity is not applicable.

*199    Conduct that disrupts or interferes with the security or orderly running
       of the facility (conduct must be of the greatest severity). This charge is
       to be used only if another charge of greatest severity is not applicable.




                                                 EXHIBIT 19
                                                 Page 0539
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5900 Page 182 of
                                      228




                                                                  Disciplinary Severity Scale and Prohibited Acts



                           "HIGH" OFFENSE CATEGORY

CODE   PROHIBITED ACTS                                     SANCTIONS

200    Escape from unescorted activities,          A.   Initiate criminal
       open or secure facility,                         proceedings
       without violence
                                                   B.      Disciplinary transfer
201    Fighting, boxing, wrestling,                        (recommend)
       sparring, and any other form of
       physical encounter, including               C.      Disciplinary segregation
       horseplay, that causes or could                     (up to 60 days)
       cause injury to another person;
       except when part of an approved             D.      Make monetary
       recreational or athletic activity                   restitution, if funds are available

202    Possession or introduction of an            E.      Loss of privileges:
       unauthorized tool                                   commissary, movies,
                                                           recreation, etc.
203    Loss, misplacement, or damage of any
       restricted tool                             F.      Change housing

204    Threatening another with bodily             G.      Remove from program and/
       harm                                                or group activity

205     Extortion, blackmail, protection:          H.      Loss of job
        demanding or receiving money or
        anything of value in return for            I.      Impound and store
        protection against others, avoiding                detainee's personal
        bodily harm, or avoiding a threat                  property
       being informed against
                                                   J.      Confiscate contraband
206    Engaging in sexual acts
                                                   K.      Restrict to housing unit
207    Making sexual proposals or threats

208    Wearing a disguise or mask

209    Tampering with or blocking any
       lock device

210    Adulteration of food or drink




                                              EXHIBIT 19
                                              Page 0540
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5901 Page 183 of
                                      228




                                                                     Disciplinary Severity Scale and Prohibited Acts



                     "HIGH" OFFENSE CATEGORY, cont'd

CODE   PROHIBITED ACTS                                        SANCTIONS

211    Possession, introduction, or use               A.      Initiate criminal
       of narcotics, narcotic parapher-                       proceedings
       nalia, or drugs not prescribed for
       the individual by the medical staff            B.      Disciplinary transfer
                                                              (recommend)
212    Possessing an officer's or staff
       member’s clothing
                                                      C.      Disciplinary segregation
213    Engaging in or inciting a                              (up to 60 days)
       group demonstration
                                                      D.      Make monetary
                                                              restitution, if funds are available
214    Encouraging others to participate
       in a work stoppage or to refuse to work        E.      Loss of privileges: commissary,
                                                              movies, recreation, etc.
215    Refusing to provide a urine sample or
       or otherwise cooperate in a drug test

216    Introducing alcohol into the facility          F.      Change housing

217    Giving or offering an official or              G.      Remove from program
       staff member a bribe or anything                       and/or group activity
       of value
                                                      H.      Loss of job
218     Giving money to, or receiving
        money from, any person for an illegal         I.      Impound and store
        or prohibited purpose, such as                        detainee's property
       introducing/conveying contraband
                                                      J.      Confiscate contraband
219    Destroying, altering, or damaging
       property (government or another                K.      Restrict to housing unit
       person’s) worth more than $100

220     Being found guilty of any combination of
       three or more high moderate or low moderate
       offenses within 90 days




                                                 EXHIBIT 19
                                                 Page 0541
 Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5902 Page 184 of
                                       228




                                                                         Disciplinary Severity Scale and Prohibited Acts



                         "HIGH" OFFENSE CATEGORY, cont'd

CODE       PROHIBITED ACTS                                        SANCTIONS

221        Signing, preparing, circulating,                A.     Initiate criminal
           or soliciting support for prohibited                   proceedings
           group petitions
                                                           B.     Disciplinary segregation
222        Possessing or introducing an                           (recommend)
           incendiary device, e.g., matches,
           a lighter, etc.                                 C.     Disciplinary segregation

223        Any act that could endanger                     D.     Make monetary restitution,
           person(s) and/or property                              if funds are available

*298       Interfering with a staff member                 E.     Loss of privileges, e.g., commissary,
           in the performance of duties                           movies, recreation, etc.
           (conduct must be of highest
           severity). This charge is to be                 F.     Change housing
           used only when no other charge
           of highest severity is applicable.              G.     Remove from program
                                                                  and/or group activity
*299       Conduct that disrupts or interferes
           with the security or orderly                    H.     Loss of job
           operation of the facility (conduct
           must be of highest severity). This              I.     Impound and store detainee's
           charge is to be used only when no                      personal property
           other charge of highest severity
           is applicable.                                  J.     Confiscate contraband

                                                           K.     Restrict to housing unit


*When the prohibited act is interfering with a staff member in the performance of duties (Code 198, 298,
398 or 498) or conduct that disrupts (Code 199, 299, 399 or 499), the Disciplinary Committee should
specify in its findings the severity-level of the conduct, citing a comparable offense in that category. For
example, "We find the act of to be of high severity, most comparable to Code 213, "engaging in a group
demonstration."




                                                   EXHIBIT 19
                                                   Page 0542
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5903 Page 185 of
                                      228




                                                                 Disciplinary Severity Scale and Prohibited Acts



                 “HIGH MODERATE” OFFENSE CATEGORY

CODE   PROHIBITED ACTS                                           SANCTIONS

300    Indecent exposure                                    A.   Initiate criminal proceedings

301    Stealing (theft)                                     B.   Disciplinary transfer
                                                                 (recommend)
302    Misuse of authorized medication

303    Loss, misplacement, or damage of                     C.   Disciplinary segregation
       a less restricted tool                                    (up to 72 hours)

304    Lending property or other item                       D.   Make monetary restitution
       of value for profit/increased return
                                                            E.   Loss of privileges, e.g., vending
305    Possession of item(s) not authorized                      machines, recreation, etc.
       for receipt or retention; not issued
       through regular channels                             F.   Change housing

306    Refusal to clean assigned living area                G.   Remove from program

307    Refusing to obey a staff member/                     H.   Loss of job
       officer’s order (may be categorized
       and charged as a greater or lesser                   I.   Impound and store detainee's
       offense, depending on the kind of                         personal property
       disobedience: continuing to riot is
       Code 105--Rioting; continuing to                     J.   Confiscate contraband
       fight, Code 201--Fighting; refusing
       to provide a urine sample, Code 215                  K.   Restrict to housing unit

308    Insolence toward a staff member                      L.   Reprimand

309    Lying or providing false statement                   M.   Warning
       to staff




                                               EXHIBIT 19
                                               Page 0543
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5904 Page 186 of
                                      228




                                                                    Disciplinary Severity Scale and Prohibited Acts



               “HIGH MODERATE” OFFENSE CATEGORY,

CODE   PROHIBITED ACTS                                              SANCTIONS

310    Counterfeiting, forging, or other                       A.   Initiate criminal
       unauthorized reproduction of money                           proceedings
       or other official document or item, e.g.
       security document, identification card,                 B.   Disciplinary transfer
       etc. (may be categorized as greater or                       (recommend)
       lesser offense, depending on the nature
       and purpose of the reproduction, e.g.,                  C.   Disciplinary segregation
       counterfeiting release papers to effect                      (up to 72 hours)
       escape--Code 102 or 200)
                                                               D.   Make monetary
311    Participating in an unauthorized                             restitution
       meeting or gathering
                                                               E.   Loss of privileges, e.g.,
312    Being in an unauthorized area                                vending machines, recreation, etc.

313    Failure to stand count                                  F.   Change housing

314    Interfering with count                                  G.   Remove from program and/or
                                                                    group activity
315    Making, possessing, or using
       intoxicant(s)                                           H.   Loss of job

316    Refusing a breathalyzer test or                         I.   Impound and store detainee's
       other test of alcohol consumption                            personal property

317    Gambling                                                J.   Confiscate contraband

318    Preparing or conducting a gambling                      K.   Restrict to housing unit
       pool
                                                               L.   Reprimand
319    Possession of gambling paraphernalia
                                                               M.   Warning
320    Unauthorized contact with public.




                                                  EXHIBIT 19
                                                  Page 0544
 Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5905 Page 187 of
                                       228




                                                                           Disciplinary Severity Scale and Prohibited Acts



                HIGH MODERATE” OFFENSE CATEGORY,

CODE      PROHIBITED ACTS                                           SANCTIONS

321        Giving money or another item of value                    A.     Initiate criminal
           to, or accepting money or another item                          proceedings
           of value from anyone, including another
           detainee, without staff authorization                    B.     Disciplinary transfer
                                                                           (recommend)

322        Destroying, altering, or damaging                        C.      Disciplinary
           property (government or another person’s)                        (up to 72 hours)
           person’s) worth more than $100
                                                                    D.     Make monetary
                                                                           restitution
*398       Interfering with a staff member
           in the performance of duties                             E.     Loss of privileges;
           (offense must be of high moderate                               vending machines,
           severity). This charge is                                       recreation, etc.
           to be used only when no other charge
           in this category is applicable.                          F.     Change housing

*399       Conduct that disrupts or interferes                      G.     Remove from program
          with the security or orderly running                             and/or group activity
           (offense must be of high moderate
           severity). This charge is to be used                     H.      Loss of job
           only when no other charge in this
           category is applicable.                                  I.     Impound and store
                                                                           detainee's personal property

                                                                    J.     Confiscate contraband

                                                                    K.     Restrict to housing unit

                                                                    L.     Reprimand



NOTE: Any combination of high moderate and low moderate offenses during a 90-day period shall constitute a high
offense.




                                                     EXHIBIT 19
                                                     Page 0545
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5906 Page 188 of
                                      228




                                                                   Disciplinary Severity Scale and Prohibited Acts



                 “LOW MODERATE” OFFENSE CATEGORY

CODE   PROHIBITED ACTS                                             SANCTIONS

400    Possession of property belonging                            D.     Make monetary
       to another person                                                  restitution

401    Possessing unauthorized clothing                            E.     Loss of privileges, e.g.,
                                                                          commissary, vending
402    Malingering, feigning illness                                      machines, recreation

403    Smoking where prohibited                                    F.     Change housing

404    Using abusive or obscene language                           G.     Remove from program
                                                                          and/or group activity
405    Tattooing, body piercing, or self-mutilation
                                                                   H.     Loss of job
406    Unauthorized use of mail or telephone
       (with restriction or temporary                              I.     Impound, store detainee’s
       suspension of the abused privileges                                personal property
       often the appropriate sanction)
                                                                   J.     Confiscate contraband
407    Conduct with a visitor in violation
       of rules and regulations (with restriction                  K.     Restrict to housing unit
       or temporary suspension of visiting
       privileges often the appropriate sanction)                  L.     Reprimand

408    Conducting a business                                       M.     Warning

409    Possession of money or currency,
       unless specifically authorized

410    Failure to follow safety or sanitation regulations

411    Unauthorized use of equipment or machinery

412    Using equipment or machinery contrary to posted safety standards




                                                 EXHIBIT 19
                                                 Page 0546
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5907 Page 189 of
                                      228




                                                                 Disciplinary Severity Scale and Prohibited Acts



           “LOW MODERATE” OFFENSE CATEGORY, cont’d

CODE   PROHIBITED ACTS                                      SANCTIONS

413    Being unsanitary or untidy, failing                  D.   Make monetary
       to keep self and living area in                           restitution
       accordance with posted standards
                                                            E.   Loss of privileges. e.g.,
498    Interfering with a staff member                           commissary, vending
       in the performance of duties (offense                     machines, recreation
       must be of low moderate severity).
       This charge is to be used only when                  F.   Change housing
       no other charge in this category
       is applicable.                                       G.   Remove from program
                                                                 and/or group activity

                                                            H.   Loss of job
*499   Conduct that disrupts or interferes
       with the security or orderly                         I.   Impound and store
       running of the facility (offense                          detainee's personal property
       must be of low moderate severity).
       This charge is to be used only when                  J.   Confiscate contraband
       no other charge in this category
       is applicable.                                       K.   Restrict to housing unit

                                                            L.   Reprimand

                                                            M.   Warning




                                               EXHIBIT 19
                                               Page 0547
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5908 Page 190 of
U.S. Department of Justice
                                            228               Incident of Prohibited Acts
Immigration and Naturalization Service                                          And Notice of Charges


Detainee Name:__________________________________________A-Number________________

Nationality:_______________________________Date & Time of Incident:__________________

Incident Location:__________________________Work Assignment:_______________________

Classification Level:________________________Quarters:_______________________________

PROHIBITED ACTS:
              1.________________________________ Code:____________________
              2. ________________________________ Code:____________________
              3._________________________________Code:____________________
              4._________________________________Code:____________________


Description of Incident:




Staff Witnesses?             Y           N             Evidence Attached?   Y      N     NA

Supporting Memoranda                         Y   N     NA

______________________                           ___________        _______________________________
Name of Reporting Officer                        Date & Time                    Signature


Reviewed for accuracy prior to investigation by :________________________                ___________
                                                          Supervisor                     Date & Time



Incident Recorded on D.C.S.?                     Y     N            Classification Level Change?        Y           N

Level change from __________To__________


                                                                                         Form No I-884 (02/08/00)

                                                     EXHIBIT 19
                                                     Page 0548
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5909 Page 191 of
U.S. Department of Justice                  228
Immigration and Naturalization Service                                                     Detainee Rights

                            Detainee Rights at The Institution Disciplinary Panel Hearing (IDP)


As a detainee charged with a prohibited act(s), you have been referred to the Institution Disciplinary Panel for disposition.
While at the IDP hearing, you have the following rights:

1.       The right to have a written copy of the charge(s) against you at least 24 hours prior to appearing before the IDP.

2.       The right to have a full time member of staff who is reasonably available to assist you before the IDP.

3.       The right to call witnesses and present documentary evidence in your behalf, provided institutional safety would
         not be jeopardized.

4.       The right to remain silent. Your silence may be used to draw an adverse inference against you. However, your
         silence alone may not be used to support a finding that you committed a prohibited act.

5.       The right to be present throughout the IDP decision, except during committee deliberations and where institutional
         safety would be in jeopardy.

6.       The right to be advised of the IDP decision in writing and the facts supporting the panel’s decision, except where
         institutional safety would be jeopardized.

7.       The right to appeal the decision of the IDP by means of the Detainee Grievance Procedure to the Officer in Charge,
         within 15 days of the notice of the panel’s decision and disposition.

I hereby acknowledge that I have been advised of the rights afforded me at the Institution Disciplinary Panel
hearing.

Signed:_____________________________A-Number_________________Date:____________

Notice of Rights given to the detainee by_____________________________________________
                                                                 Staff Member & Date


Refusal to Sign

I have personally advised____________________________________of the rights afforded detainees at the Institution
Disciplinary Panel hearing. The detainee refused to sign the acknowledgment.

Staff member and date:___________________________________________________________


Waiver of 24 hours Notice:

I have been advised that I have at least a 24 hour notice prior to appearing before the IDP. At this time, I wish to waive
this right and proceed with the IDP hearing

Detainee Signature, Date and Time:_________________________________________________




                                                                                                            Form No. I-892 (02/08/00)

                                                        EXHIBIT 19
                                                        Page 0549
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5910 Page 192 of
U.S. Department of Justice                  228
Immigration and Naturalization Service                                                    Investigation Report


__________________________                     _________________________      ______________
    Name of Detainee                                 A-Number                 Date of Incident


__________________                       __________________   _________________      _____________
   Place of Incident                           Quarters         Date/Investigation     Code(s)


Name of Investigating Officer :______________________has advised __________________
                                                                                Detainee
that he/she has the right to remain silent at stages of the disciplinary process, but, that silence may be used to
draw an adverse inference against him/her at any stage of the disciplinary process. However, silence alone may
not be used to support a finding that he/she committed a prohibited act.

Detainee Statement and Attitude During the Interview:




Other Facts about the Incident:




Investigator’s Comments and Conclusions:




Date and Time Investigation Began:__________

Date and Time Investigation Ended:__________



_________________________________________
Signature of Investigating Officer


_________________________________________
 Reviewed for Accuracy by: (SDEO/DOS)




                                                                                             Form I-890 (02/09/00)


                                                         EXHIBIT 19
                                                         Page 0550
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5911 Page 193 of
                                            228
U.S. Department of Justice                                                 Unit Disciplinary Committee
Immigration and Naturalization Service                                     Report of Findings & Actions


__________________________                     _________________________                ______________
      Name of Detainee                               A-Number                           Date of Incident


Place of Incident:__________________           Prohibited Act(s)Code:


Committee Action: Comments to Committee from Detainee Regarding the above Incident:




It Is the Finding of the Unite Disciplinary Committee That:
         1.     You Committed the Prohibited Act as Charged: Code(s)
         2.     You Committed the Following Prohibited Act : Codes(s)
         3.     You Did Not Commit a Prohibited Act as Charged:
Committee Findings Are Based on the Following Information:




Committee Action:
[]   Waives IDP Hearing and Accepts the UDCs Sanction:
                                                                           Name of Detainee
[]       Refer to IDP                    Date & Time:_________/___________
[]       Loss of Privileges              [ ] Loss of Job           [ ] Quarter Changes
[]       Restrict to Dorm                [ ] Remove from Program   [ ] Reprimand
[]       Warning                         [ ] Confiscate Contraband [ ] Impound Personal Property

Comments:




UDC Chairpersons Signature:____________________________________

UDC Member’s Signature:______________________________________

UDC Time and Date:________________/__________________


                                                                                        Form I-891 (02/08/00)


                                                    EXHIBIT 19
                                                    Page 0551
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5912 Page 194 of
U.s. Department of Justice
                                             228              Notice of Institution
Immigration and Naturalization Service                                         Disciplinary Panel Hearing



__________________________                    _________________________                      ______________
      Name of Detainee                              A-Number                                       Date

Alleged Disciplinary Code Violation(s):

Date of Offense:

You are being referred to the Institution Disciplinary panel for the above mentioned charge(s).

The hearing will be held on____________________, at__________________(time) at the following
location__________________________________________________.

You are entitled to have a full time staff member represent you at the hearing. Please indicate below if you desire
to have a staff member assist you, and if so, his or her name.

I (do)_______________ (do not)_______________wish to have a staff representative.

If so, the staff representative’s name is ______________________________________.

You also have the right to call witnesses at the hearing and to present documentary evidence in your behalf;
provided, that calling your witnesses will not jeopardize facility security. Names of witnesses you wish to call
should be listed below. State below what each proposed witness would be able to testify to:

Name:___________________________Can testify to :


Name:___________________________Can testify to :


Name:___________________________Can testify to :


The chairperson of the Institution Disciplinary Panel will call those listed above as witnesses (staff or detainee)
who are reasonably available, and who are determined by the chairperson to be necessary for an appreciation of
all of the circumstances surround the charge(s). Repetitive witnesses need not be called. Unavailable witnesses
may be asked to submit written statements. If additional space is required, use the reverse side of the form.




                                                                                             Form I-893 (02/08/00)

                                                    EXHIBIT 19
                                                    Page 0552
       Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5913 Page 195 of
U.S. Department of Justice                   228
Immigration and Naturalization Service                  Institution Disciplinary Panel Report


Name of Detainee:___________________________________A-Number:__________________

Date of Incident:_____________________________________Code(s)_____________________

I.       Notice of Charge(s):
         A.     Advance written notice of charge(s) (copy of Incident Report) was given to the detainee on
                _________________at________________.
                       date                  time
         B.     The IDP hearing was held on _________________________at_______________
                                                       date                         time
         C.     The detainee was advised of his/her rights before this IDP by ________________
                                                                                   officer
                on___________________and a copy of the advisement of rights form is attached.

II       Staff Representative:
         A.     Detainee waived his/her right to staff representative:
         B.     Detainee requested staff representative and                                            appeared.
                                                                          staff representative
         C.        Requested staff representative declined or could not appear but detainee was advised of option to
                   postpone hearing to obtain an alternative staff representative with the result:

III.     Presentation of Evidence:
         A.     Detainee has been advised of his/her right to present a statement or to remain silent, to present
                documents, including written statements of unavailable witnesses, and for relevant and material
                witnesses to appear on his/her behalf.
         B.     Summary of detainee’s statement:




         C.        Witnesses:
                   1.     The following persons were called as witnesses at this hearing and appeared:

                   2.        A summary of testimony of each witness is attached
                   3.        The following persons requested were not called for the reason(s) given


                   4.        Unavailable witnesses were requested to submit written statements and those statements
                             received were considered (statements attached)
                   5.        Documentary evidence: In addition to the incident report and investigation, the panel
                             considered the following documents:



                   6.        Confidential information was considered by the IDP and was not provided to the detainee
                             on _______________.
                                     date
                                                         EXHIBIT 19
                                                         Page 0553
      Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5914 Page 196 of
IV.      Findings:                          228

        _____a. The Act Was Committed as Charged
        _____B. The Following Act Was Committed:_____________________
        _____C. No Prohibited Act Was Committed.

V.      Specific Evidence Relied on to Support Findings:




VI.     Sanctions or Action Taken:   Offense Severity:




VII.    Reason for Sanction or Action Taken:




        _______________              _______________                 _______________
          Chairperson                    Member                          Member

VIII.   Review and Concur:

        A.     Concur with findings:
        B.     Proceedings terminated:
        C.     Discipline Imposed:


Signature__________________________Date:____________________Time:______________
             Officer in Charge


Copy delivered to detainee by:                                                 on
                                               signature and title                     date




                                                                                       Form I-894 (02/08/00)

                                                  EXHIBIT 19
                                                  Page 0554
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5915 Page 197 of
                                      228




                U.S. Immigration and Naturalization Service
                        NATIONAL DETENTION STANDARDS
                            MONITORING INSTRUMENT

 Policy: All facilities housing INS detainees are authorized to impose discipline on
       detainees whose behavior is not in compliance with facility rules and regulations.

                                     DISCIPLINARY POLICY
                     Components                      Yes No           Remarks
 1.   Does the facility have a disciplinary system?
       If so, does it have:
      a. Progressive levels of reviews?
      b. Appeals?
      c. Procedures, including documentary
           procedures?
 2.   Do the facility rules state that disciplinary
      action shall not be capricious or retaliatory?
 3.   Do rules prohibit staff from imposing or
      permitting the following sanctions:
      a. corporal punishment
      b. deviations from normal food service
      c. clothing deprivation
      d. bedding deprivation
      e. denial of personal hygiene items
      f. loss of correspondence privileges
      g. deprivation of physical exercise?
 4.   Are the rules of conduct, sanctions, and
      procedures for violations defined in writing
      and communicated to all detainees?
      a. How?
 5.   Are the following conspicuously posted in
      Spanish and English or other languages?
      a. Rights and Responsibilities?
      b. Prohibited Acts?
      c. Disciplinary Severity Scale?
      d. Sanctions?
      e. If so, where posted?
 6.   When minor rule violations or prohibited acts
      occur, are informal resolutions encouraged?




                                        EXHIBIT 19
                                        Page 0555
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5916 Page 198 of
                                      228




                                    DISCIPLINARY POLICY
                     Components                   Yes No      Remarks
  7. If informal resolutions are not appropriate,
      are incident reports and Notice of Charges
      promptly forwarded to the INS/CDF
      supervisor?
  8. Are incident reports investigated within 24
      hrs of the incident report?
      a. Does the Unit Disciplinary Committee
          (UDC) or equivalent convene before
          investigations have ended?
  9. Is an intermediate disciplinary process
      used to adjudicate minor infractions?
  10. Does a disciplinary panel adjudicate
      infractions? If so does the panel:
      a. Conduct hearings on all charges and
          allegations referred by the UDC?
      b. Consider written reports, statements,
          physical evidence, and oral testimony?
      c. Hear pleadings by detainee and staff
          representative?
      d. Base its findings on the preponderance
          of evidence?
      e. Impose authorized sanctions?
  11. Is a staff representative available, if
      requested for a detainee facing a
      disciplinary hearing?
  12. Does the facility permit hearing
      postponements or continuances?
      a. Under specified conditions?
      b. Which?
  13. Does the duration of punishment set by the
      OIC/recommended by the disciplinary panel
      ever exceed established sanctions?
      a. Does the maximum time in segregation
          after the exceed 60 days?




                                    EXHIBIT 19
                                    Page 0556
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5917 Page 199 of
                                      228




                              DISCIPLINARY POLICY
                   Components              Yes No             Remarks
  14. Do written procedures govern the
      handling of confidential-informant
      information?
      a. Do standards include criteria for
          recognizing "substantial evidence"?
  15. Are forms relevant to the incident,
      investigation, committee/panel reports, etc.,
      completed and distributed as required?




                                         EXHIBIT 19
                                         Page 0557
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5918 Page 200 of
                                      228


                 U.S. Immigration and Naturalization Service
                          NATIONAL DETENTION STANDARDS
                              MONITORING INSTRUMENT

                                   DISCIPLINARY POLICY

  Verification Sources:

 The following may serve as sources of information for auditors verifying the
 facilities compliance with this detention standard:

                  SOURCE                 TIME     DATE                LOCATION
   A. Observing posted notices of rights
   B. Observing disciplinary hearings
   C. Review of written disciplinary
      actions
   D. Facility’s written policy and
      procedures
   E. Detainee and staff interviews

  Facilities must complete the attached Plan of Action for bringing operations into
  compliance. For each element found out of compliance, the plan of action will specify
  remedial action and the estimated timetable for compliance.

  Remarks: (Record significant facts, observations, other sources used, etc.)




  _________________________
  Auditors Signature


  ___________________
  Date



                                        EXHIBIT 19
                                        Page 0558
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5919 Page 201 of
                                      228
                            INS DETENTION STANDARD
                          ENVIRONMENTAL HEALTH AND SAFETY


 I.      POLICY

         Each facility will establish a hazardous materials program for the control, handling, storage,
         and use of flammable, toxic, and caustic materials. This will protect detainees, staff, and
         visitors, preventing breaches in safety and security. Among other things, the facility will
         include the identification and labeling of hazardous materials in accordance with applicable
         regulations, standards and codes (Occupational Safety and Health Administration (OSHA),
         National Fire Protection Association, etc.); will provide warnings of incompatible materials,
         etc.

 II.     APPLICABILITY

         The standards provided in this Detention Standard will apply to the following facilities
         housing INS detainees:
         1. Service Processing Centers (SPCs);
         2. Contract Detention Facilities (CDFs); and
         3. State or local government facilities used by INS through Intergovernmental Service
            Agreements (IGSAs) to hold detainees for more than 72 hours; referred to as "IGSA
            facilities."
         Within the document additional implementing procedures are identified for SPCs and CDFs.
         Those procedures appear in italics. IGSA facilities may find such procedures useful as
         guidelines. IGSAs may adopt, adapt or establish alternatives to, the procedures specified for
         SPCs/CDFs, provided they meet or exceed the objective represented by each standard.

         See the separate “Definitions” Standard for the meaning of certain terms used in this
         document.

 III.    STANDARDS AND PROCEDURES

         Every facility will establish a system for storing, issuing, and maintaining inventories of and
         accountability for hazardous materials. Adopting such a system may require changes in
         facility storage methods, inventory maintenance, and recordkeeping. The system's
         effectiveness will depend on staff and detainees following instructions precisely and taking
         prescribed precautions, including using safety equipment.

 A.      Inventories

         Every area will maintain a running inventory of the hazardous (flammable, toxic, or caustic)
         substances used and stored in that area. Inventory records will be maintained separately for



 Environmental Health and Safety                                                      September 20, 2000

                                               EXHIBIT 19
                                               Page 0559
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5920 Page 202 of
                                                 228
       each substance, with entries for each logged on a separate card (or equivalent). That is, the
       account keeping will not be chronological, but filed alphabetically, by substance (dates,
       quantities, etc.).

 B.      Material Safety Data Sheets (MSDSs); Files

         Every area using hazardous substances will maintain a self-contained file of the corresponding
         Material Safety Data Sheets (MSDSs). The MSDSs provide vital information on individual
         hazardous substances, including instructions on safe handling, storage, and disposal,
         prohibited interactions, etc. Staff and detainees will have ready and continuous access to the
         MSDSs for the substances with which they are working while in the work area.

         Because changes in MSDSs occur often and without broad notice, staff must review the latest
         issuance from the manufacturers of the relevant substances, updating the MSDS files as
         necessary.

         The MSDS file in each area should include a list of all areas where hazardous substances are
         stored, along with a plant diagram and legend. Staff will provide a copy of this information
         and all MSDSs contained in the file, forwarding updates upon receipt, to the Maintenance
         Supervisor or designate.

 C.      Master Index

         The Maintenance Supervisor or designate will compile a master index of all hazardous
         substances in the facility, including locations, along with a master file of MSDSs. He/she will
         maintain this information in the safety office (or equivalent), with a copy to the local fire
         department. Documentation of the semi-annual reviews will be maintained in the MSDS
         master file.

         The master index will also include a comprehensive, up-to-date list of emergency phone
         numbers (fire department, poison control center, etc.).

 D.      Personal Responsibility

         Every individual using a hazardous substance in the facility must be familiar with and follow
         all prescribed precautions, wear personal protective equipment when necessary, and report
         hazards or spills to the designated authority.

 E.      General Guidelines

         1.      Issuance: Flammable, caustic, and toxic substances (hazardous substances) will be
                 issued (i.e., drawn from supply points to canisters or dispensed) only under the
                 supervision of the designated officer.

         2.      Amounts: A hazardous substances will be issued in single-day increments, i.e., the
                 amount needed for one day’s work.



 Environmental Health and Safety                2                                    September 20, 2000

                                               EXHIBIT 19
                                               Page 0560
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5921 Page 203 of
                                                 228
       3.     Supervision: Qualified staff will closely monitor detainees working with hazardous
              substances.

         4.      Accountability: Inventory records for a hazardous substance must be kept current
                 before, during, and after each use.

 F.      Specific Guidelines for Storage, Use, and Disposal of Flammable and Combustible
         Liquids

         1.      Any liquid or aerosol labeled “Flammable” or “Combustible” must be stored and used
                 as prescribed on the label, in accordance with the Federal Hazardous Substances
                 Labeling Act, to protect both life and property.

         2.      Lighting fixtures and electrical equipment installed in flammable-liquid storage rooms
                 must meet National Electrical Code requirements for same in hazardous locations.

         3.      Every hazardous-material storage room will:

                 a.      Be of fire-resistant construction and properly secured;

                 b.      Have self-closing fire doors at each opening;

                 c.      Be constructed with either a four-inch sill or a four-inch depressed floor; and

                 d.      Have a ventilation system (mechanical or gravity flow) within 12 inches of the
                         floor, which provides at least six air changes per hour.

         4.      Every storage cabinet will:

                 a.      Be constructed according to code and securely locked at all times;

                 b.      Stand clear of open passageways, stairways, and other emergency exit areas;

                 c.      Be conspicuously labeled: “Flammable−Keep Fire Away”; and

                 d.      Contain either 60 gallons, maximum, of Class I and/or Class II liquids or
                         120 gallons, maximum, of Class III liquids.

         5.      Storage rooms and cabinets cannot be entered except under secure conditions, under
                 the supervision of authorized staff.

         6.      A portable container that is not the original shipping containers must be an approved
                 safety can, listed or labeled by a nationally recognized testing laboratory. Each will
                 bear a legible label that identifies its contents.

         7.       Excess liquids will remain in original containers, tightly closed, in the storage room
                  or cabinet.


 Environmental Health and Safety                3                                    September 20, 2000

                                               EXHIBIT 19
                                               Page 0561
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5922 Page 204 of
                                             228
       8.     The MSDS will govern use of a particular flammable or combustible liquid.

         9.      Only authorized staff will dispense flammable and combustible liquids dispensed only
                 by an authorized staff member, using acceptable methods for drawing from or
                 transferring these liquids.

                 Drawing from or transferring any of these liquids into containers indoors is prohibited
                 unless:

                 a.      Through a closed piping system;
                 b.      From a safety can;
                 c.      By a device drawing through the top; or
                 d.      By gravity, through an approved self-closing system.

                 An approved grounding and bonding system must be used when liquids are
                 dispensed from drums.

         10.     Without exception, cleaning liquids must have a flash point at or above 100° F (e.g.,
                 Stoddard solvents, kerosene). Cleaning operations must be in an approved parts-
                 cleaner or dip tank fitted with a fusible link lid with a 160° F melting-temperature link.

         11.     Staff will follow MSDS directions in disposing of excess flammable or combustible
                 liquids.

         12.     Likewise, staff will follow the method provided in the MSDS in case of a chemical
                 spill.

 G.      Toxic and Caustic Substances

         1.      All toxic and caustic materials must be stored in secure areas, in their original
                 containers, with the manufacturer’s label intact on each container.

         2.      Authorized staff only will draw/dispense these substances, in accordance with the.
                 applicable Material Safety Data Sheet(s).

         3.      Staff will either return unused amounts to the original container(s) or, under certain
                 circumstances, to another suitable, clearly labeled container n the storage area..

         4.      MSDS directions will determine the disposal and spill procedures for toxic and caustic
                 materials used in the facility.

 H.      Poisonous Substances

         1.      Poisonous substances or chemicals pose a very high (Class I) caustic hazard due to
                 their toxicity, e.g., methyl alcohol, sulfuric acid, muriatic acid, caustic soda, tannic
                 acid, etc.



 Environmental Health and Safety                 4                                     September 20, 2000

                                                EXHIBIT 19
                                                Page 0562
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5923 Page 205 of
                                                  228
       2.     Methyl alcohol, variously referred to as wood alcohol and methanol, is commonly
              found in industrial applications (e.g., shellac thinner, paint solvent, duplicating fluid,
              solvents for leather cements and dyes, flushing fluid for hydraulic brake systems). If
              ingested, methyl alcohol can cause permanent blindness or death.

         3.      Staff must directly supervise the use of any product containing methyl alcohol.
                 Products containing methyl alcohol in a diluted state, such as shoe dye, may be issued
                 to detainees, but only in the smallest workable quantities.

         4.      Immediate medical attention is vital any time methyl alcohol poisoning is suspected.

 I.      Other Toxic Substances

         1.      Permanent antifreeze containing ethylene glycol will be stored in a locked area and
                 dispensed only by authorized staff.

         2.      Typewriter cleaner containing carbon tetrachloride or tricholorochane will be
                 dispensed in small quantities and used under direct supervision by staff.

         3.      Cleaning fluids containing carbon tetrachloride or tetrachloride or tricholoroethylene
                 must be strictly controlled.

         4.      Glues of every type may contain hazardous chemicals. When use of a nontoxic
                 product is not possible, staff must closely supervise all stages of handling. The toxic
                 glues must be stored in a locked location.

         5.      The use of dyes and cements for leather requires close supervision. Nonflammable
                 types will be used whenever possible.

         6.      Ethyl alcohol, isopropyl alcohol, and other antiseptic products will be stored and used
                 in the medical department only, under close supervision. To the extent practicable,
                 such chemicals will be diluted and issued only in small quantities so as to prevent any
                 injuries or lethal accumulation.

         7.      Pesticides not currently approved by the Environmental Protection Agency, such as
                 DDT and 1080 (sodium fluoracetate), are prohibited. The Maintenance Supervisor
                 or designate is responsible for purchasing, storing (in a locked area), and dispensing
                 all the pesticides used in the facility.

         8.      The Maintenance Supervisor or designate or other staff member responsible for
                 herbicides must hold a current state license as a Certified Private Applicator. Persons
                 applying herbicides must wear proper clothing and protective gear.

         9.      Lyes may be used only in dye solutions and only under the direct supervision of staff.




 Environmental Health and Safety                5                                    September 20, 2000

                                               EXHIBIT 19
                                               Page 0563
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5924 Page 206 of
                                             228
 J.    Labeling of Chemicals, Solvents, and Other Hazardous Materials

         The OIC will individually assign the following responsibilities associated with the labeling
         procedure:

         1.      Identifying the hazardous nature of materials adopted for use;

         2.      Requiring use of properly labeled containers for hazardous materials, including any
                 and all miscellaneous containers into which employees might transfer the material;

         3.      Teaching staff the meaning of the classification code and the MSDS, including the
                 safe handling procedures for each material,; and impressing on staff the need to
                 ensure containers are properly labeled; and

         4.     Placing correct labels on all smaller containers when only the larger shipping container
                bears the manufacturer-affixed label;

 K.      Controlled Hazardous Materials

         Certain substances require special treatment, including careful planning before use, which
         goes beyond attention to the warning label. These controlled materials are classified
         according to the type of hazard and the nature of the restrictions imposed for their safe use,
         as specified in OSHA regulations.

         Class I: Industrial Solvents. Includes industrial solvents and chemicals used as paint
         thinners, degreasers, and cleaning agents that may have toxic properties and low flash points,
         making them dangerous fire hazards.

         Class II: Restricted Materials. Beryllium, its alloys and compounds, and silver solder
         containing cadmium pose a danger to workers, for whom special precautions must be taken.

         Class III: Recognized Carcinogens. OSHA-listed carcinogens are governed by the OSHA
         regulations provided in 29 CFR 1910.1000. Although asbestos appears on the OSHA list,
         it is exempt from the regulation under the following circumstances: (i) when no asbestos
         fibers will be released into the air during handling and use; and (ii) when the asbestos in
         question consists of firmly bound asbestos fibers contained in a product, e.g., a transit pipe,
         wallboard, or tile, except when being sawed or otherwise handled in a way that releases fibers
         into the air.

         Class IV: Suspected Carcinogenic, Teratogenic, and Mutagenic Materials: Chemical
         agents, substances, mixtures, and exposures listed in the biennial Report on Carcinogens
         issued by the U.S. Public Health Service, in accordance with the Public Health Service Act;
         the Maintenance Supervisor or designate will ensure the facility has and complies with the
         provisions of the latest edition.




 Environmental Health and Safety                6                                    September 20, 2000

                                               EXHIBIT 19
                                               Page 0564
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5925 Page 207 of
                                      228
 L.    FIRE PREVENTION AND CONTROL

         1.      Fire Safety Codes

                 Every facility will comply with standards and regulations issued by the Environmental
                 Protection Agency (EPA) and OSHA, the American Correctional Association's
                 "mandatory" standards, local and national fire safety codes, and the applicable
                 standards of the American Society for Testing and Materials, American National
                 Standards Institute, and Underwriters' Laboratories or Factory Mutual Engineering
                 Corporation.

                 New construction, alterations, and renovations, will comply with the latest revision
                 or update of the BOCA National Building Code (issued by Building Officials and
                 Code Administrators International); the Uniform Building Code, or the Standard
                 Building Code, in accordance with 40 USC Title 619 and local law. If the local
                 government does not mandate adherence to a particular code, the construction must
                 conform to the BOCA National Building Code.

                 In addition, the construction will comply with the latest edition of the National Fire
                 Protection Association's NFPA 101, Life Safety Code and National Fire Codes. If
                 the fire protection and life safety requirements of a building code differ from the
                 NFPA 101 or the National Fire Codes, the requirements of NFPA 101 and the NFCs
                 will take precedence, recognized as equivalent to the specifications of any local
                 building code.

         2.      Inspections

                 A qualified departmental staff member will conduct weekly fire and safety Inspections;
                 the maintenance (safety) staff will conduct monthly inspections. Written reports of
                 the inspections will be forwarded to the OIC for review and, if necessary, corrective
                 action determinations. The Maintenance Supervisor or designate will maintain
                 inspection reports and records of corrective action in the safety office.

         3.      Fire Prevention, Control, and Evacuation Plan

                 Every institution will develop a fire prevention, control, and evacuation plan to
                 include, among other thing, the following:

                 a.      Control of ignition sources;

                 b.      Control of combustible and flammable fuel load sources;

                 c.      Provisions for occupant protection from fire and smoke;

                 d.      Inspection, testing, and maintenance of fire protection equipment, in
                         accordance with NFPA codes, etc.;



 Environmental Health and Safety                7                                   September 20, 2000

                                              EXHIBIT 19
                                              Page 0565
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5926 Page 208 of
                                             228
              e.   Monthly fire inspections;

                f.      Installing fire protection equipment throughout the facility, in accordance with
                        NFPA 10, Standard for Portable Fire Extinguishers;

                g.      Accessible, current floor plans (buildings and rooms); prominently posted
                        evacuation maps/plans; exit signs and directional arrows for traffic flow; with
                        a copy of each revision filed with the local fire department;

                h.     Conspicuously posted exit diagram conspicuously posted for and in each area.

        4.      Fire Drills

                Monthly fire drills will be conducted and documented separately in each department.

                a.      Fire drills in housing units, medical clinics, and other areas occupied or staffed
                        during non-working hours will be timed so that employees on each shift
                        participate in an annual drill.

                b.      Detainees will be evacuated during fire drills, except in areas where security
                        would be jeopardized or in medical areas where patient health could be
                        jeopardized or, in individual cases when evacuation of patients is logistically
                        not feasible. Staff- simulated drills will take place instead in the areas where
                        detainees are not evacuated.

                c.      Emergency-key drills will be included in each fire drill, and timed. Emergency
                        keys will be drawn and used by the appropriate staff to unlock one set of
                        emergency exit doors not in daily use. NFPA recommends a limit of four and
                        one-half minutes for drawing keys and unlocking emergency doors.

        5.      Exit Diagram

                In addition to a general area diagram, the following information must be provided on
                existing signs:

                a.      English and Spanish instructions;

                b.      "You Are Here" markers;

                c.       Emergency equipment locations.

                New signs and sign replacements will also identify and explain "Areas of Safe
                Refuge."




Environmental Health and Safety                 8                                     September 20, 2000

                                               EXHIBIT 19
                                               Page 0566
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5927 Page 209 of
                                      228
 M.    Pests and Vermin

         The OIC will contract with licensed pest-control professionals to perform monthly
         inspections. During these routine inspections, they will identify and eradicate rodents,
         insects, and vermin. The contract will include a preventative spraying program for indigenous
         insects.

 N.      Certification of Facility Water Supply

         A state laboratory will test samples of drinking and wastewater to ensure compliance with
         applicable standards.

 O.      Emergency Electrical Power Generator

         Power generators will be tested at least every two weeks. Other emergency equipment
         and systems will undergo quarterly testing, with follow-up repairs or replacement as
         necessary.

         The biweekly test of the emergency electrical generator will last one hour. During that time,
         the oil, water, hoses and belts will be inspected for mechanical readiness to perform in an
         emergency situation. The emergency generator will also receive quarterly testing and
         servicing from an external generator-service company. Among other things, the technicians
         will check starting battery voltage, generator voltage and amperage output.

 P.      Guidelines for Specific Areas of the Facility; Barber Operations

         Sanitation of barber operations is of the utmost concern because of the possible transfer of
         diseases through direct contact or by towels, combs and clippers. Towels must not be reused
         after use on one person. Instruments such as combs and clippers will not be used successively
         on detainees without proper cleaning and disinfecting. The following standards will be
         adhered to:

         1.      The operation will be located in a separate room not used for any other purpose. The
                 floor will be smooth, nonabsorbent and easily cleaned. Walls and ceiling will be in
                 good repair and painted a light color. Artificial lighting of at least 50-foot candles will
                 be provided. Mechanical ventilation of 5 air changes per hour will be provided if
                 there are no operable windows to provide fresh air. At least one lavatory will be
                 provided. Both hot and cold water will be available, and the hot water will be capable
                 of maintaining a constant flow of water between 105 degrees and 120 degrees.

         2.      Each barbershop will be provided with all equipment and facilities necessary for
                 maintaining sanitary procedures of hair care. Each shop will be provided with
                 appropriate cabinets, covered metal containers for waste, disinfectants, dispensable
                 headrest covers, laundered towels and haircloths.




 Environmental Health and Safety                  9                                     September 20, 2000

                                                EXHIBIT 19
                                                Page 0567
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5928 Page 210 of
                                                  228
       3.     Between detainees, all hair care tools coming in contact with the detainees will be
              cleaned and effectively disinfected. Hair care tools come into intimate contact with
              the detainees’ scalp and skin, and when reused without disinfection, provide excellent
              means for transfer of ringworm or other skin and scalp diseases. Clippers may be
              treated for pathogenic organisms and fungi by an approved bactericidal and fungicidal
              process. Ultraviolet lights may only be used for maintaining tools after sterilization.

         4.      Each barbershop will have detailed hair care sanitation regulations posted in a
                 conspicuous location for the use of all hair care personnel and detainees

                 a.      All scissors, combs or other tools (except clippers) will be thoroughly washed
                         with soap and hot water to remove film and debris and effectively disinfected
                         immediately after use on each detainee and before being used for the service
                         of any other detainee.

                 b.      After cleaning, the clipper blades will be immersed in the disinfectant
                         solution and agitated for a period of not less than 15 seconds before
                         use on any other detainee. The solution will be replaced as often as
                         necessary.

                 c.      No hair care specialist will use for the service of a detainee any
                         headrest cover, neck strap, towel, or washcloth that has been used for
                         any other detainee, unless the same will have been properly laundered
                         since its last use.

                 d.      Clean hair cloths may be reused; however, when a hair cloth is used
                         in servicing a detainee, a neck strip, a freshly laundered towel, or other
                         suitable protection will be placed between the hair cloth and the neck
                         of the detainee. Soiled or unclean hair clothes may not be used.

                 e.      Cotton pads, absorbent cotton and other single or dispensable toilette
                         articles may not be reused, and will be placed in a proper waste
                         receptacle immediately after use.

                 f.      The common use of brushes, neck duster, shaving mugs and shaving
                         brushes will be prohibited.

                 g.      The making of shaving lather in a wash basin or lavatory for use in
                         serving a detainee is prohibited.

                 h.      The use of powder puffs, sponges, lump alum, styptic pencils, and
                         similar items is prohibited.

                 I.      The removal or treatment of blackheads, carbuncles, infected hairs, or
                         any sores or lesions is prohibited.




 Environmental Health and Safety                 10                                    September 20, 2000

                                                EXHIBIT 19
                                                Page 0568
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5929 Page 211 of
                                              228
              j.    The pulling of hair from ears, nostrils, eyebrows, and moustaches is
                    prohibited.

                 k.      No barber or beautician will serve any detainee when the skin of the
                         detainee’s face, neck, or scalp is inflamed, scaling, contains pus, or is
                         erupted, unless service of such detainee is performed in accordance
                         with the specific authorization of the Chief Medical Officer.

                 i.      No person will be served when infested with head lice.

 Q.      Guidelines for Specific Areas of the Facility, Medical Operations

         An established uniform procedure will be provided for the safe handling and disposal of used
         needles and other potentially sharp objects to prevent both mechanical injury and the
         percutaneous transmission of infectious disease organisms, especially the hepatitis B virus
         (HBV) and the human immunodeficiency virus (HIV).

         A uniform procedure for used needles and other disposable sharps is necessary to reduce the
         number of such injuries by preventing the secondary handling of needles and other dangerous
         sharp objects used in the delivery of medical care. Accidental injuries from sharp objects
         (sharps) are common in health care programs, mostly from needle sticks caused by attempting
         to recap hypodermic needles.

         Sharps will be defined as all disposable or discarded items derived from detainee care that
         could potentially transmit disease via direct subdermal inoculation. Items included under this
         policy are: hypodermic needles and syringes, scalpel blades, glass vials or ampules containing
         materials deemed to be infectious, burrs, glass cartridges, lancets. The following procedures
         will be observed when handling and disposing of needles and other hazardous sharp items.

         1.      Inventory

                 An inventory will be kept of those items that pose a security risk, such as sharp
                 instruments, syringes, needles, and scissors. This inventory will be checked weekly
                 by an individual designated by the medical facility Health Service Administrator
                 (HSA) or equivalent.

         2.      Handling

                 Without removing the needles or replacing the needle covers, staff will place used
                 (disposable) syringes in a plastic disposal box or container.

                 a.      Disposal Containers

                         Use only commercially available, biohazardous-waste sharps containers
                         approved by the National Institute of Safety and Health. An example of an
                         approved brand is "Winfield Sharps Container." Do not use milk cartons or
                         plastic milk jugs as they have been found to puncture easily.


 Environmental Health and Safety                 11                                   September 20, 2000

                                               EXHIBIT 19
                                               Page 0569
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5930 Page 212 of
                                             228
                   Likewise do not use other plastic containers of similar thickness.

                        Containers will be of approximately two-gallon capacity in order to be of
                        sufficient size to receive various types of sharps. Under no circumstances will
                        an item be removed from the container.

                b.      Location

                        Containers will be located on top of counters or, if on the wall, at least five
                        feet above ground. Containers will not sit on the floor.

                c.      Disposal

                        When the disposal box is ½ to 2/3 full, the lid will be closed and locked, tape
                        will be placed over the top of the lid to indicate that it is ready for disposal.
                        The container will be labeled with the words "infectious waste" or with the
                        universal biohazard symbol, and placed in the proper area for removal and
                        disposal. Sharps will be considered as infectious waste and final disposal of
                        the container and contents will be through a commercial contractor that
                        handles disposal of infectious waste in accordance with all local and federal
                        regulations.

                        The HSA will make arrangements for disposal with an approved contractor
                        and is responsible for validating that the contractor's disposal methods are in
                        accordance with all infectious and hazardous waste disposal laws and
                        regulations. Arrangements will be made with local hospitals, if possible, for
                        disposal with the hospitals' own infectious waste.

        3.      Accidental Needle Sticks

                Should an individual receive a needle stick or be cut while handling potentially
                contaminated sharps, the individual will be counseled regarding baseline testing for
                HBV and HIV and referred to their usual source of health care. If the injury also
                involves a person who is a known source of possible infection, that person will also
                be tested for HBV and HIV. The incident will be reported as an occupational injury
                and documented in accordance with applicable regulations for commissioned officers
                and civil service employees, respectively.

                The leading health service provider’s exposure-control plan will be followed
                in the event of a needle stick.




Environmental Health and Safety                12                                   September 20, 2000

                                               EXHIBIT 19
                                               Page 0570
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5931 Page 213 of
                                          228
 R.    General Environmental Health Guidelines

         1.      Environmental health conditions will be maintained at a level that meets recognized
                 standards of hygiene. The standards include those from the American Correctional
                 Association, the Occupational Safety and Health Administration, the Environmental
                 Protection Agency, the Food and Drug Administration, the National Fire Protection
                 Association's Life Safety Code, and the National Center for Disease Control and
                 Prevention.

                 The INS HSD or IGSA equivalent activities are designed to assist in the identification
                 and correction of conditions that could adversely impact the health of detainees,
                 employees, and visitors. The INS sanitarian consultant is responsible for developing
                 and implementing policies, procedures, and guidelines pertaining to activities of the
                 environmental health program. These elements are intended to evaluate, and eliminate
                 or control as necessary, both sources and modes of transmission of agents or vectors
                 of communicable disease and of injuries.

                 The sanitation consultant will conduct special investigations and comprehensive
                 surveys of environmental health conditions. Advisory, consultative, inspection and
                 training services regarding environmental health conditions will also be provided
                 through the sanitarian consultant.

                 The medical facility HSA is responsible for implementing a program that will assist
                 in maintaining a high level of environmental sanitation. In consultation with the
                 sanitarian consultant, they will provide recommendations to the INS OIC concerning
                 environmental health conditions.

         2.      Housekeeping

                 The key to the prevention and control of nosocomial infections due to contaminated
                 environmental surfaces is environmental cleanliness. Responsibility for ensuring the
                 cleanliness of the medical facility lies with the HSA or with an individual designated
                 by the HSA or other health care provider utilized. The HSA or designee will make
                 a daily visual inspection of the medical facility noting the condition of floors, walls,
                 windows, horizontal surfaces, and equipment.

                 Methods of cleaning; cleaning equipment; cleansers; disinfectants and detergents to
                 be used; plus, the frequency of cleaning and inspections will be established using an
                 acceptable health agency standard as the model.

                 Proper housekeeping procedures include the cleaning of surfaces touched by detainees
                 or staff with fresh solutions of appropriate disinfectant products, applied with clean
                 cloths, mops, or wipes. Cleaned surfaces need not be monitored microbiologically
                 since the results of such tests have been shown not to correlate with infection risk.
                  Floors, walls, beds, tables, and other surfaces that usually come in contact with intact
                 skin require low-level disinfection.



 Environmental Health and Safety                 13                                   September 20, 2000

                                               EXHIBIT 19
                                               Page 0571
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5932 Page 214 of
                                                  228
              Since these surfaces are rarely associated with the transmission of infections to
              patients or personnel, extraordinary attempts to disinfect or sterilize these surfaces are
              not indicated.

                 Horizontal surfaces in detainee care areas are cleaned on a regular basis, when soiling
                 or spills occur and in short-stay units when a detainee is discharged. Cleaning of
                 walls, blinds, or curtains is indicated only when visibly soiled. The Chief Nurse is
                 responsible for training all staff and detainees in using proper housekeeping
                 procedures and proper handling of hazardous materials and chemicals.

                 a.      General Cleaning Procedures

                         1.        All horizontal surfaces will be damp-dusted daily with an approved
                                   germicidal solution.

                         2.        Windows, window frames, and windowsills will be cleaned on a
                                   regular schedule, but do not require daily cleaning.

                         3.        Furniture and fixtures will be cleaned daily.

                         4.        Floors will be mopped daily and when soiled using the double-bucket
                                   mopping technique, and with a hospital disinfectant-detergent solution
                                   mixed according to the manufacturers directions. A clean mop head
                                   will be used each time the floors are mopped.

                         5.        Waste containers will be lined with plastic bags and the liner will be
                                   changed daily. The container itself will be washed at least weekly, or
                                   as needed when it becomes soiled.

                         6.        Cubicle curtains will be laundered monthly or during terminal cleaning
                                   following treatment of an infectious patient.

                 b.      Procedures for Isolation Cleaning

                         1.        An approved germicidal detergent solution will be freshly prepared in
                                   accordance with the manufacturer's specifications for each cleaning.

                         2.        After cleaning the isolation room, mops and cleaning cloths will be
                                   laundered before being reused.

                         3.        Dirty water and used disinfecting solutions will be discarded and the
                                   buckets and basins disinfected before being refilled. Items used in
                                   cleaning an isolation (contaminated) room will never be taken into
                                   another area.




 Environmental Health and Safety                  14                                  September 20, 2000


                                                 EXHIBIT 19
                                                 Page 0572
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5933 Page 215 of
                                             228
                   4.    Linens will be carefully removed from the bed and double bagged for
                         transport.

                         5.        All waste materials will be double bagged and disposed of as
                                   contaminated waste.

                 c.      Procedures for Terminal Cleaning

                         1.        Every item in the room must be cleaned with an approved hospital
                                   germicidal solution.

                         2.        When applicable, linen will be stripped from the bed, with care taken
                                   not to shake linen. Linen will be folded away from the person and
                                   folded inward into a bundle, then removed with minimal agitation.

                         3.        When applicable, all reusable receptacles such as drainage bottles,
                                   urinals, bedpans, water pitchers will be emptied and rinsed with
                                   germicidal solutions.

                         4.        All equipment that is not to be discarded, such as IV poles, respirators
                                   and suction machines, will be washed with an approved germicidal
                                   solution following manufacturer's guidelines for cleaning the specific
                                   piece of equipment.

                         5.        When applicable, mattresses and pillows covered with durable plastic
                                   covers will be thoroughly washed with the approved germicidal
                                   solution.

                         6.        When applicable, beds will be washed thoroughly using a small brush
                                   soaked in the germicidal solution to gain access to small holes and
                                   crevices, to areas between the springs, and the casters.

                         7.        All furniture will be washed with a germicidal detergent solution. Use
                                   a small brush if necessary. Outside and underside as well as legs and
                                   casters must also be washed.

                         8.        Wastebaskets will be thoroughly washed with a germicidal solution
                                   after trash has been removed.

                         9.        Telephones will be thoroughly cleaned with a clean cloth soaked in the
                                   germicidal solution. The earpiece and mouthpiece will be unscrewed,
                                   scrubbed, dried and replaced.

                         10.       Walls and ceilings need not be washed entirely, but areas that are
                                   obviously soiled will be washed with germicidal solution.




 Environmental Health and Safety                  15                                   September 20, 2000


                                                 EXHIBIT 19
                                                 Page 0573
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5934 Page 216 of
                                           228
              d.   Choice of Disinfecting Materials

                         Hospital grade disinfectant-detergent formulations registered by the
                         Environmental Protection Agency may be used for environmental surface
                         cleaning, but the physical removal of microorganisms by scrubbing is probably
                         as important as any antimicrobial effect of the cleaning agent used.

                         Therefore cost, safety, and acceptance by staff can be the criteria for selecting
                         any such registered agent. The manufacturer's instructions for use will be
                         followed exactly.

         3.      Blood and Body Fluid Clean-up

                 Spills of blood and body fluids will be cleaned up and the surface decontaminated in
                 such a manner as to minimize the possibility of workers becoming exposed to
                 infectious organisms, including HIV and HBV. A suitable cleanup kit will be
                 maintained for use in cases of spills of blood and body fluids. Cleanup kits may be
                 obtained from commercial sources, or kits may be put together by INS HSD staff or
                 leading health care provider.

                 a.      Making a Clean-up Kit

                         To prepare a cleanup kit for blood and body fluid spills, package the following
                         materials in a 12" x 15" clear" Ziplock" bag.

                         Gloves, rubber or vinyl, household type, (2 pair)

                         Clean absorbent rags (4)

                         Absorbent paper towels (15)

                         Disposable bag marked "Contaminated" size 23"x10"x39", minimum thickness
                         1.5 mils.

                         Clear plastic bag 13"x10"x39", minimum thickness 1.5 mils.

                         Bottle of "hospital disinfectant" (containing quaternary ammonium chlorides
                         in at least 0.8% dilution), or a bottle of household bleach such as "Clorox" or
                         "Purex" (5.25 % sodium hypochlorite).

                 b.      Selection of Disinfectants

                         Quaternary disinfectants are less effective against Hepatitis B, while dilute
                         solutions of sodium hypochlorite are reported extremely effective against both
                         HIV and the Hepatitis B virus, and therefore have been recommended for use
                         in environmental decontamination procedures rather than quaternary



 Environmental Health and Safety                 16                                   September 20, 2000


                                                EXHIBIT 19
                                                Page 0574
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5935 Page 217 of
                                                228
                   ammonium compounds. Chlorine in solution inactivates virus quickly and
                   efficiently, but must reach the virus particles to do so. Proteinaceous
                   materials may interfere with the ability of the appropriate disinfectant solution
                   to reach the virus particles. Since quaternary disinfecting compounds may act
                   as a detergent as well as a disinfectant, their use may help in the cleaning and
                   removal of proteinaceous materials from surfaces. A facility may wish to use
                   one of these compounds to help clean the surface, then follow with the use of
                   chlorine solution for final disinfection. Using one disinfectant compound
                   rather than two would keep the procedure as simple as possible. By following
                   the mechanical procedure listed in the article, most blood or fluids would be
                   removed from the surface before application of the disinfectant, so the use of
                   sodium hypochlorite solution will be sufficient.

                 c.      Selection of Gloves

                         Household or industrial rubber gloves have been recommended for use rather
                         than surgical rubber gloves. Surgical gloves are somewhat porous and are
                         less resistant to mechanical damage and punctures during cleanup procedures.

                 d.      Use of Detainees as Housekeeping Workers

                         Detainee workers may be used to assist in cleaning the medical facility.
                         Detainees will be allowed to clean floors, walls, and to remove trash, but will
                         not be allowed to clean medical equipment.

         4.      Instructions for Use of Clean-Up Kit

                 a.      Obtain a Cleanup Kit.
                 b.      Open the bag.
                 c.      Remove supplies.
                 d.      Depending on the type of disinfectant you have included in your kit, take out
                         bottle of "hospital disinfectant", or prepare a dilute solution of sodium
                         hypochlorite. To prepare a 1:10 dilution of 5.25% sodium hypochlorite, mix
                         1 part of 5.25 % sodium hypochlorite (common household bleach) with 10
                         parts water.
                 e.      Open the large clear plastic bag and the large bag marked "Contaminated".
                          Place them next to each other.
                 f.      Put on one pair of gloves.
                 g.      Use paper towels to absorb as much of the fluid as possible; then place paper
                         towels in the large clear plastic bag.
                 h.      Pour solution carefully onto the spill area. Dispose of the empty bottle in the
                         large, clear plastic bag. Leave disinfectant in place for 15 minutes.
                 I.      Use the rags to clean the area. Place rags in the large clear plastic bag.
                 j.      Tie off the clear plastic bag and place inside the large plastic bag marked
                         "Contaminated".
                 k.      Remove gloves carefully and place in the plastic bag marked "Contaminated".


 Environmental Health and Safety                17                                   September 20, 2000


                                               EXHIBIT 19
                                               Page 0575
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5936 Page 218 of
                                               228
              l.   Put on the second pair of gloves and tie the "Contaminated" trash bag closed.
              m.   Dispose of the "Contaminated" trash bag properly in a contaminated-waste
                   receptacle.
              n.   Dispose of the second pair of gloves in the contaminated-waste receptacle.
              o.   Wash your hands.
              p.   Prepare a new clean-up kit.

                 NOTE: Do not place linen or non-disposable articles in the "Contaminated" trash
                 bag.

         5.      Hazardous and Infectious Waste Disposal

                 Infectious and hazardous waste generated at a medical facility will be stored and
                 disposed of safely and in accordance with all applicable federal and state regulations.

                 For identified wastes that represent sufficient risk of causing infection or injury during
                 handling and disposal some special precautions appear prudent.

                 a.      Definitions

                         Hazardous or infectious waste is defined as: microbiology laboratory waste;
                         human blood and blood products; sharps (all discarded items derived from
                         patient care in medical facilities which could potentially transmit disease via
                         direct subdermal inoculation or present a risk of injury & skin penetration);
                         laboratory and other chemicals; certain drugs such as neoplastic.

                         Miscellaneous biomedical waste is defined as waste materials that are not
                         specifically defined as infectious waste. Such waste includes bandages,
                         dressings, casts, catheters, and disposable pads.

                         Waste from detainees in isolation is not considered to be infectious waste
                         unless it falls within the specific definition of infectious waste as stated above.

                 b.      Collection and Storage

                         Infectious waste must be separated from the general waste stream and clearly
                         labeled as infectious. Infectious waste will be double-bagged and tied and
                         marked with a label reading "Infectious Waste".         The bags must be
                         impermeable, commercially supplied red bags, sold specifically for
                         biohazardous waste storage. Miscellaneous biomedical waste will be double-
                         bagged and tied, but need not be labeled as infectious.




 Environmental Health and Safety                 18                                     September 20, 2000


                                                EXHIBIT 19
                                                Page 0576
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5937 Page 219 of
                                           228
              c.    Treatment and Disposal

                        Blood products and designated body fluids will be poured slowly and carefully
                        down the toilet to prevent splash. Compacting of untreated infectious waste
                        is prohibited. The waste disposal contractor must meet all state or and local
                        requirements for transportation and disposal.

 S.    Universal Precautions

       1.      Staff will routinely take precautions to prevent contact with blood or other body
               fluids, using these guidelines:

               a.       Gloves will be worn for touching blood and body fluids, mucous membranes,
                        or non-intact skin of all patients, for handling items or surfaces soiled with
                        blood or body fluids, and for performing venipuncture and other vascular
                        access procedures. Gloves will be changed after contact with each detainee.

               b.       Masks and protective eye wear or face shields will be worn during procedures
                        that are likely to generate droplets of blood or other body fluids, to prevent
                        exposure of mucous membranes of the mouth nose or eyes.

               c.       Gowns or aprons will be worn during procedures that are likely to generate
                        splashes of blood or other body fluids.

               d.       Hands and other skin surfaces will be washed immediately and thoroughly if
                        contaminated with blood or other body fluids. Hands will be washed
                        immediately after gloves are removed.

               e.       All health-care workers will take precautions to prevent injuries caused by
                        needles, scalpels, and other sharp instruments or devices during procedures;
                        when cleaning used instruments; during disposal of used needles; and when
                        handling sharp instruments after procedures.

               f.       To prevent needle stick injuries, needles will not be recapped, purposely bent
                        or broken by hand, removed from disposable syringes, or otherwise
                        manipulated by hand. After use, disposable syringes and needles, scalpel
                        blades, and other sharp items will be placed in puncture-resistant containers
                        for disposal.

               g.       Large-bore reusable needles will be placed in a puncture resistant container
                        for transport to the reprocessing area.

               h.       Although saliva has not been implicated in HIV transmission, to minimize the
                        need for emergency mouth-to-mouth resuscitation, mouthpieces, resuscitation
                        bags or other ventilation devices will be available for use in areas in which the
                        need for resuscitation is predictable.


       Environmental Health and Safety                  19                            September 20, 2000


                                              EXHIBIT 19
                                              Page 0577
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5938 Page 220 of
                                                 228
              I.    Health-care workers who have exudative lesions or weeping dermatitis will
                    refrain from all direct patient care and from handling patient-care equipment
                    until the condition resolves.

                  j.       Pregnant health-care workers are not known to be at greater risk of
                           contracting HIV infection than health-care workers who are not pregnant;
                           however, if a health care worker develops HIV infection during pregnancy,
                           the infant is at risk of infection from perinatal transmission. Because of this
                           risk, pregnant health care workers will be especially familiar with and strictly
                           adhere to precautions to minimize the risk of HIV transmission.

                  k.       Implementation of universal blood and body fluid precautions for all detainees
                           eliminates the need for the use of isolation category of "Blood and Body Fluid
                           Precautions" previously recommended by the Centers for Disease Control for
                           individuals known or suspected to be infected with blood-borne pathogens.
                           Isolation precautions will be used as necessary if associated conditions, such
                           as infectious diarrhea or tuberculosis, are diagnosed or suspected.

 T.       Protective Equipment

         1.       Protective eye and face equipment will be required where there is a reasonable
                  probability of injury that can be prevented by such equipment. These areas of the
                  facility will be conspicuously marked with eye hazard warning signs.

         2.       OSHA-approved eyewash stations will be installed in designated areas throughout the
                  facility. All employees and detainees in those areas will be instructed in their use.

 U.      Garbage and Refuse

         1.       Refuse includes all garbage, rubbish, and other putrescible and non-putrescible solid
                  waste, except the solid and liquid waste discharged into the sanitary sewer system of
                  the facility.

         2.       Garbage and refuse will be collected and removed as often as necessary to maintain
                  sanitary conditions and to avoid creating health hazards.

         3.       Methods for handling and disposing of refuse affects the local environment,
                  compliance with the requirements of local and federal agencies is essential.




 Environmental Health and Safety                  20                            September 20, 2000


                                                 EXHIBIT 19
                                                 Page 0578
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5939 Page 221 of
                                      228
  IV.   AMERICAN CORRECTIONAL ASSOCIATION STANDARDS REFERENCED

         American Correctional Association 3rd Edition, Standards for Adult Detention Facilities:
         3-ALDF-3B-01, 3B-02, 3B-05, 3B-10, 3B-11, 3B-12.4D-01, 4D-03, 4D-13




                                      Approval of Standard




 Environmental Health and Safety              21                          September 20, 2000

                                            EXHIBIT 19
                                            Page 0579
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5940 Page 222 of
                                      228

                                     TABLE A
                     Common Flammable, Toxic, and Caustic Substances

           Class I Liquids                           Toxic Substances

           Gasoline                                  Ammonia
           Benzine (Petroleum ether)                 Chlorine
           Acetine                                   Antifreeze
           Hexane                                    Duplicating fluid
           Lacquer                                   Methyl alcohol
           Lacquer thinner                           Defoliants
           Denatured alcohol                         Herbicides
           Ethyl alcohol                             Pesticides
           Xylene (Xylol)
           Contact cement (flammable)
           Toudi (Toluene)
           Methyl ethyl ether
           Methyl ethyl ketone
           Naphtha Y, M, and P

           Class II Liquids                          Caustic Substances

           Diesel fuel                               Lye
           Motor fuel                                Muriatic acid
           Kerosene                                  Caustic soda
           Cleaning solvents                         Sulfuric acid
           Mineral spirits                           Tannic acid
           Agitene

           Class III Liquids

           Paint (oil base)
           Linseed oil
           Mineral oil
           Neatsfoot oil
           Sunray conditioner
           Guardian fluid




   Environmental Health and Safety        22                      September 20, 2000



                                        EXHIBIT 19
                                        Page 0580
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5941 Page 223 of
                                      228



              U.S. Immigration and Naturalization Service
                        NATIONAL DETENTION STANDARDS
                            MONITORING INSTRUMENT

Policy: Every facility will control flammable, toxic, and caustic materials through a
hazardous materials program. The program will include, among other things, the
identification and labeling of hazardous materials in accordance with applicable standards
(e.g., National Fire Protection Association [NFPA]); identification of incompatible materials,
and safe-handling procedures

                          ENVIRONMENTAL HEALTH AND SAFETY
                    Components                    Yes No                  Remarks
1.   Does the facility have a system for storing,
     issuing, and maintaining inventories of
     hazardous materials?
2.   Are constant inventories maintained for all
     flammable, toxic, and caustic substances
     used/stored in each section of the facility?
3.   Is the manufacturer’s Material Safety Data
     Sheet (MSDS) file up-to-date for every
     hazardous substance used?
     a. Do the files list all storage areas, and
         include a plant diagram and legend?
     b. Are the MSDSs and other information in
         the files available to personnel
         managing the facility’s safety program?
4.   Do all personnel using flammable, toxic,
     and/or caustic substances follow the
     prescribed procedures? Do they:
     a. Wear personal protective
         equipment?
     b. Report hazards and spills to the
         designated official?
5.   Are the MSDSs readily accessible to staff
     and detainees in the work areas?
6. Are hazardous materials always issued
   under supervision?
   a. Who supervises issuance of caustic,
      flammable, and toxic substances?
   b. Are quantities limited?
   c. Does staff always supervise detainees
      using these substances?




                                         EXHIBIT 19
                                         Page 0581
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5942 Page 224 of
                                      228




                       ENVIRONMENTAL HEALTH AND SAFETY
                   Components            Yes No               Remarks
  7. Are "flammable” and “combustible"
      materials (liquid and aerosol) stored and
      used according to label recommendations?
  8. Do lighting fixtures and electrical
      equipment installed in storage rooms and
      other hazardous areas meet National
      Electrical Code requirements?
  9. Do the storage rooms meet the security
      and structural requirements specified in
      the standard?
      a. Do storage cabinets meet the physical
          requirements specified in the standard?
  10. Are all toxic and caustic materials stored in
      their original containers?
      a. In a secure area?
  11. Are excess flammables, combustibles, and
      toxic liquids disposed of properly?
      a. Are they disposed only in accordance
          with MSDSs?
  12. Does staff directly supervise and account
      for products with methyl alcohol?
      a. Does staff receive a list of products
          containing diluted methyl alcohol, e.g.,
          shoe dye?
      b. Are such products clearly labeled as
          such?
      c. Does "accountability" include issuing
          such products to detainees in the
          smallest workable quantities?
  13. Does every employee and detainee using
      flammable, toxic, or caustic materials
      receive advance training in their use,
      storage, and disposal?
  14. Does the facility comply with the most
      current edition of applicable codes,
      standards, and regulations of the National
      Fire Protection Association and the
      Occupational Safety and Health
      Administration (OSHA)?




                                         EXHIBIT 19
                                         Page 0582
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5943 Page 225 of
                                      228



                      ENVIRONMENTAL HEALTH AND SAFETY
                  Components            Yes No                Remarks
  15. Does a technically qualified officer conduct
      the fire and safety inspections?
      a. Weekly?
      b. Monthly?
      c. Is every written inspection report
          forwarded to the OIC?
  16. Does the Safety Office maintain files of
      inspection reports?
      a. Do files record corrective actions
          taken?
  17. Does the facility have a fire prevention,
      control, and evacuation plan?
      a. Reviewed and approved by the fire
          marshal?
  18. Does the plan require:
      a. Monthly fire inspections?
      b. Fire protection equipment strategically
          located throughout the facility?
      c. Public posting of emergency plan with
          accessible building/room floor plans?
      d. Exit signs and directional arrows?
      e. An area-specific exit diagram
          conspicuously posted in the
          diagrammed area?
  19. Are fire drills conducted monthly?
      a. Who conducts and documents?
  20. Does a sanitation program cover barbering
      operations?
  21. Does the barbershop have the facilities
      and equipment necessary to meet
      sanitation requirements?
  22. Are the sanitation standards
      conspicuously posted in the barbershop?
  23. Do written procedures regulate the
      handling and disposal of used needles and
      other sharp objects?
  24. Are all items representing potential safety
      or security risks inventoried?
      a. Does a designated individual check this
          inventory weekly?




                                        EXHIBIT 19
                                        Page 0583
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5944 Page 226 of
                                      228




                       ENVIRONMENTAL HEALTH AND SAFETY
                   Components            Yes No               Remarks
  25. Has the Health Services Administrator
      (HSA) implemented a program supporting
      a high level of environmental sanitation?
  26. Does the HSA conduct medical-facility
      inspections every day?
      a. Does each inspection include noting
           the condition of floors, walls, windows,
           horizontal surfaces, and equipment?
  27. Do standard cleaning practices include:
      a. Using specified equipment; cleansers;
           disinfectants and detergents?
      b. An established schedule of cleaning
           and follow-up inspections?
  28. Does the Chief Nurse teach staff and
      detainees proper "housekeeping"
      procedures, including the safe-handling of
      hazardous materials/chemicals?
  29. Does the facility follow standard cleaning
      procedures?
      a. List discrepancies between INS
          standard and facility procedures.
      b. Have isolation-cleaning procedures
          been implemented as required?
  30. Are spill kits readily available?
  31. Does a licensed medical waste contractor
      dispose of infectious/bio-hazardous
      waste?
  32. Is staff trained to prevent contact with
      blood and other body fluids?
      a. Are written procedures followed?
  33. Do the methods for handling/disposing of
      refuse meet all regulatory requirements?
  34. Does a licensed pest-control professional
      inspect for rodents, insects, and vermin?
      a. At least monthly?
      b. Does the pest-control program include
           preventive spraying for indigenous
           insects?




                                          EXHIBIT 19
                                          Page 0584
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5945 Page 227 of
                                      228




                     ENVIRONMENTAL HEALTH AND SAFETY
                 Components            Yes No                 Remarks
   35. Are drinking water and wastewater
       routinely tested?
      a. According to a fixed schedule?
      b. How often?
      c. By whom?
  36. Are emergency power generators tested at
      least every two weeks?
      a. Do other emergency systems and
          equipment receive testing at least
          quarterly?
      b. Followed-up with timely corrective
          actions (repairs and replacements)?




                                      EXHIBIT 19
                                      Page 0585
Case 3:17-cv-01112-JLS-NLS Document 118-5 Filed 07/11/19 PageID.5946 Page 228 of
                                      228


                   U.S. Immigration and Naturalization Service
                          NATIONAL DETENTION STANDARDS
                              MONITORING INSTRUMENT

                          ENVIRONMENTAL HEALTH AND SAFETY

  Verification Sources:

 The following may serve as sources of information for auditors verifying the
 facility’s compliance with this detention standard:

                    SOURCE                TIME    DATE                LOCATION
   A.   Observe maintenance crews
   B.   Observe detainee work crews
   C.   Inspect storage facilities
   D.   Facility’s written policy and
        procedures
   E.   Inspect inspection reports
   F.   Inspect medical facilities
   G.   Review waste removal contracts
   H.   Review evacuation routes/maps
   I.   Detainee and staff interviews

  Facilities must complete the attached Plan of Action for bringing operations into
  compliance. For each element found out of compliance, the plan of action will specify
  remedial action and the estimated timetable for compliance.

  Remarks: (Record significant facts, observations, other sources used, etc.)




  _________________________
  Auditors Signature


  ___________________
  Date




                                         EXHIBIT 19
                                         Page 0586
